Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 1 of 349




            EXHIBIT 
                 Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 2 of 349




                                                 ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘         tĞďƐŝƚĞ                  ŵĂŝů                       ^ŽĐŝĂů           EĂŵĞƐ

                                          ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϭ

     ϭ     ϱϭƐŚŽĞƐŚŽƵƐĞ͘ƌƵ     ƐŚŽĞƐĨĂĐƚŽƌǇϯϭϴΛŚŽƚŵĂŝů                                  
                                            ͘ĐŽŵ

     Ϯ       ĂŝƌũŽƌĚĂŶ͘ŚŬ      ĂŝƌũŽƌĚĂŶ͘ŚŬΛŽƵƚůŽŽŬ͘ĐŽ                                  
                                             ŵ
                                         ŚŬΛǁĞƐƚ͘ĐŶ

     ϯ    ďĞǇŽƵƌũŽƌĚĂŶƐ͘ĐĂ       ϭϲϮϳϳϭϮϭϭϬΛƋƋ͘ĐŽŵ       ϴϲϭϴϬϱϵϵϯϭϬϲϴ;tĞĐŚĂƚͿ         
                                  ďĞǇŽƵƌũŽƌĚĂŶƐ͘ĐŽŵΛŐŵĂŝ         ϴϲϭϴϬϱϵϵϯϭϬϲϴ
                                            ů͘ĐŽŵ                 ;tŚĂƚƐĂƉƉͿ
                                  ďĞǇŽƵƌƐŚŽƉϲΛŐŵĂŝů͘ĐŽŵ          h'ŚƌYϵϯͲ
                                  ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵ          Ɖ<ĐĚ<ƵYƌǁŐ
                                           Ăŝů͘ĐŽŵ                 ;zŽƵƚƵďĞͿ
                                                              ďĞǇŽƵƌũŽƌĚĂŶƐ;^ŬǇƉĞͿ
                                                              ďĞǇŽƵƌũŽƌĚĂŶƐŶĞƚŬŝĐŬƐ
                                                                   ;/ŶƐƚĂŐƌĂŵͿ
                                                             ǇǌǇǁŚŽůĞƐůĂĞ;/ŶƐƚĂŐƌĂŵͿ

     ϰ    ďĞǇŽƵƌũŽƌĚĂŶƐ͘ĐůƵď                                 h'ŚƌYϵϯͲ                
                                                                 Ɖ<ĐĚ<ƵYƌǁŐ
                                                                    ;zŽƵƚƵďĞͿ
                                                                ďĞǇŽƵƌũŽƌĚĂŶƐĐůƵď
                                                                   ;/ŶƐƚĂŐƌĂŵͿ

     ϱ    ďĞǇŽƵƌũŽƌĚĂŶƐ͘ĐŽŵ      ϭϲϮϳϳϭϮϭϭϬΛƋƋ͘ĐŽŵ   ϴϲϭϴϬϱϵϵϯϭϬϲϴ;tĞĐŚĂƚͿ         ũŝĂŽĚŽƵƐŝ
                                  ďĞǇŽƵƌũŽƌĚĂŶƐ͘ĐŽŵΛŐŵĂŝ      ϴϲϭϴϬϱϵϵϯϭϬϲϴ                ĚƐĨĂĨ
                                            ů͘ĐŽŵ              ;tŚĂƚƐĂƉƉͿ
                                  ďĞǇŽƵƌƐŚŽƉϲΛŐŵĂŝů͘ĐŽŵ       h'ŚƌYϵϯͲ
                                  ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵ       Ɖ<ĐĚ<ƵYƌǁŐ
                                           Ăŝů͘ĐŽŵ              ;zŽƵƚƵďĞͿ
                                  ŵϭϱϬϭϱϰϳϰϭϴϵΛϭϲϯ͘ĐŽŵ    ďĞǇŽƵƌũŽƌĚĂŶƐ;^ŬǇƉĞͿ
                                                             ďĞǇŽƵƌũŽƌĚĂŶƐĐůƵď
                                                                ;/ŶƐƚĂŐƌĂŵͿ
                                                           ďĞǇŽƵƌũŽƌĚĂŶƐŶĞƚŬŝĐŬƐ
                                                                ;/ŶƐƚĂŐƌĂŵͿ
                                                           ĨŝƌĞǇǌǇ͘ƌƵ;/ŶƐƚĂŐƌĂŵͿ
                                                          ŐƌĞĂƚŬŝĐŬƐϲϴ;/ŶƐƚĂŐƌĂŵͿ
                                                         ǇǌǇǁŚŽůĞƐůĂĞ;/ŶƐƚĂŐƌĂŵͿ




                                                      ϭ

                   Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 3 of 349




                                                   ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                   ŵĂŝů                       ^ŽĐŝĂů           EĂŵĞƐ

     ϲ      ďĞǇŽƵƌũŽƌĚĂŶƐ͘ƌƵ                               ŬŝĐŬƐůŽŐŝǆ͘ϭ;/ŶƐƚĂŐƌĂŵͿ     
                                                                 ƐŶĞĂŬĞƌĂŚĞĂĚͺͺĚĂǀŝĚ
                                                                      ;/ŶƐƚĂŐƌĂŵͿ

     ϳ     ďĞǇŽƵƌũŽƌĚĂŶƐ͘ƐŚŽƉ      ϭϲϮϳϳϭϮϭϭϬΛƋƋ͘ĐŽŵ       ϴϲϭϯϯϰϵϴϲϭϬϯϯ;tĞĐŚĂƚͿ        
                                    ďĞǇŽƵƌũŽƌĚĂŶƐ͘ĐŽŵΛŐŵĂŝ         ϴϲϭϯϯϰϵϴϲϭϬϯϯ
                                              ů͘ĐŽŵ                 ;tŚĂƚƐĂƉƉͿ
                                    ďĞǇŽƵƌƐŚŽƉϲΛŐŵĂŝů͘ĐŽŵ          h'ŚƌYϵϯͲ
                                    ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵ          Ɖ<ĐĚ<ƵYƌǁŐ
                                             Ăŝů͘ĐŽŵ                 ;zŽƵƚƵďĞͿ
                                                                ďĞǇŽƵƌũŽƌĚĂŶƐŶĞƚŬŝĐŬƐ
                                                                     ;/ŶƐƚĂŐƌĂŵͿ

     ϴ      ďĞǇŽƵƌũŽƌĚĂŶƐ͘ǀŝƉ                             ǇǌǇǁŚŽůĞƐůĂĞ;/ŶƐƚĂŐƌĂŵͿ      

     ϵ     ďĞǇŽƵƌũŽƌĚĂŶƐŚŽƉ͘ƌƵ     ϭϲϮϳϳϭϮϭϭϬΛƋƋ͘ĐŽŵ       ϴϲϭϴϬϱϵϵϯϭϬϲϴ;tĞĐŚĂƚͿ        
                                    ďĞǇŽƵƌũŽƌĚĂŶƐ͘ĐŽŵΛŐŵĂŝ         ϴϲϭϴϬϱϵϵϯϭϬϲϴ
                                              ů͘ĐŽŵ                 ;tŚĂƚƐĂƉƉͿ
                                    ďĞǇŽƵƌƐŚŽƉϲΛŐŵĂŝů͘ĐŽŵ          h'ŚƌYϵϯͲ
                                    ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵ          Ɖ<ĐĚ<ƵYƌǁŐ
                                             Ăŝů͘ĐŽŵ                 ;zŽƵƚƵďĞͿ
                                                                ďĞǇŽƵƌũŽƌĚĂŶƐ;^ŬǇƉĞͿ
                                                                ďĞǇŽƵƌũŽƌĚĂŶƐŶĞƚŬŝĐŬƐ
                                                                     ;/ŶƐƚĂŐƌĂŵͿ

     ϭϬ      ďĞǇŽƵƌƐŚŽƉ͘ƌƵ         ϭϲϮϳϳϭϮϭϭϬΛƋƋ͘ĐŽŵ       ϴϲϭϯϯϰϵϴϲϭϬϯϯ;tĞĐŚĂƚͿ        
                                    ďĞǇŽƵƌũŽƌĚĂŶƐ͘ĐŽŵΛŐŵĂŝ         ϴϲϭϯϯϰϵϴϲϭϬϯϯ
                                              ů͘ĐŽŵ                 ;tŚĂƚƐĂƉƉͿ
                                    ďĞǇŽƵƌƐŚŽƉϲΛŐŵĂŝů͘ĐŽŵ          h'ŚƌYϵϯͲ
                                    ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵ          Ɖ<ĐĚ<ƵYƌǁŐ
                                             Ăŝů͘ĐŽŵ                 ;zŽƵƚƵďĞͿ
                                                                ďĞǇŽƵƌũŽƌĚĂŶƐŶĞƚŬŝĐŬƐ
                                                                     ;/ŶƐƚĂŐƌĂŵͿ

     ϭϭ     ďƌĂŶĚĂŝƌũŽƌĚĂŶ͘ƌƵ    ďƌĂŶĚĂŝƌũŽƌĚĂŶΛŐŵĂŝů͘ĐŽ        ϴϲϭϴϲϱϬϮϯϬϭϱϭ             
                                                 ŵ                  ;tŚĂƚƐĂƉƉͿ
                                    ďƌĂŶĚĂŝƌũŽƌĚĂŶΛŝĐůŽƵĚ͘ĐŽ   hŽY>ŵƋŐď'^ƐĐ/ϭŶŐtǆ
                                                 ŵ                 ŐƵƐ;zŽƵƚƵďĞͿ
                                    ĐŽŵƉůĂŝŶƚƐĐĞŶƚƌĞΛǇĂŚŽŽ͘    hƵ,'&ƵKǁŝƉ>tǁ/ĐϬůhŝ
                                               ĐŽŵ                 ϯϮŐ;zŽƵƚƵďĞͿ
                                    ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵ      ďƌĂŶĚĂŝƌŵĂŬĞ;/ŶƐƚĂŐƌĂŵͿ
                                             Ăŝů͘ĐŽŵ          ďƌĂŶĚĂŝƌƐƵƉƌĞŵĞŵĞϮϬϭϵ
                                      ŐĞŽϵϵŽŽŝΛŐŵĂŝů͘ĐŽŵ             ;/ŶƐƚĂŐƌĂŵͿ
                                      ŬĞĞƉϮϬϬϴΛŵĂŝů͘ĐŽŵ       ďƌĂŶĚŐŽŐŽϲϲϲ;/ŶƐƚĂŐƌĂŵͿ

                                                        Ϯ

                 Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 4 of 349




                                               ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘        tĞďƐŝƚĞ                  ŵĂŝů                      ^ŽĐŝĂů               EĂŵĞƐ
                                 ƐƉĂŶƚƌǇŵǇǁĂǇƵƐĂΛŐŵĂŝů͘       ĨĂƐŚŝŽŶƐŶĞĂŬĞƌͺũĞƐƐŝĐĂ
                                           ĐŽŵ                      ;/ŶƐƚĂŐƌĂŵͿ
                                 ƐƚƌŽŶŐϮϳϵϲϲϯϱϭϵϳΛƋƋ͘ĐŽ            ŬŝĐŬƐǇĞĞǌǇƉůƵŐ
                                            ŵ                       ;/ŶƐƚĂŐƌĂŵͿ
                                                                ƐŝĞ͘ƐƵ͘ϭ;&ĂĐĞďŽŽŬͿ
                                                                ǇƵŬŝͲĐƚƐϭϵ;tĞĐŚĂƚͿ

     ϭϮ    ďƌĂŶĚĂŝƌŬŝĐŬƐ͘ƌƵ    ďƌĂŶĚĂŝƌũŽƌĚĂŶΛŐŵĂŝů͘ĐŽ          ϴϲϭϴϲϱϬϮϯϬϭϱϭ              
                                               ŵ                    ;tŚĂƚƐĂƉƉͿ
                                 ďƌĂŶĚĂŝƌũŽƌĚĂŶΛŝĐůŽƵĚ͘ĐŽ    hŽY>ŵƋŐď'^ƐĐ/ϭŶŐtǆ
                                               ŵ                  ŐƵƐ;zŽƵƚƵďĞͿ
                                 ĐŽŵƉůĂŝŶƚƐĐĞŶƚƌĞΛǇĂŚŽŽ͘     hƵ,'&ƵKǁŝƉ>tǁ/ĐϬůhŝ
                                             ĐŽŵ                  ϯϮŐ;zŽƵƚƵďĞͿ
                                 ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵ       ďƌĂŶĚĂŝƌŵĂŬĞ;/ŶƐƚĂŐƌĂŵͿ
                                           Ăŝů͘ĐŽŵ          ďƌĂŶĚĂŝƌƐƵƉƌĞŵĞŵĞϮϬϭϵ
                                   ĚĂŝƌũŽƌĚĂŶΛŐŵĂŝů͘ĐŽŵ             ;/ŶƐƚĂŐƌĂŵͿ
                                    ŐĞŽϵϵŽŽŝΛŐŵĂŝů͘ĐŽŵ      ďƌĂŶĚŐŽŐŽϲϲϲ;/ŶƐƚĂŐƌĂŵͿ
                                    ŬĞĞƉϮϬϬϴΛŵĂŝů͘ĐŽŵ         ĨĂƐŚŝŽŶƐŶĞĂŬĞƌͺũĞƐƐŝĐĂ
                                      ƌĚĂŶΛŝĐůŽƵĚ͘ĐŽŵ               ;/ŶƐƚĂŐƌĂŵͿ
                                 ƐƉĂŶƚƌǇŵǇǁĂǇƵƐĂΛŐŵĂŝů͘          ƐŝĞ͘ƐƵ͘ϭ;&ĂĐĞďŽŽŬͿ
                                             ĐŽŵ                ǇƵŬŝͲĐƚƐϭϵ;tĞĐŚĂƚͿ
                                 ƐƚƌŽŶŐϮϳϵϲϲϯϱϭϵϳΛƋƋ͘ĐŽ
                                               ŵ

     ϭϯ    ďƌĂŶĚĂŝƌŵĂŬĞ͘ƌƵ     ďƌĂŶĚĂŝƌũŽƌĚĂŶΛŐŵĂŝů͘ĐŽ          ϴϲϭϴϲϱϬϮϯϬϭϱϭ              
                                               ŵ                    ;tŚĂƚƐĂƉƉͿ
                                 ďƌĂŶĚĂŝƌũŽƌĚĂŶΛŝĐůŽƵĚ͘ĐŽ    hŽY>ŵƋŐď'^ƐĐ/ϭŶŐtǆ
                                               ŵ                  ŐƵƐ;zŽƵƚƵďĞͿ
                                 ĐŽŵƉůĂŝŶƚƐĐĞŶƚƌĞΛǇĂŚŽŽ͘     hƵ,'&ƵKǁŝƉ>tǁ/ĐϬůhŝ
                                             ĐŽŵ                  ϯϮŐ;zŽƵƚƵďĞͿ
                                 ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵ       ďƌĂŶĚĂŝƌŵĂŬĞ;/ŶƐƚĂŐƌĂŵͿ
                                           Ăŝů͘ĐŽŵ          ďƌĂŶĚĂŝƌƐƵƉƌĞŵĞŵĞϮϬϭϵ
                                    ŐĞŽϵϵŽŽŝΛŐŵĂŝů͘ĐŽŵ              ;/ŶƐƚĂŐƌĂŵͿ
                                    ŬĞĞƉϮϬϬϴΛŵĂŝů͘ĐŽŵ       ďƌĂŶĚŐŽŐŽϲϲϲ;/ŶƐƚĂŐƌĂŵͿ
                                   ƉŝŶŬŝŶŐĚŝǇΛǇĂŚŽŽ͘ĐŽŵ       ĨĂƐŚŝŽŶƐŶĞĂŬĞƌͺũĞƐƐŝĐĂ
                                 ƐƉĂŶƚƌǇŵǇǁĂǇƵƐĂΛŐŵĂŝů͘              ;/ŶƐƚĂŐƌĂŵͿ
                                             ĐŽŵ                ƐŝĞ͘ƐƵ͘ϭ;&ĂĐĞďŽŽŬͿ
                                 ƐƚƌŽŶŐϮϳϵϲϲϯϱϭϵϳΛƋƋ͘ĐŽ          ǇƵŬŝͲĐƚƐϭϵ;tĞĐŚĂƚͿ
                                               ŵ

     ϭϰ      ĐŝƚǇƐŽůĞ͘ŶĞƚ        ϴϬϵϬϴϳϮϲϭΛƋƋ͘ĐŽŵ           ϴϲϭϴϳϲϬϱϱϳϴϳϵ           ŚƵĂŶŐũŝŶŚƵĂŶŐ
                                 ĐŝƚǇƐŽůĞ͘ŶĞƚϭϵΛŐŵĂŝů͘ĐŽŵ        ;tŚĂƚƐĂƉƉͿ                ĚƐĨĂĨ
                                   ƉŝŶŬŝŶŐĚŝǇΛǇĂŚŽŽ͘ĐŽŵ     hƵ&ǆ:ǁsĐKǁǌǇϱϬĨ,
                                     ƐŚŽƉŬŝŶŐΛǇĞĂŚ͘ŶĞƚ         t<Ƌ;zŽƵƚƵďĞͿ

                                                    ϯ

                Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 5 of 349




                                              ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘        tĞďƐŝƚĞ                 ŵĂŝů                      ^ŽĐŝĂů             EĂŵĞƐ
                                ǇƵŬŝǁƵĐŝƚǇƐŽůĞ͘ŶĞƚΛŐŵĂŝů   ĐŝƚǇƐŽůĞ͘ŶĞƚϭϵ;/ŶƐƚĂŐƌĂŵͿ
                                          ͘ĐŽŵ                ĐŝƚǇƐŽůĞ͘ŶĞƚͺǇĞĞǌǇƐ
                                                                   ;/ŶƐƚĂŐƌĂŵͿ
                                                            ĐŝƚǇƐŽůĞͺŶĞƚ;/ŶƐƚĂŐƌĂŵͿ
                                                                ǁŚŽůĞƐĂůĞĐŝƚǇƐŽůĞ
                                                                   ;/ŶƐƚĂŐƌĂŵͿ

     ϭϱ      ĐŝƚǇƐŽůĞ͘ƌƵ     ĐŝƚǇƐŽůĞ͘ŶĞƚϭϵΛŐŵĂŝů͘ĐŽŵ      ϴϲϭϴϳϲϬϱϱϳϴϳϵ              
                                ƉŝĐŬŶŝĐĞŬŝĐŬƐΛŚŽƚŵĂŝů͘ĐŽ          ;tŚĂƚƐĂƉƉͿ
                                             ŵ           hƵ&ǆ:ǁsĐKǁǌǇϱϬĨ,
                                  ƉŝŶŬŝŶŐĚŝǇΛǇĂŚŽŽ͘ĐŽŵ        t<Ƌ;zŽƵƚƵďĞͿ
                                 ƉŬŐŽůĚĞŶŝŶĐΛŐŵĂŝů͘ĐŽŵ ĐŝƚǇƐŽůĞ͘ŶĞƚϭϵ;/ŶƐƚĂŐƌĂŵͿ
                                    ƐŚŽƉŬŝŶŐΛǇĞĂŚ͘ŶĞƚ     ĐŝƚǇƐŽůĞͺŶĞƚ;/ŶƐƚĂŐƌĂŵͿ
                                ƐƚƌŽŶŐϮϳϵϲϲϯϱϭϵϳΛƋƋ͘ĐŽ ŐŽŐŽǇĞĞǌǇϱϬϬ;/ŶƐƚĂŐƌĂŵͿ
                                             ŵ           ŐŽŐŽǇĞĞǌǇϳϬϬ;/ŶƐƚĂŐƌĂŵͿ
                                ǇƵŬŝǁƵĐŝƚǇƐŽůĞ͘ŶĞƚΛŐŵĂŝů   ŐŽŬŝĐŬƐŶŽǁ;/ŶƐƚĂŐƌĂŵͿ
                                           ͘ĐŽŵ                ŬŝĐŬƐǇĞĞǌǇƉůƵŐ
                                                                  ;/ŶƐƚĂŐƌĂŵͿ
                                                              ƐŽůĞŚŽƚƐƵƉƉůŝĞƌ͘ĐƚƐ
                                                                  ;/ŶƐƚĂŐƌĂŵͿ
                                                               ǁŚŽůĞƐĂůĞĐŝƚǇƐŽůĞ
                                                                  ;/ŶƐƚĂŐƌĂŵͿ
                                                            ǁŚŽůĞƐĂůĞǇĞĞǌǇĨĂĐƚŽƌǇ
                                                                  ;/ŶƐƚĂŐƌĂŵͿ
                                                               ǇĞĞǌǇƌƵŶŶĞƌϳϬϬƐ
                                                                  ;/ŶƐƚĂŐƌĂŵͿ

     ϭϲ    ĐŝƚǇƐŽůĞƐŚŽƉ͘ƌƵ   ĐŝƚǇƐŽůĞ͘ŶĞƚϭϵΛŐŵĂŝů͘ĐŽŵ     ϴϲϭϴϳϲϬϱϱϳϴϳϵ               
                                ƉŝĐŬŶŝĐĞŬŝĐŬƐΛŚŽƚŵĂŝů͘ĐŽ         ;tŚĂƚƐĂƉƉͿ
                                             ŵ           hƵ&ǆ:ǁsĐKǁǌǇϱϬĨ,
                                  ƉŝŶŬŝŶŐĚŝǇΛǇĂŚŽŽ͘ĐŽŵ       t<Ƌ;zŽƵƚƵďĞͿ
                                 ƉŬŐŽůĚĞŶŝŶĐΛŐŵĂŝů͘ĐŽŵ ĐŝƚǇƐŽůĞ͘ŶĞƚϭϵ;/ŶƐƚĂŐƌĂŵͿ
                                    ƐŚŽƉŬŝŶŐΛǇĞĂŚ͘ŶĞƚ    ĐŝƚǇƐŽůĞͺŶĞƚ;/ŶƐƚĂŐƌĂŵͿ
                                ƐƚƌŽŶŐϮϳϵϲϲϯϱϭϵϳΛƋƋ͘ĐŽ ŐŽŐŽǇĞĞǌǇϱϬϬ;/ŶƐƚĂŐƌĂŵͿ
                                             ŵ            ŐŽŬŝĐŬƐŶŽǁ;/ŶƐƚĂŐƌĂŵͿ
                                ǇƵŬŝǁƵĐŝƚǇƐŽůĞ͘ŶĞƚΛŐŵĂŝů     ƐŽůĞŚŽƚƐƵƉƉůŝĞƌ͘ĐƚƐ
                                           ͘ĐŽŵ                 ;/ŶƐƚĂŐƌĂŵͿ
                                                              ǁŚŽůĞƐĂůĞĐŝƚǇƐŽůĞ
                                                                 ;/ŶƐƚĂŐƌĂŵͿ
                                                           ǁŚŽůĞƐĂůĞǇĞĞǌǇĨĂĐƚŽƌǇ
                                                                 ;/ŶƐƚĂŐƌĂŵͿ
                                                              ǇĞĞǌǇƌƵŶŶĞƌϳϬϬƐ
                                                                 ;/ŶƐƚĂŐƌĂŵͿ


                                                   ϰ

                   Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 6 of 349




                                                 ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                   ŵĂŝů                      ^ŽĐŝĂů             EĂŵĞƐ

     ϭϳ         ĨŝƌĞǇǌǇ͘ƌƵ          ĨŝƌĞǇǌǇϴϴΛŐŵĂŝů͘ĐŽŵ       ĐϮϱĂďϮĚĐĞϴĂĂϳϮϲϳ             
                                      ůƵŽďŝŶŐϴϳΛŐŵĂŝů͘ĐŽŵ                ;^ŬǇƉĞͿ
                                    ƐƚƌŽŶŐϮϳϵϲϲϯϱϭϵϳΛƋƋ͘ĐŽ       ĨŝƌĞǇǌǇ͘ƌƵ;/ŶƐƚĂŐƌĂŵͿ
                                                ŵ                  ǇĞĞǌǇŵĂŬĞƌϯϱϬƐƐ
                                                                       ;/ŶƐƚĂŐƌĂŵͿ

     ϭϴ       ŐŽŐŽǇĞĞǌǇ͘ĐĂ       ŐŽŐŽǇĞĞǌǇϭϮϯΛŐŵĂŝů͘ĐŽ           ϴϲϭϯϬϯϬϴϮϵϯϭϱ              
                                              ŵ                       ;tŚĂƚƐĂƉƉͿ
                                                               hĨϯͺ&ϵϵysǇͺƉϳdzĐͺŝ
                                                                      ǁY;zŽƵƚƵďĞͿ
                                                                ĂŶ͘ǀŝǀŝ͘ϭϲϳϱϮ;&ĂĐĞďŽŽŬͿ
                                                                   ďĞƐƚũŽƌĚĂŶĨĂĐƚŽƌǇ
                                                                       ;/ŶƐƚĂŐƌĂŵͿ

     ϭϵ      ŚŝƉŚŽƉůŝŶĚĂ͘ŵĞ         ϯϲϮϵϮϭϴϴϵΛƋƋ͘ĐŽŵ              ϴϲϭϳϬϳϱϵϵϭϬϲϰ        ǁĂŶŐǌŝǇƵĞ
                                    ĂďϮϳϭϱϬϬϴϲϯϬΛŐŵĂŝů͘ĐŽ               ;tŚĂƚƐĂƉƉͿ         ǁĂŶŐǌŝǇƵĞ
                                               ŵ               hŬǌƋKƚEϮWƐĂZŚYďǆ
                                    ĂďϮϳϭϱϴϲϯϬΛŐŵĂŝů͘ĐŽŵ             ϭϮŬǁ;zŽƵƚƵďĞͿ
                                    ŚŝƉŚŽƉůŝŶĚĂϭϴΛŚŽƚŵĂŝů͘Đ    hƚŵĂzdϰƋKYŶĚdĚũƵKKƐ
                                               Žŵ                    t/ŝY;zŽƵƚƵďĞͿ
                                    ǆŝŶϮϬϭϲϬϭϭϮΛĨŽǆŵĂŝů͘ĐŽ      ŚŝƉŚŽƉůŝŶĚĂŵĞ;tĞĐŚĂƚͿ
                                               ŵ                 ůŝŶĚĂ͘ǇĞĞǌǇ;&ĂĐĞďŽŽŬͿ
                                     ǌŚĞŶŵĞŝůŝŶϲϲΛϭϮϲ͘ĐŽŵ     ůŝŶĚĂŚŝƉŚŽƉϯϲ;/ŶƐƚĂŐƌĂŵͿ
                                                                ƐŶĞĂŬĞƌŝĐŽŶŶ;/ŶƐƚĂŐƌĂŵͿ

     ϮϬ      ũŽƌĚĂŶƐĐůƵď͘ƌƵ      ũŽƌĚĂŶƐĐůƵďŶĞƚΛŐŵĂŝů͘ĐŽ     ϭϱϮϲϬϭϯϱϬϯϳ;tĞĐŚĂƚͿ           
                                               ŵ                  ϴϲϭϱϮϲϬϭϯϱϬϯϳ
                                                                     ;tŚĂƚƐĂƉƉͿ
                                                               hǁǇŶŬhϮ>sͺsdŽŬYϳǇ
                                                                   Ehǁ;zŽƵƚƵďĞͿ

     Ϯϭ    ũŽƌĚĂŶƐǁŚŽůĞƐĂůĞ͘ƌƵ   ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵ           ϴϲϭϱϱϰϵϰϯϵϳϯϬ              
                                            Ăŝů͘ĐŽŵ                  ;tŚĂƚƐĂƉƉͿ
                                    ũŽƌĚĂŶƐǁŚŽůĞƐĂůĞϵϳΛŐŵĂ       ũŽƌĚĂŶƐǁŚŽůĞƐĂůĞϲϲϲ
                                             ŝů͘ĐŽŵ                  ;/ŶƐƚĂŐƌĂŵͿ

     ϮϮ        ŬŝĐŬĐĐ͘ĐŽŵ          ŬŝĐŬĐĐϴϴΛŐŵĂŝů͘ĐŽŵ          ϴϲϭϳϬϳϴϴϴϮϲϵϬ               
                                                                      ;tŚĂƚƐĂƉƉͿ
                                                               hƌŝŶǀ&ϰsǇϰhZDhƌŬy
                                                                    yϱY;zŽƵƚƵďĞͿ
                                                                 ŚŽƚŬŝĐŬĐĐ;/ŶƐƚĂŐƌĂŵͿ

     Ϯϯ       ŬŝĐŬƐŽƌĚŝĞ͘ŵĞ      ŬŝĐŬƐŽƌĚŝĞŶĞƚϮϯΛŐŵĂŝů͘ĐŽ        ϴϲϭϯϬϬϯϴϲϵϵϬϵ              
                                                ŵ                    ;tŚĂƚƐĂƉƉͿ

                                                       ϱ

                Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 7 of 349




                                            ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘       tĞďƐŝƚĞ                 ŵĂŝů                     ^ŽĐŝĂů             EĂŵĞƐ
                               ŬŝĐŬƐŽƌĚŝĞŶĞƚΛŐŵĂŝů͘ĐŽŵ   hĂͺŬƋǆϭ>ǆŐ^ŵŶũƚZ
                                 ŬŝĐŬƐƐŽĨŝƌĞΛŐŵĂŝů͘ĐŽŵ        ŶͺŐ;zŽƵƚƵďĞͿ
                                                          ŬŝĐŬƐŽƌĚŝĞ͘ƌƵ;/ŶƐƚĂŐƌĂŵͿ
                                                             ǁŶǇĞĞǌǇ;tĞĐŚĂƚͿ

     Ϯϰ    ŬŝĐŬƐŽƌĚŝĞ͘ŶĞƚ   ŬŝĐŬƐŽƌĚŝĞŶĞƚϮϯΛŐŵĂŝů͘ĐŽ        ϴϲϭϯϬϬϯϴϲϵϵϬϵ            
                                           ŵ                    ;tŚĂƚƐĂƉƉͿ
                                                          hĂͺŬƋǆϭ>ǆŐ^ŵŶũƚZ
                                                                ŶͺŐ;zŽƵƚƵďĞͿ
                                                          ŬŝĐŬƐŽƌĚŝĞ͘ƌƵ;/ŶƐƚĂŐƌĂŵͿ
                                                             ǁŶǇĞĞǌǇ;tĞĐŚĂƚͿ

     Ϯϱ    ŬŝĐŬƐŽƌĚŝĞ͘ƌƵ    ŬŝĐŬƐŽƌĚŝĞŶĞƚϮϯΛŐŵĂŝů͘ĐŽ        ϴϲϭϯϬϬϯϴϲϵϵϬϵ            
                                           ŵ                    ;tŚĂƚƐĂƉƉͿ
                                                          hĂͺŬƋǆϭ>ǆŐ^ŵŶũƚZ
                                                                ŶͺŐ;zŽƵƚƵďĞͿ
                                                          ŬŝĐŬƐŽƌĚŝĞ͘ƌƵ;/ŶƐƚĂŐƌĂŵͿ
                                                             ǁŶǇĞĞǌǇ;tĞĐŚĂƚͿ

     Ϯϲ    ŬŝĐŬƐƐĂůĞ͘ŶĞƚ    ŬŝĐŬƐƐĂůĞϵϵϳΛŐŵĂŝů͘ĐŽŵ    ϴϲϭϴϭϳϭϮϮϱϯϵϳ;tĞĐŚĂƚͿ        
                                                               ϴϲϭϴϭϳϭϮϮϱϯϵϳ
                                                                 ;tŚĂƚƐĂƉƉͿ
                                                           ŬŝĐŬƐƐĂůĞŶĞƚ;/ŶƐƚĂŐƌĂŵͿ
                                                             ŬŬƐĂůĞϵϴ;/ŶƐƚĂŐƌĂŵͿ
                                                             ŬŬƐŶĞƚϭϴ;/ŶƐƚĂŐƌĂŵͿ

     Ϯϳ    ŬŝĐŬƐƐŽĨŝƌĞ͘ƌƵ      ϯϲϮϵϮϭϴϴϵΛƋƋ͘ĐŽŵ             ϴϲϭϳϬϳϱϵϵϭϬϲϰ           
                               ĂďϮϳϭϱϬϬϴϲϯϬΛŐŵĂŝů͘ĐŽ              ;tŚĂƚƐĂƉƉͿ
                                            ŵ             hŬǌƋKƚEϮWƐĂZŚYďǆ
                               ĂďϮϳϭϱϴϲϯϬΛŐŵĂŝů͘ĐŽŵ            ϭϮŬǁ;zŽƵƚƵďĞͿ
                                 ŬŝĐŬƐƐŽĨŝƌĞΛŐŵĂŝů͘ĐŽŵ        ďĞƐƚũŽƌĚĂŶĨĂĐƚŽƌǇ
                                ǌŚĞŶŵĞŝůŝŶϲϲΛϭϮϲ͘ĐŽŵ             ;/ŶƐƚĂŐƌĂŵͿ
                                                          ĐŚĞŶ͘ůǇĚŝĂ͘ϵϲϯ;&ĂĐĞďŽŽŬͿ
                                                           ŚŝƉŚŽƉůŝŶĚĂŵĞ;tĞĐŚĂƚͿ
                                                          ůŝŶĚĂŚŝƉŚŽƉϯϲ;/ŶƐƚĂŐƌĂŵͿ

     Ϯϴ      ŬŝĐŬǌ͘ĐůƵď      ŬŝĐŬǌĐůƵďϵΛŐŵĂŝů͘ĐŽŵ         ϴϲϭϱϱϰϵϰϯϵϳϯϬ             
                                                                ;tŚĂƚƐĂƉƉͿ
                                                              ϴϲϭϴϮϳϭϮϱϵϱϬϮ
                                                                ;tŚĂƚƐĂƉƉͿ
                                                            hϱŽ,ĐƵ:ϭϲϯhĚͲ
                                                             ũͺd<ĂŐŐ;zŽƵƚƵďĞͿ




                                                  ϲ

                 Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 8 of 349




                                                 ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘         tĞďƐŝƚĞ                 ŵĂŝů                        ^ŽĐŝĂů          EĂŵĞƐ

     Ϯϵ     ŬŝĐŬǌŵĂůů͘ĐŽŵ         ϯϲϮϵϮϭϴϴϵΛƋƋ͘ĐŽŵ            ĂŶŶŝĞ͘ƐƵŶ͘ϵϮϱϲϬ         
                                 ŬŝĐŬǌŵĂůůƐĞƌǀŝĐĞΛŐŵĂŝů͘ĐŽ          ;&ĂĐĞďŽŽŬͿ
                                             ŵ               ŬŝĐŬǌŵĂůůϭϮϭϱ;tĞĐŚĂƚͿ
                                  ůŝũƵĂŶǁĂŶŐϲϲΛϭϮϲ͘ĐŽŵ

     ϯϬ    ŶĞǁͲũŽƌĚĂŶƐͲĨŽƌͲ                                                          
             ƐĂůĞ͘ĂƉƉƐƉŽƚ͘ĐŽŵ

     ϯϭ      ŶŝĐĞŬŝĐŬƐ͘ǀŝƉ    ǆŝŶϮϬϭϲϬϭϭϮΛĨŽǆŵĂŝů͘ĐŽ      hƚϭũŵƉYŝƌƋũsǌWƐϬ:ϯE      ⋤ᱻ㉺
                                           ŵ                     Ő;zŽƵƚƵďĞͿ

     ϯϮ     ŶŝĐĞŬŝĐŬƐƐ͘ŶĞƚ     ŶŝĐĞŬŝĐŬǌϭϴΛŐŵĂŝů͘ĐŽŵ         ϭϬϬϬϮϱϯϰϴϲϲϱϭϰϲ          
                                                                    ;&ĂĐĞďŽŽŬͿ
                                                                  ϴϲϭϱϬϴϬϭϯϳϴϯϮ
                                                                    ;tŚĂƚƐĂƉƉͿ
                                                                  ϴϲϭϱϴϲϬϬϰϰϳϵϴ
                                                                    ;tŚĂƚƐĂƉƉͿ
                                                             hhŵŽŽ:ƉŶϱĂĚͺǇǇͺ&Z
                                                                  ŵĨǌY;zŽƵƚƵďĞͿ
                                                              ŶŝĐĞŬŝĐŬƐƐϴϴϴ;tĞĐŚĂƚͿ
                                                                ŶŝĐĞŬŝĐŬǌϭϴ;^ŬǇƉĞͿ
                                                               ŶŝĐĞŬŝĐŬǌϭϴ;tĞĐŚĂƚͿ
                                                             ƐŶĞĂŬĞƌŝĐŽŶŶ;/ŶƐƚĂŐƌĂŵͿ

     ϯϯ      ŶŝĐĞǇĞƐ͘ŶĞƚ      ŵϭϳϬϳϬϭϭϭϲϮϱͺϭΛϭϲϯ͘Đ            ϴϲϭϯϯϮϴϯϳϱϮϱϮ            
                                            Žŵ                    ;tŚĂƚƐĂƉƉͿ
                                 ŶŝĐĞǇĞƐ͘ǀŝƉΛŽƵƚůŽŽŬ͘ĐŽŵ
                                 ŶŝĐĞǇĞƐŶĞƚΛŽƵƚůŽŽŬ͘ĐŽŵ

     ϯϰ       ŽŐŬŝĐŬƐ͘ƌƵ       ŽŐŬŝĐŬƐƉƌŽΛŐŵĂŝů͘ĐŽŵ          ϴϲϭϳϬϳϱϵϵϭϬϯϲ            
                                 ƌĞĂůǇĞĞǌǇďĂǇΛŐŵĂŝů͘ĐŽŵ            ;tŚĂƚƐĂƉƉͿ
                                                             hŐďǇŝůǌtͺĂs,,ǆϬŐYǆy
                                                                  hϮŐ;zŽƵƚƵďĞͿ
                                                                ĂũŬŝŶŐƌƵ;tĞĐŚĂƚͿ
                                                              ŽŐŬŝĐŬƐƉƌŽ;/ŶƐƚĂŐƌĂŵͿ
                                                               ŽŐŬŝĐŬƐƌƵ;/ŶƐƚĂŐƌĂŵͿ

     ϯϱ     ƉĞƌĨĞĐƚŬŝĐŬ͘ƌƵ        ϯϲϮϵϮϭϴϴϵΛƋƋ͘ĐŽŵ       ĂŝŵĞĞ͘ƐƵŶ͘ϳϯϯ;&ĂĐĞďŽŽŬͿ     
                                  ůŝũƵĂŶǁĂŶŐϲϲΛϭϮϲ͘ĐŽŵ       ƉĞƌĨĞĐƚŬŝĐŬƐƌƵ;tĞĐŚĂƚͿ
                                 ƉĞƌĨĞĐƚŬŝĐŬƐĞƌǀŝĐĞΛŐŵĂŝů͘
                                            ĐŽŵ




                                                      ϳ

                 Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 9 of 349




                                              ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘        tĞďƐŝƚĞ                  ŵĂŝů                     ^ŽĐŝĂů                  EĂŵĞƐ

     ϯϲ    ƉĞƌĨĞĐƚŬŝĐŬƐ͘ĐĂ    ƉĞƌĨĞĐƚŬŝĐŬƐƌƵƌƵΛŐŵĂŝů͘Đ        ϴϲϭϱϮϲϬϭϯϱϬϯϳ                  
                                            Žŵ                    ;tŚĂƚƐĂƉƉͿ
                                                            hƋŝŐĐǆŽ>ƐĞƌ'ŐŝϰĐYŽy
                                                                  YY;zŽƵƚƵďĞͿ
                                                                  ƉĞƌĨĞĐƚŬŝĐŬƐ͘ĐĂ
                                                                   ;/ŶƐƚĂŐƌĂŵͿ
                                                             ƉĞƌĨĞĐƚŬŝĐŬƐĐĂ;tĞĐŚĂƚͿ

     ϯϳ    ƉĞƌĨĞĐƚŬŝĐŬƐ͘ŚŬ      ϯϲϮϵϮϭϴϴϵΛƋƋ͘ĐŽŵ        hǀŐŐŚ&ƉDϭǁϰǆ>ǇĨŚǁϵ                 
                                 ƉĞƌĨĞĐƚŬŝĐŬƐŚŬΛŐŵĂŝů͘ĐŽ         ϮƐhŐ;zŽƵƚƵďĞͿ
                                            ŵ               ŚŝƉŚŽƉƐŽůĞǌ;/ŶƐƚĂŐƌĂŵͿ
                                                            ŚǇƉĞƐŽůĞƐĂůĞ;/ŶƐƚĂŐƌĂŵͿ
                                                              ŬŝĐŬƐĨŝŐŚƚ;/ŶƐƚĂŐƌĂŵͿ
                                                             ƉĞƌĨĞĐƚŬŝĐŬƐŚŬ;tĞĐŚĂƚͿ
                                                                 ƐŶĞĂŬĞƌƐƉŬƐĂůĞ
                                                                   ;/ŶƐƚĂŐƌĂŵͿ

     ϯϴ    ƉĞƌĨĞĐƚŬŝĐŬƐ͘ŵĞ    ĐŽŵƉůĂŝŶƚƐĐĞŶƚƌĞΛǇĂŚŽŽ͘       ϮϬϬϴƉŬ;/ŶƐƚĂŐƌĂŵͿ              னⰾ
                                             ĐŽŵ               ϴϲϭϱϵϲϬϱϯϯϲϱϴ          ,<,ĂŽǇƵŶƚŽŶŐdƌĂĚĞ
                                 ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵ             ;tŚĂƚƐĂƉƉͿ                Ž͘>ƚĚ͘
                                           Ăŝů͘ĐŽŵ         ďĂďǇŬŝŵϮϬϬϴ;/ŶƐƚĂŐƌĂŵͿ         ũŝĂŽĚŽƵƐŝ
                                 ŵϭϱϬϭϱϰϳϰϭϴϵΛϭϲϯ͘ĐŽŵ       ůŽǀĞƉŬŐŽĚ;/ŶƐƚĂŐƌĂŵͿ             ĚƐĨĂĨ
                                 ŵϭϴϯϱϵϬϯϭϰϱϲΛϭϲϯ͘ĐŽŵ      ƉŬĨƌŽŵϮϬϬϴ;/ŶƐƚĂŐƌĂŵͿ       dŽŶǇyŝŽŶŐ;>DdͿ
                                  ƉĞƌĨĞĐƚŬŝĐŬǌϭϴΛŐŵĂŝů͘ĐŽ   ƉŬŐŽĚŚŽŶĞǇ;/ŶƐƚĂŐƌĂŵͿ
                                               ŵ                ƉŬŐŽĚŵǇŚŽŶĞǇ
                                 ƉĞƌĨĞĐƚǇĞĞǌǇƐΛŐŵĂŝů͘ĐŽŵ          ;/ŶƐƚĂŐƌĂŵͿ
                                  ƉŬŐŽĚĚƌĞĂŵΛŐŵĂŝů͘ĐŽŵ      ƉŬŬŝŵϮϬϬϴ;/ŶƐƚĂŐƌĂŵͿ
                                  ƉŬŐŽĚǇĞĞǌǇΛŐŵĂŝů͘ĐŽŵ          ƉŬůŽǀĞǇŽƵϮϬϬϴ
                                 ǇƵĨĂŶŐϭϵϵϬϳϴϵΛϭϲϯ͘ĐŽŵ            ;/ŶƐƚĂŐƌĂŵͿ
                                 ǇƵĨĂŶŐϭϵϵϬϳϴϵΛϭϲϯ͘ĐŽŵ        ƉŬǀŝƉŬŝŵ;tĞĐŚĂƚͿ
                                          ;WĂǇWĂůͿ          ƉŬǁŝƚŚǇŽƵ;/ŶƐƚĂŐƌĂŵͿ
                                                             ƉƉŬŬϮϬϬϴ;/ŶƐƚĂŐƌĂŵͿ

     ϯϵ    ƉĞƌĨĞĐƚŬŝĐŬƐ͘ǀŝƉ   ĐŽŵƉůĂŝŶƚƐĐĞŶƚƌĞΛǇĂŚŽŽ͘       ϮϬϬϴƉŬ;/ŶƐƚĂŐƌĂŵͿ               
                                             ĐŽŵ               ϴϲϭϱϵϲϬϱϯϯϲϱϴ
                                 ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵ            ;tŚĂƚƐĂƉƉͿ
                                           Ăŝů͘ĐŽŵ         ďĂďǇŬŝŵϮϬϬϴ;/ŶƐƚĂŐƌĂŵͿ
                                 ŵϭϴϯϱϵϬϯϭϰϱϲΛϭϲϯ͘ĐŽŵ       ůŽǀĞƉŬŐŽĚ;/ŶƐƚĂŐƌĂŵͿ
                                  ƉĞƌĨĞĐƚŬŝĐŬǌϭϴΛŐŵĂŝů͘ĐŽ   ƉŬŐŽĚŚŽŶĞǇ;/ŶƐƚĂŐƌĂŵͿ
                                               ŵ              ƉŬǀŝƉŬŝŵ;tĞĐŚĂƚͿ
                                 ƉĞƌĨĞĐƚǇĞĞǌǇƐΛŐŵĂŝů͘ĐŽŵ
                                  ƉŬŐŽĚĚƌĞĂŵΛŐŵĂŝů͘ĐŽŵ
                                  ƉŬŐŽĚǇĞĞǌǇΛŐŵĂŝů͘ĐŽŵ


                                                    ϴ

                   Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 10 of 349




                                                   ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘           tĞďƐŝƚĞ                    ŵĂŝů                     ^ŽĐŝĂů              EĂŵĞƐ

     ϰϬ    ƉĞƌĨĞĐƚŬŝĐŬƐŐƌŽƵƉ͘ŶĞƚ   ƉĂǇŵĞŶƚŽŶůŝŶĞϴϳΛŐŵĂŝů͘         ϴϲϭϳϬϳϴϴϴϮϲϵϬ               
                                                ĐŽŵ                   ;tŚĂƚƐĂƉƉͿ
                                      ƉĞƌĨĞĐƚŬŝĐŬƐϴϴΛŐŵĂŝů͘ĐŽ   ϴϲϭϳϭϯϳϵϱϳϳϯϵ;tĞĐŚĂƚͿ
                                                  ŵ                 ϴϲϭϳϭϯϳϵϱϳϳϯϵ
                                       ƉŬŐƌŽƵƉƐϴϴΛŐŵĂŝů͘ĐŽŵ           ;tŚĂƚƐĂƉƉͿ
                                                                    hϮƚ/Ğ^ƵǇyϲ</WͲ
                                                                  ƋY<,ϯĨzY;zŽƵƚƵďĞͿ
                                                                     ŚǇƉĞďĞĂƐƚŬůĐŬƐ
                                                                       ;/ŶƐƚĂŐƌĂŵͿ
                                                                 ŶŝĐĞŬŝĐŬŬƐƐ;/ŶƐƚĂŐƌĂŵͿ
                                                                  ƉŝŝŶŽĞϳϳ;/ŶƐƚĂŐƌĂŵͿ
                                                                 ǇĞĞǌǇĚĂŝƐǇ;/ŶƐƚĂŐƌĂŵͿ
                                                                ǇĞĞǌǇƐĐůŽƐĞƚǌ;/ŶƐƚĂŐƌĂŵͿ

     ϰϭ        ƉŬĨĂĐƚŽƌǇ͘ƌƵ        ƉŬŐŽĚŬŝŵΛŚŽƚŵĂŝů͘ĐŽŵ          ϴϲϭϳϬϴϭϰϮϭϵϭϲ               
                                                                       ;tŚĂƚƐĂƉƉͿ
                                                                 ƉŬĨĂĐƚŽƌǇƌƵ;/ŶƐƚĂŐƌĂŵͿ

     ϰϮ        ƉŬĨĂĐƚŽƌǇ͘ǀŝƉ       ƉŬŐŽĚŬŝŵΛŚŽƚŵĂŝů͘ĐŽŵ          ϴϲϭϳϬϴϭϰϮϭϵϭϲ               
                                                                       ;tŚĂƚƐĂƉƉͿ
                                                                 ƉŬĨĂĐƚŽƌǇƌƵ;/ŶƐƚĂŐƌĂŵͿ

     ϰϯ         ƉŬŐŽĚ͘ǀŝƉ          ƉŬŐŽĚŬŝŵΛŚŽƚŵĂŝů͘ĐŽŵ         ϴϲϭϳϬϴϭϰϮϭϵϭϲ                
                                                                       ;tŚĂƚƐĂƉƉͿ
                                                                 ƉŬĨĂĐƚŽƌǇƌƵ;/ŶƐƚĂŐƌĂŵͿ

     ϰϰ        ƉŬƉĞĂŬƐ͘ĐŽŵ         ŵϭϱϬϭϱϰϳϰϭϴϵΛϭϲϯ͘ĐŽŵ                                 ũŝĂŽĚŽƵƐŝ
                                                                                                 ĚƐĨĂĨ

     ϰϱ       ƉŬƐŶĞĂŬĞƌ͘ĐŽŵ        ƉŬƐŶĞĂŬĞƌϴϴΛŐŵĂŝů͘ĐŽŵ    ϴϲϭϱϬϲϬϯϵϴϯϰϵ;tĞĐŚĂƚͿ           
                                                                      ϴϲϭϱϬϲϬϯϵϴϯϰϵ
                                                                         ;tŚĂƚƐĂƉƉͿ
                                                                hŝŚ>/ƌĚƵ'ŚͺŽŶďƋϯ
                                                                        ͺŐ;zŽƵƚƵďĞͿ
                                                                 ƉŬůŝůŝƌĞǀŝĞǁƐ;/ŶƐƚĂŐƌĂŵͿ
                                                                   ƉŬƐŶĞĂŬĞƌ;tĞĐŚĂƚͿ
                                                                    ƉŬƐƉůƵŐ;/ŶƐƚĂŐƌĂŵͿ
                                                                  ǇǌǇƐŚŽǁͺŐ;/ŶƐƚĂŐƌĂŵͿ

     ϰϲ      ƉŬƐŶĞĂŬĞƌ͘ŐƌŽƵƉ       ƉŬƐŶĞĂŬĞƌϴϴΛŐŵĂŝů͘ĐŽŵ    ϴϲϭϱϬϲϬϯϵϴϯϰϵ;tĞĐŚĂƚͿ           
                                                                    ϴϲϭϱϬϲϬϯϵϴϯϰϵ
                                                                       ;tŚĂƚƐĂƉƉͿ
                                                                hŝŚ>/ƌĚƵ'ŚͺŽŶďƋϯ
                                                                       ͺŐ;zŽƵƚƵďĞͿ

                                                        ϵ

                Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 11 of 349




                                              ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘        tĞďƐŝƚĞ                  ŵĂŝů                      ^ŽĐŝĂů             EĂŵĞƐ
                                                             ƉŬůŝůŝƌĞǀŝĞǁƐ;/ŶƐƚĂŐƌĂŵͿ
                                                               ƉŬƐŶĞĂŬĞƌ;tĞĐŚĂƚͿ
                                                               ƉŬƐƉůƵŐ;/ŶƐƚĂŐƌĂŵͿ
                                                                 ƐŶĞĂŬĞƌƐŚŽƉĚĂŝůǇ
                                                                     ;/ŶƐƚĂŐƌĂŵͿ
                                                             ǁŝůůŝĂŵƉůƵŐƐ;/ŶƐƚĂŐƌĂŵͿ

     ϰϳ    ƉŬƐŶĞĂŬĞƌƐ͘ŶĞƚ      ϯϲϮϵϮϭϴϴϵΛƋƋ͘ĐŽŵ          ϴϲϭϴϭϳϭϬϵϵϰϮϭ;tĞĐŚĂƚͿ        
                                    ŐĞĚŝǆŝĞΛƋƋ͘ĐŽŵ                ϴϲϭϴϭϳϭϬϵϵϰϮϭ
                                ƉŬƐŶĞĂŬĞƌϰƵΛŐŵĂŝů͘ĐŽŵ               ;tŚĂƚƐĂƉƉͿ
                                ǌŚĞŶŵĞŝůŝŶϲϲΛϭϮϲ͘ĐŽŵ        ĐŚƌŝƐ͘ŚĞ͘ϱϰϵϰϯ;&ĂĐĞďŽŽŬͿ
                                                                  ƉŬƉƌŽͺŚǇƉĞďĞĂƐƚ
                                                                     ;/ŶƐƚĂŐƌĂŵͿ
                                                              ƉŬƐŶĞĂŬĞƌƉƌŽ;tĞĐŚĂƚͿ

     ϰϴ      ƉŬƚŝĂƵ͘ĐŽŵ          ĂĚŵŝŶΛĚƵŝĂƚ͘ĐŽŵ                                      
                                ĐŽŵƉůĂŝŶƚƐĐĞŶƚƌĞΛǇĂŚŽŽ͘
                                           ĐŽŵ
                                ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵ
                                         Ăŝů͘ĐŽŵ
                                ŵϭϴϯϱϵϬϯϭϰϱϲΛϭϲϯ͘ĐŽŵ
                                 ŵŽƵĂƌŝŽƚΛŽƵƚůŽŽŬ͘ĐŽŵ

     ϰϵ    ƌĞĂůǇĞĞǌǇďĂǇ͘ŵĞ   ƌĞĂůǇĞĞǌǇďĂǇΛŐŵĂŝů͘ĐŽŵ          ϴϲϭϯϬϯϬϴϮϱϯϴϬ             
                                                                    ;tŚĂƚƐĂƉƉͿ
                                                             hKũYDĞD:ϬϵhĞYŝsĨƵ
                                                                  ĐƐǁ;zŽƵƚƵďĞͿ
                                                               ƌĞĂůǇĞĞǌǇďĂǇƐŶĞĂŬĞƌ
                                                                    ;/ŶƐƚĂŐƌĂŵͿ

     ϱϬ     ƌŽĐŬŬŝĐŬƐ͘ŶĞƚ        ϯϲϮϵϮϭϴϴϵΛƋƋ͘ĐŽŵ             ϴϲϭϱϯϵϭϱϱϰϯϯϭ            
                                 ůŝũƵĂŶǁĂŶŐϲϲΛϭϮϲ͘ĐŽŵ              ;tŚĂƚƐĂƉƉͿ
                                ƌŽĐŬŬŝĐŬƐƉƌŽΛŐŵĂŝů͘ĐŽŵ         ƌŽĐŬŬŝĐŬƐ;tĞĐŚĂƚͿ
                                                                 ƐŶĞĂŬĞƌŐƐͺŽĨĨŝĐŝĂů
                                                                    ;/ŶƐƚĂŐƌĂŵͿ

     ϱϭ    ƐŚŽĞƐŽŶĨŝƌĞ͘ŶĞƚ   ƐŚŽĞƐŽŶĨŝƌĞŶĞƚΛŐŵĂŝů͘ĐŽ      ϴϲϭϴϬϴϲϱϮϵϳϯϬ;tĞĐŚĂƚͿ        
                                           ŵ

     ϱϮ    ƐŶĞĂŬĞƌŐƐ͘ĐŽŵ         ϯϲϮϵϮϭϴϴϵΛƋƋ͘ĐŽŵ        ϴϲϭϯϬϵϵϰϲϳϲϮϮ;tĞĐŚĂƚͿ        
                                 ůŝũƵĂŶǁĂŶŐϲϲΛϭϮϲ͘ĐŽŵ           ϴϲϭϱϯϵϭϱϱϰϯϯϭ
                                ƐŶĞĂŬĞƌŐƐ͘ŽĨĨŝĐŝĂůΛŐŵĂŝů͘Đ         ;tŚĂƚƐĂƉƉͿ
                                           Žŵ               hs^ƚŽďϵƵŽhEƌǆŐĚŚŚ,
                                                                  ƌ,;zŽƵƚƵďĞͿ


                                                    ϭϬ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 12 of 349




                                                ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                  ŵĂŝů                     ^ŽĐŝĂů                EĂŵĞƐ
                                   ǆŝŶϮϬϭϲϬϭϭϮΛĨŽǆŵĂŝů͘ĐŽ        ƐŶĞĂŬĞƌŐƐͺŽĨĨŝĐŝĂů
                                             ŵ                     ;/ŶƐƚĂŐƌĂŵͿ

     ϱϯ     ƐŶĞĂŬĞƌŶĞǁǌ͘ŶĞƚ        ϯϲϮϵϮϭϴϴϵΛƋƋ͘ĐŽŵ          ϴϲϭϱϵϲϬϱϬϯϭϭϲ                  
                                   ƐŶĞĂŬĞƌŶĞǁǌ͘ŶĞƚΛŐŵĂŝů͘Đ         ;tŚĂƚƐĂƉƉͿ
                                              Žŵ            h&&DĚ&ϱE<tDďϰƌ,
                                    ǌŚĞŶŵĞŝůŝŶϲϲΛϭϮϲ͘ĐŽŵ       />ǁ>Y;zŽƵƚƵďĞͿ
                                                              ƐŶĞĂŬĞƌŶĞǁǌ;tĞĐŚĂƚͿ

     ϱϰ    ƐŶĞĂŬĞƌƐŚŽĞďŽǆ͘ŶĞƚ      ϴϬϵϬϴϳϮϲϭΛƋƋ͘ĐŽŵ            ϴϲϭϯϳϬϲϬϴϱϭϵϬ          ŚƵĂŶŐũŝŶŚƵĂŶŐ
                                      ĂŐĞŶƚďƵǇΛǇĞĂŚ͘ĐŽŵ             ;tŚĂƚƐĂƉƉͿ               ĚƐĨĂĨ
                                   ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵ     hϮdĐϬ'ǀ,yϲϮ'sƵƌWŐ/ϴ
                                             Ăŝů͘ĐŽŵ               ũ&Y;zŽƵƚƵďĞͿ
                                      ŐĞŽϵϵŽŽŝΛŐŵĂŝů͘ĐŽŵ    h^ĐĐŵŵZǆŝůͺũŽϲ<Ƶǀů/ϱh
                                       ƐŚŽƉŬŝŶŐΛǇĞĂŚ͘ŶĞƚ            Y;zŽƵƚƵďĞͿ
                                   ƐŶĞĂŬĞƌƐŚŽĞďŽǆĐůƵďΛŐŵ      ĐǆǆϰϳϭϱϯϰϮϲϬ;tĞĐŚĂƚͿ
                                             Ăŝů͘ĐŽŵ           ƐŶĞĂŬĞƌƐŚŽĞďŽǆĐůƵď
                                   ƐŶĞĂŬĞƌƐŚŽĞďŽǆŶĞƚΛŐŵĂŝ              ;^ŬǇƉĞͿ
                                              ů͘ĐŽŵ          ƐƐďůŝŶĚĂͺŶĞƚ;/ŶƐƚĂŐƌĂŵͿ
                                   ƐƚƌŽŶŐϮϳϵϲϲϯϱϭϵϳΛƋƋ͘ĐŽ
                                                 ŵ

     ϱϱ    ƐŶĞĂŬĞƌƐŚŽĞďŽǆ͘ƌƵ       ĂŐĞŶƚďƵǇΛǇĞĂŚ͘ĐŽŵ       ϮϯŬŝĐŬƐŽůĞ;/ŶƐƚĂŐƌĂŵͿ           
                                   ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵ          ϴϲϭϯϳϬϲϬϴϱϭϵϬ
                                             Ăŝů͘ĐŽŵ               ;tŚĂƚƐĂƉƉͿ
                                      ŐĞŽϵϵŽŽŝΛŐŵĂŝů͘ĐŽŵ    hϮdĐϬ'ǀ,yϲϮ'sƵƌWŐ/ϴ
                                       ƐŚŽƉŬŝŶŐΛǇĞĂŚ͘ŶĞƚ          ũ&Y;zŽƵƚƵďĞͿ
                                   ƐŶĞĂŬĞƌƐŚŽĞďŽǆĐůƵďΛŐŵ     h^ĐĐŵŵZǆŝůͺũŽϲ<Ƶǀů/ϱh
                                             Ăŝů͘ĐŽŵ               Y;zŽƵƚƵďĞͿ
                                   ƐŶĞĂŬĞƌƐŚŽĞďŽǆŶĞƚΛŐŵĂŝ     ĐǆǆϰϳϭϱϯϰϮϲϬ;tĞĐŚĂƚͿ
                                              ů͘ĐŽŵ               ŚǇƉĞƐƉŽƌƚϮϬϭϴ
                                   ƐƚƌŽŶŐϮϳϵϲϲϯϱϭϵϳΛƋƋ͘ĐŽ            ;/ŶƐƚĂŐƌĂŵͿ
                                                 ŵ               ƉĞƌĨĞĐƚŬŝĐŬƐůŝŶĚĂ
                                                                     ;/ŶƐƚĂŐƌĂŵͿ
                                                             ƐĂĐĂŝǆŶŝŬĞͺƐƐď;/ŶƐƚĂŐƌĂŵͿ
                                                                 ƐŶĞĂŬĞƌƐŚŽĞďŽǆ͘ƌƵ
                                                                     ;/ŶƐƚĂŐƌĂŵͿ
                                                               ƐŶĞĂŬĞƌƐŚŽĞďŽǆͺŚǇƉĞ
                                                                     ;/ŶƐƚĂŐƌĂŵͿ
                                                                ƐŶĞĂŬĞƌƐŚŽĞďŽǆĐůƵď
                                                                        ;^ŬǇƉĞͿ

     ϱϲ    ƐŶĞĂŬĞƌƐŚŽĞďŽǆ͘ǀŝƉ     ĂŐĞŶƚďƵǇΛǇĞĂŚ͘ĐŽŵ           ϴϲϭϯϳϬϲϬϴϱϭϵϬ              ⋤ᱻ㉺
                                   ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵ            ;tŚĂƚƐĂƉƉͿ

                                                     ϭϭ

               Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 13 of 349




                                             ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘       tĞďƐŝƚĞ                 ŵĂŝů                      ^ŽĐŝĂů           EĂŵĞƐ
                                        Ăŝů͘ĐŽŵ          hϮdĐϬ'ǀ,yϲϮ'sƵƌWŐ/ϴ
                                  ĞďƵǇϬϵϮϴΛǇĞĂŚ͘ŶĞƚ            ũ&Y;zŽƵƚƵďĞͿ
                                  ŐĞŽϵϵŽŽŝΛŐŵĂŝů͘ĐŽŵ     h^ĐĐŵŵZǆŝůͺũŽϲ<Ƶǀů/ϱh
                               ŵϭϳϬϳϬϭϭϭϲϮϱͺϭΛϭϲϯ͘Đ              Y;zŽƵƚƵďĞͿ
                                           Žŵ             ĐǆǆϰϳϭϱϯϰϮϲϬ;tĞĐŚĂƚͿ
                               ƐŶĞĂŬĞƌƐŚŽĞďŽǆĐůƵďΛŐŵ         ƐŶĞĂŬĞƌƐŚŽĞďŽǆĐůƵď
                                        Ăŝů͘ĐŽŵ                   ;^ŬǇƉĞͿ
                               ƐŶĞĂŬĞƌƐŚŽĞďŽǆŶĞƚΛŐŵĂŝ
                                         ů͘ĐŽŵ
                               ƐƚƌŽŶŐϮϳϵϲϲϯϱϭϵϳΛƋƋ͘ĐŽ
                                            ŵ

     ϱϳ    ƐŽůĞƉĞƌĨĞĐƚ͘ƌƵ   ƐŽůĞƉĞƌĨĞĐƚϲϲϲΛŐŵĂŝů͘ĐŽ         ϴϲϭϯϭϵϰϰϯϯϱϭϬ           
                                          ŵ                     ;tŚĂƚƐĂƉƉͿ
                                                            ĨŝŐŚƚƚƐŽůĞ;/ŶƐƚĂŐƌĂŵͿ
                                                          ŚŝƉŚŽƉƐŽůĞǌ;/ŶƐƚĂŐƌĂŵͿ
                                                               ŚǇƉĞďĞĂƐƚƐŽůĞǌǌ
                                                                  ;/ŶƐƚĂŐƌĂŵͿ
                                                          ŚǇƉĞĨŽŽƚƐŽůĞ;/ŶƐƚĂŐƌĂŵͿ
                                                            ŬŝĐŬƐĨŝŐŚƚ;/ŶƐƚĂŐƌĂŵͿ
                                                          ƐŽůĞĨĂĐƚŽƌǇǌ;/ŶƐƚĂŐƌĂŵͿ
                                                            ƐŽůĞƉĞƌĨĞĐƚ;tĞĐŚĂƚͿ

     ϱϴ    ƚŽŶǇƐŚŽĞ͘ĐŽŵ     ƉŬŐŽĚŬŝŵΛŚŽƚŵĂŝů͘ĐŽŵ          ϴϲϭϳϬϴϭϰϮϭϵϭϲ            
                                                                 ;tŚĂƚƐĂƉƉͿ
                                                           ƉŬĨĂĐƚŽƌǇƌƵ;/ŶƐƚĂŐƌĂŵͿ

     ϱϵ    ƚŽƉĨĂĐƚŽƌǇƐ͘ƌƵ      ĂŐĞŶƚďƵǇΛǇĞĂŚ͘ĐŽŵ         ϴϲϭϯϯϰϵϵϱϯϰϯϯ             
                                   ĂŐĞŶƚďƵǇΛǇĞĂŚ͘ŶĞƚ          ;tŚĂƚƐĂƉƉͿ
                                  ŐĞŽϵϵŽŽŝΛŐŵĂŝů͘ĐŽŵ              hͲ
                               ƐŶĞĂŬĞƌƐŚŽĞďŽǆĐůƵďΛŐŵ      d'ďhǀdƉdŐĨ&ũ^ǀϳyĚĨY
                                         Ăŝů͘ĐŽŵ               ;zŽƵƚƵďĞͿ
                               ƐƚƌŽŶŐϮϳϵϲϲϯϱϭϵϳΛƋƋ͘ĐŽ
                                             ŵ
                                ƚŽƉĨĂĐƚŽƌǇƐϲΛŐŵĂŝů͘ĐŽŵ
                               ƚŽƉĨĂĐƚŽƌǇƐƌƵΛŐŵĂŝů͘ĐŽŵ

     ϲϬ     ƚŽƉŬŝĐŬƐƐ͘ƌƵ    ƚŽƉŬŝĐŬƐƐϬϭϲΛŐŵĂŝů͘ĐŽŵ        ϴϲϭϴϮϱϬϱϰϮϲϭϮ            
                                ƚŽƉŬŝĐŬƐƐϭϲΛŐŵĂŝů͘ĐŽŵ          ;tŚĂƚƐĂƉƉͿ
                                                             ƚŽƉŬŝĐŬƐƐ;tĞĐŚĂƚͿ

     ϲϭ     ƚŽƉŬŝĐŬǌ͘ǀŝƉ       ĂŬŝĐŬǌϮϯΛŐŵĂŝů͘ĐŽŵ     hƵzƋŽsͺhŶϯŶzŚKƚϱϮY          
                                ůŝŶĨĞŝĨĞŝϴϴϲΛŐŵĂŝů͘ĐŽŵ        ũĚǆ;zŽƵƚƵďĞͿ
                                ƚŽƉŬŝĐŬǌĐŽŵΛϭϲϯ͘ĐŽŵ      ůƵŶĂ͘ǁƵ͘ϭϬϬϰ;&ĂĐĞďŽŽŬͿ

                                                  ϭϮ

                Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 14 of 349




                                             ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘        tĞďƐŝƚĞ                 ŵĂŝů                     ^ŽĐŝĂů             EĂŵĞƐ
                                                            ƚŽƉŬŝĐŬǌ͘ƌƵ;&ĂĐĞďŽŽŬͿ
                                                           ƚŽƉŬŝĐŬǌ͘ǀŝƉ;/ŶƐƚĂŐƌĂŵͿ
                                                              ƚŽƉŬŝĐŬǌϮϯ;^ŬǇƉĞͿ
                                                             ƚŽƉŬŝĐŬǌϮϯ;tĞĐŚĂƚͿ

     ϲϮ    ǇĞĞǌǇďƵƐƚĂ͘ƌƵ       ϯϲϮϵϮϭϴϴϵΛƋƋ͘ĐŽŵ            ϴϲϭϯϱϮϵϰϭϯϵϲϳ              
                                ƉĞƌĨĞĐƚƐŶĞĂŬĞƌůĞĂŚΛŐŵĂŝ           ;tŚĂƚƐĂƉƉͿ
                                          ů͘ĐŽŵ          h'ϮĨtzŽϳ,ĂǁŐƌŝďĞͲ
                                                               ƋƉǁ;zŽƵƚƵďĞͿ
                                                              ďĞƐƚũŽƌĚĂŶĨĂĐƚŽƌǇ
                                                                  ;/ŶƐƚĂŐƌĂŵͿ
                                                             ĞůŝũĂŚ͘ƚƵĞŶĞƌ͘ϯϭϱϰϮ
                                                                  ;&ĂĐĞďŽŽŬͿ
                                                           ŐƐͺǇĞĞǌǇďƵƐƚĂ͘ƐŶĞĂŬĞƌ
                                                                  ;/ŶƐƚĂŐƌĂŵͿ
                                                          ƉĞƌĨĞĐƚƐŶĞĂŬĞƌ;tĞĐŚĂƚͿ

     ϲϯ    ǇĞĞǌǇŵĂĨŝĂ͘ŵĞ       ϯϲϮϵϮϭϴϴϵΛƋƋ͘ĐŽŵ           ϴϲϭϯϱϱϵϯϵϳϵϵϱ               
                                ǇĞĞǌǇŵĂĨŝĂƐŶĞĂŬĞƌΛŐŵĂŝ          ;tŚĂƚƐĂƉƉͿ
                                         ů͘ĐŽŵ           hϳ/ƐĚǇŶϳƐϳsϳŝ&ϳzϮ:ƉϰW
                                                                Y;zŽƵƚƵďĞͿ
                                                             ǇĞĞǌǇŵĂĨŝĂƐŶĞĂŬĞƌ
                                                                 ;&ĂĐĞďŽŽŬͿ
                                                             ǇĞĞǌǇŵĂĨŝĂƐŶĞĂŬĞƌ
                                                                  ;tĞĐŚĂƚͿ

     ϲϰ    ǇĞĞǌǇƉůƵŐƐ͘ĐŽŵ    ƐƵƉƉŽƌƚΛĐϰĨĂĐƚŽƌǇ͘ĐŽŵ        ϴϲϭϯϭϮϯϭϴϮϱϯϵ               
                                                                 ;tŚĂƚƐĂƉƉͿ
                                                                   h:ƌϵƋĚͲ
                                                             Ϭϰ,Śǌ<d^ϴů:>ͺ
                                                                  ;zŽƵƚƵďĞͿ
                                                           ƚŚĞǇǌǇƉůƵŐƐ;/ŶƐƚĂŐƌĂŵͿ

     ϲϱ    ǇĞĞǌǇƋƵĞĞŶ͘ƌƵ     ƉŝĐŬŶŝĐĞŬŝĐŬƐΛŚŽƚŵĂŝů͘ĐŽ    ϴϲϭϵϵϳϵϮϴϭϮϮϳ                 
                                            ŵ                ;tŚĂƚƐĂƉƉͿ
                                ƐƚƌŽŶŐϮϳϵϲϲϯϱϭϵϳΛƋƋ͘ĐŽ hϮƉŚĨϮ<ŶŬůϭϯYĂ,ƋWY
                                            ŵ               ':ǁ;zŽƵƚƵďĞͿ
                                ǇĞĞǌǇƋƵĞĞŶϲΛŐŵĂŝů͘ĐŽŵ ĂŝƌĨŽƌĐĞϭϳϲϭ;/ŶƐƚĂŐƌĂŵͿ
                                                             ǇĞĞǌǇƋƵĞĞŶ͘ƌƵ
                                                              ;/ŶƐƚĂŐƌĂŵͿ

     ϲϲ    ǇĞĞǌǇƐƚƌĂĚĞ͘ŶĞƚ      ϲϭϭϱϵϵϴϲϲΛƋƋ͘ĐŽŵ      ϴϲϭϴϭϳϭϮϮϮϳϬϳ;tĞĐŚĂƚͿ      ĚĞŚƵĂůŝƵ
                                ũŽƌĚĂŶƐŶĞĂŬĞƌϭϴΛŐŵĂŝů͘Đ                                 'KK
                                          Žŵ

                                                  ϭϯ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 15 of 349




                                                ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                  ŵĂŝů                     ^ŽĐŝĂů               EĂŵĞƐ
                                   ũŽƌĚĂŶƐŶĞĂŬĞƌƐϭϴΛŐŵĂŝů͘
                                             ĐŽŵ
                                   ǇĞĞǌǇƐƚƌĂĚĞŶĞƚΛŐŵĂŝů͘ĐŽ
                                              ŵ

     ϲϳ    ǇĞĞǌǇǁŚŽůĞƐĂůĞ͘ĐŽŵ      ϲϭϭϱϵϵϴϲϲΛƋƋ͘ĐŽŵ       ϴϲϭϴϬϴϲϱϮϵϱϴϮ;tĞĐŚĂƚͿ       ĚĞŚƵĂůŝƵ
                                   ũŽƌĚĂŶƐŶĞĂŬĞƌϭϴΛŐŵĂŝů͘Đ                                   'KK
                                              Žŵ
                                   ũŽƌĚĂŶƐŶĞĂŬĞƌƐϭϴΛŐŵĂŝů͘
                                             ĐŽŵ
                                   ǇĞĞǌǇǁŚŽůĞƐĂůĞΛŐŵĂŝů͘ĐŽ
                                              ŵ

                                           ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϮ

     ϲϴ     ĞŐĂŵĞͲĐŚŝŶĂ͘ŽƌŐ        ũƵďĂŽΛǆŝŶŶĞƚ͘ĐŽŵ                                       
                                   ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ

     ϲϵ      ĨǇǇĐƵƐƚŽŵ͘ĐŽŵ       ĨǇǇĐƵƐƚŽŵΛŐŵĂŝů͘ĐŽŵ      ϴϲϭϯϱϯϴϮϮϳϮϮϭ;tĞĐŚĂƚͿ           
                                                                  ϴϲϭϯϱϯϴϮϮϳϮϮϭ
                                                                    ;tŚĂƚƐĂƉƉͿ

     ϳϬ       ĨǇǇŐĂŵĞ͘Ɖǁ          ϮϵϲϰϲϴϴϴϯϰΛƋƋ͘ĐŽŵ                                 ǆŝĂŽĐŚĂŝĐŚĞŶ
                                   ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ                                 ĐŚĞŶŶǀƐŚŝ

     ϳϭ       ĨǇǇŐĂŵĞƐ͘ŶĞƚ         ϲϱϰϵϴϰϵϲϲΛƋƋ͘ĐŽŵ         ĨǇǇŐĂŵĞ;/ŶƐƚĂŐƌĂŵͿ            
                                   ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ     ĨǇǇƐƉŽƌƚƐ;&ĂĐĞďŽŽŬͿ

     ϳϮ       ĨǇǇŐĂŵĞƐ͘ŽƌŐ      ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ                                   

     ϳϯ        ĨǇǇůĂĚǇ͘ĐŽ       ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ   ϴϲϭϯϱϯϴϮϮϳϮϮϭ;tĞĐŚĂƚͿ           
                                                                  ϴϲϭϯϱϯϴϮϮϳϮϮϭ
                                                                    ;tŚĂƚƐĂƉƉͿ

     ϳϰ        ĨǇǇůĂĚǇ͘ŐĂ       ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ   ϴϲϭϯϱϯϴϮϮϳϮϮϭ;tĞĐŚĂƚͿ           
                                                                  ϴϲϭϯϱϯϴϮϮϳϮϮϭ
                                                                    ;tŚĂƚƐĂƉƉͿ

     ϳϱ       ĨǇǇƐƉŽƌƚƐ͘ďŝǌ     ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ                             ĐŚĞŶǆŝĂŽĐŚĂŝ

     ϳϲ       ĨǇǇƐƉŽƌƚƐ͘ĐŽ      ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ   ϴϲϭϯϱϯϴϮϮϳϮϮϭ;tĞĐŚĂƚͿ   ᐛ❧⛉ᢏ᭷㝈බྖ
                                    ǌĐŚĞŶƐŚƵŽΛŐŵĂŝů͘ĐŽŵ          ϴϲϭϯϱϯϴϮϮϳϮϮϭ         ŚĞŶ,ŽŶŐǇƵŶ
                                    ǌĐŚĞŶƐŚƵŽΛŐŵĂŝů͘ĐŽŵ            ;tŚĂƚƐĂƉƉͿ           ,E>/<:/z
                                           ;WĂǇWĂůͿ            ĨǇǇƐƉŽƌƚƐ;&ĂĐĞďŽŽŬͿ      :ƵƐĂŶYŝĂŽ


                                                     ϭϰ

               Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 16 of 349




                                             ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘        tĞďƐŝƚĞ                 ŵĂŝů                     ^ŽĐŝĂů                 EĂŵĞƐ

     ϳϳ    ĨǇǇƐƉŽƌƚƐ͘ŶĞƚ     ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ                                     

     ϳϴ     ĨǇǇƐƉŽƌƚƐ͘Ɖǁ       ϮϵϲϰϲϴϴϴϯϰΛƋƋ͘ĐŽŵ                                   ǆŝĂŽĐŚĂŝĐŚĞŶ
                                ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ

     ϳϵ    ĨǇǇƐƉŽƌƚƐ͘ƐŚŽƉ    ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ   ϴϲϭϯϱϯϴϮϮϳϮϮϭ;tĞĐŚĂƚͿ             
                                                               ϴϲϭϯϱϯϴϮϮϳϮϮϭ
                                                                 ;tŚĂƚƐĂƉƉͿ
                                                             ĨǇǇƐƉŽƌƚƐ;&ĂĐĞďŽŽŬͿ

     ϴϬ    ĨǇǇƐƉŽƌƚƐ͘ƐƚŽƌĞ   ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ                                     

     ϴϭ    ĨǇǇƐƚǇůĞ͘ƐƚŽƌĞ    ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ   ϴϲϭϯϱϯϴϮϮϳϮϮϭ;tĞĐŚĂƚͿ             
                                                               ϴϲϭϯϱϯϴϮϮϳϮϮϭ
                                                                 ;tŚĂƚƐĂƉƉͿ

     ϴϮ     ĨǇǇƚƵďĞ͘ĐŽŵ      ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ                                     

     ϴϯ    ŝŵĞƐŬŝŶƌ͘ĐŽŵ        ŝŵĞƐŬŝŶƌΛŐŵĂŝů͘ĐŽŵ      ϴϲϭϯϱϯϴϮϮϳϮϮϭ;tĞĐŚĂƚͿ             
                                ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ       ϴϲϭϯϱϯϴϮϮϳϮϮϭ
                                                                 ;tŚĂƚƐĂƉƉͿ
                                                             ĨǇǇƐƉŽƌƚƐ;&ĂĐĞďŽŽŬͿ

     ϴϰ      ŵƵŵƵƐ͘ĐĐ        ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ   ϴϲϭϯϱϯϴϮϮϳϮϮϭ;tĞĐŚĂƚͿ             
                                                               ϴϲϭϯϱϯϴϮϮϳϮϮϭ
                                                                 ;tŚĂƚƐĂƉƉͿ

     ϴϱ     ƋƵĞŵŝŶŝ͘ŶĞƚ        ƐƵƉƉŽƌƚΛƋƵĞŵŝŶŝ͘ŶĞƚ         ϴϲϭϯϱϯϴϮϮϳϮϮϭ                  
                                                                 ;tŚĂƚƐĂƉƉͿ

                                        ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϯ

     ϴϲ     ϱϭϮƚŝŐĞƌƐ͘ĚĞ     ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                                      
                                      ĞƐŐůŽďĂů͘ĐŽŵ

     ϴϳ    ĂĐŽĐůĂƌĂ͘ĐŽŵ         ƉŬΛĐŚĂǇƵƐĂůĞ͘ĐŽŵ                                   <ĂƌĞů^ƚĞŚŶŽ
                                    ƐƚĞŚŶŽŬΛĂĐŽ͘Đǌ                                    KDĂƌŝŶĞƐ͘ƌ͘Ž͘

     ϴϴ    ĂĚĂƐƐŚŽĞƐ͘ƐŐ      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                              Z/^d/EK^'^
                                        ĞďĞƐƚ͘ĐŽŵ                                   ;^'E/ͲWZϮϬϮϵϮϴϮϭͿ
                                ƉϴŵϯĚďŽĨϱϭůďŶǁϴĐΛϭϲϯ͘
                                          ĐŽŵ
                                 ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ
                                  ƐƵƉƉŽƌƚΛĂĚĂƐƐŚŽĞƐ͘ƐŐ

                                                  ϭϱ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 17 of 349




                                                     ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                    ŵĂŝů                        ^ŽĐŝĂů          EĂŵĞƐ

     ϴϵ      ĂĚŝĚƐͲƐŚŽƉ͘ĐŽŵ       ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                                  
                                            ĞďĞƐƚ͘ĐŽŵ
                                     ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϵϬ     ĂĚŝŐĞŵĂƌŬĞƚ͘ĐŽŵ       ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                                  
                                            ĞďĞƐƚ͘ĐŽŵ
                                     ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                           ĞƐŐůŽďĂů͘ĐŽŵ

     ϵϭ  ĂĚǀĂŶƚĂŐĞƚƌĂŝŶŝŶŐƐƚĂďůĞ   ďĞƌŶŝĞĐĞƉĂŐĞϭϬϱϭϵΛŐŵĂ                               ^ƵǇƵ:ƵůŝŽ
                    ͘ĐĂ                      ŝů͘ĐŽŵ
                                     ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                           ĞƐŐůŽďĂů͘ĐŽŵ

     ϵϮ        ĂĨϭƐĂůĞ͘ǆǇǌ                                                               

     ϵϯ    ĂŝƌͲũŽƌĚĂŶͲƐŚŽĞ͘ĐŽŵ      ĚĚŽƌŝƐϳϴϰΛƐŝŶĂ͘ĐŽŵ           ϴϲϭϲϱϳϭϭϰϯϭϬϯ       zƵĂŶ:ŝŶŐĂŝ
                                       ǇĐϱϵϴΛŽƵƚůŽŽŬ͘ĐŽŵ              ;tŚĂƚƐĂƉƉͿ

     ϵϰ         ĂŝƌͲŵĂǆ͘ƵƐ        ĐĂƌůŽƚƚĂŵƵƌƌĂŚΛŚŽƚŵĂŝů͘Đ                         ĂƌůŽƚƚĂDƵƌƌĂŚ
                                                Žŵ
                                        ĐƵƐƚŽŵĞƌΛĐƉũƵƐ͘ĐŽŵ
                                     ŵŝĐŚĂĞůŬŽƌƐŽƵƚůĞƚϬϭΛŚŽƚ
                                              ŵĂŝů͘ĐŽŵ
                                     ƐĞƌǀŝĐĞϭϰΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ
                                     ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ
                                      ǀŝƉƐŚŽĞƐϬϬϭΛŚŽƚŵĂŝů͘ĐŽ
                                                 ŵ

     ϵϱ     ĂŝƌũŽƌĚĂŶϭŽŐ͘ĐŽŵ      ĚĂǀŝĚďƵƐǇĐŽŵΛŐŵĂŝů͘ĐŽ                          ,<tĞŝŐĞŚƵĂŶŐdƌĂĚĞ
                                               ŵ                                           Ž͘>ƚĚ͘
                                     ǀŝƉƚƌĂĚĞϵϲΛŚŽƚŵĂŝů͘ĐŽŵ                              ,ŽŶŐďŝŶ>ŝ
                                                                                          ,KE'/E>/

     ϵϲ     ĂŝƌŵĂǆͲϮϬϭϴ͘ĐŽŵ       ĐŽŶƚĂĐƚƵƐΛĂŝƐĂŽƵƚůĞƚ͘ĐŽ                             ĐŚĞŶƚŝŶŐ
                                                ŵ
                                      ŶŝŶŝϲϴϴϴϵϵϵΛϭϲϯ͘ĐŽŵ

     ϵϳ    ĂŝƌŵĂǆϮϳϬŽƵƚůĞƚ͘ĐŽŵ    ĂƌƚŚƵƌΛŐůŽďĂůƐŽůǀĞƐƚŽƌĞ͘Đ                                
                                               Žŵ

     ϵϴ     ĂŝƌŵĂǆϵϬ͘ƵƐ͘ĐŽŵ       ĐŽŶƚĂĐƚƵƐΛĂŝƐĂŽƵƚůĞƚ͘ĐŽ                                  
                                               ŵ


                                                         ϭϲ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 18 of 349




                                                     ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                    ŵĂŝů                        ^ŽĐŝĂů        EĂŵĞƐ

     ϵϵ     ĂŝƌŵĂǆϵϱ͘ƵƐ͘ĐŽŵ       ƐĞƌǀŝĐĞϭϰΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                               
                                     ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϭϬϬ    ĂŝƌŵĂǆŽĨĨŝĐŝĂů͘ŽƌŐ    ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                                
                                            ĞďĞƐƚ͘ĐŽŵ
                                     ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                           ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϬϭ ĂŝƌŵĂǆŽƵƚůĞƚƐĂůĞƵƐ͘ĐŽŵ   ĐŽŶƚĂĐƚƵƐΛĂŝƐĂŽƵƚůĞƚ͘ĐŽ                                
                                               ŵ
                                      ŵŽǁŝŐŵďŚΛϭϲϯ͘ĐŽŵ

     ϭϬϮ ĂŝƌŵĂǆƐĂůĞŽƵƚůĞƚ͘ƵŬ͘ĐŽŵ ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                                 
                                           ĞďĞƐƚ͘ĐŽŵ
                                    ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                          ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϬϯ    ĂŝƌŵĂǆǁĞďƐ͘ĐŽŵ        ƐĞƌǀŝĐĞƐΛĂůŝǀŝƉƐĞƌǀŝĐĞ͘ĐŽ                      >ŽĨŐƌĞŶƚ>ŽĨŐƌĞŶƚ
                                                ŵ
                                        ǇůƐǆĞŬƐĂƵƉΛĨƌͲĨƌ͘ŝŶ

     ϭϬϰ   ĂŝƌŵŝĐƌŽƉŚŽŶĞƐ͘ĐŽŵ     ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ                                
                                              Ɛƚ͘ĐŽŵ
                                     ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                           ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϬϱ    ĂŝƌƵƉƚĞŵƉŽ͘ĐůƵď       ĂƌƚŚƵƌΛŐůŽďĂůƐŽůǀĞƐƚŽƌĞ͘Đ                              
                                               Žŵ

     ϭϬϲ      ĂũϭϯƐĂůĞ͘ŝŶĨŽ                                                            

     ϭϬϳ ĂůůƐƚĂƌĐŽŶǀĞƌƐĞ͘ƵŬ͘ĐŽŵ   ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                                
                                            ĞďĞƐƚ͘ĐŽŵ
                                     ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                           ĞƐŐůŽďĂů͘ĐŽŵ
                                     ƐƵƉƉŽƌƚΛĂůůƐƚĂƌĐŽŶǀĞƌƐĞ͘
                                              ƵŬ͘ĐŽŵ

     ϭϬϴ     ĂŶĨƵƐŚŽĞƐ͘ĐŽŵ        ďƐƵϯϴƋƵũũǌƵďΛŐŵĂŝů͘ĐŽŵ                              t>
                                     ŽƌĚĞƌƐΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞď
                                               ĞƐƚ͘ĐŽŵ
                                     ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ
                                      ƐĞƌǀŝĐĞϭΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ
                                        ƐĞƌǀŝĐĞΛĞĞƐŽŶĂ͘ĐŽŵ

                                                         ϭϳ

                   Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 19 of 349




                                                       ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘            tĞďƐŝƚĞ                    ŵĂŝů                        ^ŽĐŝĂů       EĂŵĞƐ

     ϭϬϵ ĂŶŶĞďƵůŵĞƌďƌĞǁĞƌ͘ĐŽŵ ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ                                     
                                          Ɛƚ͘ĐŽŵ
                                 ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                       ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϭϬ ĂƚƚƌĂĐƚĐǇďĞƌŵŽŶĚĂǇ͘ƵƐ͘      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                               
                     ĐŽŵ                     ĞďĞƐƚ͘ĐŽŵ
                                       ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϭϭϭ     ďĂŝůŽƵƚďƵƐŚ͘ĐŽŵ        ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                               
                                             ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϭϮ       ďĞƐƚŬŽƉŝ͘ĐŽŵ         ƐĞƌǀŝĐĞϭϬΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                              

     ϭϭϯ       ďŝĞŶĞŵĂũĂ͘Ɖů         ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ                               
                                               Ɛƚ͘ĐŽŵ

     ϭϭϰ    ďŝŐŐŝƌůďŝŐƐƚƵĨĨ͘ĐŽŵ     ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ                               
                                               Ɛƚ͘ĐŽŵ
                                         ƉŬΛĐŚĂǇƵƐĂůĞ͘ĐŽŵ

     ϭϭϱ     ďŝŬĞŝŶƚƵƌŬĞǇ͘ĐŽŵ       ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                        ƌǇĂƚĂ^ŽůƵƚŝŽŶƐ
                                             ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϭϲ   ďůĂĐŬŐŝĨƚĨƌŝĚĂǇ͘ƵƐ͘ĐŽŵ   ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                               
                                              ĞďĞƐƚ͘ĐŽŵ
                                       ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϭϭϳ     ďůĂǌĞƌŵŝĚƋƐ͘ĐŽŵ                                                            

     ϭϭϴ ďŽŽŬŚĂŵǀĂŶŐƵĂƌĚ͘ĐŽ͘Ƶ        ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                               
                    Ŭ                       ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϭϵ        ďƚƌŝƉůĞƐ͘ŝŶĨŽ       ĂƌƚŚƵƌΛŐůŽďĂůƐŽůǀĞƐƚŽƌĞ͘Đ                             
                                                 Žŵ

     ϭϮϬ     ĐĂŶĂůƉƵĞďůĂ͘ĐŽŵ        ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ                        :ƵůŝĂŶsĂǌƋƵĞǌ
                                                 Ɛƚ͘ĐŽŵ                                    EŝŶŐƵŶĂ
                                       ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                              ĞƐŐůŽďĂů͘ĐŽŵ
                                       ũƵůŝĂŶ͘ǀĂǌƋƵĞǌΛŵƐŶ͘ĐŽŵ

     ϭϮϭ      ĐĐƐŚŽĞƐǀŝƉ͘ĐŽŵ        ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                              



                                                           ϭϴ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 20 of 349




                                                    ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                     ŵĂŝů                      ^ŽĐŝĂů       EĂŵĞƐ

     ϭϮϮ   ĐŚĞĂƉͲƐŚŽĞͲƵƐ͘ĐŽŵ         ĚŽƵůĂŝůĂϰϱΛƐŝŶĂ͘ĐŽŵ        ϴϲϭϲϱϳϭϭϰϯϭϬϯ    zŽŶŐŶWĂŶ
                                        ǇĐϱϵϴΛŽƵƚůŽŽŬ͘ĐŽŵ            ;tŚĂƚƐĂƉƉͿ

     ϭϮϯ   ĐŚĞĂƉŵĂǆϮϬϭϵ͘ĐŽŵ        ĂƌƚŚƵƌΛŐůŽďĂůƐŽůǀĞƐƚŽƌĞ͘Đ                           
                                                Žŵ

     ϭϮϰ ĐŚĞĂƉŶŬďĞƐƚƐŚŽĞƐ͘ĐŽŵ      ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                            

     ϭϮϱ ĐŚĞĂƉƐƵƉƌĞŵĞĐůĞĂƌĂŶĐĞ      ŚĞůƉĚĞƐŬΛĐůŝĞŶƚƐĞƌǀŝĐĞŚŽ                            
                   ͘ĐŽŵ                      ŵĞ͘ĐŽŵ

     ϭϮϲ ĐŝƚǇͲďƌĞĂŬͲŚŽůŝĚĂǇƐ͘ĐŽŵ      ƉŬΛĐŚĂǇƵƐĂůĞ͘ĐŽŵ                                

     ϭϮϳ   ĐůĂƐƐŝĐĂůͲƐŚŽƉ͘ĐŽŵ      ŚĞůƉĚĞƐŬΛĐůŝĞŶƚƐĞƌǀŝĐĞŚŽ                            
                                              ŵĞ͘ĐŽŵ
                                       ƐƵƉƉŽƌƚΛŽǆďŽƌĚĞƌ͘ĐŽŵ

     ϭϮϴ   ĐŽŶĐŝƐĞͲƐƚŽƌĞ͘ĐŽŵ       ŚĞůƉĚĞƐŬΛĐůŝĞŶƚƐĞƌǀŝĐĞŚŽ                            
                                              ŵĞ͘ĐŽŵ
                                      ƌƵĚŽůĨϯϲϰΛũĂĐŬĂŽƵƚůĞƚ͘ĐŽ
                                                ŵ

     ϭϮϵ ĐŽŶǀĞƌƐĞĂůůƐƚĂƌƐŶĞĂŬĞƌ͘    ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                             
                  ƵŬ͘ĐŽŵ                    ĞďĞƐƚ͘ĐŽŵ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                            ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϯϬ ĐŽŶǀĞƌƐĞƐŚŽĞƐ͘ƵŬ͘ĐŽŵ           ŚĞůůŽΛŚĞǌǇ͘ŽƌŐ                                
                                           ŚĞůůŽΛŚĞǌǇ͘ƌƵ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                             ĞďĞƐƚ͘ĐŽŵ

     ϭϯϭ ĐŽŶǀĞƌƐĞƐŚŽĞƐŝƌĞůĂŶĚ͘ĐŽ         ŚĞůůŽΛŚĞǌǇ͘ŽƌŐ                                
                     ŵ                    ŚĞůůŽΛŚĞǌǇ͘ƌƵ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                             ĞďĞƐƚ͘ĐŽŵ

     ϭϯϮ   ĐŽŽůƐŚŽĞƐǌŵǌ͘ĐŽŵ        ƌŽƐĞƐĞĂϱϮϭΛŚŽƚŵĂŝů͘ĐŽŵ                      ǌŚĂŶŐǆŝĂŽŵŝŶŐ
                                      ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϭϯϯ   ĐƵƚŚĞŵƵƐƚĂƌĚ͘ĐŽŵ           ƉŬΛĐŚĂǇƵƐĂůĞ͘ĐŽŵ                                

     ϭϯϰ    ĚĂŝůǇĂƐŚŽĞƐ͘ĐŽŵ        ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                            



                                                         ϭϵ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 21 of 349




                                                    ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                    ŵĂŝů                       ^ŽĐŝĂů     EĂŵĞƐ

     ϭϯϱ   ĚŽƌŽƚŚǇĚƌĞƐƐĐŬ͘ĐŽŵ                                                      

     ϭϯϲ       ĞĞǆƉŽƌƚ͘ĐŽ             ŚĞůůŽΛŚĞǌǇ͘ŽƌŐ                                
                                         ŚĞůůŽΛŚĞǌǇ͘ƌƵ

     ϭϯϳ    ĞŵďƵŶǇŽůĂ͘ĐŽŵ         ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                            
                                           ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϯϴ   ĨĂŵŝůǇƚƌĞĞƚĂůŬ͘ĐŽ͘ƵŬ   ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                            
                                           ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϯϵ ĨĂƐŚŝŽŶƐŶĞĂŬĞƌƐĐůƵď͘ĐŽ    ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                            
                     ŵ                     ĞďĞƐƚ͘ĐŽŵ
                                     ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϭϰϬ    ĨŝƌĞŬŝĐŬƐŚŽĞƐ͘ĐŽŵ                                                      

     ϭϰϭ     ĨůǇŬŶŝƚƐĂůĞ͘ĐŽŵ      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                       ŽďtĂůůĂĐĞ
                                            ĞďĞƐƚ͘ĐŽŵ
                                      ǁĂůůĂĐĞϭϴϭϴΛŐŵǆ͘ĐŽŵ

     ϭϰϮ ĨŽŽƚǁĞĂƌŝŶƐƚŽĐŬ͘ƵŬ͘ĐŽŵ ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                              
                                          ĞďĞƐƚ͘ĐŽŵ
                                   ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                         ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϰϯ     ĨƌĞĞŝŶƌĞĂů͘ĐŽŵ       ŶŝǀŽǀĂŶĂƐƐĂďŝǌΛŚŽƚŵĂŝů͘Đ                           
                                                Žŵ
                                     ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϭϰϰ     ĨƌĞĞƌƵŶ͘ƵŬ͘ĐŽŵ       ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                            
                                            ĞďĞƐƚ͘ĐŽŵ
                                     ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                           ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϰϱ ĨƌĞŶĐŚĐŽŶŶĐĞƚŝŽŶŽƵƚůĞƚ͘      ďŽƉǌĞǆΛϭϲϯ͘ĐŽŵ                                 
                    ĐŽŵ

     ϭϰϲ ŐŽŽĚͲƐĞůůĞƌͲŽŶůŝŶĞ͘ĐŽŵ   ƐĞƌǀŝĐĞϭϰΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                           

     ϭϰϳ   ŐƌĞĞŶǁŽƌŬƐϰŶƋ͘ĐŽŵ         ƉŬΛĐŚĂǇƵƐĂůĞ͘ĐŽŵ                          :ŽŚŶƵŶƉŚǇ

     ϭϰϴ     ŚϮŽͲĐůĞĂŶĞƌ͘ĚĞ       ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ                            
                                             Ɛƚ͘ĐŽŵ


                                                        ϮϬ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 22 of 349




                                                      ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                     ŵĂŝů                        ^ŽĐŝĂů         EĂŵĞƐ
                                      ƐĞƌǀŝĐĞΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞƐ
                                             ŐůŽďĂů͘ĐŽŵ

     ϭϰϵ   ŚĞĂƌƚŽĨĐĂŵƉƵƐ͘ĐŽŵ       ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ                                 
                                               Ɛƚ͘ĐŽŵ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                            ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϱϬ ŚŝŐŚƋƵĂůŝƚǇϮϯŽƵƚůĞƚ͘ĐŽŵ ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                                  

     ϭϱϭ ŚŝŐŚƋƵĂůŝƚǇϱŽƵƚůĞƚ͘ĐŽŵ    ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                                

     ϭϱϮ ŚŽƚĞůŐƌĂŶĚĞƵƌŚǇĚ͘ĐŽŵ      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                            Dƌ^ĂůĞĞŵ
                                             ĞďĞƐƚ͘ĐŽŵ                                 ŚŽƚĞůŐƌĂŶĚĞƵƌŚǇĚ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                            ĞƐŐůŽďĂů͘ĐŽŵ
                                      ŵĚŚŽƚĞůŐƌĂŶĚĞƵƌΛŐŵĂŝů͘
                                                ĐŽŵ

     ϭϱϯ    ŚŽƚƐĂůĞͲƐƚǇůĞ͘ĐŽŵ      ŚĞůƉĚĞƐŬΛĐůŝĞŶƚƐĞƌǀŝĐĞŚŽ                                
                                              ŵĞ͘ĐŽŵ

     ϭϱϰ      ŚƉůŝĞŐŽ͘ĐŽŵ           ϰϴϱϲϲϵϵϵΛŚǆŵĂŝů͘ĐŽŵ                              yƵ:ŝŶ:ŝĂŶ
                                      ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϭϱϱ     ŚƵĂƌĂĐŚĞŝĚ͘ǆǇǌ                                                              

     ϭϱϲ ŚǇĚƌŽĨůĂƐŬŽƵƚůĞƚƐƚŽƌĞ͘ĐŽ   ĂƌƚŚƵƌΛŐůŽďĂůƐŽůǀĞƐƚŽƌĞ͘Đ                         ŚĞŶŐ<ĞǀŝŶ
                      ŵ                        Žŵ
                                          ŐǇŝǁϬϮΛƐŝŶĂ͘ĐŽŵ
                                       ƐƵƉƉŽƌƚΛŽǆďŽƌĚĞƌ͘ĐŽŵ

     ϭϱϳ    ŝďĂƐŬĞƚƐŚŽĞ͘ĐŽŵ        ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                             ŵĂďĞůůĞĞ
                                             ĞďĞƐƚ͘ĐŽŵ                                >ĂƵƌĂƐŚůĞǇDŽƚŚĞƌ
                                        ŵĂďĞůůĞĞΛŵƐŐƐĂĨĞ͘ŝŽ                                 ΘŚŝůĚ

     ϭϱϴ      ŝŵƵƐŝĐŝƐƚŝ͘ĐŽŵ       ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ                        ZŝĐĐĂƌĚŽZŽŵĂŐŶŽůŝ
                                              Ɛƚ͘ĐŽŵ
                                         ŝŶΛƌŽŵĂĚĞƐŝŐŶ͘ŝƚ

     ϭϱϵ ŝŶƚĞƌƐƚĂƚĞŵĂĨŝĂĚǀĚ͘ĐŽŵ      ďĞƌŐϯϴƋǀŝƐƚΛĨƌͲĨƌ͘ŝŶ                           ,ĂŶŝŶ>ĂƌƐƐŽŶ

     ϭϲϬ   ŝƐŚŝŬĂǁĂͲĨĂƌŵ͘ĐŽŵ       ŚĞůƉĚĞƐŬΛĐůŝĞŶƚƐĞƌǀŝĐĞŚŽ                                
                                              ŵĞ͘ĐŽŵ


                                                          Ϯϭ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 23 of 349




                                                   ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                    ŵĂŝů                      ^ŽĐŝĂů          EĂŵĞƐ

     ϭϲϭ ũĂŵĞƐŵŽŽƌĞƐĐƵůƉƚƵƌĞ͘Đ     ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ                                
                   Žŵ                       Ɛƚ͘ĐŽŵ

     ϭϲϮ ũŽƌĚĂŶϭϭƐŚŽĞƐĨŽƌƐĂůĞ͘ĐŽ   ƐĞƌǀŝĐĞϭϰΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                               
                     ŵ

     ϭϲϯ      ũŽƌĚĂŶϯϭ͘ŽƌŐ        ĐŽŶƚĂĐƚƵƐΛĂŝƐĂŽƵƚůĞƚ͘ĐŽ                                
                                               ŵ
                                      ƐƵƉƉŽƌƚΛũĚŽŶůŝŶĞ͘ŝŶĨŽ

     ϭϲϰ    ũŽƌĚĂŶƚŽďƵǇ͘ĐŽŵ       ĂƌƚŚƵƌΛŐůŽďĂůƐŽůǀĞƐƚŽƌĞ͘Đ    ũŽƌĚĂŶƌĞůĞĂƐĞϮϬϭϵ          
                                               Žŵ                    ;&ĂĐĞďŽŽŬͿ

     ϭϲϱ    ũŽƌĚĂŶǁĞďƐ͘ĐŽŵ           ďĞƌŐϯϴƋǀŝƐƚΛĨƌͲĨƌ͘ŝŶ                        EĂũŵĂĞƌŐƋǀŝƐƚ
                                       ĐƵƐƚŽŵĞƌΛĐƉũƵƐ͘ĐŽŵ
                                     ƐĞƌǀŝĐĞƐΛĂůŝǀŝƉƐĞƌǀŝĐĞ͘ĐŽ
                                                ŵ

     ϭϲϲ   ŬĞǀŝŶĚƵƌĂŶƚƐŚŽĞƐ͘ƵƐ    ĂƌĞŶϲϲϲϴϴϴΛŽƵƚůŽŽŬ͘ĐŽ                              ŚĞŶ>Ğŝ
                                               ŵ
                                     ĐŽŶƚĂĐƚƵƐΛĂŝƐĂŽƵƚůĞƚ͘ĐŽ
                                               ŵ

     ϭϲϳ    ŬŝŬŝƐŚŽĞƐǀŝƉ͘ĐŽŵ      ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                               

     ϭϲϴ      ŬŽďĞͲϭϭ͘ĐŽŵ         ĐŚĞŶǁĞŝǁĞŝϬϬϳϴΛϭϲϯ͘ĐŽ                           ĂƌƌǇů:ŽŚŶƐŽŶ
                                               ŵ
                                     ĐŽŶƚĂĐƚƵƐΛĂŝƐĂŽƵƚůĞƚ͘ĐŽ
                                               ŵ

     ϭϲϵ       ŬŽďĞϭϮ͘ŽƌŐ         ĐŽŶƚĂĐƚƵƐΛĂŝƐĂŽƵƚůĞƚ͘ĐŽ                                
                                               ŵ
                                     ŵǇƐŚŽĞƐϬϭΛŚŽƚŵĂŝů͘ĐŽŵ

     ϭϳϬ ŬŽŶƐƵůƚĂŶƚŽŬŽŽŶůŝŶĞ͘ĐŽ    ŬŽŶƐƵůƚĂŶƚŽŬŽǌŚΛƐŝŶĂ͘ĐŽ                         ůĨŝĚǀĂŶƌŝƐƚĂ
                     ŵ                         ŵ
                                     ƐĞƌǀŝĐĞϭϬΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϭϳϭ    ŬǇƌŝĞϱƐŚŽĞƐ͘ĐŽŵ       ƐĞƌǀŝĐĞϭϰΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                               

     ϭϳϮ     ŬǇƌŝĞϲƉƌĞ͘ĐŽŵ        ĂƌƚŚƵƌΛŐůŽďĂůƐŽůǀĞƐƚŽƌĞ͘Đ                              
                                               Žŵ

     ϭϳϯ    ŬǇƌŝĞƐŚŽĞƐϯ͘ĐŽŵ            ĂŐƌĐĐΛĨƌͲĨƌ͘ŝŶ                            >ŝŶĚŐƌĞŶKďĞŝƌŐ

                                                        ϮϮ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 24 of 349




                                                     ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                    ŵĂŝů                        ^ŽĐŝĂů       EĂŵĞƐ

     ϭϳϰ      ůĞďƌŽŶϭϳ͘ǆǇǌ                                                            

     ϭϳϱ   ůĞďƌŽŶƐŚŽĞƐͲϭϰ͘ĐŽŵ           ĂŐƌĐĐΛĨƌͲĨƌ͘ŝŶ                          >ŝŶĚŐƌĞŶKďĞŝƌŐ
                                     ƐĞƌǀŝĐĞϭϰΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϭϳϲ   ůŝǌĞůĞŐĂŶƚƚƌĂǀĞů͘ĐŽŵ                                                       

     ϭϳϳ   ůŽŶŐƐƚĂǇƚŽŬǇŽ͘ĐŽŵ      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                               
                                            ĞďĞƐƚ͘ĐŽŵ
                                     ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                           ĞƐŐůŽďĂů͘ĐŽŵ
                                      ŚŽƵǌŚŝƐŝϭϲϳΛϭϲϯ͘ĐŽŵ

     ϭϳϴ      ŵĂƌĐŽďƌƵŶŝ͘ŝƚ       ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                         'ZE^zͲZ'
                                           ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϳϵ ŵĂǆ͘ƐŚŽƉƉĞĚŽŶůŝŶĞ͘ĐŽŵ      ĐƵƐƚŽŵĞƌΛĐƉũƵƐ͘ĐŽŵ                                 
                                     ƐĞƌǀŝĐĞϭΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϭϴϬ        ŵĂǆƚŶ͘ǆǇǌ                                                             

     ϭϴϭ ŵĐĚŽŶŽƵŐŚĂƐƐŽĐŝĂƚĞƐ͘Đ     ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                               
                  Ž͘ƵŬ                    ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϴϮ   ŵĞŶŬŽŶƐĂůĞƵŬ͘ĐŽŵ       ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                               
                                            ĞďĞƐƚ͘ĐŽŵ

     ϭϴϯ     ŵĨĚŝƐƚŝůůĞĚ͘ĐŽŵ      ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ                               
                                              Ɛƚ͘ĐŽŵ
                                     ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                           ĞƐŐůŽďĂů͘ĐŽŵ

     ϭϴϰ     ŵǇĨĂƐŚŽĞƐ͘ĐŽŵ        ƐĞƌǀŝĐĞϭϬΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                              

     ϭϴϱ   ŶďĂũĞƌƐĞǇƐĂůĞƐ͘ƉƌŽ     ƐĞƌǀŝĐĞΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞƐ                           㯤㞷ⱥ
                                            ŐůŽďĂů͘ĐŽŵ

     ϭϴϲ    ŶĞǁĂŵũƐŚŽƉ͘ĐŽŵ         ĐŽŶƐƉŝĐƵŽŽΛŐŵǆ͘ĐŽŵ                            ĂŶŝĞůƌŽǁŶ
                                     ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                            ĞďĞƐƚ͘ĐŽŵ

     ϭϴϳ    ŶŝĐŬƐƵƉĞƌĨůǇ͘ĐŽŵ      ĂƌƚŚƵƌΛŐůŽďĂůƐŽůǀĞƐƚŽƌĞ͘Đ                             
                                               Žŵ



                                                         Ϯϯ

                   Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 25 of 349




                                                     ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘           tĞďƐŝƚĞ                    ŵĂŝů                       ^ŽĐŝĂů         EĂŵĞƐ

     ϭϴϴ       ŶŝŬĞͲϵϬ͘ĐŽŵ            ůǁǆϲϬϴΛŐŵĂŝů͘ĐŽŵ                              ,E'z
                                      ŽƌĚĞƌƐΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞď
                                               ĞƐƚ͘ĐŽŵ
                                      ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ
                                        ƐĞƌǀŝĐĞΛĞĞƐŽŶĂ͘ĐŽŵ

     ϭϴϵ ŶŝŬĞͲĂƚŚůĞƚŝĐͲƐŚŽĞƐ͘ĐŽŵ     ĚĚŽƌŝƐϰϴϵΛƐŝŶĂ͘ĐŽŵ                             dĂŽŚĞŶŐ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                            ĞƐŐůŽďĂů͘ĐŽŵ
                                         ƉŬΛĐŚĂǇƵƐĂůĞ͘ĐŽŵ

     ϭϵϬ    ŶŝŬĞͲĨĂĐƚŽƌǇ͘ƵƐ͘ĐŽŵ     ƐƵƉƉŽƌƚΛũĚŽŶůŝŶĞ͘ŝŶĨŽ                                

     ϭϵϭ     ŶŝŬĞͲƐŚŽĞƐ͘ƵƐ͘ŽƌŐ     ĐŽŶƚĂĐƚƵƐΛĂŝƐĂŽƵƚůĞƚ͘ĐŽ                                
                                                  ŵ
                                      ŽƵƚůĞƚƐƚŽƌĞǀŝƉΛŚŽƚŵĂŝů͘Đ
                                                 Žŵ

     ϭϵϮ     ŶŝŬĞĂĚĂƉƚďď͘ǆǇǌ                                                            

     ϭϵϯ     ŶŝŬĞĐŽƵƉŽŶ͘ĐŽŵ          ĞƐƐŝĞŚƵŶƚΛŐŵǆ͘ĐŽŵ                              ĞƐƐŝĞŚƵŶƚ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                             ĞďĞƐƚ͘ĐŽŵ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                            ĞƐŐůŽďĂů͘ĐŽŵ
                                      ƐƵƉƉŽƌƚΛŶŝŬĞĐŽƵƉŽŶ͘ĐŽŵ

     ϭϵϰ     ŶŝŬĞĨůŝƉĨůŽƉƐ͘ŽƌŐ     ĐŽŶƚĂĐƚƵƐΛĂŝƐĂŽƵƚůĞƚ͘ĐŽ                                
                                                ŵ

     ϭϵϱ   ŶŝŬĞŚǇƉĞƌĚƵŶŬƐ͘ĐŽŵ      ĐŚĞŶǁĞŝǁĞŝϬϬϳϴΛϭϲϯ͘ĐŽ                           ĂƌƌǇů:ŽŚŶƐŽŶ
                                                 ŵ
                                       ĐŽŶƚĂĐƚƵƐΛĂŝƐĂŽƵƚůĞƚ͘ĐŽ
                                                 ŵ
                                        ƐƵƉƉŽƌƚΛũĚŽŶůŝŶĞ͘ŝŶĨŽ

     ϭϵϲ   ŶŝŬĞŬŽďĞĂĚƐŚŽĞƐ͘ĐŽŵ          ĂŐƌĐĐΛĨƌͲĨƌ͘ŝŶ                          ^ǀĞŶƐƐŽŶ,ĞůůƐƚƌŽŵ

     ϭϵϳ       ŶŝŬĞŽĨĨ͘ĐŽŵ          ĐŽŶƚĂĐƚƵƐΛĂŝƐĂŽƵƚůĞƚ͘ĐŽ                       >ŽĨŐƌĞŶƚ>ŽĨŐƌĞŶƚ
                                                  ŵ
                                      ƐĂůĞƐΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ
                                               Ɛƚ͘ĐŽŵ
                                         ǇůƐǆĞŬƐĂƵƉΛĨƌͲĨƌ͘ŝŶ


                                                         Ϯϰ

                   Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 26 of 349




                                                   ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘           tĞďƐŝƚĞ                    ŵĂŝů                     ^ŽĐŝĂů         EĂŵĞƐ

     ϭϵϴ   ŶŝŬĞŽƵƚůĞƚŶŝŬĞ͘ƵƐ͘ĐŽŵ   ĐŽŶƚĂĐƚƵƐΛĂŝƐĂŽƵƚůĞƚ͘ĐŽ                              
                                                ŵ

     ϭϵϵ   ŶŝŬĞŽƵƚůĞƚŽŶůŝŶĞ͘ŽƌŐ     ƐƵƉƉŽƌƚΛũĚŽŶůŝŶĞ͘ŝŶĨŽ                              

     ϮϬϬ    ŶŝŬĞŽƵƚůĞƚƐ͘ƵŬ͘ĐŽŵ     ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                              
                                             ĞďĞƐƚ͘ĐŽŵ
                                      ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϮϬϭ     ŶŝŬĞƉŽƉƵůĂƌ͘ĐŽŵ       ŚƵŝǌŚŽƵŚƵĂŶŐǇƵĂŶΛϭϲϯ͘Đ                            yƵĞ>ŝŶ
                                                Žŵ                                 ,ƵŝǌŚŽƵ,ƵĂŶŐǇƵĂŶ
                                          ƉŬΛĐŚĂǇƵƐĂůĞ͘ĐŽŵ                          dƌĂĚŝŶŐŽ͕͘>ƚĚ͘
                                       ƐƵƉƉŽƌƚΛŽǆďŽƌĚĞƌ͘ĐŽŵ

     ϮϬϮ    ŶŝŬĞƌĞǀŽůƵƚŝŽŶϯ͘ƵƐ     ĐĂƌĚŝŐĂŶƉƌŽΛŚŽƚŵĂŝů͘ĐŽ                         ^ŽĨŬĂ:ĞƐƐŝĐĂ
                                                 ŵ
                                      ĐŽŶƚĂĐƚƵƐΛĂŝƐĂŽƵƚůĞƚ͘ĐŽ
                                                 ŵ
                                       ƐƵƉƉŽƌƚΛũĚŽŶůŝŶĞ͘ŝŶĨŽ

     ϮϬϯ     ŶŝŬĞƐĂůĞ͘ƵŬ͘ĐŽŵ       ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                              
                                             ĞďĞƐƚ͘ĐŽŵ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                            ĞƐŐůŽďĂů͘ĐŽŵ

     ϮϬϰ   ŶŝŬĞƐŚŽĞĐŚĞĂƉĂƵ͘ĐŽŵ     ŚĞůƉĚĞƐŬΛĐůŝĞŶƚƐĞƌǀŝĐĞŚŽ                         WƌĞǀŽƐƚ
                                               ŵĞ͘ĐŽŵ
                                      ƌĂŝŶďŽǁƚƌǇŝŶŐΛŐŵĂŝů͘ĐŽŵ
                                       ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϮϬϱ    ŶŝŬĞƐŚŽĞƐƐƚĞƉ͘ĐŽŵ      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                              
                                             ĞďĞƐƚ͘ĐŽŵ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                            ĞƐŐůŽďĂů͘ĐŽŵ

     ϮϬϲ    ŶŝŬĞƐŚŽĞƐƐƚŽƌĞ͘ĐŽŵ     ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                       ǆŝŽĂŽůŝƵǇĂŶŐ
                                       ƐƵƉƉŽƌƚΛŽǆďŽƌĚĞƌ͘ĐŽŵ

     ϮϬϳ ŶŝŬĞƐŚŽĞƐƵŬŽŶůŝŶĞ͘ƵŬ͘ĐŽ    ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                              
                     ŵ                      ĞďĞƐƚ͘ĐŽŵ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                            ĞƐŐůŽďĂů͘ĐŽŵ




                                                        Ϯϱ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 27 of 349




                                                     ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘           tĞďƐŝƚĞ                   ŵĂŝů                        ^ŽĐŝĂů      EĂŵĞƐ

     ϮϬϴ     ŶŝŬĞǁĞĂƌƵŬ͘ĐŽŵ       ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                           :ŽƐĞƉŚ
                                            ĞďĞƐƚ͘ĐŽŵ
                                     ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ
                                      ƚĞĂƚĂůŬϭϴϱϲΛϭϲϯ͘ĐŽŵ

     ϮϬϵ   ŶŝŬĞǁŽŵĞŶƐĐůŽƚŚ͘ĐŽŵ    ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                              
                                            ĞďĞƐƚ͘ĐŽŵ
                                     ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϮϭϬ    ŶŝŬĞǌŽŽŵĨƌĞĂŬϭ͘ǆǇǌ                                                       

     Ϯϭϭ     ŶŬĂŝƌŵĂǆďƵǇ͘ĐŽŵ      ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                              

     ϮϭϮ   ŶŬĨŽŽƚďĂůůĐůĞĂƚƐ͘ĐŽŵ   ƐĞƌǀŝĐĞΛĐĞŶƚĞƌƐǀŝƉ͘ĐŽŵ                              

     Ϯϭϯ ŶŬĨŽŽƚďĂůůƐŚŽƉŝŶŐƐϵϵ͘ƚŽ   ƐĞƌǀŝĐĞϭΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                              
                      Ɖ

     Ϯϭϰ     ŶŬĨƌĞĞŽƵƚůĞƚ͘ĐŽŵ     ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                              
                                            ĞďĞƐƚ͘ĐŽŵ
                                     ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     Ϯϭϱ     ŶŬĨƌĞĞƐŚŽƉ͘ĐŽŵ                                                          

     Ϯϭϲ      ŶŬƐĂůĞƐŚŽƉ͘ŽƌŐ      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                              
                                            ĞďĞƐƚ͘ĐŽŵ

     Ϯϭϳ   ŶŬƐŚŽĞƐĐĐŽƵƚůĞƚ͘ĐŽŵ      ŝŶĨŽΛƉƌŽŵŽŚŽŵĞƐ͘ƌƵ                                
                                     ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     Ϯϭϴ     ŽďĂƐŬĞƚďĂůů͘ĐŽŵ        ϭϮϳϯϮϬϱϱϰϯΛƋƋ͘ĐŽŵ                                 
                                     ĂƌƚŚƵƌΛŐůŽďĂůƐŽůǀĞƐƚŽƌĞ͘Đ
                                               Žŵ

     Ϯϭϵ   ŽƐŽƉĂŶĚĂĚĞƐŝŐŶ͘ĐŽŵ      ďĞĞƐƉŚǇƐŝĐƐǌŚΛƐŝŶĂ͘ĐŽŵ                       :D^>Zz
                                     ƐĞƌǀŝĐĞϭϬΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                           K^KWE

     ϮϮϬ     ƉĂƌƌŝůůĂĞůϮϮ͘ĐŽŵ       ďĞƌŐϯϴƋǀŝƐƚΛĨƌͲĨƌ͘ŝŶ                        ,ĂŶŝŶ>ĂƌƐƐŽŶ

     ϮϮϭ ƉĞƌĨĞĐƚͲƐƉŽƌƚƐŚŽĞƐ͘ĐŽŵ   ƐĞƌǀŝĐĞϭϰΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                             

     ϮϮϮ      ƉĞǆĐŽƵƐĂ͘ĐŽŵ        ŽƌĚĞƌƐΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞď                         ŵŝŶWŽĐŚŝ
                                             ĞƐƚ͘ĐŽŵ



                                                         Ϯϲ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 28 of 349




                                                ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                  ŵĂŝů                     ^ŽĐŝĂů      EĂŵĞƐ

     ϮϮϯ     ƉƌĞĐŝŶĞǁƐ͘ĐŽŵ      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                           
                                         ĞƐŐůŽďĂů͘ĐŽŵ

     ϮϮϰ    ƉƌŽŐĞŶƚĞĂŵ͘ĐŽŵ      ƐĞƌǀŝĐĞϭϰΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                          

     ϮϮϱ   ƉƐǇĐŚŽĨŝŐƵƌŝƐŵĞ͘ĐĂ   ĂŵďĞƌƉĂƚƌŝĐŬϱϱϲϲΛŐŵĂŝů͘                      ŐŽƌĚŽŶĞŵǇ
                                             ĐŽŵ
                                   ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ
                                            Ɛƚ͘ĐŽŵ
                                   ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                         ĞƐŐůŽďĂů͘ĐŽŵ

     ϮϮϲ ƉƵŵĂƐŶĞĂŬĞƌƐƚŽƌĞ͘ŽƌŐ   ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                           
                                         ĞƐŐůŽďĂů͘ĐŽŵ

     ϮϮϳ       ƌͲďŶĂ͘ĐŽŵ        ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ                           
                                            Ɛƚ͘ĐŽŵ
                                   ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                         ĞƐŐůŽďĂů͘ĐŽŵ

     ϮϮϴ     ƌĞǀĞƌǇƐŚŽƉ͘ĐŽŵ      ĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞΛĂĨƚĞƌͲ                           
                                         ƐĂůĞƐĞƌǀŝĐĞ͘ĐŽŵ
                                   ƐĞƌǀŝĐĞϭϬΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϮϮϵ      ƌƵŶͲƚƌĂŝůƐ͘ĐŽŵ    ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                           
                                    ƐƵƉƉŽƌƚΛƌƵŶͲƚƌĂŝůƐ͘ĐŽŵ

     ϮϯϬ   ƌƵŶĨƌĞĞŶŝŬĞ͘ƵŬ͘ĐŽŵ   ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                           
                                          ĞďĞƐƚ͘ĐŽŵ
                                   ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                         ĞƐŐůŽďĂů͘ĐŽŵ

     Ϯϯϭ      ƌƵŶŐŝǀĞƌ͘ĐŽŵ      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                      ŽƚŝƐĂŐƌĂŶƚ
                                          ĞƐŐůŽďĂů͘ĐŽŵ
                                    ŽƚŝƐĂŐƌĂŶƚΛŚŽƚŵĂŝů͘ĐŽŵ

     ϮϯϮ   ƌƵŶŶŝŶŐǁĂǀĞ͘ƵŬ͘ĐŽŵ   ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                           
                                          ĞďĞƐƚ͘ĐŽŵ

     Ϯϯϯ    ƌƵŶƌƵŶƐŚŽĞ͘ĐŽŵ      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                       ƉŽŵŽƐĚƐ
                                          ĞďĞƐƚ͘ĐŽŵ                             >ƵǆƵƌǇƌĂŶĚ
                                   ƉŽŵŽƐĚƐϳϵΛǇĂŶĚĞǆ͘ĐŽŵ                         ,ŽůĚŝŶŐƐ͕/ŶĐ͘
                                   ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ



                                                     Ϯϳ

                   Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 29 of 349




                                                    ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘           tĞďƐŝƚĞ                    ŵĂŝů                      ^ŽĐŝĂů         EĂŵĞƐ

     Ϯϯϰ      ƌƵŶƐϮϬϭϳ͘ĐŽŵ           ϱϲϴϯϭϯϳϰϰΛƋƋ͘ĐŽŵ                                    

     Ϯϯϱ      ƌƵŶƐďƵǇĂ͘ĐŽŵ         ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                          :ƵĚǇ<ĞůůǇ

     Ϯϯϲ     ƐĂůĞŶŝŬĞϯϲϱ͘ĐŽŵ       ƐĞƌǀŝĐĞϭΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                         KůŐĂ>ŽĨŐƌĞŶƚ
                                      ƐĞƌǀŝĐĞΛĐĞŶƚĞƌƐǀŝƉ͘ĐŽŵ
                                           ǆďĨŚƐƚΛĨƌͲĨƌ͘ŝŶ

     Ϯϯϳ     ƐĂůŽŵŽŶďŽŽƚƐ͘ƵƐ       ĞĚŚĂƌĚǇƐŚŽƉϬϭΛŚŽƚŵĂŝů͘                       YƵĂƌƚŝůůĂĂƐƚŝŐůŝŽŶĞ
                                               ĐŽŵ
                                       ƐƵƉƉŽƌƚΛŽǆďŽƌĚĞƌ͘ĐŽŵ

     Ϯϯϴ     ƐĂŶƚƌŝĚĂǇĂŚ͘ĐŽŵ           ƉŬΛĐŚĂǇƵƐĂůĞ͘ĐŽŵ                           ^ŚŝDĂ'ƵĂŶ
                                        ƐĂŶƚƌŝĚĂǇĂŚΛϭϲϯ͘ĐŽŵ
                                      ƐĞƌǀŝĐĞϭϬΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     Ϯϯϵ   ƐĐĂƌƉĞŶŝŬĞƐŝƚĂůŝĂ͘ĐŽŵ   ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                                
                                             ĞďĞƐƚ͘ĐŽŵ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                            ĞƐŐůŽďĂů͘ĐŽŵ

     ϮϰϬ   ƐŚŽĞũŽƌĚĂŶƐƚŽƌĞ͘ĐŽŵ       ĚŽƵůĂŝůĂϰϱΛƐŝŶĂ͘ĐŽŵ                             ŝŶWĞŶŐ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                            ĞƐŐůŽďĂů͘ĐŽŵ

     Ϯϰϭ      ƐŚŽĞƐͲƌƵŶŶŝŶŐͲ          ďůĂŝƌƐƚǇůĞƐΛƐŝŶĂ͘ĐŽŵ                        :ŝĂŶŚĂŽDĂŽ
                  ƐƚŽƌĞ͘ĐŽŵ             ƉŬΛĐŚĂǇƵƐĂůĞ͘ĐŽŵ

     ϮϰϮ ƐŚŽĞƐͲƐŚŽƉͲŽŶůŝŶĞ͘ĐŽŵ     ĨĂƐŚŝŽŶƐƐƚǇůĞƐΛƐŝŶĂ͘ĐŽŵ                        ŚĞŶŐŚĂŶŐ
                                      ŚĞůƉĚĞƐŬΛĐůŝĞŶƚƐĞƌǀŝĐĞŚŽ
                                              ŵĞ͘ĐŽŵ

     Ϯϰϯ       ƐŚŽĞƐͲƐƚŽƌĞͲ           ƐƐƚǇůĞƐůĚΛƐŝŶĂ͘ĐŽŵ         ϴϲϭϲϱϳϭϭϰϯϭϬϯ      ^Śŝ,ƵĂŚĂŶŐ
                 ĚŝƐĐŽƵŶƚ͘ĐŽŵ          ǇĐϱϵϴΛŽƵƚůŽŽŬ͘ĐŽŵ            ;tŚĂƚƐĂƉƉͿ

     Ϯϰϰ    ƐŚŽĞƐĞŵĂůů͘ƵŬ͘ĐŽŵ      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                                
                                             ĞďĞƐƚ͘ĐŽŵ
                                      ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     Ϯϰϱ    ƐŚŽĞƐŵŝůůŝŽŶƐ͘ĐŽŵ      ŽƌĚĞƌƐΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞď                                
                                              ĞƐƚ͘ĐŽŵ

     Ϯϰϲ     ƐŚŽĞƐƐĂůĞŝŶ͘ĐŽŵ       ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                               



                                                         Ϯϴ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 30 of 349




                                                    ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘           tĞďƐŝƚĞ                    ŵĂŝů                      ^ŽĐŝĂů         EĂŵĞƐ

     Ϯϰϳ     ƐŚŽƉͲĐŽƐƚůǇ͘ĐŽŵ       ŚĞůƉĚĞƐŬΛĐůŝĞŶƚƐĞƌǀŝĐĞŚŽ                              
                                              ŵĞ͘ĐŽŵ
                                      ƉĞƚĞƌƐŽŶϳϲϲΛũĂĐŬĂŽƵƚůĞƚ͘
                                                ĐŽŵ
                                       ƐƵƉƉŽƌƚΛŽǆďŽƌĚĞƌ͘ĐŽŵ

     Ϯϰϴ    ƐŚŽƉͲĨĂĚĚŝƐŚ͘ĐŽŵ       ĞůŝũĂŚϭϱϯΛũĂĐŬĂŽƵƚůĞƚ͘ĐŽ                              
                                                 ŵ
                                          ƉŬΛĐŚĂǇƵƐĂůĞ͘ĐŽŵ
                                       ƐƵƉƉŽƌƚΛŽǆďŽƌĚĞƌ͘ĐŽŵ

     Ϯϰϵ    ƐŚŽƉŶŝŬĞƐϵϵ͘ĐŽŵ        ƐĞƌǀŝĐĞΛĐĞŶƚĞƌƐǀŝƉ͘ĐŽŵ                               

     ϮϱϬ   ƐŝůǀĞƌĨŝƚŶĞƐƐĐůƵď͘ĐŽŵ   ƐĞƌǀŝĐĞϭϬΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                        ƉƌĂŵŽĚũĂǇůĞ
                                        ƐŝůǀĞƌĨŝƚŶĞƐƐΛƐŝŶĂ͘ĐŽŵ

     Ϯϱϭ   ƐŶĂƉďĂĐŬŚĂƚƐ͘ƵƐ͘ĐŽŵ     ĐŽŶƚĂĐƚƵƐΛĂŝƐĂŽƵƚůĞƚ͘ĐŽ                               
                                                ŵ
                                       ƐƵƉƉŽƌƚΛũĚŽŶůŝŶĞ͘ŝŶĨŽ

     ϮϱϮ   ƐŶĞĂŬĞƌͲŽŶůŝŶĞ͘ĐŽŵ      ƐĞƌǀŝĐĞϭϰΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                              

     Ϯϱϯ ƐŶĞĂŬĞƌƐͲĂŝƌũŽƌĚĂŶƐ͘ĐŽŵ         ŬĐƵϯΛĨƌͲĨƌ͘ŝŶ                         ,ĞůůƐƚƌŽŵ,ĞůůƐƚƌŽŵ
                                      ƐĞƌǀŝĐĞϭΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ
                                      ƐĞƌǀŝĐĞΛĐĞŶƚĞƌƐǀŝƉ͘ĐŽŵ

     Ϯϱϰ    ƐŶĞĂŬĞƌƐͲƐƚŽƌĞ͘ŶĞƚ     ŚĞůƉĚĞƐŬΛĐůŝĞŶƚƐĞƌǀŝĐĞŚŽ                           &ĂŶzƵ
                                               ŵĞ͘ĐŽŵ
                                      ǀŝŝŝƉͺϭϮϯϰƋǁĞΛϭϲϯ͘ĐŽŵ

     Ϯϱϱ      ƐŶŬƌƐŝĚŽ͘ĐŽŵ         ďƐƵϯϴƋƵũũǌƵďΛŐŵĂŝů͘ĐŽŵ                               
                                      ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ
                                        ƐĞƌǀŝĐĞΛĞĞƐŽŶĂ͘ĐŽŵ

     Ϯϱϲ ƐŽůĂƌͲĞŶĞƌŐǇͲƚŽĚĂǇ͘ĐŽŵ       ƉŬΛĐŚĂǇƵƐĂůĞ͘ĐŽŵ                                  

     Ϯϱϳ   ƐƉŽƌƚƐŵĞŶƐĐůŽƚŚ͘ĐŽŵ          ŚĞůůŽΛŚĞǌǇ͘ŽƌŐ                                  
                                            ŚĞůůŽΛŚĞǌǇ͘ƌƵ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                              ĞďĞƐƚ͘ĐŽŵ
                                      ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     Ϯϱϴ ƐƉŽƌƚƐǁŽŵĞŶƐĐůŽƚŚ͘ĐŽŵ         ŚĞůůŽΛŚĞǌǇ͘ŽƌŐ                                   
                                          ŚĞůůŽΛŚĞǌǇ͘ƌƵ

                                                         Ϯϵ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 31 of 349




                                                   ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                   ŵĂŝů                       ^ŽĐŝĂů      EĂŵĞƐ

     Ϯϱϵ      ƐƚŽƌĞͲϵϵ͘ĐŽŵ             ƐϯϵϵĨΛĨƌͲĨƌ͘ŝŶ                         ũŽƌŬDĞůŝŬƐƐĂ
                                    ƐĞƌǀŝĐĞϭΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ
                                    ƐĞƌǀŝĐĞΛĐĞŶƚĞƌƐǀŝƉ͘ĐŽŵ

     ϮϲϬ   ƐƚŽƌĞƌĞŶŽǁŶĞĚ͘ĐŽŵ        ƉŬΛĐŚĂǇƵƐĂůĞ͘ĐŽŵ                                
                                    ƉƌĞƐĐŽƚƚϭϴϰΛũĂĐŬĂŽƵƚůĞƚ͘
                                              ĐŽŵ
                                     ƐƵƉƉŽƌƚΛŽǆďŽƌĚĞƌ͘ĐŽŵ

     Ϯϲϭ    ƐƚǇůĞͲƐƚǇůŝƐŚ͘ĐŽŵ    ŐŽƌĚŽŶϯϴϯΛũĂĐŬĂŽƵƚůĞƚ͘Đ                             
                                             Žŵ
                                       ƉŬΛĐŚĂǇƵƐĂůĞ͘ĐŽŵ
                                     ƐƵƉƉŽƌƚΛŽǆďŽƌĚĞƌ͘ĐŽŵ

     ϮϲϮ    ƐƚǇůĞƐůŝĨĞ͘ƵƐ͘ĐŽŵ         ŚĞůůŽΛŚĞǌǇ͘ŽƌŐ                                
                                         ŚĞůůŽΛŚĞǌǇ͘ƌƵ
                                    ŚĞůƉĚĞƐŬΛĐůŝĞŶƚƐĞƌǀŝĐĞŚŽ
                                             ŵĞ͘ĐŽŵ
                                    ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                           ĞďĞƐƚ͘ĐŽŵ

     Ϯϲϯ     ƐƵƉĞƌĨůǇǀŝŝ͘ĐŽŵ                                                       

     Ϯϲϰ   ƚŚĞĞŵƐŚŽĞƐϱ͘ĐŽŵ       ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                            

     Ϯϲϱ   ƚŚĞĨƵǌǌǇĚŽŐŶŚ͘ĐŽŵ     ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ                        ,ŽůůǇDŽƌŝŶ
                                             Ɛƚ͘ĐŽŵ
                                     ŚŽůůǇŵŽƌŝŶΛǇĂŚŽŽ͘ĐŽŵ

     Ϯϲϲ ƚŚĞƐŶĞĂŬĞƌƐƐƵƉƉůŝĞƌ͘ĐŽ     ĞƐƐŝĞŚƵŶƚΛŐŵǆ͘ĐŽŵ                            ĞƐƐŝĞŚƵŶƚ
                    ŵ              ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                          ĞƐŐůŽďĂů͘ĐŽŵ
                                    ƐƵƉƉŽƌƚΛƚŚĞƐŶĞĂŬĞƌƐƐƵƉ
                                            ƉůŝĞƌ͘ĐŽŵ

     Ϯϲϳ    ƚŽƉƐŚŽĞƐďƉŽ͘ĐŽŵ      ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                            

     Ϯϲϴ    ƚŽƉƐƉŽƌƚƐ͘ƵƐ͘ĐŽŵ     ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                             
                                           ĞďĞƐƚ͘ĐŽŵ

     Ϯϲϵ    ƚƌĂŝŶĞƌĨĂŶ͘ƵŬ͘ĐŽŵ    ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                             
                                           ĞďĞƐƚ͘ĐŽŵ




                                                       ϯϬ

                    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 32 of 349




                                                    ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘            tĞďƐŝƚĞ                   ŵĂŝů                      ^ŽĐŝĂů        EĂŵĞƐ

     ϮϳϬ    ƚƌĂǀĞůƉĞƌƉŝŐŶĂŶ͘ĐŽŵ    ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ                      :KƐĞƉŚZŝĐŚĂƌĚƐŽŶ
                                               Ɛƚ͘ĐŽŵ
                                        ƌŝĐŚǇϰϱΛƚĞĐŚŝĞ͘ĐŽŵ

     Ϯϳϭ     ƚƵďƵůĂƌĞŐƵůĂƌ͘ĐŽŵ       ďĞŶƐŽŶƐĚƐΛŵĂŝů͘ĐŽŵ                           ĞŶƐŽŶƐĚƐ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                             ĞďĞƐƚ͘ĐŽŵ
                                      ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     ϮϳϮ    ƵůƚƌĂƚƌĂŝŶĞƌƐ͘ƵŬ͘ĐŽŵ   ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                              
                                             ĞďĞƐƚ͘ĐŽŵ
                                      ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     Ϯϳϯ    ƵŶĂƉŝĞĚƌĂŶĞŐƌĂ͘ĐŽŵ     ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞ                        DĂƚĞŽŵĂƌĂů
                                               Ɛƚ͘ĐŽŵ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                            ĞƐŐůŽďĂů͘ĐŽŵ
                                       ŶŽŝƐĞƚƵŶĞƌΛŐŵĂŝů͘ĐŽŵ

     Ϯϳϰ     ƵŶƵƐƵĂůͲƐƚǇůĞ͘ĐŽŵ        ƉŬΛĐŚĂǇƵƐĂůĞ͘ĐŽŵ                                 
                                       ƐƵƉƉŽƌƚΛŽǆďŽƌĚĞƌ͘ĐŽŵ

     Ϯϳϱ       ƵŽŚƐďŽƐƐ͘ĐŽŵ        ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ                              
                                            ĞƐŐůŽďĂů͘ĐŽŵ

     Ϯϳϲ      ǀĂƉŽƌŵĂǆƉůƵƐ͘ƵƐ        ƐƵƉƉŽƌƚΛũĚŽŶůŝŶĞ͘ŝŶĨŽ                       ĂůǀŝŶsŝůůĂŶŝ
                                       ƚĂŽǁĞŝũϰϭϵϴϳΛϭϲϯ͘ĐŽŵ

     Ϯϳϳ    ǀĂƉŽƌŵĂǆƉůƵƐ͘ƵƐ͘ĐŽŵ     ƐƵƉƉŽƌƚΛũĚŽŶůŝŶĞ͘ŝŶĨŽ                              

     Ϯϳϴ      ǀĞƌŝĚĞŶĞƚŝŵ͘ĐŽŵ        ďƵŶĐŚǁϰϵΛϭϲϯ͘ĐŽŵ                              ĂŵĞƌŽŶ
                                      ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐ
                                             ĞďĞƐƚ͘ĐŽŵ
                                      ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

     Ϯϳϵ     ǁĞůƐŚŽĞƐϮϬϭϵ͘ĐŽŵ      ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                             

     ϮϴϬ     ǁŚŽůĞƐĂůĞͲĨůĂƚͲĐĂƉͲ     ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                            
             ŽƵƚůĞƚͲŽŶůŝŶĞͲĐĂŶĂĚĂ͘ǆǇǌ

     Ϯϴϭ     ǁŚŽůĞƐĂůĞĨŝĞůĚ͘ĐŽŵ    ŶŝǀŽǀĂŶĂƐƐĂďŝǌΛŚŽƚŵĂŝů͘Đ                             
                                                 Žŵ
                                      ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ



                                                         ϯϭ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 33 of 349




                                                   ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                   ŵĂŝů                       ^ŽĐŝĂů             EĂŵĞƐ

     ϮϴϮ   ǁŵŶƐĂŝƌŵĂǆϳϮϬ͘ĐŽŵ                                                              

     Ϯϴϯ   ǇĞĞǌǇϳϬϬĐŚĞĂƉ͘ĐŽŵ                                                              

     Ϯϴϰ ǇĞĞǌǇƐŚŽĞƐϳϬϬƐĂůĞ͘ĐŽŵ                                                            

                                            ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϰ

     Ϯϴϱ     ϮϬϭϱũŽƌĚĂŶƐ͘ŽƌŐ                                                              

     Ϯϴϲ      ĨŝƚŵǇƐŽůĞ͘ĐŽŵ      ůŝĂŶŐŚĂŝũƵŶϮϯϭϮΛŽƵƚůŽŽŬ͘                                  ,W'
                                                 ĐŽŵ                                       ,ĂŝũƵŶ>ŝĂŶŐ
                                    ůŝĂŶŐŚĂŝũƵŶϮϯϭϮΛŽƵƚůŽŽŬ͘                                   ᱱᾏↂ
                                            ĐŽŵ;WĂǇWĂůͿ
                                                                                            >/E',/:hE
                                    ƐĂůĞƐΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞǀŝĞ
                                               ǁ͘ĐŽŵ
                                    ƐĞůůϮϬϭϱĂĂƌŽŶΛŐŵĂŝů͘ĐŽŵ
                                        ƐĞƌǀŝĐĞϭΛĨĞĞĚďĂĐŬͲ
                                              ŽŶůŝŶĞ͘ŽƌŐ
                                         ƐĞƌǀŝĐĞΛĨĞĞĚďĂĐŬͲ
                                              ŽŶůŝŶĞ͘ŽƌŐ

     Ϯϴϳ     ĨŝƚŶĞǁƐŽůĞ͘ĐŽŵ      ƐĞůůϮϬϭϱĂĂƌŽŶΛŐŵĂŝů͘ĐŽŵ                                   

     Ϯϴϴ      ŐŽŽĚƐĂůĞ͘ŽƌŐ       ƐĞůůϮϬϭϱĂĂƌŽŶΛŐŵĂŝů͘ĐŽŵ                                   

     Ϯϴϵ    ŚŽŽƉũŽƌĚĂŶƐ͘ĐŽŵ      ƐĞůůϮϬϭϱĂĂƌŽŶΛŐŵĂŝů͘ĐŽŵ                              ŐƵĞŝũƵĂŶǆƵ

     ϮϵϬ    ũŽƌĚĂŶƐƵŶǀĞŝů͘ĐŽŵ    ƐĞůůϮϬϭϱĂĂƌŽŶΛŐŵĂŝů͘ĐŽŵ                              ŐƵĞŝũƵĂŶǆƵ
                                        ƐĞƌǀŝĐĞΛĨĞĞĚďĂĐŬͲ
                                             ŽŶůŝŶĞ͘ŽƌŐ

     Ϯϵϭ    ũŽƌĚĂŶƵƉĚĂƚĞ͘ĐŽŵ     ƐĞůůϮϬϭϱĂĂƌŽŶΛŐŵĂŝů͘ĐŽŵ    ŐƵŽŐƵŽϭϯϭϰ;&ĂĐĞďŽŽŬͿ           
                                                               ũŽƌĚĂŶƐƵŶǀĞŝů;/ŶƐƚĂŐƌĂŵͿ

     ϮϵϮ      ŵĂǆϮϳϬ͘ĐŽŵ            ϮϰϵϬϱϬϮϰϱΛƋƋ͘ĐŽŵ                                       
                                    ƐĞůůϮϬϭϱĂĂƌŽŶΛŐŵĂŝů͘ĐŽŵ

     Ϯϵϯ      ƐŽůĞůŽŽŬ͘ĐŽŵ            ĐŚƌŝůŝƐĂΛϭϲϯ͘ĐŽŵ                                     
                                    ƐĞůůϮϬϭϱĂĂƌŽŶΛŐŵĂŝů͘ĐŽŵ
                                        ƐĞƌǀŝĐĞΛĨĞĞĚďĂĐŬͲ
                                             ŽŶůŝŶĞ͘ŽƌŐ

                                            ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϱ


                                                       ϯϮ

                 Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 34 of 349




                                                   ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘         tĞďƐŝƚĞ                     ŵĂŝů                        ^ŽĐŝĂů                   EĂŵĞƐ

     Ϯϵϰ      ĂŶƉŬŝĐŬ͘ĐĐ             ƐĂůĞƐΛĂŶƉŬŝĐŬ͘ĐŽ         ϴϱϮϱϱϯϳϳϯϲϲ;tŚĂƚƐĂƉƉͿ                
                                                                  ĂŶƉŬŝĐŬ͘ƐĞůůĞƌ;&ĂĐĞďŽŽŬͿ
                                                                   ĂŶƉŬŝĐŬͺĐŽ;/ŶƐƚĂŐƌĂŵͿ

     Ϯϵϱ      ĂŶƉŬŝĐŬ͘ĐŽ             ƐĂůĞƐΛĂŶƉŬŝĐŬ͘ĐŽ         ϴϱϮϱϱϯϳϳϯϲϲ;tŚĂƚƐĂƉƉͿ                
                                                                  ĂŶƉŬŝĐŬ͘ƐĞůůĞƌ;&ĂĐĞďŽŽŬͿ

     Ϯϵϲ      ĂŶƉŬŝĐŬ͘ŶĞƚ            ƐĂůĞƐΛĂŶƉŬŝĐŬ͘ĐŽ         ϴϱϮϱϱϯϳϳϯϲϲ;tŚĂƚƐĂƉƉͿ                
                                                                  ĂŶƉŬŝĐŬ͘ƐĞůůĞƌ;&ĂĐĞďŽŽŬͿ

     Ϯϵϳ      ĂŶƉŬŝĐŬ͘ǀŝƉ            ƐĂůĞƐΛĂŶƉŬŝĐŬ͘ĐŽ         ϴϱϮϱϱϯϳϳϯϲϲ;tŚĂƚƐĂƉƉͿ                
                                                                  ĂŶƉŬŝĐŬ͘ƐĞůůĞƌ;&ĂĐĞďŽŽŬͿ

     Ϯϵϴ     ĂŶƉŬŝĐŬƐ͘ĐŽŵ          ĂŶƉŬŝĐŬƐΛŐŵĂŝů͘ĐŽŵ                                              

     Ϯϵϵ     ĂŶƉŬŝĐŬǌ͘ĐŽŵ          ƌŵďƌĂŝŶΛĂŝůŝĂŝ͘ŶĞƚ         ϴϱϮϱϱϯϳϳϯϲϲ;tŚĂƚƐĂƉƉͿ         ZŵďZĂŝŶ/ŶĐ͘
                                    ƌŵďƌĂŝŶΛĂŝůŝĂŝ͘ŶĞƚ;ĞůůĞͿ   ĂŶƉŬŝĐŬ͘ƐĞůůĞƌ;&ĂĐĞďŽŽŬͿ      ZŵďZĂŝŶ/ŶĐ
                                       ƐĂůĞƐΛĂŶƉŬŝĐŬ͘ĐŽ           ĂŶƉŬŝĐŬͺĐŽ;/ŶƐƚĂŐƌĂŵͿ
                                                                      ĂŶƉŬŝĐŬͺƌĞǀŝĞǁ
                                                                        ;/ŶƐƚĂŐƌĂŵͿ

                                             ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϲ

     ϯϬϬ     ĨŽŽƚƐŬŝĐŬƐ͘ĐŽ          ǀĞũŵĞϭΛŐŵĂŝů͘ĐŽŵ              ϴϲϭϴϬϴϲϰϲϱϬϴϵ                  ᙰྍ
                                              ;WĂǇWĂůͿ                  ;tŚĂƚƐĂƉƉͿ               &ĞŶŐƋŝŶŐtƵ
                                       ĂǀĞũŵĞϭΛŐŵĂŝů͘ĐŽŵ         hĞǁWŽŽĞ,ƚhϴĚĚϵh:<ϳ         dĞĐŚŶŽůŽŐǇŚĐƚŝǀŝƚǇƌ
                                      ĨŽŽƚƐŬŝĐŬϮΛŐŵĂŝů͘ĐŽŵ            yϴsŐ;zŽƵƚƵďĞͿ            zƵĂŶYŝŶŐ'ƵŽ
                                     ŬĂƌŝƵƐƐϱŵĞũΛŐŵĂŝů͘ĐŽŵ        ĨĨĨŽŽƚƐŬŝĐŬƐ;/ŶƐƚĂŐƌĂŵͿ     ^ƵŶůŝĨĞůĞĐƚƌŝĐĂů
                                                                    ĨŽŽƚƐŬŝĐŬϴ;/ŶƐƚĂŐƌĂŵͿ      ŽŶƚƌĂĐƚŝŶŐ>>'
                                                                      ǁĂŶŐϭϴϬϴϲϰϲϱϬϴϵ         Ⲿ⏣ᕷᇛ⎉⌡͕&ƵũŝĂŶ
                                                                           ;tĞĐŚĂƚͿ
                                                                                                DZ&^,/KEϲϲϲ
                                                                                                  ƋŝŶǆƵĞůƵ

     ϯϬϭ    ŬŝĐŬƐƉĞƌĨĞĐƚ͘ƌƵ        ĨŽŽƚƐŬŝĐŬϮΛŐŵĂŝů͘ĐŽŵ   ϴϲϭϯϮϭϱϬϴϮϬϮϴ;tĞĐŚĂƚͿ                    
                                    ŬŝĐŬƐƉĞƌĨĞĐƚƌƵΛŐŵĂŝů͘ĐŽŵ      ϴϲϭϴϳϱϵϮϴϬϱϯϮ
                                                                     ;tŚĂƚƐĂƉƉͿ
                                                              ŬŝĐŬƐƉĞƌĨĞĐƚƌƵ;/ŶƐƚĂŐƌĂŵͿ

                                             ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϳ

     ϯϬϮ ďƌĂŶĚƐŶĞĂŬĞƌƚǁŝŶƐ͘ĐŽŵ     ϯϰϯϭϴϳϱϱϮΛƋƋ͘ĐŽŵ            ϭϴϵϱϬϳϰϰϵϮϭ;tĞĐŚĂƚͿ           ZƵďǇtĂŶŐ
                                      ϯϰϯϭϴϳϱϱϮΛƋƋ͘ĐŽŵ           ϴϲϭϱϯϱϵϮϮϬϵϱϰ;tĞĐŚĂƚͿ      ,<ĂŝƌƵŶdƌĂĚĞŽ͘
                                            ;WĂǇWĂůͿ                 ϴϲϭϱϯϱϵϮϮϬϵϱϰ
                                    ďƌĂŶĚƐŶĞĂŬĞƌƚǁŝŶƐΛŐŵĂŝ              ;tŚĂƚƐĂƉƉͿ

                                                        ϯϯ

              Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 35 of 349




                                           ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘       tĞďƐŝƚĞ                ŵĂŝů                      ^ŽĐŝĂů                    EĂŵĞƐ
                                        ů͘ĐŽŵ            ϴϲϭϴϵϱϬϳϰϰϵϮϭ;tĞĐŚĂƚͿ              >ƚĚ͘
                             ƉĞƌĨĞĐƚŬŝĐŬƐŽĨĨŝĐŝĂůΛŐŵĂŝů        ϴϲϭϴϵϱϬϳϰϰϵϮϭ                 ᮽ⼇
                                        ͘ĐŽŵ                     ;tŚĂƚƐĂƉƉͿ
                             ƐĞƌǀŝĐĞΛďƌĂŶĚƐŶĞĂŬĞƌƚǁŝ      hďϬyůď<ϮƐĚƋϬ>ŝƋƵE
                                       ŶƐ͘ĐŽŵ                  ǀǁ;zŽƵƚƵďĞͿ
                                                              ďƌĂŶĚƐŶĞĂŬĞƌƚǁŝŶƐ
                                                                  ;/ŶƐƚĂŐƌĂŵͿ
                                                             ďƌĂŶĚƐŶĞĂŬĞƌƚǁŝŶƐͲ
                                                              ϭϭϬϳϯϮϳϮϬϳϭϴϴϴϭ
                                                                  ;&ĂĐĞďŽŽŬͿ
                                                           ďƌĂŶĚƐŶĞĂŬĞƌƚǁŝŶƐϮϬϮϬ
                                                                  ;/ŶƐƚĂŐƌĂŵͿ
                                                             ďƌĂŶĚƐŶĞĂŬĞƌƚǁŝŶƐͺ
                                                                  ;/ŶƐƚĂŐƌĂŵͿ
                                                             ďƐƚͺƉůƵŐ;/ŶƐƚĂŐƌĂŵͿ
                                                                ƐƵƉƌĞŵĞ͘ŐƌĂĚĞ
                                                                  ;/ŶƐƚĂŐƌĂŵͿ

                                      ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϴ

     ϯϬϯ   ďĞƐƚƐŚŽĞƐ͘ƐƵ   ďĞƐƚƐŚŽĞƐϵϴϳΛŐŵĂŝů͘ĐŽŵ      ϴϱϮϱϵϯϴϬϴϳϵ;tŚĂƚƐĂƉƉͿ                
                                ůŽŶŐϭϳϲϱΛϭϲϯ͘ĐŽŵ              ϴϲϭϴϭϲϮϲϵϰϮϯϮ
                                                                 ;tŚĂƚƐĂƉƉͿ
                                                          hZϱϴď'ŚŬYĞŚŵWϯůKǌs
                                                               EǀE;zŽƵƚƵďĞͿ
                                                          ďĞƐƚƐŚŽĞƐ͘ƐƵϭ;/ŶƐƚĂŐƌĂŵͿ

     ϯϬϰ   ĨŽƌƵƐŚŽĞƐ͘ƌƵ     ĚŵũǇĨƐŶŚΛŐŵĂŝů͘ĐŽŵ        ϴϱϮϱϵϯϯϱϴϲϵ;tŚĂƚƐĂƉƉͿ                
                             ŬŝŶĚƐŶĞĂŬĞƌΛŐŵĂŝů͘ĐŽŵ           ϴϲϭϴϭϲϮϲϵϰϮϯϮ
                                                                 ;tŚĂƚƐĂƉƉͿ
                                                          hƉĂhƚƉďƐĞƉ/Ś'ĂũͺŬYϭ&Ĩ
                                                                <;zŽƵƚƵďĞͿ
                                                              ĨĂƐŚŝŽŶƐƚǇůĞĨĞŶŐ
                                                                 ;/ŶƐƚĂŐƌĂŵͿ
                                                          ƚŚĞͺƐŝŵƉůŝĐŝƚǇͺŽĨͺĨĂƐŚŝŽŶ
                                                                 ;/ŶƐƚĂŐƌĂŵͿ

     ϯϬϱ   ũĚĨŽŽƚ͘ĐŽŵ     ŚĞůůŽĂůůƚŽƉƐŚŽĞƐΛŐŵĂŝů͘Đ     ϴϱϮϱϭϲϭϱϵϴϴ;tŚĂƚƐĂƉƉͿ            ⇩ጌ伾
                                         Žŵ                  ϴϲϭϴϭϲϮϲϵϰϮϯϮ
                                                                                              :ĂĐŬǇ:ŝ
                             ŚĞůůŽĂůůƚŽƉƐŚŽĞƐΛŐŵĂŝů͘Đ           ;tŚĂƚƐĂƉƉͿ
                                                                                       >y'ůŽďĂů>ŽŐŝƐƚŝĐƐ
                                    Žŵ;WĂǇWĂůͿ                    hͲ
                                                                                             :ĞƐƐŝϵϲϲ
                              ũĚĨŽŽƚŽĨĨŝĐĞΛŐŵĂŝů͘ĐŽŵ      ϲŽϱĚ>KyϱZdůddƌů/dƵƵǁ
                                                                                           ZƵŝŵĞŝYŝƵ
                             ŬŝŶĚƐŶĞĂŬĞƌΛŐŵĂŝů͘ĐŽŵ              ;zŽƵƚƵďĞͿ
                                                          hƉĂhƚƉďƐĞƉ/Ś'ĂũͺŬYϭ&Ĩ

                                                 ϯϰ

                Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 36 of 349




                                             ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘        tĞďƐŝƚĞ                 ŵĂŝů                      ^ŽĐŝĂů                    EĂŵĞƐ
                                                                  <;zŽƵƚƵďĞͿ              ,>>K>>dKW
                                                            ũĚĨŽŽƚŽĨĨŝĐŝĂů;&ĂĐĞďŽŽŬͿ        >ŽƌƌŝŶ>ƵŽ
                                                            ũĚĨŽŽƚŽĨĨŝĐŝĂů;/ŶƐƚĂŐƌĂŵͿ
                                                           ƚŚĞͺƐŝŵƉůŝĐŝƚǇͺŽĨͺĨĂƐŚŝŽŶ
                                                                   ;/ŶƐƚĂŐƌĂŵͿ

     ϯϬϲ   ŬŝŶĚƐŶĞĂŬĞƌ͘ĐŽŵ   ŬŝŶĚƐŶĞĂŬĞƌΛŐŵĂŝů͘ĐŽŵ         ϴϲϭϴϭϲϮϲϵϰϮϯϮ                      
                                                                 ;tŚĂƚƐĂƉƉͿ
                                                           hhƵĨϭsydϵƉZƚϳƉďƵ
                                                                Ƶ<;zŽƵƚƵďĞͿ
                                                           ŬŝŶĚƐŶĞĂŬĞƌϮ;/ŶƐƚĂŐƌĂŵͿ

     ϯϬϳ   ŬŝŶĚƐŶĞĂŬĞƌ͘ƌƵ    ŬŝŶĚƐŶĞĂŬĞƌΛŐŵĂŝů͘ĐŽŵ          ϴϲϭϴϭϲϮϲϵϰϮϯϮ                     
                                                                  ;tŚĂƚƐĂƉƉͿ
                                                           hhƵĨϭsydϵƉZƚϳƉďƵ
                                                                 Ƶ<;zŽƵƚƵďĞͿ
                                                            ĂůůƚŽƉƐŚŽĞƐ;/ŶƐƚĂŐƌĂŵͿ
                                                           ŬŝŶĚƐŶĞĂŬĞƌϮ;/ŶƐƚĂŐƌĂŵͿ

     ϯϬϴ   ƚŝŬŝƐŚŽƉƉŝŶŐ͘ƌƵ   ƚŝŬŝƐŚŽƉƉŝŶŐ͘ƌƵϭϮϯΛŐŵĂŝů   ϴϰϳϵϰϱϳϮϬϰϭ;tŚĂƚƐĂƉƉͿ                 
                                           ͘ĐŽŵ                ϴϲϭϴϭϲϮϲϵϰϮϯϮ
                                                                  ;tŚĂƚƐĂƉƉͿ
                                                           hƚKĐϱ,dϰdƵd'ϱsŬĂϳ
                                                               tKϵŐ;zŽƵƚƵďĞͿ
                                                              ƚŝŬŝƐŚŽƉƉŝŶŐ͘ƌƵϭϮϯ
                                                                   ;/ŶƐƚĂŐƌĂŵͿ

     ϯϬϵ   ǁŽǁƐŶĞĂŬĞƌ͘ƌƵ     ǁŽǁƐŶĞĂŬĞƌϴϴΛŐŵĂŝů͘ĐŽ      ϴϱϮϱϵϯϭϱϭϯϯ;tŚĂƚƐĂƉƉͿ                 
                                         ŵ                    ϴϲϭϯϭϬϯϵϭϭϴϯϮ
                                ǁŽǁƐŶĞĂŬĞƌΛŐŵĂŝů͘ĐŽŵ            ;tŚĂƚƐĂƉƉͿ
                                                               ϴϲϭϴϭϲϮϲϵϰϮϯϮ
                                                                 ;tŚĂƚƐĂƉƉͿ
                                                               hƐDϳ,WϮKͲ
                                                           'ĚϯƚydĞEůdŐ;zŽƵƚƵďĞͿ
                                                           ǁŽǁƐŶĞĂŬĞƌϭ;/ŶƐƚĂŐƌĂŵͿ

                                        ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϵ

     ϯϭϬ    ŬŝĐŬƐĨƌĂƚ͘ĐŽŵ    ĚĨǇŵĞƌĐŚĂŶĚŝƐŝŶŐΛŐŵĂŝů͘                                          
                                          ĐŽŵ
                                   ŝŶĨŽΛŶŝŬĞĐƌĂǌĞ͘ĐŽŵ

     ϯϭϭ    ŶŝŬĞĐƌĂǌĞ͘ĐŽŵ    ĚĨǇŵĞƌĐŚĂŶĚŝƐŝŶŐΛŐŵĂŝů͘     ĚĨǇƐŶĞĂŬĞƌƐ;&ĂĐĞďŽŽŬͿ         dŽŶǇyŝŽŶŐ;>DdͿ
                                         ĐŽŵ                    ŬŝĐŬƐͲĐƌĂǌĞͲ             ,<DĂŝǇƵŶƚŽŶŐdƌĂĚĞ


                                                  ϯϱ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 37 of 349




                                                  ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                   ŵĂŝů                      ^ŽĐŝĂů              EĂŵĞƐ
                                       ŝŶĨŽΛŶŝŬĞĐƌĂǌĞ͘ĐŽŵ        ϮϬϰϳϱϴϭϮϵϳϭϴϴϵϳ            Ž͘>ƚĚ͘
                                     ŶŝŬĞĐƌĂǌĞ͘ĐŽŵΛŐŵĂŝů͘ĐŽ          ;&ĂĐĞďŽŽŬͿ          ^KW,KZE,,z
                                                ŵ

                                            ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϭϬ

     ϯϭϮ     ĐŚĞĂƉŝŶƵƐ͘ĐŽŵ         ĐŚĞĂƉŝŶƵƐΛŐŵĂŝů͘ĐŽŵ                                  ŚƵǇĂŶ
                                      ĐŚĞĂƉŝŶƵƐΛŝĞƵƐĞ͘ĐŽŵ                                    ŚƵǇĂŶ
                                                                                            'ƵĂŶŐƵŝǁĂŶŐ
                                                                                         ^^ΎŶĞǁďĞĞĐŽŵƐŚŽƉ

     ϯϭϯ     ĐŚĞĂƉŵĂƐƐ͘ŶĞƚ         ĐŚĞĂƉŵĂƐƐΛŝĞƵƐĞ͘ĐŽŵ                                  ŚƵǇĂŶ
                                     ĐŚĞĂƉŵĂƐƐŶĞƚΛŐŵĂŝů͘ĐŽ                                    ŚƵǇĂŶ
                                               ŵ

     ϯϭϰ Ĩƌ͘ŐŽŽĚƐŶĞĂŬĞƌƐŽŶůŝŶĞƐƚ   ƐĞƌǀŝĐĞϮΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ                                   
                   ŽƌĞ͘ĐŽŵ

     ϯϭϱ   ŶŝŬĞďƵǇĞƌǌŽŶĞ͘ĐŽŵ      ŶŝŬĞďƵǇĞƌǌŽŶĞΛŐŵĂŝů͘ĐŽ                                 ŚƵǇĂŶ
                                                ŵ                                            ŚƵǇĂŶ
                                     ŶŝŬĞďƵǇĞƌǌŽŶĞΛŝĞƵƐĞ͘ĐŽ
                                                ŵ

     ϯϭϲ    ŶŝŬĞĐůƵďǁĞď͘ĐŽŵ       ŶŝŬĞĐůƵďǁĞď͘ĐŽŵΛŐŵĂŝů͘                               'ĂŽƋŝŶůŽŶŐ
                                               ĐŽŵ                                         YŝŶůŽŶŐ'ĂŽ
                                     ŶŝŬĞĐůƵďǁĞďΛŝĞƵƐĞ͘ĐŽŵ

     ϯϭϳ      ŶŝŬĞůŝŶĞ͘ĐŽŵ           ϭϰϵϰϰϬϳϭϰΛƋƋ͘ĐŽŵ      ϭϵϬϵϱϰϳϳϭϮϳ;tŚĂƚƐĂƉƉͿ       ǇĂŶŐǇĂŶŐ
                                     ŶŝŬĞůŝŶĞ͘ĐŽŵΛŐŵĂŝů͘ĐŽŵ
                                       ƐĞƌǀŝĐĞΛŶŝŬĞůŝŶĞ͘ĐŽŵ

     ϯϭϴ      ŶŝŬĞŵĂŝŶ͘ĐŽŵ        ŝĐŵƚƌĂĚĞƐŚŽƉΛŝĞƵƐĞ͘ĐŽŵ   ϭϵϬϵϱϰϳϳϭϮϳ;tŚĂƚƐĂƉƉͿ      'ĂŽYŝŶůŽŶŐ
                                       ŶŝŬĞŵĂŝŶΛŐŵĂŝů͘ĐŽŵ                                  'ĂŽƋŝŶůŽŶŐ

     ϯϭϵ    ŶŝŬĞŵĂǆǌŽŶĞ͘ĐŽŵ         ϲϰϭϬϵϮϮϰϴΛƋƋ͘ĐŽŵ       ϭϵϬϵϱϰϳϳϭϮϳ;tŚĂƚƐĂƉƉͿ      ǇƵĞŵŝŶůŝƵ
                                     ŶŝŬĞŵĂǆǌŽŶĞΛŐŵĂŝů͘ĐŽŵ                                 ůŝƵǇƵĞŵŝŶ

     ϯϮϬ   ŶŝŬĞƌƵŶŝŶŐƐŚŽĞƐ͘ĐŽŵ    ŶŝŬĞĐůƵďǁĞďΛŝĞƵƐĞ͘ĐŽŵ                               'ĂŽYŝŶůŽŶŐ
                                     ŶŝŬĞƌƵŶŝŶŐƐŚŽĞƐΛŐŵĂŝů͘Đ                                'ĂŽƋŝŶůŽŶŐ
                                                Žŵ

     ϯϮϭ    ŶŝŬĞƐĂůĞƐŚŽĞƐ͘ĐŽŵ     ŝĐŵƚƌĂĚĞƐŚŽƉΛŝĞƵƐĞ͘ĐŽŵ   ϭϵϭϵϴϬϵϵϭϱϲ;tŚĂƚƐĂƉƉͿ           
                                     ŶŝŬĞƐĂůĞƐŚŽĞƐ͘ĐŽŵΛŐŵĂŝů
                                               ͘ĐŽŵ


                                                      ϯϲ

                 Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 38 of 349




                                               ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘         tĞďƐŝƚĞ                  ŵĂŝů                     ^ŽĐŝĂů              EĂŵĞƐ

     ϯϮϮ   ŶŝŬĞƐĂůĞǌŽŶĞ͘ĐŽŵ    ŶŝŬĞĐůƵďǁĞďΛŝĞƵƐĞ͘ĐŽŵ                               'ĂŽYŝŶůŽŶŐ
                                  ŶŝŬĞƐĂůĞǌŽŶĞΛŐŵĂŝů͘ĐŽŵ                                'ĂŽƋŝŶůŽŶŐ

     ϯϮϯ   ŶŝŬĞƐŚŽĞƐǌŽŶĞ͘ĐŽŵ   ŝĐŵƚƌĂĚĞƐŚŽƉΛŝĞƵƐĞ͘ĐŽŵ                                   
                                  ŶŝŬĞƐŚŽĞƐǌŽŶĞ͘ĐŽŵΛŐŵĂŝ
                                            ů͘ĐŽŵ

     ϯϮϰ     ƐŚŽĞƐĐůĂŶ͘ĐŽŵ     ƐŚŽĞƐĐůĂŶ͘ĐŽŵΛŐŵĂŝů͘ĐŽ                               'ĂŽƋŝŶůŽŶŐ
                                             ŵ                                          YŝŶůŽŶŐ'ĂŽ
                                   ƐŚŽĞƐĐůĂŶΛŝĞƵƐĞ͘ĐŽŵ

     ϯϮϱ    ƐŚŽĞƐĞǆƚƌĂ͘ĐŽŵ     ŝĐŵƚƌĂĚĞƐŚŽƉΛŝĞƵƐĞ͘ĐŽŵ                              'ĂŽƋŝŶůŽŶŐ
                                  ƐŚŽĞƐĞǆƚƌĂ͘ĐŽŵΛŐŵĂŝů͘ĐŽ                                YŝŶůŽŶŐ'ĂŽ
                                              ŵ

     ϯϮϲ    ƐŚŽĞƐŝŵĂƌƚ͘ĐŽŵ      ƐŚŽĞƐŝŵĂƌƚΛŐŵĂŝů͘ĐŽŵ     ϭϵϬϵϱϰϳϳϭϮϳ;tŚĂƚƐĂƉƉͿ          

     ϯϮϳ    ƐŚŽĞƐŵĂƐƐ͘ĐŽŵ      ƐŚŽĞƐŵĂƐƐ͘ĐŽŵΛŐŵĂŝů͘ĐŽ                                 ŚƵǇĂŶ
                                             ŵ                                            ŚƵǇĂŶ
                                   ƐŚŽĞƐŵĂƐƐΛŝĞƵƐĞ͘ĐŽŵ

                                         ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϭϭ

     ϯϮϴ    ŚĞĂĚũŽƌĚĂŶ͘ĐŽŵ      ƐĂůĞΛŚĞĂĚũŽƌĚĂŶ͘ĐŽŵ                                     

     ϯϮϵ    ŚŽŽƉͲũŽƌĚĂŶ͘ĐŽŵ    ŚŽŽƉũŽƌĚĂŶΛǇĂŚŽŽ͘ĐŽŵ                                     
                                  ŚŽŽƉũŽƌĚĂŶƐΛŐŵĂŝů͘ĐŽŵ
                                   ƐĂůĞΛŚŽŽƉũŽƌĚĂŶ͘ĐŽŵ
                                  ƐŶĞĂŬĞƌŚĞůůŽΛŐŵĂŝů͘ĐŽŵ

     ϯϯϬ    ŚŽŽƉũŽƌĚĂŶ͘ĐŽŵ     ŚŽŽƉũŽƌĚĂŶΛǇĂŚŽŽ͘ĐŽŵ                                ,ŽŽƉ>ŝƚƚůĞ
                                   ƐĂůĞΛŚŽŽƉũŽƌĚĂŶ͘ĐŽŵ

     ϯϯϭ    ũŽƌĚĂŶĚĞďƵƚ͘ĐŽŵ        ůƋƐϴϳϭΛϭϲϯ͘ĐŽŵ                                       
                                   ƐĂůĞΛũŽƌĚĂŶĚĞďƵƚ͘ĐŽŵ

     ϯϯϮ   ũŽƌĚĂŶƐĨŽƌĂůů͘ĐŽŵ   ŚŽŽƉũŽƌĚĂŶƐΛŐŵĂŝů͘ĐŽŵ     ũŽƌĚĂŶƐĨŽƌĂůů;&ĂĐĞďŽŽŬͿ   ^ƵĐĐĞKůŝǀĞ
                                  ũŽƌĚĂŶƐĨŽƌĂůůΛŐŵĂŝů͘ĐŽŵ
                                   ƐĂůĞΛũŽƌĚĂŶƐĨŽƌĂůů͘ĐŽŵ

     ϯϯϯ     ŬĚϭϭƐĂůĞ͘ĐŽŵ         ŐůŐŚǀĐĂΛϭϲϯ͘ĐŽŵ                                      ,W'
                                     ŐůŐŚǀĐĂΛϭϲϯ͘ĐŽŵ                                      Ⅵ㞝⍉
                                          ;WĂǇWĂůͿ
                                                                                          '>',s


                                                    ϯϳ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 39 of 349




                                                 ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                  ŵĂŝů                      ^ŽĐŝĂů                 EĂŵĞƐ
                                   ŚŽŽƉũŽƌĚĂŶƐΛŐŵĂŝů͘ĐŽŵ
                                     ƐĂůĞΛŬĚϭϭƐĂůĞ͘ĐŽŵ

     ϯϯϰ   ŶĞǁũŽƌĚĂŶƐϮϬϭϴ͘ĐŽŵ   ŶĞǁũŽƌĚĂŶƐϮϬϭϴΛŐŵĂŝů͘Đ                                  >ƵĚǁŝŐZŚǇƐ
                                             Žŵ

     ϯϯϱ    ƐŶĞĂŬĞƌĚĞďƵƚ͘ĐŽŵ    ƐŶĞĂŬĞƌŚĞůůŽΛŐŵĂŝů͘ĐŽŵ                                        

     ϯϯϲ      ƐŽůĞŚĞůůŽ͘ĐŽŵ       ƐĂůĞΛƐŽůĞŚĞůůŽ͘ĐŽŵ                                          

                                           ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϭϮ

     ϯϯϳ ũŽƌĚĂŶƐϮϬϭϵĐŚĞĂƉ͘ĐŽŵ   ƐĞƌǀŝĐĞĐĞŶƚĞƌΛĐůŝĞŶƚƐĞƌǀŝ                                      
                                        ĐĞŚŽŵĞ͘ĐŽŵ͘Ăůů

     ϯϯϴ       ŵŽƚŐƐ͘ĐŽŵ        ĐŽŶƚĂĐƚΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞ                                        
                                          ǀŝĞǁ͘ĐŽŵ
                                   ƚŽŵŵǇΛŵƵůƚŝǁĂǇƉĂǇ͘ĐŽ
                                              ŵ

     ϯϯϵ     ƉĂŶĞůƐĞĐŬ͘ĐŽŵ      ƐǌŚƌĞŝŬƌŵϵϰϵϵΛŐŵĂŝů͘ĐŽ                                &ƌĂŶŬůǇŶhŐŽůŝŶŝ
                                              ŵ
                                   ƚŽŵŵǇΛŵƵůƚŝǁĂǇƉĂǇ͘ĐŽ
                                              ŵ

     ϯϰϬ    ǁŝƚŚƐŶĞĂŬĞƌ͘ĐŽŵ         ĂĚĂŵΛƵĞĚƵǇ͘ĐŽŵ                                         ,W'
                                    ďƌŝƚŶĞǇϭϵϱϴΛŐŵĂŝů͘ĐŽŵ                                     ^ϴϴϰϱ
                                     ĐĐƐϴϴϰϱΛŽƵƚůŽŽŬ͘ĐŽŵ                                ǆŝĂŶŐĚĂŽǆŝŶǆŝũŝƐŚƵ
                                     ĐĐƐϴϴϰϱΛŽƵƚůŽŽŬ͘ĐŽŵ                                  ǇŽƵǆŝĂŶŐŐŽŶŐƐŝ
                                            ;WĂǇWĂůͿ                                           是᫓僃
                                   ĐŽŶƚĂĐƚΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞ
                                           ǀŝĞǁ͘ĐŽŵ

                                           ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϭϯ

     ϯϰϭ      ŚǇƉĞƐŬŝĐŬ͘ĐŽŵ      ŚǇƉĞƐŬŝĐŬΛŐŵĂŝů͘ĐŽŵ          ϴϲϭϴϭϴϲϲϰϯϳϬϱ                    
                                    ŽŵŐŬŝĐŬǌϴΛŐŵĂŝů͘ĐŽŵ            ;tŚĂƚƐĂƉƉͿ
                                   ǁĞŝǌŵĂŶŐϮŬǁůΛŐŵĂŝů͘ĐŽ             hEƵϭtǌͲ
                                             ŵ                 <'W:ŝYŵďϵƉsϲZŐ
                                                                     ;zŽƵƚƵďĞͿ
                                                               ĐŚƌŝϯͺƉůƵŐ;/ŶƐƚĂŐƌĂŵͿ
                                                               ŚǇƉĞƐŬŝĐŬ;/ŶƐƚĂŐƌĂŵͿ
                                                                   ŚǇƉĞƐŬŝĐŬͺϴϴϴ
                                                                    ;/ŶƐƚĂŐƌĂŵͿ


                                                      ϯϴ

               Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 40 of 349




                                          ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘       tĞďƐŝƚĞ               ŵĂŝů                     ^ŽĐŝĂů                 EĂŵĞƐ

     ϯϰϮ   ŽŵŐŬŝĐŬǌ͘ĐŽŵ    ŚǇƉĞƐŬŝĐŬΛŐŵĂŝů͘ĐŽŵ         ϴϲϭϴϭϴϲϲϰϯϳϬϱ                Dƌ͘>ŝ
                                                             ;tŚĂƚƐĂƉƉͿ              KD'</<
                                                              hEƵϭtǌͲ                 yƵǁĞŝ>ŝŶ
                                                         <'W:ŝYŵďϵƉsϲZŐ           YƵŶǇŝŶŐŚĞŶ
                                                              ;zŽƵƚƵďĞͿ          ,<'ĞŵĂŝŬĂŶŐdƌĂĚĞ
                                                            ŚǇƉĞƐŬŝĐŬͺϴϴϴ              Ž͘>ƚĚ͘
                                                             ;/ŶƐƚĂŐƌĂŵͿ

     ϯϰϯ   ƵĂƐŚŽĞ͘ĐŽŵ       ϰϲϰϬϳϬϰϭϯΛƋƋ͘ĐŽŵ       ϭϱϭϴϳϬϰϴϰϬϬ;tŚĂƚƐĂƉƉͿ         ^ŚƵĂŶŐyƵ
                             ƵĂƐŚŽĞƐĞƌǀŝĐĞϲϴϴΛŐŵĂŝů͘   ϴϱϮϵϭϰϯϮϮϯϯ;tŚĂƚƐĂƉƉͿ        KD'</<
                                       ĐŽŵ            hĐϮϮŚdŬŐϲKǁǌWĂŬ:hƐ           yƵǁĞŝ>ŝŶ
                             ǁĂĚĚĞůϵŚƉĂǇϱΛŐŵĂŝů͘ĐŽ          ͺY;zŽƵƚƵďĞͿ              ƋŝŶǆƵĞůƵ
                                        ŵ                ƵĂƐŚŽĞƐĞƌǀŝĐĞϲϴϴ           ŝǇƵŶ,ƵĂŶŐ
                                                             ;/ŶƐƚĂŐƌĂŵͿ

                                    ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϭϰ

     ϯϰϰ    ƵĂƉůŐ͘ĐŽŵ       ďƵƐŝŶĞƐƐΛƵĂƉůŐ͘ĐŽŵ     ϭϯϰϳϰϵϯϬϳϵϲ;tŚĂƚƐĂƉƉͿ    ,<yƵƚĂŝŵĂŝdƌĂĚĞŽ͘
                               ƐƵƉƉŽƌƚΛƵĂƉůŐ͘ĐŽŵ      ϭϲϰϲϵϴϬϰϰϭϮ;tŚĂƚƐĂƉƉͿ             >ƚĚ͘
                                                       hŶdKϰ'ǀŵWϬũϮͺ>ůŝũϴď             Dƌ͘>ŝ
                                                             Ǉ;zŽƵƚƵďĞͿ         ^ĐŽƚƚƵƚůĞƌ;^ƚŽĐŬyͿ
                                                        ƌĞĂůƵĂƉůƵŐ;/ŶƐƚĂŐƌĂŵͿ      yE/dΎhW>'
                                                         ǀϮƵĂƉůŐ;/ŶƐƚĂŐƌĂŵͿ

                                    ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϭϱ

     ϯϰϱ   ĚĞ͘ƵŶŚƐ͘ŶĞƚ      ϯϳϲϯϱϯϭϰϳΛƋƋ͘ĐŽŵ     ϭϰϬϴϲϮϬϮϰϯϬ;tŚĂƚƐĂƉƉͿ             ĂŝŝŶŐ
                             ƵŶŝŽŶŚŽƵƐĞΛǀŝƉ͘ϭϮϲ͘ĐŽŵ hzŶǆ<Ǉ:ƋǇϯ'DĚϯƐŵũϭƌ
                                                          :Ϭ;zŽƵƚƵďĞͿ
                                                        ƵŶŚƐϭϴ;&ĂĐĞďŽŽŬͿ
                                                       ƵŶŚƐϮϬϭϴ;/ŶƐƚĂŐƌĂŵͿ

     ϯϰϲ    ĞƐ͘ƵŶŚƐ͘ŶĞƚ     ϯϳϲϯϱϯϭϰϳΛƋƋ͘ĐŽŵ     ϭϰϬϴϲϮϬϮϰϯϬ;tŚĂƚƐĂƉƉͿ             ĂŝŝŶŐ
                             ƵŶŝŽŶŚŽƵƐĞΛǀŝƉ͘ϭϮϲ͘ĐŽŵ hzŶǆ<Ǉ:ƋǇϯ'DĚϯƐŵũϭƌ
                                                          :Ϭ;zŽƵƚƵďĞͿ
                                                        ƵŶŚƐϭϴ;&ĂĐĞďŽŽŬͿ
                                                       ƵŶŚƐϮϬϭϴ;/ŶƐƚĂŐƌĂŵͿ

     ϯϰϳ    Ĩƌ͘ƵŶŚƐ͘ŶĞƚ     ϯϳϲϯϱϯϭϰϳΛƋƋ͘ĐŽŵ     ϭϰϬϴϲϮϬϮϰϯϬ;tŚĂƚƐĂƉƉͿ             ĂŝŝŶŐ
                             ƵŶŝŽŶŚŽƵƐĞΛǀŝƉ͘ϭϮϲ͘ĐŽŵ hzŶǆ<Ǉ:ƋǇϯ'DĚϯƐŵũϭƌ
                                                          :Ϭ;zŽƵƚƵďĞͿ
                                                        ƵŶŚƐϭϴ;&ĂĐĞďŽŽŬͿ
                                                       ƵŶŚƐϮϬϭϴ;/ŶƐƚĂŐƌĂŵͿ


                                               ϯϵ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 41 of 349




                                                   ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                   ŵĂŝů                       ^ŽĐŝĂů                EĂŵĞƐ

     ϯϰϴ       ũƉ͘ƵŶŚƐ͘ŶĞƚ         ϯϳϲϯϱϯϭϰϳΛƋƋ͘ĐŽŵ     ϭϰϬϴϲϮϬϮϰϯϬ;tŚĂƚƐĂƉƉͿ              ĂŝŝŶŐ
                                    ƵŶŝŽŶŚŽƵƐĞΛǀŝƉ͘ϭϮϲ͘ĐŽŵ hzŶǆ<Ǉ:ƋǇϯ'DĚϯƐŵũϭƌ
                                                                 :Ϭ;zŽƵƚƵďĞͿ
                                                               ƵŶŚƐϭϴ;&ĂĐĞďŽŽŬͿ
                                                              ƵŶŚƐϮϬϭϴ;/ŶƐƚĂŐƌĂŵͿ

     ϯϰϵ       ƚĞĞͲďĞĞ͘ŶĞƚ          ĂĚŵŝŶΛƚĞĞͲďĞĞ͘ŶĞƚ      ϭϰϬϴϲϮϬϮϰϯϬ;tŚĂƚƐĂƉƉͿ              
                                      ƚĞĞďĞĞΛǀŝƉ͘ϭϮϲ͘ĐŽŵ      hŚƉŽŚzWϳ^ůĞƋ&yůƵE
                                                                     ZŚŐ;zŽƵƚƵďĞͿ
                                                                ƚĞĞͺďĞĞŶĞƚ;/ŶƐƚĂŐƌĂŵͿ
                                                                 ƚĞĞďĞĞůŝǀĞ;/ŶƐƚĂŐƌĂŵͿ

     ϯϱϬ        ƵŶŚƐ͘ŶĞƚ           ϯϳϲϯϱϯϭϰϳΛƋƋ͘ĐŽŵ     ϭϰϬϴϲϮϬϮϰϯϬ;tŚĂƚƐĂƉƉͿ             ĂŝŝŶŐ
                                         ĂĚŵŝŶΛƵŶŚƐ͘ĐĐ     hzŶǆ<Ǉ:ƋǇϯ'DĚϯƐŵũϭƌ             zƵŶǆŝĂŶŐ&ĂŶ
                                    ŬŝŵĞĚǁŝŶŬŝŵΛŐŵĂŝů͘ĐŽŵ       :Ϭ;zŽƵƚƵďĞͿ
                                    ŬŝŵĞĚǁŝŶŬŝŵΛŐŵĂŝů͘ĐŽŵ ƵŶŚƐ͘ƌĞƉůŝĐĂ;/ŶƐƚĂŐƌĂŵͿ
                                            ;WĂǇWĂůͿ          ƵŶŚƐϭϴ;&ĂĐĞďŽŽŬͿ
                                    ƵŶŝŽŶŚŽƵƐĞΛǀŝƉ͘ϭϮϲ͘ĐŽŵ   ƵŶŚƐϮϬϭϴ;/ŶƐƚĂŐƌĂŵͿ

     ϯϱϭ     ƵŶŚƐŚŽĞƐ͘ĐŽŵ        ƵŶŝŽŶŚŽƵƐĞΛǀŝƉ͘ϭϮϲ͘ĐŽŵ    ϭϰϬϴϲϮϬϮϰϯϬ;tŚĂƚƐĂƉƉͿ              
                                                                  ƵŶŚƐϭϴ;&ĂĐĞďŽŽŬͿ
                                                                 ƵŶŚƐϮϬϭϴ;/ŶƐƚĂŐƌĂŵͿ

                                           ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϭϲ

     ϯϱϮ    ϴϲŚǇƉĞƐŚŽƉ͘ĐŽŵ                                                                   

     ϯϱϯ   ŽĨĨǁŚŝƚĞĨĂĐƚŽƌǇ͘ĐŽŵ                                                               

     ϯϱϰ      ŽǁͲĨĂĐƚŽƌǇ͘ƌƵ      ůŝĂŶŐƵŵĞŝƚƉƌΛǇĞĂŚ͘ŶĞƚ     hŚƵǌĚƐƐŶtĨϵĚWĂ:ŵ:ϰ              ᘙⰋ是
                                    ůŝĂŶŐƵŵĞŝƚƉƌΛǇĞĂŚ͘ŶĞƚ          Ŭϯǁ;zŽƵƚƵďĞͿ
                                                                                                 tĞŝƋŝŶzƵ
                                           ;WĂǇWĂůͿ               ĂŝƌͲũŽƌĚĂŶͲŶĞǁƐͲ
                                                                                               z^ŽŶŶŝĞ>ŝ
                                    ŽǁĨĂĐƚŽƌǇΛŚŽƚŵĂŝů͘ĐŽŵ       ϭϰϵϴϯϰϮϴϬϬϰϯϱϳϵϲ
                                                                                            WĂŽůƵŽŽŵŵĞƌĐĞ
                                                                      ;&ĂĐĞďŽŽŬͿ
                                                                                                 ŽŵƉĂŶǇ
                                                                ǁĞŶĚǇƐŶĞĂŬĞƌ;tĞĐŚĂƚͿ

     ϯϱϱ      ŽǁĨĂĐƚŽƌǇ͘ŶĞƚ      ŽĨĨǁŚŝƚĞĨĂĐƚŽƌǇΛŚŽƚŵĂŝů͘    ŽǁĨ͘ŽĨĨŝĐŝĂů;/ŶƐƚĂŐƌĂŵͿ           
                                              ĐŽŵ

     ϯϱϲ    ƚŽƉƐŚŽĞŵĂůů͘ĐŽŵ      ƚŽƉƐŚŽĞŵĂůůΛŐŵĂŝů͘ĐŽŵ           ϴϲϭϯϳϵϵϲϬϬϳϰϯ                 
                                    ƚŽƉƐŚŽĞŵĂůůΛŽƵƚůŽŽŬ͘ĐŽ             ;tŚĂƚƐĂƉƉͿ
                                              ŵ                ůŝǀĞ͗ƚŽƉƐŚŽĞŵĂůů;^ŬǇƉĞͿ
                                                                ƚŽƉƐŚŽĞŵĂůů;/ŶƐƚĂŐƌĂŵͿ
                                                                  ƚŽƉƐŚŽĞŵĂůů;tĞĐŚĂƚͿ

                                                       ϰϬ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 42 of 349




                                                     ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                    ŵĂŝů                        ^ŽĐŝĂů                 EĂŵĞƐ

     ϯϱϳ     ǁĞŶĚǇũĞƌƐĞǇƐ͘ƌƵ       ũĞƌƐĞǇƐƚŽƉΛŚŽƚŵĂŝů͘ĐŽŵ        ϴϲϭϴϲϬϱϵϰϵϭϴϮ                    
                                      ũĞƌƐĞǇƐƵƐƚŽƉΛŚŽƚŵĂŝů͘ĐŽ          ;tŚĂƚƐĂƉƉͿ
                                                 ŵ                      hĂƋEŶͲ
                                                                   ^Eh>WϬŝs:tZĞĨzsƋǁ
                                                                        ;zŽƵƚƵďĞͿ

     ϯϱϴ   ǁĞŶĚǇƐŶĞĂŬĞƌƐ͘ĐŽŵ       ŽǁĨĂĐƚŽƌǇΛŚŽƚŵĂŝů͘ĐŽŵ     hŚƵǌĚƐƐŶtĨϵĚWĂ:ŵ:ϰ                 
                                                                     Ŭϯǁ;zŽƵƚƵďĞͿ
                                                                  ǁĞŶĚǇƐŶĞĂŬĞƌ;tĞĐŚĂƚͿ

                                             ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϭϳ

     ϯϱϵ   ďŽŽƐƚŵĂƐƚĞƌůŝŶ͘ĐŽŵ                                ŐŵŬͺŶĞǁƐ;/ŶƐƚĂŐƌĂŵͿ                

     ϯϲϬ ďŽŽƐƚŵĂƐƚĞƌŽĨĨŝĐŝĂů͘ĐŽŵ     ϮϲϬϬϬϱϵϰϲΛƋƋ͘ĐŽŵ         ŐŵŬͺŶĞǁƐ;/ŶƐƚĂŐƌĂŵͿ            ǌŚĂŶŐũŝĂŶ

     ϯϲϭ      ŐŵŬŝŵ͘ĐŽ͘ƵĂ           ŐŵŬŝŵΛĨŽǆŵĂŝů͘ĐŽŵ         ŐŵŬͺŶĞǁƐ;/ŶƐƚĂŐƌĂŵͿ             昭↓㟷
                                                                                              ,<ĂŽǌŚŽƵdƌĂĚĞŽ
                                                                                                      >ƚĚ͘

     ϯϲϮ   ŐŽŽƐĞŵĂƐƚĞƌŬŝŵ͘ĐŽŵ                               hŐ>ƉŬW/ǀŬWhssƌǁϳǀǌͺ                 
                                                                      K>;zŽƵƚƵďĞͿ
                                                                   ŐŵŬͺŬŝŵ;/ŶƐƚĂŐƌĂŵͿ
                                                                  ŐŵŬͺŶĞǁƐ;/ŶƐƚĂŐƌĂŵͿ
                                                                     ŐŽŽƐĞŵĂƐƚĞƌŬŝŵ
                                                                       ;/ŶƐƚĂŐƌĂŵͿ

     ϯϲϯ   ŐŽŽƐĞŵĂƐƚĞƌŬŝŵ͘ƌƵ                                hŐ>ƉŬW/ǀŬWhssƌǁϳǀǌͺ                 
                                                                     K>;zŽƵƚƵďĞͿ
                                                                  ŐŵŬͺŶĞǁƐ;/ŶƐƚĂŐƌĂŵͿ

                                             ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϭϴ

     ϯϲϰ     ƐŶĞĂŬĞƌǁŝůů͘ĐŽŵ          ϮϬϬϴǆǇƚΛϭϲϯ͘ĐŽŵ        hǀ<Đ>ϰŚϰKds&ŝŚƉĞĞ            zĂŶŐ:ŝĂŶǆŝŶ
                                         ϮϬϬϴǆǇƚΛϭϲϯ͘ĐŽŵ              ϵ&ǁ;zŽƵƚƵďĞͿ               ᘓ᪂㝏
                                             ;WĂǇWĂůͿ                ƐŶĞĂŬĞƌǁŝůůĐŽŵ
                                                                                               zƵŶ<ƵĂŶŐ^ĞEŝƵ
                                      ǁƐŶĞĂŬĞƌǁŝůůΛŐŵĂŝů͘ĐŽŵ           ;/ŶƐƚĂŐƌĂŵͿ
                                                                                                 dƌĂĚĞŽ>ƚĚ͘
                                                                 ǁŝůůƐŬŝĐŬƐͺƌƵ;/ŶƐƚĂŐƌĂŵͿ
                                                                                                dŽŶǇyŝŽŶŐ;Y>Ϳ

     ϯϲϱ     ǁŝůůƐŶĞĂŬĞƌƐ͘ƌƵ       ǁƐŶĞĂŬĞƌǁŝůůΛŐŵĂŝů͘ĐŽŵ    hǀ<Đ>ϰŚϰKds&ŝŚƉĞĞ                 
                                                                       ϵ&ǁ;zŽƵƚƵďĞͿ
                                                                 ǁŝůůƐŬŝĐŬƐͺƌƵ;/ŶƐƚĂŐƌĂŵͿ



                                                         ϰϭ

                 Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 43 of 349




                                                 ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                   ŵĂŝů                     ^ŽĐŝĂů              EĂŵĞƐ

                                           ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϭϵ

     ϯϲϲ ϮϬϭϵƐŶĞĂŬĞƌƐƌĞůĞĂƐĞ͘ĐŽ    ĨŽŽƚǁĞĂƌΛůĞƚͲŵĂůů͘ĐŽŵ    ϮϬϭϵƐŶĞĂŬĞƌƐƌĞůĞĂƐĞ             
                    ŵ                                             ;&ĂĐĞďŽŽŬͿ

     ϯϲϳ   ĐĂĚǇƐŶĞĂŬĞƌƐ͘ĐŽŵ       ĨŽŽƚǁĞĂƌΛůĞƚͲŵĂůů͘ĐŽŵ                                   
                                    ƐŚŽĞƐϱϱϲϲΛŽƵƚůŽŽŬ͘ĐŽŵ
                                    ƐƚĞǀĞŶƌŽǁĞΛĨŽǆŵĂŝů͘ĐŽŵ

     ϯϲϴ     ĐĂĚǇƐƉŽƌƚ͘ĐŽŵ        ĐĂĚǇƐƉŽƌƚϴϳΛŐŵĂŝů͘ĐŽŵ    ĐĂĚǇƐƉŽƌƚ;/ŶƐƚĂŐƌĂŵͿ     DŝŶŐ>ŝĂŶŐ>ƵŽ
                                     ĨŽŽƚǁĞĂƌΛůĞƚͲŵĂůů͘ĐŽŵ
                                    ƐƚĞǀĞŶƌŽǁĞΛĨŽǆŵĂŝů͘ĐŽŵ

     ϯϲϵ ĐŚĞĂƉũŽƌĚĂŶƐϮϬϮϬ͘ĐŽŵ    ĨŽŽƚǁĞĂƌΛůĞƚͲŵĂůů͘ĐŽŵ                                    

     ϯϳϬ ũŽƌĚĂŶƐϮϬϭϵƐŚŽĞƐ͘ĐŽŵ     ĨŽŽƚǁĞĂƌΛůĞƚͲŵĂůů͘ĐŽŵ      ũŽƌĚĂŶƐϮϬϭϵƐŚŽĞƐ      W>ΎE,>KE&/>d
                                     ŶŝŬǇƐƉŽƌƚϴϲΛŐŵĂŝů͘ĐŽŵ          ;&ĂĐĞďŽŽŬͿ
                                    ƐƚĞǀĞŶƌŽǁĞΛĨŽǆŵĂŝů͘ĐŽŵ
                                    ƐƵƉƉŽƌƚΛĐƵƐƚŽŵĞƌƐĞƌǀŝĞ
                                             ǁ͘ĐŽŵ
                                      ƐƵƉƉŽƌƚΛƐƐůƌĞƉůǇ͘ĐŽŵ

     ϯϳϭ     ŶŝŬǇƐƉŽƌƚ͘ĐŽŵ        ĐĂĚǇƐƉŽƌƚϴϳΛŐŵĂŝů͘ĐŽŵ    ŶŝŬǇƐƉŽƌƚ;/ŶƐƚĂŐƌĂŵͿ           
                                     ĨŽŽƚǁĞĂƌΛůĞƚͲŵĂůů͘ĐŽŵ
                                    ƐƚĞǀĞŶƌŽǁĞΛĨŽǆŵĂŝů͘ĐŽŵ

                                           ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϮϬ

     ϯϳϮ     ŬŝĐŬĨůŝŐŚƚ͘ĐŽŵ      ŚĞůůŽƐŚŽĞƐϴϴΛŐŵĂŝů͘ĐŽŵ                                   

     ϯϳϯ    ŬŝĐŬƐŚŽƚƐĂůĞ͘ĐŽŵ     ĚŽŶŐƐŽŶŐϬϴϬϴΛĨŽǆŵĂŝů͘Đ                              ĐŚĞŶŚŽƵƐŚĂŶ
                                                Žŵ                                       ŚŽƵƐŚĂŶĐŚĞŶ
                                     ŬŝĐŬƐŚŽƚƐĂůĞΛŐŵĂŝů͘ĐŽŵ

     ϯϳϰ     ŬŝĐŬƐůŽŽŬ͘ĐŽŵ       ŚĞůůŽƐŚŽĞƐϴϴΛŐŵĂŝů͘ĐŽŵ                                   

     ϯϳϱ     ŬŝĐŬƐǀŽŐƵĞ͘ŵĞ       ŬŝĐŬƐǀŽŐƵĞϴϴΛŐŵĂŝů͘ĐŽŵ                                   

     ϯϳϲ     ŬŝĐŬƐǀŽŐƵĞ͘ŶĞƚ      ŬŝĐŬƐǀŽŐƵĞϴϴΛŐŵĂŝů͘ĐŽŵ      ϴϲϭϳϬϰϬϰϵϬϵϰϭ                 
                                                                   ;tŚĂƚƐĂƉƉͿ

     ϯϳϳ     ŬŝĐŬǁŚŽŽ͘ĐŽŵ        ŚĞůůŽƐŚŽĞƐϴϴΛŐŵĂŝů͘ĐŽŵ                                   




                                                      ϰϮ

                   Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 44 of 349




                                                     ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘           tĞďƐŝƚĞ                    ŵĂŝů                       ^ŽĐŝĂů             EĂŵĞƐ

     ϯϳϴ      ǀŽŐƵĞǁŚŽ͘ĐŽŵ         ŚĞůůŽƐŚŽĞƐϴϴΛŐŵĂŝů͘ĐŽŵ                            ,EKE'^KE'
                                                                                           ,ƵĂŚƵĂŝzŝŚĞƚĂŶŐ
                                                                                           'ƵŝŚĂŝdƌĂĚŝŶŐŽ͘
                                                                                              Dƌ͘>ŝ;z>Ϳ

                                             ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϮϭ

     ϯϳϵ    ŚŽƚŬŝĐŬƐŽŶůŝŶĞ͘ĐŽŵ     ŝƉĚΛĨƌ͘ůǀŵŚͲĨĂƐŚŝŽŶ͘ĐŽŵ                                   
                                         ƐĂůĞƐŚĞůƉΛůŝǀĞ͘ĐŽŵ

     ϯϴϬ       ŽŶŬŝĐŬƐ͘ĐŽŵ           ĞŶũŽǇďƵǇΛůŝǀĞ͘ĐŽŵ                                   ྻ僃ḃ
                                        ĞŶũŽǇďƵǇΛůŝǀĞ͘ĐŽŵ
                                                                                              ŶŶĞ^ĞŶ
                                              ;WĂǇWĂůͿ
                                                                                              ƵƐƚŝŶ>ĂŶ
                                         ŽŶŬŝĐŬƐΛůŝǀĞ͘ĐŽŵ
                                        ƐĂůĞƐŚĞůƉΛůŝǀĞ͘ĐŽŵ

                                             ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϮϮ

     ϯϴϭ ϮϬϭϲŬĞǀŝŶĚƵƌĂŶƚƐŚŽĞƐ͘Đ     ƉŽƌƚŽΛƉŽƌƚŽƚĞŵƉůĂƚĞ͘ĐŽ                                  ĐŚĞŶůŝ
                    Žŵ                         ŵ

     ϯϴϮ     ϮϬϭϲůďũƐŚŽĞƐ͘ĐŽŵ      ƉŽƌƚŽΛƉŽƌƚŽƚĞŵƉůĂƚĞ͘ĐŽ                                  ĐŚĞŶůŝ
                                                ŵ

     ϯϴϯ     ĂŝƌŵĂǆϵϬƉƌŽ͘ĐŽŵ       ƉŽƌƚŽΛƉŽƌƚŽƚĞŵƉůĂƚĞ͘ĐŽ                                ŐƵĞŝũƵĂŶǆƵ
                                                ŵ

     ϯϴϰ ĂŝƌǀĂƉŽƌŵĂǆĨůǇŬŶŝƚ͘ĐŽŵ    ƉŽƌƚŽΛƉŽƌƚŽƚĞŵƉůĂƚĞ͘ĐŽ                                ŐƵĞŝũƵĂŶǆƵ
                                                ŵ

     ϯϴϱ       ĂũϭϮŽǀŽ͘ĐŽŵ                                                                  

     ϯϴϲ   ďĞƐƚƉůĂĐĞƐŶĞĂŬĞƌƐ͘ŽƌŐ   ďƵǇƉŽƉƐŶĞĂŬĞƌƐΛŐŵĂŝů͘Đ     ϴϱϮϱϳϬϬϭϰϯϬ;tŚĂƚƐĂƉƉͿ           
                                               Žŵ                 ƉŽƉƐŶŬĞ;&ĂĐĞďŽŽŬͿ

     ϯϴϳ      ďĞƐƚǇĞĞǌǇ͘ĐŽŵ        ďƵǇƉŽƉƐŶĞĂŬĞƌƐΛŐŵĂŝů͘Đ     ϴϱϮϱϳϬϬϭϰϯϬ;tŚĂƚƐĂƉƉͿ           
                                               Žŵ                 ƉŽƉƐŶŬĞ;&ĂĐĞďŽŽŬͿ

     ϯϴϴ   ĚŽŶŐŽǇŽǀƵůŬĂĂŶ͘ĐŽŵ      ďƵǇƉŽƉƐŶĞĂŬĞƌƐΛŐŵĂŝů͘Đ      ƉŽƉƐŶĞĂŬĞƌƐ;tĞĐŚĂƚͿ            
                                               Žŵ                 ƉŽƉƐŶŬĞ;&ĂĐĞďŽŽŬͿ

     ϯϴϵ      ŬŚĂŶĞƐĂŶŐ͘ĐŽŵ        ďƵǇƉŽƉƐŶĞĂŬĞƌƐΛŐŵĂŝů͘Đ      ƉŽƉƐŶĞĂŬĞƌƐ;tĞĐŚĂƚͿ            
                                               Žŵ                 ƉŽƉƐŶŬĞ;&ĂĐĞďŽŽŬͿ



                                                         ϰϯ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 45 of 349




                                                 ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                   ŵĂŝů                     ^ŽĐŝĂů             EĂŵĞƐ

     ϯϵϬ     ŵĂŚĂŶƐĞŝƌ͘ĐŽŵ       ďƵǇƉŽƉƐŶĞĂŬĞƌƐΛŐŵĂŝů͘Đ      ƉŽƉƐŶĞĂŬĞƌƐ;tĞĐŚĂƚͿ         
                                             Žŵ                 ƉŽƉƐŶŬĞ;&ĂĐĞďŽŽŬͿ

     ϯϵϭ   ƉŽƉŬŝĐŬƐŶĞĂŬĞƌƐ͘ĐŽŵ   ďƵǇƉŽƉƐŶĞĂŬĞƌƐΛŐŵĂŝů͘Đ     ϴϱϮϱϳϬϬϭϰϯϬ;tŚĂƚƐĂƉƉͿ        
                                             Žŵ                 ƉŽƉƐŶŬĞ;&ĂĐĞďŽŽŬͿ

     ϯϵϮ     ƉŽƉƐŶĞĂŬĞƌ͘ŽƌŐ      ďƵǇƉŽƉƐŶĞĂŬĞƌƐΛŐŵĂŝů͘Đ     ϴϱϮϱϳϬϬϭϰϯϬ;tŚĂƚƐĂƉƉͿ        
                                             Žŵ                 ƉŽƉƐŶŬĞ;&ĂĐĞďŽŽŬͿ

     ϯϵϯ     ƐŶĞĂŬĞƌƉŽƉ͘ŽƌŐ      ďƵǇƉŽƉƐŶĞĂŬĞƌƐΛŐŵĂŝů͘Đ     ϴϱϮϱϳϬϬϭϰϯϬ;tŚĂƚƐĂƉƉͿ        
                                             Žŵ                 ƉŽƉƐŶŬĞ;&ĂĐĞďŽŽŬͿ

     ϯϵϰ     ƐŶĞĂŬĞƌƐƉŽƉ͘ŽƌŐ     ďƵǇƉŽƉƐŶĞĂŬĞƌƐΛŐŵĂŝů͘Đ     ϴϱϮϱϳϬϬϭϰϯϬ;tŚĂƚƐĂƉƉͿ        
                                             Žŵ                 ƉŽƉƐŶŬĞ;&ĂĐĞďŽŽŬͿ

     ϯϵϱ        ƐŶŬĞƐ͘ŽƌŐ          ϭϵϴϯϲϯϬϰϴΛƋƋ͘ĐŽŵ        ϴϱϮϱϳϬϬϭϰϯϬ;tŚĂƚƐĂƉƉͿ   ୖᾏḃ䀶㕮⋽ἇ㒔㛰
                                    ďƵǇƉŽƉƐŶĞĂŬĞƌΛŐŵĂŝů͘ĐŽ       ƉŽƉƐŶŬĞ;&ĂĐĞďŽŽŬͿ
                                              ŵ                   ƐŶŬĞƐ;tĞĐŚĂƚͿ          昷⅓ྖ
                                    ďƵǇƉŽƉƐŶĞĂŬĞƌƐΛŐŵĂŝů͘Đ
                                             Žŵ

     ϯϵϲ     ƚŽƉƐŶĞĂŬĞƌ͘ŽƌŐ      ďƵǇƉŽƉƐŶĞĂŬĞƌƐΛŐŵĂŝů͘Đ     ϴϱϮϱϳϬϬϭϰϯϬ;tŚĂƚƐĂƉƉͿ        
                                             Žŵ                ƉŽƉƐŶĞĂŬĞƌƐ;tĞĐŚĂƚͿ
                                    ƉŽƌƚŽΛƉŽƌƚŽƚĞŵƉůĂƚĞ͘ĐŽ       ƉŽƉƐŶŬĞ;&ĂĐĞďŽŽŬͿ
                                              ŵ

                                           ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϮϯ

     ϯϵϳ     ĂƚŚůĞƚŝĐƐŬƌƐ͘ĐŽŵ      ƐĞƌǀŝĐĞΛŚǆĞĐůƚĚ͘ĐŽŵ                                  

     ϯϵϴ     ĐĂƌĞƚŽƐŽůĞ͘ĐŽŵ        ϯϴϯϳϳϰϯϲϮΛƋƋ͘ĐŽŵ                                  ŚƵĂǇŝŵĞŝ
                                                                                             ĂŶĚǇ

     ϯϵϵ     ĐŽůŽƵƌŵǀƉ͘ĐŽŵ         ƐĞƌǀŝĐĞΛŚǆĞĐůƚĚ͘ĐŽŵ                                  

     ϰϬϬ     ĨŽŽƚĂƚƚƌĂĐƚ͘ĐŽŵ       ϯϴϯϳϳϰϯϲϮΛƋƋ͘ĐŽŵ                                  ŚƵĂǇŝŵĞŝ
                                    ĂĚŝĚĂƐƐĂůĞƐŽŶůŝŶĞΛŐŵĂŝů͘                                 ĂŶĚǇ
                                              ĐŽŵ
                                      ƐĞƌǀŝĐĞΛŚǆĞĐůƚĚ͘ĐŽŵ

     ϰϬϭ     ŶŽƚĞǇƐƚŽƌĞ͘ĐŽŵ        ϯϴϯϳϳϰϯϲϮΛƋƋ͘ĐŽŵ                                  ŚƵĂǇŝŵĞŝ
                                                                                             ĂŶĚǇ




                                                      ϰϰ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 46 of 349




                                                ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                  ŵĂŝů                     ^ŽĐŝĂů              EĂŵĞƐ

     ϰϬϮ     ŽƵƚůĞƚƐĨŝƌĞ͘ĐŽŵ      ϯϴϯϳϳϰϯϲϮΛƋƋ͘ĐŽŵ                                   ĂŶĚǇ
                                     ƐĞƌǀŝĐĞΛŚǆĞĐůƚĚ͘ĐŽŵ                                ŚƵĂǇŝŵĞŝ
                                                                                       <ĂƌĞŶtĂůƚĞƌƐ
                                                                                          ĚŐŶĞƚƚĐ

     ϰϬϯ   ƉŝĐŬŽŶƐŶĞĂŬĞƌƐ͘ĐŽŵ     ϯϴϯϳϳϰϯϲϮΛƋƋ͘ĐŽŵ                                   ŚƵĂǇŝŵĞŝ
                                                                                             ĂŶĚǇ

     ϰϬϰ    ƉŽƌƐŶĞĂŬĞƌƐ͘ĐŽŵ     ĂĚŝĚĂƐƐĂůĞƐŽŶůŝŶĞΛŐŵĂŝů͘                                   ŚĨ
                                             ĐŽŵ                                               ƚƚ
                                     ƚĞƐƚϮϬϭϳϯΛϭϮϲ͘ĐŽŵ

     ϰϬϱ    ƉƌĞƚƚǇƐŚŽĞĞƐ͘ĐŽŵ      ϯϴϯϳϳϰϯϲϮΛƋƋ͘ĐŽŵ                                   ŚƵĂǇŝŵĞŝ
                                   ĂĚŝĚĂƐƐĂůĞƐŽŶůŝŶĞΛŐŵĂŝů͘                                  ĂŶĚǇ
                                             ĐŽŵ

     ϰϬϲ    ƐĐŚƵŚĞƉůĂĐĞ͘ĐŽŵ       ϯϴϯϳϳϰϯϲϮΛƋƋ͘ĐŽŵ                                   ŚƵĂǇŝŵĞŝ
                                   ĂĚŝĚĂƐƐĂůĞƐŽŶůŝŶĞΛŐŵĂŝů͘                                  ĂŶĚǇ
                                             ĐŽŵ

     ϰϬϳ     ƐŝǌĞŚĂǀĞŶ͘ĐŽŵ        ϯϴϯϳϳϰϯϲϮΛƋƋ͘ĐŽŵ                                   ŚƵĂǇŝŵĞŝ
                                                                                             ĂŶĚǇ

     ϰϬϴ   ƐŶĞĂŬĞƌƵŶŽǁ͘ĐŽŵ      ĂĚŝĚĂƐƐĂůĞƐŽŶůŝŶĞΛŐŵĂŝů͘                                    
                                             ĐŽŵ

     ϰϬϵ       ƐŶƐƚƵĨĨ͘ƵƐ         ƚĞƐƚϮϬϭϳϯΛϭϮϲ͘ĐŽŵ                        ZŽďĞƌƚ
                                                                                 ZŽďĞƌƚ^ůĂǇ

     ϰϭϬ     ƐƉŽƌƚƐŶĞƵ͘ĐŽŵ        ϯϴϯϳϳϰϯϲϮΛƋƋ͘ĐŽŵ                                   ŚƵĂǇŝŵĞŝ
                                   ĂĚŝĚĂƐƐĂůĞƐŽŶůŝŶĞΛŐŵĂŝů͘                                  ĂŶĚǇ
                                             ĐŽŵ

     ϰϭϭ     ƚƌŝƉůĞŽǀĞƌ͘ĐŽŵ       ƐĞƌǀŝĐĞΛŚǆĞĐůƚĚ͘ĐŽŵ                                      

     ϰϭϮ      ƚƵĂůŐƌĞ͘ĐŽŵ         ϯϴϯϳϳϰϯϲϮΛƋƋ͘ĐŽŵ                                   ŚƵĂǇŝŵĞŝ
                                                                                             ĂŶĚǇ

     ϰϭϯ    ǁŝůůƌƵŶĂůŽŶŐ͘ĐŽŵ    ĂĚŝĚĂƐƐĂůĞƐŽŶůŝŶĞΛŐŵĂŝů͘                                    
                                             ĐŽŵ

     ϰϭϰ      ǁƐŶŬƌƐ͘ĐŽŵ          ƐĞƌǀŝĐĞΛŚǆĞĐůƚĚ͘ĐŽŵ                                 ŚǆƐĂůĞƐ

                                          ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϮϰ


                                                     ϰϱ

                Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 47 of 349




                                                 ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘         tĞďƐŝƚĞ                  ŵĂŝů                       ^ŽĐŝĂů                 EĂŵĞƐ

     ϰϭϱ   ƌĞďĞĐĐĂŬŝĐŬƐ͘ĐŽŵ    ƌĞďĞĐĐĂŬŝĐŬƐƌƵΛŽƵƚůŽŽŬ͘Đ        ϴϲϭϳϳϰϲϬϱϳϲϮϰ                   
                                             Žŵ                    ;tŚĂƚƐĂƉƉͿ
                                  ƐƚĂǇĨĂƐŚŝŽŶƌƵΛŚŽƚŵĂŝů͘ĐŽ   ƐƚĂǇĨĂƐŚŝŽŶƌƵ;/ŶƐƚĂŐƌĂŵͿ
                                              ŵ              ƐƚĂǇĨĂƐŚŝŽŶƌƵ;tĞĐŚĂƚͿ

     ϰϭϲ   ƐŶĞĂŬĞƌĂŚĞĂĚ͘ŽƌŐ    ĂĨƚĞƌƐĂůĞŶŽϯΛŐŵĂŝů͘ĐŽŵ         ϴϲϭϴϬϱϵϱϮϯϴϳϵ              /ǌǌǇDĂůů
                                      ǆůϳϳϴϴϵΛϭϮϲ͘ĐŽŵ              ;tŚĂƚƐĂƉƉͿ              ĂǀŝĚ:ŽŶĞƐ
                                      ǆůϳϳϴϴϵΛϭϮϲ͘ĐŽŵ           ƐŶĞĂŬĞƌĂŚĞĂĚŶĞƚ             DƐ͘WƌĞďĞ
                                           ;WĂǇWĂůͿ                ;/ŶƐƚĂŐƌĂŵͿ                 実澀
                                  ǌŚŝůŽŶŐƚƌĂĚĞΛŚŽƚŵĂŝů͘ĐŽ        ƐŶĞĂŬĞƌĂŚĞĂĚŽƌŐ
                                              ŵ                      ;tĞĐŚĂƚͿ
                                  ǌŚŝůŽŶŐƚƌĂĚĞΛŚŽƚŵĂŝů͘ĐŽ        ƐŶĞĂŬĞƌĂŚĞĂĚƉǁ
                                          ŵ;^ŬǇƉĞͿ                ;/ŶƐƚĂŐƌĂŵͿ

                                         ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϮϱ

     ϰϭϳ   ĂĚŝĚĂƐĐƌĂǌǇ͘ĐŽŵ       ǇƉďŽŽƚƐΛŐŵĂŝů͘ĐŽŵ                                           

     ϰϭϴ    ĨĂůůŝŶƉŝŶŬ͘ĐŽŵ       ǇƉďŽŽƚƐΛŐŵĂŝů͘ĐŽŵ                                           

     ϰϭϵ   ƐŚŽĞƐďŽŽƐƚ͘ĐŽŵ        ǇƉďŽŽƚƐΛŐŵĂŝů͘ĐŽŵ                                           

     ϰϮϬ    ƐŚŽƉĐůĞĂƚ͘ĐŽŵ        ϯϳϴϬϱϱϵϵϰΛƋƋ͘ĐŽŵ                                            
                                    ǇƉďŽŽƚƐΛŐŵĂŝů͘ĐŽŵ

     ϰϮϭ    ƐŚŽƉĐůĞĂƚƐ͘ŵĞ        ǇƉďŽŽƚƐΛŐŵĂŝů͘ĐŽŵ                                           

     ϰϮϮ     ǆŬƐŚŽĞƐ͘ĐŽŵ        ϭϭϳϲϬϭϬϬϴϭΛƋƋ͘ĐŽŵ                                          Dƌ͘>ŝ
                                         ;WĂǇWĂůͿ                                            >ŝŶŚŝŵŝŶ
                                   ϯϭϬϴϬϳϰϵϲϱΛƋƋ͘ĐŽŵ                                           ᚿẸᯘ
                                    ǇƉďŽŽƚƐΛŐŵĂŝů͘ĐŽŵ                                         :ŽŶŶǇ&ůǇ
                                                                                          ,<,ĂŽůŝŶŐũŝŶdƌĂĚĞ
                                                                                                Ž͘>ƚĚ͘

                                         ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϮϲ

     ϰϮϯ   ĂŝƌͲŵĂǆϵϱ͘ƵƐ͘ĐŽŵ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ               

     ϰϮϰ   ĂŝƌĨŽƌĐĞϭƐ͘ƵƐ͘ŽƌŐ                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ               

     ϰϮϱ   ĂŝƌŵĂǆͲϵϱ͘ƵƐ͘ĐŽŵ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ               

     ϰϮϲ   ĂŝƌŵĂǆͲϵϴ͘ƵƐ͘ĐŽŵ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ               



                                                     ϰϲ

                   Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 48 of 349




                                                      ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘           tĞďƐŝƚĞ                     ŵĂŝů                       ^ŽĐŝĂů           EĂŵĞƐ

     ϰϮϳ    ĂŝƌŵĂǆϮϬϭϵ͘ƵƐ͘ŽƌŐ                                ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         

     ϰϮϴ      ĂŝƌŵĂǆƐ͘ƵƐ͘ŽƌŐ                                 ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         

     ϰϮϵ     ĂŝƌŵĂǆƐϵϳ͘ƵƐ͘ĐŽŵ                                ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         

     ϰϯϬ   ĂŝƌŵĂǆƐŚŽĞƐϮϬϭϵ͘ƵƐ       ƐŚĞŝůĂǀĞŐĂϭϵϵϯΛŚŽƚŵĂŝů͘    ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ    ^ŚĞŝůĂsĞŐĂ
                                                 ĐŽŵ

     ϰϯϭ ďĞƐƚďĂƐŬĞƚďĂůůƐŚŽĞƐ͘ŽƌŐ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         

     ϰϯϮ ĐŚĞĂƉũŽƌĚĂŶƐǁŚŽůĞƐĂůĞ͘                               ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         
                   ƵƐ͘ŽƌŐ

     ϰϯϯ ĐŚĞĂƉŶŚůũĞƌƐĞǇƐ͘ƵƐ͘ŽƌŐ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         

     ϰϯϰ ĐŚĞĂƉƐŚŽĞƐŽƵƚůĞƚŽŶůŝŶĞ                               ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         
                   Ɛ͘ĐŽŵ

     ϰϯϱ ĐŚĞĂƉƐŚŽĞƐǁŚŽůĞƐĂůĞĨƌĞ      ŚĞŶƌǇŐŽŶǌĂůĞƐϭϵϴϴΛŽƵƚů     ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ   ,ĞŶƌǇ'ŽŶǌĂůĞƐ
                ĞƐŚŝƉƉŝŶŐ͘ƵƐ                 ŽŽŬ͘ĐŽŵ

     ϰϯϲ   ĨĂĐƚŽƌǇƐƚŽƌĞŽŶůŝŶĞ͘ŽƌŐ                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         

     ϰϯϳ    ĨŽĂŵƉŽƐŝƚĞƐ͘ƵƐ͘ŽƌŐ                               ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         

     ϰϯϴ ũĞƌƐĞǇƐĐŚĞĂƉǁŚŽůĞƐĂůĞƌ͘                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         
                    ƵƐ͘ĐŽŵ

     ϰϯϵ   ũŽƌĚĂŶϭϭƐƉĂĐĞͲũĂŵ͘ƵƐ       ŚĂůĞŝϭϵϴϱΛϭϲϯ͘ĐŽŵ       ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ      ĐŚĞŶůĞŝ

     ϰϰϬ     ũŽƌĚĂŶϭϰ͘ƵƐ͘ĐŽŵ                                 ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         

     ϰϰϭ      ũŽƌĚĂŶϱ͘ƵƐ͘ŽƌŐ                                 ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         

     ϰϰϮ    ũŽƌĚĂŶƐŚŽĞƐƐ͘ƵƐ͘ŽƌŐ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         

     ϰϰϯ          ŬĞǀŝŶͲ                                      ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         
             ĚƵƌĂŶƚƐƐŚŽĞƐ͘ƵƐ͘ĐŽŵ

     ϰϰϰ ŬǇƌŝĞͲŝƌǀŝŶŐƐŚŽĞƐ͘ƵƐ͘ĐŽŵ                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         

     ϰϰϱ         ůĞďƌŽŶͲ                                      ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ         
              ũĂŵĞƐƐŚŽĞƐ͘ƵƐ͘ŽƌŐ


                                                          ϰϳ

                    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 49 of 349




                                                      ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘            tĞďƐŝƚĞ                    ŵĂŝů                       ^ŽĐŝĂů            EĂŵĞƐ

     ϰϰϲ      ůĞďƌŽŶϭϱ͘ĐŽŵ͘ĐŽ                                ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϰϰϳ    ůĞďƌŽŶϭϲƐŚŽĞƐ͘ƵƐ͘ŽƌŐ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϰϰϴ ůĞďƌŽŶũĂŵĞƐƐŚŽĞƐƐĂůĞ͘Ƶ                               ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          
                   Ɛ͘ĐŽŵ

     ϰϰϵ       ŵĂǆϵϳ͘ŽƌŐ͘ƵŬ                                  ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϰϱϬ ŶĞǁͲŶŝŬĞƐŚŽĞƐ͘ƵƐ͘ĐŽŵ                                ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϰϱϭ    ŶĞǁŶŝŬĞƐƐŚŽĞƐ͘ƵƐ͘ŽƌŐ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϰϱϮ     ŶĞǁƐŚŽĞƐϮϬϭϵ͘ĐŽŵ                                ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϰϱϯ     ŶĞǁƐŚŽĞƐϮϬϭϵ͘ƵƐ        ƌŽǇũŝŵĞŶĞǌϭϵϵϬΛŽƵƚůŽŽŬ͘    ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ     ZŽǇ:ŝŵĞŶĞǌ
                                                 ĐŽŵ

     ϰϱϰ     ŶŝŬĞͲͲƐŚŽĞƐ͘ƵƐ͘ĐŽŵ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϰϱϱ ŶŝŬĞͲĂŝƌŵĂǆϮϬϭϴ͘ƵƐ͘ĐŽŵ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϰϱϲ      ŶŝŬĞͲĂŝƌŵĂǆϵϱ͘ƵƐ      ũŽĐĞůǇŶŵĐŬŝŶŶĞǇϬϮϭϭΛŚŽ     ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ   :ŽĐĞůǇŶDĐ<ŝŶŶĞǇ
                                               ƚŵĂŝů͘ĐŽŵ

     ϰϱϳ      ŶŝŬĞͲĂŝƌŵĂǆϵϴ͘ƵƐ      ǀĂƐƋƵĞǌϬϱϬϲΛŽƵƚůŽŽŬ͘ĐŽ     ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ   ZŽďĞƌƚsĂƐƋƵĞǌ
                                                 ŵ

     ϰϱϴ            ŶŝŬĞͲ                                     ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          
              ĂŝƌǀĂƉŽƌŵĂǆĨůǇŬŶŝƚ͘ƵƐ

     ϰϱϵ   ŶŝŬĞͲĐůĞĂƌĂŶĐĞ͘ƵƐ͘ĐŽŵ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϰϲϬ    ŶŝŬĞͲĐůĞĂƌĂŶĐĞ͘ƵƐ͘ŽƌŐ                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϰϲϭ             ŶŝŬĞͲ                                    ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          
             ŽƵƚůĞƚƐƚŽƌĞŽŶůŝŶĞƐŚŽƉƉŝ
                    ŶŐ͘ƵƐ͘ĐŽŵ

     ϰϲϮ       ŶŝŬĞͲƌŽƐŚĞƐ͘ƵƐ                                ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϰϲϯ     ŶŝŬĞͲƐƚŽƌĞƐ͘ƵƐ͘ŽƌŐ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϰϲϰ ŶŝŬĞͲǀĂƉŽƌŵĂǆ͘ƵƐ͘ĐŽŵ                                ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          


                                                          ϰϴ

                   Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 50 of 349




                                                     ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘           tĞďƐŝƚĞ                    ŵĂŝů                       ^ŽĐŝĂů              EĂŵĞƐ

     ϰϲϱ    ŶŝŬĞͲǌŽŽŵ͘ƵƐ͘ĐŽŵ                                ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϲϲ    ŶŝŬĞĂŝƌͲŵĂǆϮϳϬ͘ƵƐ      ŐŵĐĐĂŶŶϱϳϰΛŚŽƚŵĂŝů͘ĐŽ      ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ    'ĞƌĂůĚŝŶĞDĐĂŶŶ
                                               ŵ

     ϰϲϳ ŶŝŬĞĂŝƌͲŵĂǆϮϳϬ͘ƵƐ͘ĐŽŵ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϲϴ   ŶŝŬĞĂŝƌͲŵĂǆƐ͘ƵƐ͘ĐŽŵ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϲϵ   ŶŝŬĞĂŝƌĨŽƌĐĞϭƐ͘ƵƐ͘ŽƌŐ                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϳϬ ŶŝŬĞĂŝƌĨŽƌĐĞŽŶĞƐ͘ƵƐ͘ŽƌŐ                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϳϭ ŶŝŬĞĂŝƌŚƵĂƌĂĐŚĞƐ͘ƵƐ͘ĐŽ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            
                     ŵ

     ϰϳϮ    ŶŝŬĞĂŝƌŵĂǆƐ͘ƵƐ͘ŽƌŐ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϳϯ   ŶŝŬĞĂŝƌǌŽŽŵ͘ƵƐ͘ĐŽŵ                               ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϳϰ      ŶŝŬĞďĂƐŬĞƚďĂůůͲ                                ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            
                 ƐŚŽĞƐ͘ƵƐ͘ĐŽŵ

     ϰϳϱ ŶŝŬĞďůĂĐŬĨƌŝĚĂǇĐǇďĞƌŵŽ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            
                 ŶĚĂǇ͘ƵƐ͘ŽƌŐ

     ϰϳϲ      ŶŝŬĞĐŽƌƚĞǌƐ͘ƵƐ                                ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϳϳ   ŶŝŬĞĐŽƌƚĞǌƐŚŽǆ͘ƵƐ͘ŽƌŐ                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϳϴ       ŶŝŬĞĨĂĐƚŽƌǇͲ                                  ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            
                 ŽƵƚůĞƚ͘ƵƐ͘ŽƌŐ

     ϰϳϵ        ŶŝŬĞĨĂĐƚŽƌǇͲ                                 ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            
                 ƐƚŽƌĞ͘ƵƐ͘ĐŽŵ

     ϰϴϬ ŶŝŬĞĨĂĐƚŽƌǇŽƵƚůĞƚƐ͘ƵƐ͘Žƌ                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            
                      Ő

     ϰϴϭ      ŶŝŬĞĨĂĐƚŽƌǇƐ͘ƵƐ      EĂƚŚĂŶ,ŽŽĚϭϵϵϴΛŚŽƚŵĂ       ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ       'ƵŽƉŝŶŐYŝ
                                            ŝů͘ĐŽŵ;WĂǇWĂůͿ                                   'hKW/E'Y/
                                       ĞŝůĞĞŶŚŽůůŝŶŐƐǁŽƌƚŚϬϭϮϮ                             E^ŚĞŶzŝŚĞdƌĂĚĞ
                                            ΛŽƵƚůŽŽŬ͘ĐŽŵ                                        Ž͘>ƚĚ͘
                                      ŶĂƚŚĂŶŚŽŽĚϭϵϵϴΛŚŽƚŵĂŝ


                                                         ϰϵ

                   Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 51 of 349




                                                     ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘           tĞďƐŝƚĞ                    ŵĂŝů                       ^ŽĐŝĂů              EĂŵĞƐ
                                               ů͘ĐŽŵ                                      ŝůĞĞŶ,ŽůůŝŶŐƐǁŽƌƚŚ
                                       ƐƵƉƉŽƌƚΛƚƌĂĚĞϭϬϬŝŶĐ͘ĐŽ                                   Dƌ͘>ŝ;Y>Ϳ
                                                  ŵ

     ϰϴϮ ŶŝŬĞĨĂĐƚŽƌǇƐƚŽƌĞŽŶůŝŶĞ͘Ƶ                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            
                    Ɛ͘ĐŽŵ

     ϰϴϯ    ŶŝŬĞĨƌĞĞƌƵŶ͘ƵƐ͘ŽƌŐ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϴϰ ŶŝŬĞŽƵƚůĞƚͲͲƐƚŽƌĞ͘ƵƐ͘ĐŽŵ                           ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϴϱ     ŶŝŬĞŽƵƚůĞƚŽŶůŝŶĞͲ                               ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            
                 ƐƚŽƌĞ͘ƵƐ͘ĐŽŵ

     ϰϴϲ ŶŝŬĞŽƵƚůĞƚŽŶůŝŶĞĐůĞĂƌĂŶ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            
                 ĐĞ͘ƵƐ͘ĐŽŵ

     ϰϴϳ ŶŝŬĞŽƵƚůĞƚƐĨĂĐƚŽƌǇ͘ƵƐ͘ĐŽ                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            
                      ŵ

     ϰϴϴ ŶŝŬĞŽƵƚůĞƚƐŚŽĞƐ͘ƵƐ͘ŽƌŐ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϴϵ ŶŝŬĞŽƵƚůĞƚƐƚŽƌĞĐůĞĂƌĂŶĐ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            
                  Ğ͘ƵƐ͘ĐŽŵ

     ϰϵϬ   ŶŝŬĞŽƵƚůĞƚƐƚŽƌĞŽŶůŝŶĞͲ                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            
                ƐŚŽƉƉŝŶŐ͘ƵƐ͘ĐŽŵ

     ϰϵϭ ŶŝŬĞŽƵƚůĞƚƐƚŽƌĞŽŶůŝŶĞƐ͘Ƶ                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            
                    Ɛ͘ĐŽŵ

     ϰϵϮ ŶŝŬĞŽƵƚůĞƚƐƚŽƌĞŽŶůŝŶĞƐ͘Ƶ                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            
                     Ɛ͘ŽƌŐ

     ϰϵϯ     ŶŝŬĞƉƌĞƐƚŽ͘ƵƐ͘ŽƌŐ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϵϰ ŶŝŬĞƌƵŶŶŝŶŐƐŚŽĞƐ͘ƵƐ͘ŽƌŐ                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϵϱ ŶŝŬĞƐŚŽĞƐͲĐŚĞĂƉ͘ƵƐ͘ĐŽŵ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϵϲ ŶŝŬĞƐŚŽĞƐϮϬϭϵ͘ƵƐ͘ĐŽŵ                               ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            

     ϰϵϳ ŶŝŬĞƐŚŽĞƐĐŚĞĂƉ͘ƵƐ͘ŽƌŐ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ            




                                                         ϱϬ

                   Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 52 of 349




                                                     ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘           tĞďƐŝƚĞ                    ŵĂŝů                       ^ŽĐŝĂů            EĂŵĞƐ

     ϰϵϴ ŶŝŬĞƐŚŽĞƐĐůĞĂƌĂŶĐĞ͘ƵƐ͘Đ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          
                    Žŵ

     ϰϵϵ ŶŝŬĞƐŚŽĞƐĨĂĐƚŽƌǇƐƚŽƌĞ͘Ƶ    ƉĂŵĞůĂƐĐŽƚƚĞƌΛŚŽƚŵĂŝů͘Đ    ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ    ^ĐŽƚƚWĂŵĞůĂ
                      Ɛ                         Žŵ
                                      ƐĂůĞƐĞƌǀŝĐĞϭϯΛŚŽƚŵĂŝů͘ĐŽ
                                                  ŵ

     ϱϬϬ ŶŝŬĞƐŚŽĞƐŽƵƚůĞƚƐƚŽƌĞ͘ƵƐ͘                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          
                    ĐŽŵ

     ϱϬϭ     ŶŝŬĞƐŚŽĞƐƐ͘ƵƐ͘ŽƌŐ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϱϬϮ   ŶŝŬĞƐŚŽĞƐƐĂůĞ͘ƵƐ͘ŽƌŐ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϱϬϯ   ŶŝŬĞƐŚŽĞƐƐŚŽƉ͘ƵƐ͘ĐŽŵ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϱϬϰ ŶŝŬĞƐŚŽĞƐǁŚŽůĞƐĂůĞ͘ƵƐ͘Đ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          
                    Žŵ

     ϱϬϱ ŶŝŬĞƐŶĞĂŬĞƌƐĨŽƌŵĞŶǁŽ       ƌĂĐŚĞůĂůďƌĞĐŚƚϭϭϬϮΛϭϲϯ͘    ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ   ZĂĐŚĞůůďƌĞĐŚƚ
                  ŵĞŶ͘ƵƐ                        ĐŽŵ

     ϱϬϲ ŶŝŬĞƐƚŽƌĞĨĂĐƚŽƌǇ͘ƵƐ͘ĐŽŵ                            ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϱϬϳ   ŶŝŬĞǁŚŽůĞƐĂůĞ͘ƵƐ͘ŽƌŐ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϱϬϴ ŶŝŬĞǁŚŽůĞƐĂůĞƐƵƉƉůŝĞƌƐ͘                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          
                  ƵƐ͘ĐŽŵ

     ϱϬϵ     ŶŵĚƐŚŽĞƐ͘ŽƌŐ͘ƵŬ                                ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϱϭϬ   ŽĨĨǁŚŝƚĞŶŝŬĞ͘ƵƐ͘ĐŽŵ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          

     ϱϭϭ ŽƵƚůĞƚƐƚŽƌĞŽŶůŝŶĞƐŚŽƉƉŝ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ          
                   ŶŐ͘ĐŽŵ

     ϱϭϮ ƐŚŽĞƐǁŚŽůĞƐĂůĞƐƵƉƉůŝĞƌ     ŵŝĐŚĂĞůŚĂƌƌŝƐŽŶϭϵϴϱΛŽƵƚ    ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ   DŝĐŚĂĞů,ĂƌƌŝƐŽŶ
                   Ɛ͘ƵƐ                      ůŽŽŬ͘ĐŽŵ

     ϱϭϯ ǁŚŽůĞƐĂůĞĂŝƌũŽƌĚĂŶƐĐŚĞ     ŵĂƵƌŝĐĞŚĞŶƌǇϭϬϮϮΛŽƵƚůŽ     ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ    DĂƵƌŝĐĞ,ĞŶƌǇ
                   ĂƉ͘ƵƐ                     ŽŬ͘ĐŽŵ




                                                         ϱϭ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 53 of 349




                                                      ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                     ŵĂŝů                        ^ŽĐŝĂů          EĂŵĞƐ

     ϱϭϰ ǁŚŽůĞƐĂůĞũĞƌƐĞǇƐĐŚĞĂƉĞ                               ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ        
                 Ɛƚ͘ƵƐ͘ĐŽŵ

     ϱϭϱ ǁŚŽůĞƐĂůĞũĞƌƐĞǇƐĐŚŝŶĂ͘Ƶ                              ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ        
                    Ɛ͘ŽƌŐ

     ϱϭϲ ǁŚŽůĞƐĂůĞũŽƌĚĂŶƐ͘ƵƐ͘ŽƌŐ                             ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ        

     ϱϭϳ ǁŚŽůĞƐĂůĞũŽƌĚĂŶƐŚŽĞƐ͘Ƶ     ŽůŝǀĞƌƐŵŝƚŚϬϭϮϯΛŚŽƚŵĂŝů͘    ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ   KůŝǀĞƌ^ŵŝƚŚ
                      Ɛ                         ĐŽŵ

     ϱϭϴ ǁŚŽůĞƐĂůĞŶŝŬĞƐŚŽĞƐĐůŽƚ                               ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ        
                ŚŝŶŐ͘ƵƐ͘ĐŽŵ

     ϱϭϵ ǁŚŽůĞƐĂůĞŶŝŬĞƐŚŽĞƐŽŶůŝ                               ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ        
                 ŶĞ͘ƵƐ͘ĐŽŵ

     ϱϮϬ     ǇĞĞǌǇƐ͘ĐŽŵ͘ĐŽ                                   ϭϲϮϲϮϬϲϯϴϭϭ;tŚĂƚƐĂƉƉͿ        

                                              ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϮϳ

     ϱϮϭ    ŵƵŬƐͲƐƚŽƌĞ͘ĐŽŵ           ϱϭϰϲϰϯϴϭϬΛƋƋ͘ĐŽŵ             ϴϲϭϳϱϬϱϵϰϲϯϵϴ           ᯘⳀ
                                      ƌŽĐŬƐŶĞĂŬĞƌƐΛĨŽǆŵĂŝů͘ĐŽ           ;tŚĂƚƐĂƉƉͿ
                                                 ŵ

                                              ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϮϴ

     ϱϮϮ      ĞǆĐůŬŝĐŬƐ͘ĐŽŵ                                                               

     ϱϮϯ    ĞǆĐůƵƐŝǀĞŬŝĐŬƐ͘ŽƌŐ     ĞǆĐůƵƐŝǀĞŬŝĐŬƐƐĂůĞΛŐŵĂŝů͘                                
                                                 ĐŽŵ

     ϱϮϰ    ƌĞƉƐŶĞĂŬĞƌƐ͘ŽƌŐ        ĞǆĐůƵƐŝǀĞŬŝĐŬƐƐĂůĞΛŐŵĂŝů͘                           ZĞƉ^ŶĞĂŬĞƌƐ
                                                 ĐŽŵ
                                      ǇŝǇƵĞǇŝŶŐǌŝǆƵŶΛŽƵƚůŽŽŬ͘Đ
                                                  Žŵ

     ϱϮϱ     ƐŚŽĞƐƌĞƉ͘ĐŽŵ          ƐŶĞĂŬĞƌƐƐĂůĞƐĞƌǀŝĐĞΛŐŵĂ                              ǌŚŝŐĂŽůƵ
                                               ŝů͘ĐŽŵ

     ϱϮϲ    ƐŶĞĂŬĞƌƐƌĞƉƐ͘ĐŽŵ       ƐŶĞĂŬĞƌƐƐĂůĞƐĞƌǀŝĐĞΛŐŵĂ                              ǌŚŝŐĂŽůƵ
                                               ŝů͘ĐŽŵ

     ϱϮϳ    ƐŶĞĂŬĞƌƐƌĞƉƐ͘ŽƌŐ                                                              


                                                          ϱϮ

                 Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 54 of 349




                                                 ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                  ŵĂŝů                      ^ŽĐŝĂů                  EĂŵĞƐ

     ϱϮϴ   ƐŶĞĂŬĞƌƐƐƚĂƚŝĐ͘ĐŽŵ   ƋŝŶŐƋŝƵŚƵĐŚƵĂŶƐŚƵŽΛŚŽƚ        ǇǌǇƌĞƉůŝĐĂ;&ĂĐĞďŽŽŬͿ      ,ƵĂŶŚƵĂŶ>Ƶ
                                           ŵĂŝů͘ĐŽŵ

     ϱϮϵ   ƐŶĞĂŬĞƌƐƚĂƚŝĐ͘ĐŽŵ    ƋŝŶŐƋŝƵŚƵĐŚƵĂŶƐŚƵŽΛŚŽƚ        ǇǌǇƌĞƉůŝĐĂ;&ĂĐĞďŽŽŬͿ      ,ƵĂŶŚƵĂŶ>Ƶ
                                           ŵĂŝů͘ĐŽŵ
                                   ǇĞĞǌǇƌĞƉůŝĐĂƐĂůĞƐΛŐŵĂŝů͘Đ
                                              Žŵ

                                           ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϮϵ

     ϱϯϬ      ŬŝĐŬǌĞ͘ĐŽŵ        dĂƐĐŚŶĞƌƉǆϮΛŐŵĂŝů͘ĐŽŵ           ϴϲϭϱϯϳϳϱϰϳϮϳϱ            DĞŝǌŚƵ&ĂŶŐ
                                            ;WĂǇWĂůͿ                 ;tŚĂƚƐĂƉƉͿ             yŝŽŶŐDĞŶŐ
                                   ũĞŶŝĨĞƌůǁƵϳϱΛŐŵĂŝů͘ĐŽŵ     hǁϮͺͺŵ&/Z,ƌEWŝWϮ            >ŝǇŝŶŐŚƵ
                                   ƚĂƐĐŚŶĞƌƉǆϮΛŐŵĂŝů͘ĐŽŵ            Ś,ũY;zŽƵƚƵďĞͿ           <ĞŶŶǇ>ĞĞ
                                                                ŬĂƚĞϮϮϯϯϯϯϯ;/ŶƐƚĂŐƌĂŵͿ    'ŽůĚĞŶƌŝĚŐĞͲ
                                                                 ŬĞǇ͘ŬĂƚĞ͘ϱϰ;&ĂĐĞďŽŽŬͿ     ŽŵŵĞƌĐĞ>ƚĚ͘
                                                               ŬŝĐŬǌĞĚĞƐŚŽĞƐ;/ŶƐƚĂŐƌĂŵͿ   ,ŝŬŝŶŐůĞĐƚƌŽŶŝĐ
                                                                                              dƌĂĚŝŶŐ>>
                                                                                            ĐͬŽd&

                                           ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϯϬ

     ϱϯϭ   ĂƵƚŚĞŶƚŝĐƌĞƉƐ͘ĐŽŵ    ŝŶĨŽΛĂƵƚŚĞŶƚŝĐƌĞƉƐ͘ĐŽŵ               hŽďƌͲ                     
                                                                >ϵϱƵƉǁ<ͺ'yEdŚŬǇ
                                                                       ;zŽƵƚƵďĞͿ
                                                               ĂƵƚŚĞŶƚŝĐƌĞƉƐ;/ŶƐƚĂŐƌĂŵͿ
                                                                   ƌĞƉďĞĂƐƚůŝĨĞƐƚǇůĞ
                                                                      ;&ĂĐĞďŽŽŬͿ

     ϱϯϮ     ŚǇƉĞƌĞƉƐ͘ĐŽŵ       ŚǇƉĞƉĂǇŵĞŶƚΛŐŵĂŝů͘ĐŽŵ hǁy'ŶϳϵŬϬŝŐtǀŵϲƵǇ/                ŚĂŶŐũƵŶ
                                   ŚǇƉĞƉĂǇŵĞŶƚΛŐŵĂŝů͘ĐŽŵ      ϱϯ<Y;zŽƵƚƵďĞͿ              ŚŵĞĞů&ŽǁůĞƌ
                                           ;WĂǇWĂůͿ      ŚǇƉĞďĞĂƐƚƌĞƉ;&ĂĐĞďŽŽŬͿ
                                    ŚǇƉĞƌĞƉƐϭΛŐŵĂŝů͘ĐŽŵ       ŚǇƉĞƌĞƉƐŽĨĨŝĐŝĂů
                                     ŝŶĨŽΛŚǇƉĞƌĞƉƐ͘ĐŽŵ           ;&ĂĐĞďŽŽŬͿ
                                      ŝŶĨŽΛƚŝŵĞƌĞƉƐ͘ĐŽŵ       ŽĨĨŝĐŝĂůŚǇƉĞƌĞƉƐ
                                                                  ;&ĂĐĞďŽŽŬͿ
                                                               ŽĨĨŝĐŝĂůŚǇƉĞƌĞƉƐ
                                                                 ;/ŶƐƚĂŐƌĂŵͿ
                                                          ƌĞĂůŚǇƉĞƌĞƉƐ;/ŶƐƚĂŐƌĂŵͿ
                                                              ƌĞƉďĞĂƐƚůŝĨĞƐƚǇůĞ
                                                                  ;&ĂĐĞďŽŽŬͿ

                                           ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϯϭ


                                                      ϱϯ

                   Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 55 of 349




                                                    ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘           tĞďƐŝƚĞ                    ŵĂŝů                      ^ŽĐŝĂů            EĂŵĞƐ

     ϱϯϯ         ϱŚĂƚƐ͘ĐŶ               ƋǆƉΛƵƐĂǀƉƐ͘ĐŶ                                   㑪•ᒊ
                                          ƐĞƌǀŝĐĞΛϱŚĂƚƐ͘ĐŶ

     ϱϯϰ     ĂƌƚĞŵŝƐŽƵƚůĞƚ͘ĐŶ      ĂƌƚĞŵŝƐŽƵƚůĞƚƐŶĞĂŬĞƌΛŐ          ĂƌƚĞŵŝƐŽƵƚůĞƚĐŶ        㑪•ᒊ
                                             ŵĂŝů͘ĐŽŵ                  ;&ĂĐĞďŽŽŬͿ
                                          ƋǆƉΛƵƐĂǀƉƐ͘ĐŶ              ĂƌƚĞŵŝƐŽƵƚůĞƚĐŶ
                                                                        ;/ŶƐƚĂŐƌĂŵͿ

     ϱϯϱ     ĂƌƚĞŵŝƐŽƵƚůĞƚ͘ŵĞ      ĂƌƚĞŵŝƐŽƵƚůĞƚƐŶĞĂŬĞƌΛŐ          ĂƌƚĞŵŝƐŽƵƚůĞƚĐŶ        ƌĞŶǇƵǇŝ
                                             ŵĂŝů͘ĐŽŵ                  ;&ĂĐĞďŽŽŬͿ
                                                                      ĂƌƚĞŵŝƐŽƵƚůĞƚĐŶ
                                                                        ;/ŶƐƚĂŐƌĂŵͿ

     ϱϯϲ     ĂƌƚĞŵŝƐƐĞůĞĐƚ͘ĐŶ      ĂƌƚĞŵŝƐƐĞůĞĐƚĐŶΛŐŵĂŝů͘ĐŽ         ϴϲϭϳϬϳϴϯϴϵϯϲϰ         㑪•ᒊ
                                                  ŵ                     ;tŚĂƚƐĂƉƉͿ
                                           ƋǆƉΛƵƐĂǀƉƐ͘ĐŶ              ϴϲϭϳϭϭϭϵϰϴϰϯϬ
                                                                         ;tŚĂƚƐĂƉƉͿ
                                                                   ĂƌƚĞŵŝƐͺĐƐ;/ŶƐƚĂŐƌĂŵͿ
                                                                  ĂƌƚĞŵŝƐƐĞůĞĐƚ;&ĂĐĞďŽŽŬͿ
                                                                    ĂƌƚĞŵŝƐƐĞůĞĐƚƐŶĞĂŬĞƌ
                                                                         ;/ŶƐƚĂŐƌĂŵͿ

     ϱϯϳ     ĂƌƚĞŵŝƐƐĞůĞĐƚ͘ƚŽ      ĂƌƚĞŵŝƐƐĞůĞĐƚĐŶΛŐŵĂŝů͘ĐŽ         ϴϲϭϳϬϳϴϯϴϵϯϲϰ            
                                                  ŵ                     ;tŚĂƚƐĂƉƉͿ
                                                 ƉĂǇͲ              ĂƌƚĞŵŝƐͺĐƐ;/ŶƐƚĂŐƌĂŵͿ
                                      ŵĞŶƚΛƐŶĞĂŬƐůŝŵŝƚĞĚ͘ĐŽŵ     ĂƌƚĞŵŝƐƐĞůĞĐƚ;&ĂĐĞďŽŽŬͿ
                                      ƉĂǇŵĞŶƚΛƐŶĞĂŬƐůŝŵŝƚĞĚ͘Đ       ĂƌƚĞŵŝƐƐĞůĞĐƚƐŶĞĂŬĞƌ
                                                 Žŵ                     ;/ŶƐƚĂŐƌĂŵͿ
                                      ƉƌŝǀĂĐǇΛĂƌƚĞŵŝƐƐĞůĞĐƚ͘ĐŶ

     ϱϯϴ   ĂƌƚĞŵŝƐƐĞůĞĐƚŬŝĐŬ͘ĐŽŵ   ĂƌƚĞŵŝƐƐĞůĞĐƚĐŶΛŐŵĂŝů͘ĐŽ         ϴϲϭϳϬϳϴϯϴϵϯϲϰ          ㎿▼
                                                  ŵ                     ;tŚĂƚƐĂƉƉͿ
                                                 ƉĂǇͲ                  ϴϲϭϳϭϭϭϵϰϴϰϯϬ
                                      ŵĞŶƚΛƐŶĞĂŬƐůŝŵŝƚĞĚ͘ĐŽŵ            ;tŚĂƚƐĂƉƉͿ
                                      ƉƌŝǀĂĐǇΛĂƌƚĞŵŝƐƐĞůĞĐƚ͘ĐŶ    ĂƌƚĞŵŝƐͺĐƐ;/ŶƐƚĂŐƌĂŵͿ
                                         ƐŚŝǆƵŶĚŽΛƐŝŶĂ͘ĐŽŵ       ĂƌƚĞŵŝƐƐĞůĞĐƚ;&ĂĐĞďŽŽŬͿ
                                         ƐŚŝǆƵŶĚŽΛƐŝŶĂ͘ĐŽŵ         ĂƌƚĞŵŝƐƐĞůĞĐƚƐŶĞĂŬĞƌ
                                               ;WĂǇWĂůͿ                 ;/ŶƐƚĂŐƌĂŵͿ

     ϱϯϵ ĂƌƚĞŵŝƐƐĞůĞĐƚŬŝĐŬƐ͘ĐŽŵ    ĂƌƚĞŵŝƐƐĞůĞĐƚĐŶΛŐŵĂŝů͘ĐŽ        ϴϲϭϳϭϭϭϵϰϴϰϯϬ             
                                                  ŵ                    ;tŚĂƚƐĂƉƉͿ
                                                 ƉĂǇͲ              ĂƌƚĞŵŝƐͺĐƐ;/ŶƐƚĂŐƌĂŵͿ
                                                                  ĂƌƚĞŵŝƐƐĞůĞĐƚ;&ĂĐĞďŽŽŬͿ


                                                         ϱϰ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 56 of 349




                                                   ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘           tĞďƐŝƚĞ                   ŵĂŝů                      ^ŽĐŝĂů               EĂŵĞƐ
                                     ŵĞŶƚΛƐŶĞĂŬƐůŝŵŝƚĞĚ͘ĐŽŵ      ĂƌƚĞŵŝƐƐĞůĞĐƚƐŶĞĂŬĞƌ
                                     ƉƌŝǀĂĐǇΛĂƌƚĞŵŝƐƐĞůĞĐƚ͘ĐŶ        ;/ŶƐƚĂŐƌĂŵͿ

     ϱϰϬ ĂƌƚĞŵŝƐƐĞůĞĐƚƐŶĞĂŬĞƌ͘ĐŶ ĂƌƚĞŵŝƐƐĞůĞĐƚĐŶΛŐŵĂŝů͘ĐŽ          ϴϲϭϳϬϳϴϯϴϵϯϲϰ           㑪•ᒊ
                                                ŵ                      ;tŚĂƚƐĂƉƉͿ
                                               ƉĂǇͲ                   ϴϲϭϳϭϭϭϵϰϴϰϯϬ
                                    ŵĞŶƚΛƐŶĞĂŬƐůŝŵŝƚĞĚ͘ĐŽŵ             ;tŚĂƚƐĂƉƉͿ
                                    ƉƌŝǀĂĐǇΛĂƌƚĞŵŝƐƐĞůĞĐƚ͘ĐŶ     ĂƌƚĞŵŝƐͺĐƐ;/ŶƐƚĂŐƌĂŵͿ
                                         ƋǆƉΛƵƐĂǀƉƐ͘ĐŶ          ĂƌƚĞŵŝƐƐĞůĞĐƚ;&ĂĐĞďŽŽŬͿ
                                                                   ĂƌƚĞŵŝƐƐĞůĞĐƚƐŶĞĂŬĞƌ
                                                                        ;/ŶƐƚĂŐƌĂŵͿ

     ϱϰϭ ĂƌƚĞŵŝƐƐĞůĞĐƚƐŶĞĂŬĞƌ͘ĐŽ   ĂƌƚĞŵŝƐƐĞůĞĐƚĐŶΛŐŵĂŝů͘ĐŽ         ϴϲϭϳϭϭϭϵϰϴϰϯϬ               
                      ŵ                         ŵ                     ;tŚĂƚƐĂƉƉͿ
                                                ƉĂǇͲ              ĂƌƚĞŵŝƐͺĐƐ;/ŶƐƚĂŐƌĂŵͿ
                                     ŵĞŶƚΛƐŶĞĂŬƐůŝŵŝƚĞĚ͘ĐŽŵ     ĂƌƚĞŵŝƐƐĞůĞĐƚ;&ĂĐĞďŽŽŬͿ
                                     ƉƌŝǀĂĐǇΛĂƌƚĞŵŝƐƐĞůĞĐƚ͘ĐŶ     ĂƌƚĞŵŝƐƐĞůĞĐƚƐŶĞĂŬĞƌ
                                                                        ;/ŶƐƚĂŐƌĂŵͿ

     ϱϰϮ     ĂƌƚĞŵŝƐǇĞĞǌǇ͘ŵĞ      ĂƌƚĞŵŝƐǇĞĞǌǇƐŶĞĂŬĞƌƐΛŐ      ĂƌƚĞŵŝƐǇĞĞǌǇ;/ŶƐƚĂŐƌĂŵͿ   ƋŝƵǆŝĂŶŐƉŝŶŐ
                                            ŵĂŝů͘ĐŽŵ                 ĂƌƚĞŵŝƐǇĞĞǌǇͲ
                                                                    ϭϲϯϬϲϱϮϲϯϯϲϵϮϲϵϮ
                                                                        ;&ĂĐĞďŽŽŬͿ

     ϱϰϯ   ĂƌƚĞŵŝƐǇĞĞǌǇƐŚŽĞƐ͘ĐŶ   ĂƌƚĞŵŝƐǇĞĞǌǇƐŶĞĂŬĞƌƐΛŐ      ĂƌƚĞŵŝƐǇĞĞǌǇ;/ŶƐƚĂŐƌĂŵͿ     㑪•ᒊ
                                            ŵĂŝů͘ĐŽŵ                 ĂƌƚĞŵŝƐǇĞĞǌǇͲ
                                         ƋǆƉΛƵƐĂǀƉƐ͘ĐŶ             ϭϲϯϬϲϱϮϲϯϯϲϵϮϲϵϮ
                                                                        ;&ĂĐĞďŽŽŬͿ

     ϱϰϰ     ĂƐŚŝŵĂͲƚƌĂĚĞ͘ƌƵ               ĂƐŚŝŵĂͲ                ϴϲϭϯϲϰϲϵϴϲϭϳϱ                
                                       ƚƌĂĚĞΛŚŽƚŵĂŝů͘ĐŽŵ              ;tŚĂƚƐĂƉƉͿ
                                     ĚĞĨĂͲƚƌĂĚĞΛŚŽƚŵĂŝů͘ĐŽŵ
                                      ƐĂůĞƐΛĚĞĨĂͲƚƌĂĚĞ͘ĐŽŵ

     ϱϰϱ       ďǇͲŶŝŬĞƐ͘ĐŽŵ        ĂϳϲϴϵϬϬϴϵϬΛϭϲϯ͘ĐŽŵ                                   ůŝŶƐŚĂŽďŝ
                                     ďǇŶŝŬĞͺĐŽŵΛŚŽƚŵĂŝů͘ĐŽ
                                               ŵ
                                     ďǇŶŝŬĞͺĐŽŵΛǇĂŚŽŽ͘ĐŽŵ

     ϱϰϲ      ĐŚĞĂƉǇĞĞǌǇ͘ƚŽ       ĂƌƚĞŵŝƐǇĞĞǌǇƐŶĞĂŬĞƌƐΛŐ      ĂƌƚĞŵŝƐǇĞĞǌǇ;/ŶƐƚĂŐƌĂŵͿ         
                                            ŵĂŝů͘ĐŽŵ                 ĂƌƚĞŵŝƐǇĞĞǌǇͲ
                                                                    ϭϲϯϬϲϱϮϲϯϯϲϵϮϲϵϮ
                                                                        ;&ĂĐĞďŽŽŬͿ



                                                        ϱϱ

                 Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 57 of 349




                                                ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                 ŵĂŝů                      ^ŽĐŝĂů           EĂŵĞƐ

     ϱϰϳ   ĐŽŵŵĂŶĚƐŚŽĞƐ͘ĐŽŵ    ĐŽŵŵĂŶĚƐŚŽĞƐΛŚŽƚŵĂŝů͘                                ůŝĂŶůŝ
                                          ĐŽŵ                                              ůŝ
                                     ĚŵŬϴϴϵϵΛƋƋ͘ĐŽŵ

     ϱϰϴ      ĨŝƌĞŬŝĐŬƐ͘ĐŶ         ƋǆƉΛƵƐĂǀƉƐ͘ĐŶ         hϯǀĨǇ>Ƶǁ<>ĞtŶ^'ǀĂKϱ        㑪•ᒊ
                                    ƐĞƌǀŝĐĞΛĨŝƌĞŬŝĐŬƐ͘ĐŶ        ŵŽ;zŽƵƚƵďĞͿ
                                                              ŚŽƚŬŝĐŬƐ͘ĐŶ;/ŶƐƚĂŐƌĂŵͿ

     ϱϰϵ      ĨŝƌĞŬŝĐŬƐ͘ƌƵ       ƐĞƌǀŝĐĞΛĨŝƌĞŬŝĐŬƐ͘ĐŶ    hϯǀĨǇ>Ƶǁ<>ĞtŶ^'ǀĂKϱ           
                                                                 ŵŽ;zŽƵƚƵďĞͿ

     ϱϱϬ       ĨŝƌĞƐŽůĞ͘ĐŶ     ĨŝƌĞƐŽůĞϮϬϭϯΛŽƵƚůŽŽŬ͘ĐŽ         ϴϲϭϯϵϱϵϱϰϴϮϵϳ         㑪•ᒊ
                                             ŵ                     ;tŚĂƚƐĂƉƉͿ
                                       ƋǆƉΛƵƐĂǀƉƐ͘ĐŶ         ĨŝƌĞƐŽůĞϮϬϭϯ;tĞĐŚĂƚͿ

     ϱϱϭ     ĨůǇƐŶĞĂŬĞƌ͘ĐŶ     ĨůǇƐŶĞĂŬĞƌϮϬϭϱΛŚŽƚŵĂŝů͘      ĨůǇƐŶĞĂŬĞƌ;/ŶƐƚĂŐƌĂŵͿ   㑪•ᒊ
                                            ĐŽŵ             ĨůǇƐŶĞĂŬĞƌϮϬϭϱ;tĞĐŚĂƚͿ
                                       ƋǆƉΛƵƐĂǀƉƐ͘ĐŶ

     ϱϱϮ      ŐŽǇĞĞǌǇ͘ĐŶ        ŐŽŐŽǇĞĞǌǇΛϭϲϯ͘ĐŽŵ            ϴϲϭϱϬϴϬϯϭϭϮϱϰ             
                                  ŐŽŐŽǇĞĞǌǇΛǀŝƉ͘ϭϲϯ͘ĐŽŵ           ;tŚĂƚƐĂƉƉͿ
                                                                   h/:ϳDd'ƐͲ
                                                                 ϰŚϲ/ϲĞŽdϴϳϬϯsŐ
                                                                     ;zŽƵƚƵďĞͿ
                                                                       hͺǇͲ
                                                             :ĨĨϴtϮDZǇƚ,EϮdϮϰŐ
                                                                     ;zŽƵƚƵďĞͿ
                                                                 ŐŽŐŽǇĞĞǌǇũĞŶŶǇϯ
                                                                    ;/ŶƐƚĂŐƌĂŵͿ
                                                                  ŐŽŐŽǇĞĞǌǇũƵĚǇ
                                                                    ;/ŶƐƚĂŐƌĂŵͿ
                                                                ŬĞƚĂŝͺůƵŽ;tĞĐŚĂƚͿ

     ϱϱϯ      ŚĂƚƐͲŬŝĐŬƐ͘ĐŶ    ŚĂƚƐͲŬŝĐŬƐΛŚŽƚŵĂŝů͘ĐŽŵ                              㑪•ᒊ
                                      ƋǆƉΛƵƐĂǀƉƐ͘ĐŶ

     ϱϱϰ      ŚŽƚŬŝĐŬƐ͘ĐŶ          ƋǆƉΛƵƐĂǀƉƐ͘ĐŶ         hϯǀĨǇ>Ƶǁ<>ĞtŶ^'ǀĂKϱ        㑪•ᒊ
                                    ƐĞƌǀŝĐĞΛĨŝƌĞŬŝĐŬƐ͘ĐŶ        ŵŽ;zŽƵƚƵďĞͿ
                                                              ŚŽƚŬŝĐŬƐ͘ĐŶ;/ŶƐƚĂŐƌĂŵͿ

     ϱϱϱ   ũĞƌƐĞǇͲŬŝŶŐĚŽŵ͘ĐŽ   ũĞƌƐĞǇƐ͘ďĞƚƚǇΛŚŽƚŵĂŝů͘ĐŽ                                
                                              ŵ




                                                     ϱϲ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 58 of 349




                                                  ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘           tĞďƐŝƚĞ                   ŵĂŝů                      ^ŽĐŝĂů              EĂŵĞƐ

     ϱϱϲ   ũĞƌƐĞǇƐͲŬŝŶŐĚŽŵ͘ĐŽŵ     ĂϳϲϴϵϬϬϴϵϬΛϭϲϯ͘ĐŽŵ                                   ůŝŶƐŚĂŽďŝ
                                     ũĞƌƐĞǇƐ͘ďĞƚƚǇΛŚŽƚŵĂŝů͘ĐŽ
                                                 ŵ

     ϱϱϳ      ũŽƌĚĂŶŬŝĐŬǌ͘ĐŶ       ŶŝŬĞŶĨůƐŚŽƉƐΛϭϮϲ͘ĐŽŵ     ƌĞƉŬŝĐŬƐϬϬϭ;/ŶƐƚĂŐƌĂŵͿ       悸⻡僃

     ϱϱϴ     ŬŝĐŬƐŽŶƚƌĂĚĞ͘ĐŶ      ŬŝĐŬƐŽŶƚƌĂĚĞΛŚŽƚŵĂŝů͘ĐŽ    ŬŝĐŬƐũĞƐƐŝĞĨŽƌ;/ŶƐƚĂŐƌĂŵͿ    是⾞擲
                                                ŵ

     ϱϱϵ       ŶĞǁŬŝĐŬƐ͘ĐŶ        ŶĞǁŬŝĐŬƐϮϬϭϯΛŐŵĂŝů͘ĐŽŵ       ϴϲϭϴϮϱϬϭϱϵϵϯϬ              是⾞擲
                                                                     ;tŚĂƚƐĂƉƉͿ
                                                                ŶĞǁŬŝĐŬƐ͘ĐŶ;/ŶƐƚĂŐƌĂŵͿ

     ϱϲϬ      ŶŝŬĞƐƚƌĞĞƚ͘ĐŽŵ       ŶŝŬĞƐƚƌĞĞƚΛĂůŝǇƵŶ͘ĐŽŵ        ϴϲϭϱϴϲϬϬϲϱϮϬϲ                 
                                        ŶŝŬĞƐƚƌĞĞƚΛůŝǀĞ͘ĐŶ           ;tŚĂƚƐĂƉƉͿ

     ϱϲϭ        ƌĞƉŚŽƚ͘ĐŶ           ĂũƐŽůĞϮϯΛǇĂŚŽŽ͘ĐŽŵ                                   㑪•ᒊ
                                          ƋǆƉΛƵƐĂǀƉƐ͘ĐŶ

     ϱϲϮ       ƌĞƉŬŝĐŬƐ͘ŵĞ          ƐĞƌǀŝĐĞΛƌĞƉŬŝĐŬƐ͘ĐŶ     hƉƚŚ^YtŽ^YŐũhϵWY                
                                                                    ďƐϰŐ;zŽƵƚƵďĞͿ
                                                                    ƌĞƉŬŝĐŬƐ;^ŬǇƉĞͿ
                                                                   ƌĞƉŬŝĐŬƐ;tĞĐŚĂƚͿ

     ϱϲϯ      ƐŽůĞŐĞŶĞƌĂů͘ƌƵ        ŐŽŐŽǇĞĞǌǇΛϭϲϯ͘ĐŽŵ            ϴϲϭϱϬϴϬϯϭϭϮϱϰ                
                                     ŐŽŐŽǇĞĞǌǇΛǀŝƉ͘ϭϲϯ͘ĐŽŵ            ;tŚĂƚƐĂƉƉͿ
                                                                       h/:ϳDd'ƐͲ
                                                                    ϰŚϲ/ϲĞŽdϴϳϬϯsŐ
                                                                        ;zŽƵƚƵďĞͿ
                                                                          hͺǇͲ
                                                                :ĨĨϴtϮDZǇƚ,EϮdϮϰŐ
                                                                        ;zŽƵƚƵďĞͿ
                                                                   ŬĞƚĂŝͺůƵŽ;tĞĐŚĂƚͿ
                                                                ƉŝĐŬũŽƌĚĂŶϮϯ;/ŶƐƚĂŐƌĂŵͿ

     ϱϲϰ     ƐƉŽƌƚƐŵĂůů͘ƐƚŽƌĞ       ϯϬϱϮϬϬϮϲϲΛƋƋ͘ĐŽŵ        ƐƉŽƌƚƐŵĂůůϱϮϬ;&ĂĐĞďŽŽŬͿ          

     ϱϲϱ   ƚŚĞũĞƌƐĞǇŚŽƵƐĞďϮď͘ƌƵ   ƚŚĞũĞƌƐĞǇŚŽƵƐĞϮϬϭϮΛŚŽƚ                                      
                                              ŵĂŝů͘ĐŽŵ
                                     ƚŚũĞƌƐĞǇŚŽƵƐĞϮϬϭϮΛŚŽƚŵ
                                              Ăŝů͘ĐŽŵ




                                                       ϱϳ

                  Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 59 of 349




                                                ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘          tĞďƐŝƚĞ                  ŵĂŝů                     ^ŽĐŝĂů              EĂŵĞƐ

     ϱϲϲ   ǁŚŽůĞƐŶĞĂŬĞƌƐ͘ŽƌŐ     ŶŝŬĞƐƚƌĞĞƚΛĂůŝǇƵŶ͘ĐŽŵ       ϴϲϭϱϴϲϬϬϲϱϮϬϲ                
                                      ŶŝŬĞƐƚƌĞĞƚΛůŝǀĞ͘ĐŶ          ;tŚĂƚƐĂƉƉͿ

     ϱϲϳ       ǇĞƐŬŝĐŬƐ͘ĐŶ          ƋǆƉΛƵƐĂǀƉƐ͘ĐŶ        hƉƚŚ^YtŽ^YŐũhϵWY            㑪•ᒊ
                                     ƐĞƌǀŝĐĞΛƌĞƉŬŝĐŬƐ͘ĐŶ        ďƐϰŐ;zŽƵƚƵďĞͿ
                                                                 ƌĞƉŬŝĐŬƐ;^ŬǇƉĞͿ
                                                                ƌĞƉŬŝĐŬƐ;tĞĐŚĂƚͿ
                                                                 ƐĞƌǀŝĐĞ͘ƌĞƉŬŝĐŬƐ
                                                                    ;&ĂĐĞďŽŽŬͿ
                                                              ǇĞƐŬŝĐŬƐ͘ĐŶ;&ĂĐĞďŽŽŬͿ

     ϱϲϴ       ǇĞƐǇĞĞǌǇ͘ĐŶ       ƐůŽǁĚŽǁŶϴϴΛϭϲϯ͘ĐŽŵ        ǇǇĞƐŬŝĐŬƐ;/ŶƐƚĂŐƌĂŵͿ        ᖸ㟢
                                   ǁŽƌůĚƐŶĞĂŬĞƌϭΛŐŵĂŝů͘ĐŽ
                                              ŵ
                                   ǇĞƐǇĞĞǌǇŽŶůŝŶĞΛŐŵĂŝů͘ĐŽ
                                              ŵ

     ϱϲϵ      ǇǇĞƐǇĞĞǌǇ͘ĐŶ           ƋǆƉΛƵƐĂǀƉƐ͘ĐŶ         ǇĞƐǇŬŝĐŬƐ;/ŶƐƚĂŐƌĂŵͿ       㑪•ᒊ
                                   ǁŽƌůĚƐŶĞĂŬĞƌϭΛŐŵĂŝů͘ĐŽ      ǇǇĞƐŬŝĐŬƐ;/ŶƐƚĂŐƌĂŵͿ
                                              ŵ
                                   ǇĞƐǇĞĞǌǇŽŶůŝŶĞΛŐŵĂŝů͘ĐŽ
                                              ŵ

                                          ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϯϮ

     ϱϳϬ   ŵǇďĞƐƚƐŶĞĂŬĞƌƐ͘ĐŽŵ    ůƵĐǇŵĂŶĚǇϰΛŐŵĂŝů͘ĐŽŵ    ϭϳϮϰϮϰϵϲϳϬϱ;tŚĂƚƐĂƉƉͿ     yƵŽŶŐŵĞŝ
                                           ;WĂǇWĂůͿ             ŵǇďĞƐƚƐŶĞĂŬĞƌ
                                   ƐĞƌǀŝĐĞΛŵǇďĞƐƚƐŶĞĂŬĞƌƐ͘         ;/ŶƐƚĂŐƌĂŵͿ
                                             ĐŽŵ

     ϱϳϭ   ŵǇďĞƐƚƐŶĞĂŬĞƌƐ͘ƌƵ    ƐĞƌǀŝĐĞΛŵǇďĞƐƚƐŶĞĂŬĞƌƐ͘   ϭϳϮϰϮϰϵϲϳϬϱ;tŚĂƚƐĂƉƉͿ           
                                            ĐŽŵ

                                          ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϯϯ

     ϱϳϮ   ŵŽŶŝĐĂƐŶĞĂŬĞƌ͘ŵĞ     ŵŽŶŝĐĂƐŶĞĂŬĞƌΛŐŵĂŝů͘ĐŽ     ϭϴϯϵϲϬϬϭϴϬϲ;tĞĐŚĂƚͿ     ŚƵĂŶŐƋƵĂŶƐŚĂŶ
                                             ŵ              ϴϲϭϴϯϵϲϬϬϭϴϬϲ;tĞĐŚĂƚͿ
                                                                 ϴϲϭϴϯϵϲϬϬϭϴϬϲ
                                                                   ;tŚĂƚƐĂƉƉͿ
                                                                 ŵŽŶŝĐĂͺϭϬũƵŶĞ
                                                                   ;/ŶƐƚĂŐƌĂŵͿ




                                                     ϱϴ

                 Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 60 of 349




                                               ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘         tĞďƐŝƚĞ                  ŵĂŝů                     ^ŽĐŝĂů                EĂŵĞƐ

     ϱϳϯ   ŵŽŶŝĐĂƐŶĞĂŬĞƌ͘ǀŝƉ    ϭϳϵϱϵϲϬϬϴϴΛƋƋ͘ĐŽŵ         ϭϴϯϵϲϬϬϭϴϬϲ;tĞĐŚĂƚͿ      'ĂŽ>ŝŶŐĨĞŶŐ
                                  ŵŽŶŝĐĂƐŶĞĂŬĞƌΛŐŵĂŝů͘ĐŽ     ϴϲϭϴϯϵϲϬϬϭϴϬϲ;tĞĐŚĂƚͿ        ෽⇋㧗
                                            ŵ                   ϴϲϭϴϯϵϲϬϬϭϴϬϲ
                                                                   ;tŚĂƚƐĂƉƉͿ
                                                                 ŵŽŶŝĐĂͺϭϬũƵŶĞ
                                                                   ;/ŶƐƚĂŐƌĂŵͿ

                                         ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϯϰ

     ϱϳϰ   ĐŚĂŶƐŶĞĂŬĞƌƐ͘ĐŽŵ       ůŚǇϬϵϬϭϮϭΛϭϲϯ͘ĐŽŵ        ĐŚĂŶƐŶĞĂŬĞƌƐ͘ŽĨĨŝĐŝĂů   ŝĚƵŬdƌĚů>ƚĚ͘
                                     ůŚǇϬϵϬϭϮϭΛϭϲϯ͘ĐŽŵ             ;/ŶƐƚĂŐƌĂŵͿ            ᪿ᫟ี
                                           ;WĂǇWĂůͿ           ĐŚĂŶƐŶĞĂŬĞƌƐ͘ƌĞǀŝĞǁƐ      :ĂĐŬŝĞŚĂŶ
                                   ƐĂůĞƐΛĐŚĂŶƐŶĞĂŬĞƌƐ͘ĐŽŵ          ;/ŶƐƚĂŐƌĂŵͿ
                                  ƐƵƉƉŽƌƚΛĐŚĂŶƐŶĞĂŬĞƌƐ͘ĐŽ       ƌĞĚĚŝƚ͘ĐŚĂŶƐŶĞĂŬĞƌƐ
                                              ŵ                    ;/ŶƐƚĂŐƌĂŵͿ
                                                              ƌĞĚĚŝƚ͘ĐŚĂŶǌŚĨƐŶĞĂŬĞƌƐ
                                                                    ;/ŶƐƚĂŐƌĂŵͿ

                                         ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϯϱ

     ϱϳϱ    ƉĞƌĨĞĐƚŬŝĐŬƐ͘ŽƌŐ   ϳ͘ϮϰĐƵƐƚŽŵĞƌĐĂƌĞΛŐŵĂŝů͘    ϴϱϮϱϱϭϲϬϱϴϮ;tŚĂƚƐĂƉƉͿ       >ƵǆƵƌǇƐƚǇůĞ
                                              ĐŽŵ               ƉĞƌĨĞĐƚŬŝĐŬƐͺŽƌŐ          <ĞŶŶǇ>ĞĞ
                                    ũĂůůŽŚƉĂƌƚƐΛŐŵĂŝů͘ĐŽŵ         ;/ŶƐƚĂŐƌĂŵͿ         'ŽůĚĞŶƌŝĚŐĞͲ
                                                                                         ŽŵŵĞƌĐĞ>ƚĚ͘
                                                                                        ,ŝŬŝŶŐůĞĐƚƌŽŶŝĐ
                                                                                          dƌĂĚŝŶŐ>>
                                                                                        ĐͬŽd&

     ϱϳϲ    ƉĞƌĨĞĐƚŬŝĐŬǌ͘ĐŽ    ϳ͘ϮϰĐƵƐƚŽŵĞƌĐĂƌĞΛŐŵĂŝů͘                                     
                                            ĐŽŵ

                                         ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϯϲ

     ϱϳϳ      ƵĂďĂƚ͘ĐŽŵ            ĂĚŵŝŶΛŵĂŝů͘ĐŽŵ            ϴϲϭϯϲϬϳϱϰϱϳϰϲ         ,ĞƌŽDĞĚŝĂŽ͕͘
                                    ĨŝŶĂŶĐĞΛƵĂďĂƚ͘ĐŽŵ             ;tŚĂƚƐĂƉƉͿ              >ŝŵŝƚĞĚ
                                    ĨŝŶĂŶĐĞΛƵĂďĂƚ͘ĐŽŵ          ƵĂ͘ďĂƚ;/ŶƐƚĂŐƌĂŵͿ     ,ĞƌŽDĞĚŝĂK͕͘
                                          ;WĂǇWĂůͿ             ƵĂͺďĂƚ;/ŶƐƚĂŐƌĂŵͿ         >ŝŵŝƚĞĚ
                                   ŚƵΛŚĞƌŽŵĞĚŝĂůƚĚ͘ĐŽŵ
                                  ƵĂďĂƚĨĂĐƚŽƌǇΛŐŵĂŝů͘ĐŽŵ

                                         ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϯϳ




                                                    ϱϵ

                 Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 61 of 349




                                              ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘         tĞďƐŝƚĞ                 ŵĂŝů                      ^ŽĐŝĂů                  EĂŵĞƐ

     ϱϳϴ     ďŽŽůŽƉŽ͘ĐŽŵ       ƐƵƉƉŽƌƚΛŽŽůŽƉŽ͘ĐŽŵ      ϰϲϳϮϵϰϭϭϭϱϳ;tŚĂƚƐĂƉƉͿ       ƵǌŝĞzĂǇĂŚĞŶŐ
                                  ƐƵƉƉŽƌƚΛďŽŽůŽƉŽ͘ĐŽŵ      ϰϲϳϵϬϱϰϮϲϵϱ;tŚĂƚƐĂƉƉͿ         dƌĂĚŝŶŐŽ͘
                                                            hƐƉǌĨdŬƵǁŝ>tǁyͺϮƐ/y           Dƌ͘>ŝ;z>Ϳ
                                                                 ƐŐ;zŽƵƚƵďĞͿ
                                                              ďŽŽůŽƉŽ;&ĂĐĞďŽŽŬͿ
                                                            ďŽŽůŽƉŽͺĐŽŵ;/ŶƐƚĂŐƌĂŵͿ

                                        ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϯϴ

     ϱϳϵ     ƐŽůĞƐŚŽƉ͘ŵĞ        ϭϮϯϳϮϵϰϲϲΛƋƋ͘ĐŽŵ             ϴϲϭϱϵϱϵϰϭϯϵϭϱ            YŝĐŚƵĂŶŐ:ŽŚŶ
                                   ϭϮϯϳϮϵϰϲϲΛƋƋ͘ĐŽŵ               ;tŚĂƚƐĂƉƉͿ            ŚŝĨƵƵǌŝĞ:ŝƵƐŚŝ
                                         ;WĂǇWĂůͿ               ϴϲϭϴϲϰϵϴϮϯϰϵϬ              dƌĂĚŝŶŐŽ͘
                                 ŽŶůŝŶĞϱϮϬƐĞƌǀŝĐĞΛŐŵĂŝů͘Đ          ;tŚĂƚƐĂƉƉͿ                 ᬒἼᯘ
                                           Žŵ                                               Dƌ͘>ŝ;z>Ϳ
                                 ƐŽůĞƐŚŽƉ͘ŵĞΛŐŵĂŝů͘ĐŽŵ
                                 ƐŽůĞƐŚŽƉ͘ŵĞΛŚŽƚŵĂŝů͘ĐŽ
                                            ŵ

                                        ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϯϵ

     ϱϴϬ     ŬŝĐŬƐĚĞĂůĞƌ͘ƌƵ   ŬŝĐŬƐĚĞĂůĞƌƵƐΛŐŵĂŝů͘ĐŽŵ        ϴϲϭϯϭϵϳϳϱϲϰϵϰ                   
                                                                   ;tŚĂƚƐĂƉƉͿ
                                                            ŬŝĐŬƐĚĞĂůĞƌͺƵƐ;/ŶƐƚĂŐƌĂŵͿ

     ϱϴϭ   ǁŽŶĚĞƌŬŝĐŬƐ͘ĐŽŵ      ŝŶĨŽΛǁŽŶĚĞƌŬŝĐŬƐ͘ƌƵ         ϴϲϭϯϮϱϬϵϰϵϭϰϬ              ,ĂŝǇƵĞtĞŶ
                                  ǁĞŶŚĂŝǇƵĞΛŐŵĂŝů͘ĐŽŵ            ;tŚĂƚƐĂƉƉͿ
                                                                ǁŽŶĚĞƌŬŝĐŬƐͺƌƵ
                                                                  ;/ŶƐƚĂŐƌĂŵͿ
                                                            ǁŽŶĚĞƌŬŝĐŬƐĐŽŵ;tĞĐŚĂƚͿ

     ϱϴϮ    ǁŽŶĚĞƌŬŝĐŬƐ͘ƌƵ      ŝŶĨŽΛǁŽŶĚĞƌŬŝĐŬƐ͘ƌƵ         ϴϲϭϯϮϱϬϵϰϵϭϰϬ                    
                                                                  ;tŚĂƚƐĂƉƉͿ
                                                                ǁŽŶĚĞƌŬŝĐŬƐͺƌƵ
                                                                  ;/ŶƐƚĂŐƌĂŵͿ
                                                            ǁŽŶĚĞƌŬŝĐŬƐĐŽŵ;tĞĐŚĂƚͿ

     ϱϴϯ   ǁŽŶĚĞƌƐŶĞĂŬĞƌ͘ƌƵ   ŬŝĐŬƐĚĞĂůĞƌƵƐΛŐŵĂŝů͘ĐŽŵ        ϴϲϭϯϭϵϳϳϱϲϰϵϰ                   
                                                                   ;tŚĂƚƐĂƉƉͿ
                                                            ŬŝĐŬƐĚĞĂůĞƌͺƵƐ;/ŶƐƚĂŐƌĂŵͿ

                                        ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϰϬ

     ϱϴϰ      ŐϱƚŽŶǇ͘ŶĞƚ      ƚŽŶǇƐŶĞĂŬĞƌͺĞƌͺŐϱΛŽƵƚů          ϴϲϭϱϲϵϱϵϰϳϱϬϲ                ⪀୹⼇
                                        ŽŽŬ͘ĐŽŵ                   ;tŚĂƚƐĂƉƉͿ
                                                                                            ůŝƚĞĐͬŽz,,

                                                   ϲϬ

                Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 62 of 349




                                               ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘        tĞďƐŝƚĞ                 ŵĂŝů                       ^ŽĐŝĂů          EĂŵĞƐ
                                ƚŽŶǇƐŶĞĂŬĞƌͺŐϱΛŽƵƚůŽŽŬ͘       ƚŽŶǇƐŶĞĂŬĞƌͺĐŽŵ        ŚĂŶŐyƵ
                                           ĐŽŵ                     ;tĞĐŚĂƚͿ       ŚĂŶŐzĂŽĚĂŶ
                                 ƚŽŶǇƐŶĞĂŬĞƌŐϱΛŐŵĂŝů͘ĐŽ         ƚŽŶǇƐŶĞĂŬĞƌŐϱ
                                            ŵ                    ;/ŶƐƚĂŐƌĂŵͿ
                                    ǇĚϱϲϳϴϵΛǇĞĂŚ͘ŶĞƚ
                                    ǇĚϱϲϳϴϵΛǇĞĂŚ͘ŶĞƚ
                                         ;WĂǇWĂůͿ

     ϱϴϱ   ƚŽŶǇƐŶĞĂŬĞƌ͘ŶĞƚ    ƚŽŶǇƐŶĞĂŬĞƌͺĞƌͺŐϱΛŽƵƚů        ϴϲϭϱϲϵϱϵϰϳϱϬϲ             
                                        ŽŽŬ͘ĐŽŵ                  ;tŚĂƚƐĂƉƉͿ
                                ƚŽŶǇƐŶĞĂŬĞƌͺŐϱΛŽƵƚůŽŽŬ͘       ƚŽŶǇƐŶĞĂŬĞƌͺĐŽŵ
                                          ĐŽŵ                    ;/ŶƐƚĂŐƌĂŵͿ
                                 ƚŽŶǇƐŶĞĂŬĞƌŐϱΛŐŵĂŝů͘ĐŽ       ƚŽŶǇƐŶĞĂŬĞƌͺĐŽŵ
                                           ŵ                       ;tĞĐŚĂƚͿ
                                                                ƚŽŶǇƐŶĞĂŬĞƌŐϱ
                                                                  ;/ŶƐƚĂŐƌĂŵͿ

     ϱϴϲ   ƚŽŶǇƐŶĞĂŬĞƌ͘ǀŝƉ    ƚŽŶǇƐŶĞĂŬĞƌͺĞƌͺŐϱΛŽƵƚů        ϴϲϭϱϲϵϱϵϰϳϱϬϲ             
                                        ŽŽŬ͘ĐŽŵ                  ;tŚĂƚƐĂƉƉͿ
                                ƚŽŶǇƐŶĞĂŬĞƌͺŐϱΛŽƵƚůŽŽŬ͘       ƚŽŶǇƐŶĞĂŬĞƌͺĐŽŵ
                                          ĐŽŵ                      ;tĞĐŚĂƚͿ
                                 ƚŽŶǇƐŶĞĂŬĞƌŐϱΛŐŵĂŝů͘ĐŽ         ƚŽŶǇƐŶĞĂŬĞƌŐϱ
                                           ŵ                     ;/ŶƐƚĂŐƌĂŵͿ

                                        ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϰϭ

     ϱϴϳ    ŐŽĂůũĞƌƐĞǇƐ͘ĐŶ                                                      ᮤ妩㘥

     ϱϴϴ    ŐŽĂůũĞƌƐĞǇƐ͘ĐŽ   'ŽĂůũĞƌƐĞǇƐΛŽƵƚůŽŽŬ͘ĐŽŵ                           'ƵĂŶŐǇŝŶŐ
                                  ĂƵƚŽϭϵΛďƌŝŶŐĂůůƉĂǇ͘ŶĞƚ                            ŐĂŽǁĞŝũŝĂ
                                   ĂƵƚŽϴΛďƌŝŶŐĂůůƉĂǇ͘ŶĞƚ                             :ĂĐŬDĂ
                                 ŐŽĂůũĞƌƐĞǇƐΛϯϲϬƐŚŽƉƐ͘Žƌ                          dŽŶǇyŝŽŶŐ;>DdͿ
                                             Ő                                  ,<tĞŶŵŽdƌĂĚĞŽ͘
                                ŐŽĂůũĞƌƐĞǇƐΛŽƵƚůŽŽŬ͘ĐŽŵ                                >ƚĚ͘
                                 ƐĞƌǀŝĐĞΛďƌŝŶŐĂůůƉĂǇ͘ĐŽŵ
                                 ƐĞƌǀŝĐĞΛďƌŝŶŐĂůůƉĂǇ͘ĐŽŵ
                                          ;WĂǇWĂůͿ
                                ƐŽĐĐĞƌŐĞĂƌƐΛŚŽƚŵĂŝů͘ĐŽŵ

                                        ĞĨĞŶĚĂŶƚƐʹEĞƚǁŽƌŬϰϮ




                                                   ϲϭ

               Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 63 of 349




                                         ĞĨĞŶĚĂŶƚEĞƚǁŽƌŬƐ

    EŽ͘       tĞďƐŝƚĞ              ŵĂŝů                     ^ŽĐŝĂů            EĂŵĞƐ

     ϱϴϵ   ŵĂĐƐĞǀĞŶ͘ŶĞƚ     ϰϲϯϬϲϱϵϭϰΛƋƋ͘ĐŽŵ         ϴϲϭϯϵϭϰϬϲϭϱϭϰ       'ƵŶDĞŶŐEĂĂŶ
                               ŵĂĐƐĞǀĞŶΛƋƋ͘ĐŽŵ            ;tŚĂƚƐĂƉƉͿ          dƌĂĚĞŽ͘>ƚĚ͘
                                                       ŵĂĐƐĞǀĞŶϬϭ;tĞĐŚĂƚͿ      ĂŽƋƵŶtƵ
                                                                               dŽŶǇyŝŽŶŐ;Y>Ϳ
                                                                                   ^sE





                                              ϲϮ

Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 64 of 349




            EXHIBIT 
    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 65 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

                                      EĞƚǁŽƌŬϭ

              ϭ     ϱϭƐŚŽĞƐŚŽƵƐĞ͘ƌƵ

              Ϯ     ĂŝƌũŽƌĚĂŶ͘ŚŬ

              ϯ     ďĞǇŽƵƌũŽƌĚĂŶƐ͘ĐĂ

              ϰ     ďĞǇŽƵƌũŽƌĚĂŶƐ͘ĐůƵď

              ϱ     ďĞǇŽƵƌũŽƌĚĂŶƐ͘ĐŽŵ

              ϲ     ďĞǇŽƵƌũŽƌĚĂŶƐ͘ƌƵ

              ϳ     ďĞǇŽƵƌũŽƌĚĂŶƐ͘ƐŚŽƉ

              ϴ     ďĞǇŽƵƌũŽƌĚĂŶƐ͘ǀŝƉ

              ϵ     ďĞǇŽƵƌũŽƌĚĂŶƐŚŽƉ͘ƌƵ

              ϭϬ    ďĞǇŽƵƌƐŚŽƉ͘ƌƵ

              ϭϭ    ďƌĂŶĚĂŝƌũŽƌĚĂŶ͘ƌƵ

              ϭϮ    ďƌĂŶĚĂŝƌŬŝĐŬƐ͘ƌƵ

              ϭϯ    ďƌĂŶĚĂŝƌŵĂŬĞ͘ƌƵ

              ϭϰ    ĐŝƚǇƐŽůĞ͘ŶĞƚ

              ϭϱ    ĐŝƚǇƐŽůĞ͘ƌƵ

              ϭϲ    ĐŝƚǇƐŽůĞƐŚŽƉ͘ƌƵ

              ϭϳ    ĨŝƌĞǇǌǇ͘ƌƵ

              ϭϴ    ŐŽŐŽǇĞĞǌǇ͘ĐĂ

              ϭϵ    ŚŝƉŚŽƉůŝŶĚĂ͘ŵĞ

              ϮϬ    ũŽƌĚĂŶƐĐůƵď͘ƌƵ

              Ϯϭ    ũŽƌĚĂŶƐǁŚŽůĞƐĂůĞ͘ƌƵ



                                           ϭ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 66 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϮϮ    ŬŝĐŬĐĐ͘ĐŽŵ

              Ϯϯ    ŬŝĐŬƐŽƌĚŝĞ͘ŵĞ

              Ϯϰ    ŬŝĐŬƐŽƌĚŝĞ͘ŶĞƚ

              Ϯϱ    ŬŝĐŬƐŽƌĚŝĞ͘ƌƵ

              Ϯϲ    ŬŝĐŬƐƐĂůĞ͘ŶĞƚ

              Ϯϳ    ŬŝĐŬƐƐŽĨŝƌĞ͘ƌƵ

              Ϯϴ    ŬŝĐŬǌ͘ĐůƵď

              Ϯϵ    ŬŝĐŬǌŵĂůů͘ĐŽŵ

              ϯϬ    ŶĞǁͲũŽƌĚĂŶƐͲĨŽƌͲƐĂůĞ͘ĂƉƉƐƉŽƚ͘ĐŽŵ

              ϯϭ    ŶŝĐĞŬŝĐŬƐ͘ǀŝƉ

              ϯϮ    ŶŝĐĞŬŝĐŬƐƐ͘ŶĞƚ

              ϯϯ    ŶŝĐĞǇĞƐ͘ŶĞƚ

              ϯϰ    ŽŐŬŝĐŬƐ͘ƌƵ

              ϯϱ    ƉĞƌĨĞĐƚŬŝĐŬ͘ƌƵ

              ϯϲ    ƉĞƌĨĞĐƚŬŝĐŬƐ͘ĐĂ

              ϯϳ    ƉĞƌĨĞĐƚŬŝĐŬƐ͘ŚŬ

              ϯϴ    ƉĞƌĨĞĐƚŬŝĐŬƐ͘ŵĞ

              ϯϵ    ƉĞƌĨĞĐƚŬŝĐŬƐ͘ǀŝƉ

              ϰϬ    ƉĞƌĨĞĐƚŬŝĐŬƐŐƌŽƵƉ͘ŶĞƚ

              ϰϭ    ƉŬĨĂĐƚŽƌǇ͘ƌƵ

              ϰϮ    ƉŬĨĂĐƚŽƌǇ͘ǀŝƉ

              ϰϯ    ƉŬŐŽĚ͘ǀŝƉ



                                          Ϯ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 67 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϰϰ    ƉŬƉĞĂŬƐ͘ĐŽŵ

              ϰϱ    ƉŬƐŶĞĂŬĞƌ͘ĐŽŵ

              ϰϲ    ƉŬƐŶĞĂŬĞƌ͘ŐƌŽƵƉ

              ϰϳ    ƉŬƐŶĞĂŬĞƌƐ͘ŶĞƚ

              ϰϴ    ƉŬƚŝĂƵ͘ĐŽŵ

              ϰϵ    ƌĞĂůǇĞĞǌǇďĂǇ͘ŵĞ

              ϱϬ    ƌŽĐŬŬŝĐŬƐ͘ŶĞƚ

              ϱϭ    ƐŚŽĞƐŽŶĨŝƌĞ͘ŶĞƚ

              ϱϮ    ƐŶĞĂŬĞƌŐƐ͘ĐŽŵ

              ϱϯ    ƐŶĞĂŬĞƌŶĞǁǌ͘ŶĞƚ

              ϱϰ    ƐŶĞĂŬĞƌƐŚŽĞďŽǆ͘ŶĞƚ

              ϱϱ    ƐŶĞĂŬĞƌƐŚŽĞďŽǆ͘ƌƵ

              ϱϲ    ƐŶĞĂŬĞƌƐŚŽĞďŽǆ͘ǀŝƉ

              ϱϳ    ƐŽůĞƉĞƌĨĞĐƚ͘ƌƵ

              ϱϴ    ƚŽŶǇƐŚŽĞ͘ĐŽŵ

              ϱϵ    ƚŽƉĨĂĐƚŽƌǇƐ͘ƌƵ

              ϲϬ    ƚŽƉŬŝĐŬƐƐ͘ƌƵ

              ϲϭ    ƚŽƉŬŝĐŬǌ͘ǀŝƉ

              ϲϮ    ǇĞĞǌǇďƵƐƚĂ͘ƌƵ

              ϲϯ    ǇĞĞǌǇŵĂĨŝĂ͘ŵĞ

              ϲϰ    ǇĞĞǌǇƉůƵŐƐ͘ĐŽŵ

              ϲϱ    ǇĞĞǌǇƋƵĞĞŶ͘ƌƵ



                                         ϯ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 68 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϲϲ    ǇĞĞǌǇƐƚƌĂĚĞ͘ŶĞƚ

              ϲϳ    ǇĞĞǌǇǁŚŽůĞƐĂůĞ͘ĐŽŵ

                                        EĞƚǁŽƌŬϮ

              ϲϴ    ĞŐĂŵĞͲĐŚŝŶĂ͘ŽƌŐ

              ϲϵ    ĨǇǇĐƵƐƚŽŵ͘ĐŽŵ

              ϳϬ    ĨǇǇŐĂŵĞ͘Ɖǁ

              ϳϭ    ĨǇǇŐĂŵĞƐ͘ŶĞƚ

              ϳϮ    ĨǇǇŐĂŵĞƐ͘ŽƌŐ

              ϳϯ    ĨǇǇůĂĚǇ͘ĐŽ

              ϳϰ    ĨǇǇůĂĚǇ͘ŐĂ

              ϳϱ    ĨǇǇƐƉŽƌƚƐ͘ďŝǌ

              ϳϲ    ĨǇǇƐƉŽƌƚƐ͘ĐŽ

              ϳϳ    ĨǇǇƐƉŽƌƚƐ͘ŶĞƚ

              ϳϴ    ĨǇǇƐƉŽƌƚƐ͘Ɖǁ

              ϳϵ    ĨǇǇƐƉŽƌƚƐ͘ƐŚŽƉ

              ϴϬ    ĨǇǇƐƉŽƌƚƐ͘ƐƚŽƌĞ

              ϴϭ    ĨǇǇƐƚǇůĞ͘ƐƚŽƌĞ

              ϴϮ    ĨǇǇƚƵďĞ͘ĐŽŵ

              ϴϯ    ŝŵĞƐŬŝŶƌ͘ĐŽŵ

              ϴϰ    ŵƵŵƵƐ͘ĐĐ

              ϴϱ    ƋƵĞŵŝŶŝ͘ŶĞƚ

                                        EĞƚǁŽƌŬϯ



                                            ϰ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 69 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϴϲ    ϱϭϮƚŝŐĞƌƐ͘ĚĞ

              ϴϳ    ĂĐŽĐůĂƌĂ͘ĐŽŵ

              ϴϴ    ĂĚĂƐƐŚŽĞƐ͘ƐŐ

              ϴϵ    ĂĚŝĚƐͲƐŚŽƉ͘ĐŽŵ

              ϵϬ    ĂĚŝŐĞŵĂƌŬĞƚ͘ĐŽŵ

              ϵϭ    ĂĚǀĂŶƚĂŐĞƚƌĂŝŶŝŶŐƐƚĂďůĞ͘ĐĂ

              ϵϮ    ĂĨϭƐĂůĞ͘ǆǇǌ

              ϵϯ    ĂŝƌͲũŽƌĚĂŶͲƐŚŽĞ͘ĐŽŵ

              ϵϰ    ĂŝƌͲŵĂǆ͘ƵƐ

              ϵϱ    ĂŝƌũŽƌĚĂŶϭŽŐ͘ĐŽŵ

              ϵϲ    ĂŝƌŵĂǆͲϮϬϭϴ͘ĐŽŵ

              ϵϳ    ĂŝƌŵĂǆϮϳϬŽƵƚůĞƚ͘ĐŽŵ

              ϵϴ    ĂŝƌŵĂǆϵϬ͘ƵƐ͘ĐŽŵ

              ϵϵ    ĂŝƌŵĂǆϵϱ͘ƵƐ͘ĐŽŵ

              ϭϬϬ   ĂŝƌŵĂǆŽĨĨŝĐŝĂů͘ŽƌŐ

              ϭϬϭ   ĂŝƌŵĂǆŽƵƚůĞƚƐĂůĞƵƐ͘ĐŽŵ

              ϭϬϮ   ĂŝƌŵĂǆƐĂůĞŽƵƚůĞƚ͘ƵŬ͘ĐŽŵ

              ϭϬϯ   ĂŝƌŵĂǆǁĞďƐ͘ĐŽŵ

              ϭϬϰ   ĂŝƌŵŝĐƌŽƉŚŽŶĞƐ͘ĐŽŵ

              ϭϬϱ   ĂŝƌƵƉƚĞŵƉŽ͘ĐůƵď

              ϭϬϲ   ĂũϭϯƐĂůĞ͘ŝŶĨŽ

              ϭϬϳ   ĂůůƐƚĂƌĐŽŶǀĞƌƐĞ͘ƵŬ͘ĐŽŵ



                                            ϱ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 70 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϭϬϴ   ĂŶĨƵƐŚŽĞƐ͘ĐŽŵ

              ϭϬϵ   ĂŶŶĞďƵůŵĞƌďƌĞǁĞƌ͘ĐŽŵ

              ϭϭϬ   ĂƚƚƌĂĐƚĐǇďĞƌŵŽŶĚĂǇ͘ƵƐ͘ĐŽŵ

              ϭϭϭ   ďĂŝůŽƵƚďƵƐŚ͘ĐŽŵ

              ϭϭϮ   ďĞƐƚŬŽƉŝ͘ĐŽŵ

              ϭϭϯ   ďŝĞŶĞŵĂũĂ͘Ɖů

              ϭϭϰ   ďŝŐŐŝƌůďŝŐƐƚƵĨĨ͘ĐŽŵ

              ϭϭϱ   ďŝŬĞŝŶƚƵƌŬĞǇ͘ĐŽŵ

              ϭϭϲ   ďůĂĐŬŐŝĨƚĨƌŝĚĂǇ͘ƵƐ͘ĐŽŵ

              ϭϭϳ   ďůĂǌĞƌŵŝĚƋƐ͘ĐŽŵ

              ϭϭϴ   ďŽŽŬŚĂŵǀĂŶŐƵĂƌĚ͘ĐŽ͘ƵŬ

              ϭϭϵ   ďƚƌŝƉůĞƐ͘ŝŶĨŽ

              ϭϮϬ   ĐĂŶĂůƉƵĞďůĂ͘ĐŽŵ

              ϭϮϭ   ĐĐƐŚŽĞƐǀŝƉ͘ĐŽŵ

              ϭϮϮ   ĐŚĞĂƉͲƐŚŽĞͲƵƐ͘ĐŽŵ

              ϭϮϯ   ĐŚĞĂƉŵĂǆϮϬϭϵ͘ĐŽŵ

              ϭϮϰ   ĐŚĞĂƉŶŬďĞƐƚƐŚŽĞƐ͘ĐŽŵ

              ϭϮϱ   ĐŚĞĂƉƐƵƉƌĞŵĞĐůĞĂƌĂŶĐĞ͘ĐŽŵ

              ϭϮϲ   ĐŝƚǇͲďƌĞĂŬͲŚŽůŝĚĂǇƐ͘ĐŽŵ

              ϭϮϳ   ĐůĂƐƐŝĐĂůͲƐŚŽƉ͘ĐŽŵ

              ϭϮϴ   ĐŽŶĐŝƐĞͲƐƚŽƌĞ͘ĐŽŵ

              ϭϮϵ   ĐŽŶǀĞƌƐĞĂůůƐƚĂƌƐŶĞĂŬĞƌ͘ƵŬ͘ĐŽŵ



                                           ϲ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 71 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϭϯϬ   ĐŽŶǀĞƌƐĞƐŚŽĞƐ͘ƵŬ͘ĐŽŵ

              ϭϯϭ   ĐŽŶǀĞƌƐĞƐŚŽĞƐŝƌĞůĂŶĚ͘ĐŽŵ

              ϭϯϮ   ĐŽŽůƐŚŽĞƐǌŵǌ͘ĐŽŵ

              ϭϯϯ   ĐƵƚŚĞŵƵƐƚĂƌĚ͘ĐŽŵ

              ϭϯϰ   ĚĂŝůǇĂƐŚŽĞƐ͘ĐŽŵ

              ϭϯϱ   ĚŽƌŽƚŚǇĚƌĞƐƐĐŬ͘ĐŽŵ

              ϭϯϲ   ĞĞǆƉŽƌƚ͘ĐŽ

              ϭϯϳ   ĞŵďƵŶǇŽůĂ͘ĐŽŵ

              ϭϯϴ   ĨĂŵŝůǇƚƌĞĞƚĂůŬ͘ĐŽ͘ƵŬ

              ϭϯϵ   ĨĂƐŚŝŽŶƐŶĞĂŬĞƌƐĐůƵď͘ĐŽŵ

              ϭϰϬ   ĨŝƌĞŬŝĐŬƐŚŽĞƐ͘ĐŽŵ

              ϭϰϭ   ĨůǇŬŶŝƚƐĂůĞ͘ĐŽŵ

              ϭϰϮ   ĨŽŽƚǁĞĂƌŝŶƐƚŽĐŬ͘ƵŬ͘ĐŽŵ

              ϭϰϯ   ĨƌĞĞŝŶƌĞĂů͘ĐŽŵ

              ϭϰϰ   ĨƌĞĞƌƵŶ͘ƵŬ͘ĐŽŵ

              ϭϰϱ   ĨƌĞŶĐŚĐŽŶŶĐĞƚŝŽŶŽƵƚůĞƚ͘ĐŽŵ

              ϭϰϲ   ŐŽŽĚͲƐĞůůĞƌͲŽŶůŝŶĞ͘ĐŽŵ

              ϭϰϳ   ŐƌĞĞŶǁŽƌŬƐϰŶƋ͘ĐŽŵ

              ϭϰϴ   ŚϮŽͲĐůĞĂŶĞƌ͘ĚĞ

              ϭϰϵ   ŚĞĂƌƚŽĨĐĂŵƉƵƐ͘ĐŽŵ

              ϭϱϬ   ŚŝŐŚƋƵĂůŝƚǇϮϯŽƵƚůĞƚ͘ĐŽŵ

              ϭϱϭ   ŚŝŐŚƋƵĂůŝƚǇϱŽƵƚůĞƚ͘ĐŽŵ



                                           ϳ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 72 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϭϱϮ   ŚŽƚĞůŐƌĂŶĚĞƵƌŚǇĚ͘ĐŽŵ

              ϭϱϯ   ŚŽƚƐĂůĞͲƐƚǇůĞ͘ĐŽŵ

              ϭϱϰ   ŚƉůŝĞŐŽ͘ĐŽŵ

              ϭϱϱ   ŚƵĂƌĂĐŚĞŝĚ͘ǆǇǌ

              ϭϱϲ   ŚǇĚƌŽĨůĂƐŬŽƵƚůĞƚƐƚŽƌĞ͘ĐŽŵ

              ϭϱϳ   ŝďĂƐŬĞƚƐŚŽĞ͘ĐŽŵ

              ϭϱϴ   ŝŵƵƐŝĐŝƐƚŝ͘ĐŽŵ

              ϭϱϵ   ŝŶƚĞƌƐƚĂƚĞŵĂĨŝĂĚǀĚ͘ĐŽŵ

              ϭϲϬ   ŝƐŚŝŬĂǁĂͲĨĂƌŵ͘ĐŽŵ

              ϭϲϭ   ũĂŵĞƐŵŽŽƌĞƐĐƵůƉƚƵƌĞ͘ĐŽŵ

              ϭϲϮ   ũŽƌĚĂŶϭϭƐŚŽĞƐĨŽƌƐĂůĞ͘ĐŽŵ

              ϭϲϯ   ũŽƌĚĂŶϯϭ͘ŽƌŐ

              ϭϲϰ   ũŽƌĚĂŶƚŽďƵǇ͘ĐŽŵ

              ϭϲϱ   ũŽƌĚĂŶǁĞďƐ͘ĐŽŵ

              ϭϲϲ   ŬĞǀŝŶĚƵƌĂŶƚƐŚŽĞƐ͘ƵƐ

              ϭϲϳ   ŬŝŬŝƐŚŽĞƐǀŝƉ͘ĐŽŵ

              ϭϲϴ   ŬŽďĞͲϭϭ͘ĐŽŵ

              ϭϲϵ   ŬŽďĞϭϮ͘ŽƌŐ

              ϭϳϬ   ŬŽŶƐƵůƚĂŶƚŽŬŽŽŶůŝŶĞ͘ĐŽŵ

              ϭϳϭ   ŬǇƌŝĞϱƐŚŽĞƐ͘ĐŽŵ

              ϭϳϮ   ŬǇƌŝĞϲƉƌĞ͘ĐŽŵ

              ϭϳϯ   ŬǇƌŝĞƐŚŽĞƐϯ͘ĐŽŵ



                                           ϴ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 73 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϭϳϰ   ůĞďƌŽŶϭϳ͘ǆǇǌ

              ϭϳϱ   ůĞďƌŽŶƐŚŽĞƐͲϭϰ͘ĐŽŵ

              ϭϳϲ   ůŝǌĞůĞŐĂŶƚƚƌĂǀĞů͘ĐŽŵ

              ϭϳϳ   ůŽŶŐƐƚĂǇƚŽŬǇŽ͘ĐŽŵ

              ϭϳϴ   ŵĂƌĐŽďƌƵŶŝ͘ŝƚ

              ϭϳϵ   ŵĂǆ͘ƐŚŽƉƉĞĚŽŶůŝŶĞ͘ĐŽŵ

              ϭϴϬ   ŵĂǆƚŶ͘ǆǇǌ

              ϭϴϭ   ŵĐĚŽŶŽƵŐŚĂƐƐŽĐŝĂƚĞƐ͘ĐŽ͘ƵŬ

              ϭϴϮ   ŵĞŶŬŽŶƐĂůĞƵŬ͘ĐŽŵ

              ϭϴϯ   ŵĨĚŝƐƚŝůůĞĚ͘ĐŽŵ

              ϭϴϰ   ŵǇĨĂƐŚŽĞƐ͘ĐŽŵ

              ϭϴϱ   ŶďĂũĞƌƐĞǇƐĂůĞƐ͘ƉƌŽ

              ϭϴϲ   ŶĞǁĂŵũƐŚŽƉ͘ĐŽŵ

              ϭϴϳ   ŶŝĐŬƐƵƉĞƌĨůǇ͘ĐŽŵ

              ϭϴϴ   ŶŝŬĞͲϵϬ͘ĐŽŵ

              ϭϴϵ   ŶŝŬĞͲĂƚŚůĞƚŝĐͲƐŚŽĞƐ͘ĐŽŵ

              ϭϵϬ   ŶŝŬĞͲĨĂĐƚŽƌǇ͘ƵƐ͘ĐŽŵ

              ϭϵϭ   ŶŝŬĞͲƐŚŽĞƐ͘ƵƐ͘ŽƌŐ

              ϭϵϮ   ŶŝŬĞĂĚĂƉƚďď͘ǆǇǌ

              ϭϵϯ   ŶŝŬĞĐŽƵƉŽŶ͘ĐŽŵ

              ϭϵϰ   ŶŝŬĞĨůŝƉĨůŽƉƐ͘ŽƌŐ

              ϭϵϱ   ŶŝŬĞŚǇƉĞƌĚƵŶŬƐ͘ĐŽŵ



                                           ϵ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 74 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϭϵϲ   ŶŝŬĞŬŽďĞĂĚƐŚŽĞƐ͘ĐŽŵ

              ϭϵϳ   ŶŝŬĞŽĨĨ͘ĐŽŵ

              ϭϵϴ   ŶŝŬĞŽƵƚůĞƚŶŝŬĞ͘ƵƐ͘ĐŽŵ

              ϭϵϵ   ŶŝŬĞŽƵƚůĞƚŽŶůŝŶĞ͘ŽƌŐ

              ϮϬϬ   ŶŝŬĞŽƵƚůĞƚƐ͘ƵŬ͘ĐŽŵ

              ϮϬϭ   ŶŝŬĞƉŽƉƵůĂƌ͘ĐŽŵ

              ϮϬϮ   ŶŝŬĞƌĞǀŽůƵƚŝŽŶϯ͘ƵƐ

              ϮϬϯ   ŶŝŬĞƐĂůĞ͘ƵŬ͘ĐŽŵ

              ϮϬϰ   ŶŝŬĞƐŚŽĞĐŚĞĂƉĂƵ͘ĐŽŵ

              ϮϬϱ   ŶŝŬĞƐŚŽĞƐƐƚĞƉ͘ĐŽŵ

              ϮϬϲ   ŶŝŬĞƐŚŽĞƐƐƚŽƌĞ͘ĐŽŵ

              ϮϬϳ   ŶŝŬĞƐŚŽĞƐƵŬŽŶůŝŶĞ͘ƵŬ͘ĐŽŵ

              ϮϬϴ   ŶŝŬĞǁĞĂƌƵŬ͘ĐŽŵ

              ϮϬϵ   ŶŝŬĞǁŽŵĞŶƐĐůŽƚŚ͘ĐŽŵ

              ϮϭϬ   ŶŝŬĞǌŽŽŵĨƌĞĂŬϭ͘ǆǇǌ

              Ϯϭϭ   ŶŬĂŝƌŵĂǆďƵǇ͘ĐŽŵ

              ϮϭϮ   ŶŬĨŽŽƚďĂůůĐůĞĂƚƐ͘ĐŽŵ

              Ϯϭϯ   ŶŬĨŽŽƚďĂůůƐŚŽƉŝŶŐƐϵϵ͘ƚŽƉ

              Ϯϭϰ   ŶŬĨƌĞĞŽƵƚůĞƚ͘ĐŽŵ

              Ϯϭϱ   ŶŬĨƌĞĞƐŚŽƉ͘ĐŽŵ

              Ϯϭϲ   ŶŬƐĂůĞƐŚŽƉ͘ŽƌŐ

              Ϯϭϳ   ŶŬƐŚŽĞƐĐĐŽƵƚůĞƚ͘ĐŽŵ



                                          ϭϬ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 75 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              Ϯϭϴ   ŽďĂƐŬĞƚďĂůů͘ĐŽŵ

              Ϯϭϵ   ŽƐŽƉĂŶĚĂĚĞƐŝŐŶ͘ĐŽŵ

              ϮϮϬ   ƉĂƌƌŝůůĂĞůϮϮ͘ĐŽŵ

              ϮϮϭ   ƉĞƌĨĞĐƚͲƐƉŽƌƚƐŚŽĞƐ͘ĐŽŵ

              ϮϮϮ   ƉĞǆĐŽƵƐĂ͘ĐŽŵ

              ϮϮϯ   ƉƌĞĐŝŶĞǁƐ͘ĐŽŵ

              ϮϮϰ   ƉƌŽŐĞŶƚĞĂŵ͘ĐŽŵ

              ϮϮϱ   ƉƐǇĐŚŽĨŝŐƵƌŝƐŵĞ͘ĐĂ

              ϮϮϲ   ƉƵŵĂƐŶĞĂŬĞƌƐƚŽƌĞ͘ŽƌŐ

              ϮϮϳ   ƌͲďŶĂ͘ĐŽŵ

              ϮϮϴ   ƌĞǀĞƌǇƐŚŽƉ͘ĐŽŵ

              ϮϮϵ   ƌƵŶͲƚƌĂŝůƐ͘ĐŽŵ

              ϮϯϬ   ƌƵŶĨƌĞĞŶŝŬĞ͘ƵŬ͘ĐŽŵ

              Ϯϯϭ   ƌƵŶŐŝǀĞƌ͘ĐŽŵ

              ϮϯϮ   ƌƵŶŶŝŶŐǁĂǀĞ͘ƵŬ͘ĐŽŵ

              Ϯϯϯ   ƌƵŶƌƵŶƐŚŽĞ͘ĐŽŵ

              Ϯϯϰ   ƌƵŶƐϮϬϭϳ͘ĐŽŵ

              Ϯϯϱ   ƌƵŶƐďƵǇĂ͘ĐŽŵ

              Ϯϯϲ   ƐĂůĞŶŝŬĞϯϲϱ͘ĐŽŵ

              Ϯϯϳ   ƐĂůŽŵŽŶďŽŽƚƐ͘ƵƐ

              Ϯϯϴ   ƐĂŶƚƌŝĚĂǇĂŚ͘ĐŽŵ

              Ϯϯϵ   ƐĐĂƌƉĞŶŝŬĞƐŝƚĂůŝĂ͘ĐŽŵ



                                          ϭϭ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 76 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϮϰϬ   ƐŚŽĞũŽƌĚĂŶƐƚŽƌĞ͘ĐŽŵ

              Ϯϰϭ   ƐŚŽĞƐͲƌƵŶŶŝŶŐͲƐƚŽƌĞ͘ĐŽŵ

              ϮϰϮ   ƐŚŽĞƐͲƐŚŽƉͲŽŶůŝŶĞ͘ĐŽŵ

              Ϯϰϯ   ƐŚŽĞƐͲƐƚŽƌĞͲĚŝƐĐŽƵŶƚ͘ĐŽŵ

              Ϯϰϰ   ƐŚŽĞƐĞŵĂůů͘ƵŬ͘ĐŽŵ

              Ϯϰϱ   ƐŚŽĞƐŵŝůůŝŽŶƐ͘ĐŽŵ

              Ϯϰϲ   ƐŚŽĞƐƐĂůĞŝŶ͘ĐŽŵ

              Ϯϰϳ   ƐŚŽƉͲĐŽƐƚůǇ͘ĐŽŵ

              Ϯϰϴ   ƐŚŽƉͲĨĂĚĚŝƐŚ͘ĐŽŵ

              Ϯϰϵ   ƐŚŽƉŶŝŬĞƐϵϵ͘ĐŽŵ

              ϮϱϬ   ƐŝůǀĞƌĨŝƚŶĞƐƐĐůƵď͘ĐŽŵ

              Ϯϱϭ   ƐŶĂƉďĂĐŬŚĂƚƐ͘ƵƐ͘ĐŽŵ

              ϮϱϮ   ƐŶĞĂŬĞƌͲŽŶůŝŶĞ͘ĐŽŵ

              Ϯϱϯ   ƐŶĞĂŬĞƌƐͲĂŝƌũŽƌĚĂŶƐ͘ĐŽŵ

              Ϯϱϰ   ƐŶĞĂŬĞƌƐͲƐƚŽƌĞ͘ŶĞƚ

              Ϯϱϱ   ƐŶŬƌƐŝĚŽ͘ĐŽŵ

              Ϯϱϲ   ƐŽůĂƌͲĞŶĞƌŐǇͲƚŽĚĂǇ͘ĐŽŵ

              Ϯϱϳ   ƐƉŽƌƚƐŵĞŶƐĐůŽƚŚ͘ĐŽŵ

              Ϯϱϴ   ƐƉŽƌƚƐǁŽŵĞŶƐĐůŽƚŚ͘ĐŽŵ

              Ϯϱϵ   ƐƚŽƌĞͲϵϵ͘ĐŽŵ

              ϮϲϬ   ƐƚŽƌĞƌĞŶŽǁŶĞĚ͘ĐŽŵ

              Ϯϲϭ   ƐƚǇůĞͲƐƚǇůŝƐŚ͘ĐŽŵ



                                           ϭϮ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 77 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϮϲϮ   ƐƚǇůĞƐůŝĨĞ͘ƵƐ͘ĐŽŵ

              Ϯϲϯ   ƐƵƉĞƌĨůǇǀŝŝ͘ĐŽŵ

              Ϯϲϰ   ƚŚĞĞŵƐŚŽĞƐϱ͘ĐŽŵ

              Ϯϲϱ   ƚŚĞĨƵǌǌǇĚŽŐŶŚ͘ĐŽŵ

              Ϯϲϲ   ƚŚĞƐŶĞĂŬĞƌƐƐƵƉƉůŝĞƌ͘ĐŽŵ

              Ϯϲϳ   ƚŽƉƐŚŽĞƐďƉŽ͘ĐŽŵ

              Ϯϲϴ   ƚŽƉƐƉŽƌƚƐ͘ƵƐ͘ĐŽŵ

              Ϯϲϵ   ƚƌĂŝŶĞƌĨĂŶ͘ƵŬ͘ĐŽŵ

              ϮϳϬ   ƚƌĂǀĞůƉĞƌƉŝŐŶĂŶ͘ĐŽŵ

              Ϯϳϭ   ƚƵďƵůĂƌĞŐƵůĂƌ͘ĐŽŵ

              ϮϳϮ   ƵůƚƌĂƚƌĂŝŶĞƌƐ͘ƵŬ͘ĐŽŵ

              Ϯϳϯ   ƵŶĂƉŝĞĚƌĂŶĞŐƌĂ͘ĐŽŵ

              Ϯϳϰ   ƵŶƵƐƵĂůͲƐƚǇůĞ͘ĐŽŵ

              Ϯϳϱ   ƵŽŚƐďŽƐƐ͘ĐŽŵ

              Ϯϳϲ   ǀĂƉŽƌŵĂǆƉůƵƐ͘ƵƐ

              Ϯϳϳ   ǀĂƉŽƌŵĂǆƉůƵƐ͘ƵƐ͘ĐŽŵ

              Ϯϳϴ   ǀĞƌŝĚĞŶĞƚŝŵ͘ĐŽŵ

              Ϯϳϵ   ǁĞůƐŚŽĞƐϮϬϭϵ͘ĐŽŵ

              ϮϴϬ   ǁŚŽůĞƐĂůĞͲĨůĂƚͲĐĂƉͲŽƵƚůĞƚͲŽŶůŝŶĞͲĐĂŶĂĚĂ͘ǆǇǌ

              Ϯϴϭ   ǁŚŽůĞƐĂůĞĨŝĞůĚ͘ĐŽŵ

              ϮϴϮ   ǁŵŶƐĂŝƌŵĂǆϳϮϬ͘ĐŽŵ

              Ϯϴϯ   ǇĞĞǌǇϳϬϬĐŚĞĂƉ͘ĐŽŵ



                                           ϭϯ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 78 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              Ϯϴϰ   ǇĞĞǌǇƐŚŽĞƐϳϬϬƐĂůĞ͘ĐŽŵ

                                       EĞƚǁŽƌŬϰ

              Ϯϴϱ   ϮϬϭϱũŽƌĚĂŶƐ͘ŽƌŐ

              Ϯϴϲ   ĨŝƚŵǇƐŽůĞ͘ĐŽŵ

              Ϯϴϳ   ĨŝƚŶĞǁƐŽůĞ͘ĐŽŵ

              Ϯϴϴ   ŐŽŽĚƐĂůĞ͘ŽƌŐ

              Ϯϴϵ   ŚŽŽƉũŽƌĚĂŶƐ͘ĐŽŵ

              ϮϵϬ   ũŽƌĚĂŶƐƵŶǀĞŝů͘ĐŽŵ

              Ϯϵϭ   ũŽƌĚĂŶƵƉĚĂƚĞ͘ĐŽŵ

              ϮϵϮ   ŵĂǆϮϳϬ͘ĐŽŵ

              Ϯϵϯ   ƐŽůĞůŽŽŬ͘ĐŽŵ

                                       EĞƚǁŽƌŬϱ

              Ϯϵϰ   ĂŶƉŬŝĐŬ͘ĐĐ

              Ϯϵϱ   ĂŶƉŬŝĐŬ͘ĐŽ

              Ϯϵϲ   ĂŶƉŬŝĐŬ͘ŶĞƚ

              Ϯϵϳ   ĂŶƉŬŝĐŬ͘ǀŝƉ

              Ϯϵϴ   ĂŶƉŬŝĐŬƐ͘ĐŽŵ

              Ϯϵϵ   ĂŶƉŬŝĐŬǌ͘ĐŽŵ

                                       EĞƚǁŽƌŬϲ

              ϯϬϬ   ĨŽŽƚƐŬŝĐŬƐ͘ĐŽ

              ϯϬϭ   ŬŝĐŬƐƉĞƌĨĞĐƚ͘ƌƵ

                                       EĞƚǁŽƌŬϳ



                                          ϭϰ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 79 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϯϬϮ   ďƌĂŶĚƐŶĞĂŬĞƌƚǁŝŶƐ͘ĐŽŵ

                                       EĞƚǁŽƌŬϴ

              ϯϬϯ   ďĞƐƚƐŚŽĞƐ͘ƐƵ

              ϯϬϰ   ĨŽƌƵƐŚŽĞƐ͘ƌƵ

              ϯϬϱ   ũĚĨŽŽƚ͘ĐŽŵ

              ϯϬϲ   ŬŝŶĚƐŶĞĂŬĞƌ͘ĐŽŵ

              ϯϬϳ   ŬŝŶĚƐŶĞĂŬĞƌ͘ƌƵ

              ϯϬϴ   ƚŝŬŝƐŚŽƉƉŝŶŐ͘ƌƵ

              ϯϬϵ   ǁŽǁƐŶĞĂŬĞƌ͘ƌƵ

                                       EĞƚǁŽƌŬϵ

              ϯϭϬ   ŬŝĐŬƐĨƌĂƚ͘ĐŽŵ

              ϯϭϭ   ŶŝŬĞĐƌĂǌĞ͘ĐŽŵ

                                      EĞƚǁŽƌŬϭϬ

              ϯϭϮ   ĐŚĞĂƉŝŶƵƐ͘ĐŽŵ

              ϯϭϯ   ĐŚĞĂƉŵĂƐƐ͘ŶĞƚ

              ϯϭϰ   Ĩƌ͘ŐŽŽĚƐŶĞĂŬĞƌƐŽŶůŝŶĞƐƚŽƌĞ͘ĐŽŵ

              ϯϭϱ   ŶŝŬĞďƵǇĞƌǌŽŶĞ͘ĐŽŵ

              ϯϭϲ   ŶŝŬĞĐůƵďǁĞď͘ĐŽŵ

              ϯϭϳ   ŶŝŬĞůŝŶĞ͘ĐŽŵ

              ϯϭϴ   ŶŝŬĞŵĂŝŶ͘ĐŽŵ

              ϯϭϵ   ŶŝŬĞŵĂǆǌŽŶĞ͘ĐŽŵ

              ϯϮϬ   ŶŝŬĞƌƵŶŝŶŐƐŚŽĞƐ͘ĐŽŵ



                                          ϭϱ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 80 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϯϮϭ   ŶŝŬĞƐĂůĞƐŚŽĞƐ͘ĐŽŵ

              ϯϮϮ   ŶŝŬĞƐĂůĞǌŽŶĞ͘ĐŽŵ

              ϯϮϯ   ŶŝŬĞƐŚŽĞƐǌŽŶĞ͘ĐŽŵ

              ϯϮϰ   ƐŚŽĞƐĐůĂŶ͘ĐŽŵ

              ϯϮϱ   ƐŚŽĞƐĞǆƚƌĂ͘ĐŽŵ

              ϯϮϲ   ƐŚŽĞƐŝŵĂƌƚ͘ĐŽŵ

              ϯϮϳ   ƐŚŽĞƐŵĂƐƐ͘ĐŽŵ

                                   EĞƚǁŽƌŬϭϭ

              ϯϮϴ   ŚĞĂĚũŽƌĚĂŶ͘ĐŽŵ

              ϯϮϵ   ŚŽŽƉͲũŽƌĚĂŶ͘ĐŽŵ

              ϯϯϬ   ŚŽŽƉũŽƌĚĂŶ͘ĐŽŵ

              ϯϯϭ   ũŽƌĚĂŶĚĞďƵƚ͘ĐŽŵ

              ϯϯϮ   ũŽƌĚĂŶƐĨŽƌĂůů͘ĐŽŵ

              ϯϯϯ   ŬĚϭϭƐĂůĞ͘ĐŽŵ

              ϯϯϰ   ŶĞǁũŽƌĚĂŶƐϮϬϭϴ͘ĐŽŵ

              ϯϯϱ   ƐŶĞĂŬĞƌĚĞďƵƚ͘ĐŽŵ

              ϯϯϲ   ƐŽůĞŚĞůůŽ͘ĐŽŵ

                                   EĞƚǁŽƌŬϭϮ

              ϯϯϳ   ũŽƌĚĂŶƐϮϬϭϵĐŚĞĂƉ͘ĐŽŵ

              ϯϯϴ   ŵŽƚŐƐ͘ĐŽŵ

              ϯϯϵ   ƉĂŶĞůƐĞĐŬ͘ĐŽŵ

              ϯϰϬ   ǁŝƚŚƐŶĞĂŬĞƌ͘ĐŽŵ



                                           ϭϲ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 81 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

                                     EĞƚǁŽƌŬϭϯ

              ϯϰϭ   ŚǇƉĞƐŬŝĐŬ͘ĐŽŵ

              ϯϰϮ   ŽŵŐŬŝĐŬǌ͘ĐŽŵ

              ϯϰϯ   ƵĂƐŚŽĞ͘ĐŽŵ

                                     EĞƚǁŽƌŬϭϰ

              ϯϰϰ   ƵĂƉůŐ͘ĐŽŵ

                                     EĞƚǁŽƌŬϭϱ

              ϯϰϱ   ĚĞ͘ƵŶŚƐ͘ŶĞƚ

              ϯϰϲ   ĞƐ͘ƵŶŚƐ͘ŶĞƚ

              ϯϰϳ   Ĩƌ͘ƵŶŚƐ͘ŶĞƚ

              ϯϰϴ   ũƉ͘ƵŶŚƐ͘ŶĞƚ

              ϯϰϵ   ƚĞĞͲďĞĞ͘ŶĞƚ

              ϯϱϬ   ƵŶŚƐ͘ŶĞƚ

              ϯϱϭ   ƵŶŚƐŚŽĞƐ͘ĐŽŵ

                                     EĞƚǁŽƌŬϭϲ

              ϯϱϮ   ϴϲŚǇƉĞƐŚŽƉ͘ĐŽŵ

              ϯϱϯ   ŽĨĨǁŚŝƚĞĨĂĐƚŽƌǇ͘ĐŽŵ

              ϯϱϰ   ŽǁͲĨĂĐƚŽƌǇ͘ƌƵ

              ϯϱϱ   ŽǁĨĂĐƚŽƌǇ͘ŶĞƚ

              ϯϱϲ   ƚŽƉƐŚŽĞŵĂůů͘ĐŽŵ

              ϯϱϳ   ǁĞŶĚǇũĞƌƐĞǇƐ͘ƌƵ

              ϯϱϴ   ǁĞŶĚǇƐŶĞĂŬĞƌƐ͘ĐŽŵ



                                         ϭϳ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 82 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

                                     EĞƚǁŽƌŬϭϳ

              ϯϱϵ   ďŽŽƐƚŵĂƐƚĞƌůŝŶ͘ĐŽŵ

              ϯϲϬ   ďŽŽƐƚŵĂƐƚĞƌŽĨĨŝĐŝĂů͘ĐŽŵ

              ϯϲϭ   ŐŵŬŝŵ͘ĐŽ͘ƵĂ

              ϯϲϮ   ŐŽŽƐĞŵĂƐƚĞƌŬŝŵ͘ĐŽŵ

              ϯϲϯ   ŐŽŽƐĞŵĂƐƚĞƌŬŝŵ͘ƌƵ

                                     EĞƚǁŽƌŬϭϴ

              ϯϲϰ   ƐŶĞĂŬĞƌǁŝůů͘ĐŽŵ

              ϯϲϱ   ǁŝůůƐŶĞĂŬĞƌƐ͘ƌƵ

                                     EĞƚǁŽƌŬϭϵ

              ϯϲϲ   ϮϬϭϵƐŶĞĂŬĞƌƐƌĞůĞĂƐĞ͘ĐŽŵ

              ϯϲϳ   ĐĂĚǇƐŶĞĂŬĞƌƐ͘ĐŽŵ

              ϯϲϴ   ĐĂĚǇƐƉŽƌƚ͘ĐŽŵ

              ϯϲϵ   ĐŚĞĂƉũŽƌĚĂŶƐϮϬϮϬ͘ĐŽŵ

              ϯϳϬ   ũŽƌĚĂŶƐϮϬϭϵƐŚŽĞƐ͘ĐŽŵ

              ϯϳϭ   ŶŝŬǇƐƉŽƌƚ͘ĐŽŵ

                                     EĞƚǁŽƌŬϮϬ

              ϯϳϮ   ŬŝĐŬĨůŝŐŚƚ͘ĐŽŵ

              ϯϳϯ   ŬŝĐŬƐŚŽƚƐĂůĞ͘ĐŽŵ

              ϯϳϰ   ŬŝĐŬƐůŽŽŬ͘ĐŽŵ

              ϯϳϱ   ŬŝĐŬƐǀŽŐƵĞ͘ŵĞ

              ϯϳϲ   ŝĐŬƐǀŽŐƵĞ͘ŶĞƚ



                                          ϭϴ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 83 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϯϳϳ   ŬŝĐŬǁŚŽŽ͘ĐŽŵ

              ϯϳϴ   ǀŽŐƵĞǁŚŽ͘ĐŽŵ

                                     EĞƚǁŽƌŬϮϭ

              ϯϳϵ   ŚŽƚŬŝĐŬƐŽŶůŝŶĞ͘ĐŽŵ

              ϯϴϬ   ŽŶŬŝĐŬƐ͘ĐŽŵ

                                     EĞƚǁŽƌŬϮϮ

              ϯϴϭ   ϮϬϭϲŬĞǀŝŶĚƵƌĂŶƚƐŚŽĞƐ͘ĐŽŵ

              ϯϴϮ   ϮϬϭϲůďũƐŚŽĞƐ͘ĐŽŵ

              ϯϴϯ   ĂŝƌŵĂǆϵϬƉƌŽ͘ĐŽŵ

              ϯϴϰ   ĂŝƌǀĂƉŽƌŵĂǆĨůǇŬŶŝƚ͘ĐŽŵ

              ϯϴϱ   ĂũϭϮŽǀŽ͘ĐŽŵ

              ϯϴϲ   ďĞƐƚƉůĂĐĞƐŶĞĂŬĞƌƐ͘ŽƌŐ

              ϯϴϳ   ďĞƐƚǇĞĞǌǇ͘ĐŽŵ

              ϯϴϴ   ĚŽŶŐŽǇŽǀƵůŬĂĂŶ͘ĐŽŵ

              ϯϴϵ   ŬŚĂŶĞƐĂŶŐ͘ĐŽŵ

              ϯϵϬ   ŵĂŚĂŶƐĞŝƌ͘ĐŽŵ

              ϯϵϭ   ƉŽƉŬŝĐŬƐŶĞĂŬĞƌƐ͘ĐŽŵ

              ϯϵϮ   ƉŽƉƐŶĞĂŬĞƌ͘ŽƌŐ

              ϯϵϯ   ƐŶĞĂŬĞƌƉŽƉ͘ŽƌŐ

              ϯϵϰ   ƐŶĞĂŬĞƌƐƉŽƉ͘ŽƌŐ

              ϯϵϱ   ƐŶŬĞƐ͘ŽƌŐ

              ϯϵϲ   ƚŽƉƐŶĞĂŬĞƌ͘ŽƌŐ



                                         ϭϵ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 84 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

                                     EĞƚǁŽƌŬϮϯ

              ϯϵϳ   ĂƚŚůĞƚŝĐƐŬƌƐ͘ĐŽŵ

              ϯϵϴ   ĐĂƌĞƚŽƐŽůĞ͘ĐŽŵ

              ϯϵϵ   ĐŽůŽƵƌŵǀƉ͘ĐŽŵ

              ϰϬϬ   ĨŽŽƚĂƚƚƌĂĐƚ͘ĐŽŵ

              ϰϬϭ   ŶŽƚĞǇƐƚŽƌĞ͘ĐŽŵ

              ϰϬϮ   ŽƵƚůĞƚƐĨŝƌĞ͘ĐŽŵ

              ϰϬϯ   ƉŝĐŬŽŶƐŶĞĂŬĞƌƐ͘ĐŽŵ

              ϰϬϰ   ƉŽƌƐŶĞĂŬĞƌƐ͘ĐŽŵ

              ϰϬϱ   ƉƌĞƚƚǇƐŚŽĞĞƐ͘ĐŽŵ

              ϰϬϲ   ƐĐŚƵŚĞƉůĂĐĞ͘ĐŽŵ

              ϰϬϳ   ƐŝǌĞŚĂǀĞŶ͘ĐŽŵ

              ϰϬϴ   ƐŶĞĂŬĞƌƵŶŽǁ͘ĐŽŵ

              ϰϬϵ   ƐŶƐƚƵĨĨ͘ƵƐ

              ϰϭϬ   ƐƉŽƌƚƐŶĞƵ͘ĐŽŵ

              ϰϭϭ   ƚƌŝƉůĞŽǀĞƌ͘ĐŽŵ

              ϰϭϮ   ƚƵĂůŐƌĞ͘ĐŽŵ

              ϰϭϯ   ǁŝůůƌƵŶĂůŽŶŐ͘ĐŽŵ

              ϰϭϰ   ǁƐŶŬƌƐ͘ĐŽŵ

                                     EĞƚǁŽƌŬϮϰ

              ϰϭϱ   ƌĞďĞĐĐĂŬŝĐŬƐ͘ĐŽŵ

              ϰϭϲ   ƐŶĞĂŬĞƌĂŚĞĂĚ͘ŽƌŐ



                                          ϮϬ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 85 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

                                     EĞƚǁŽƌŬϮϱ

              ϰϭϳ   ĂĚŝĚĂƐĐƌĂǌǇ͘ĐŽŵ

              ϰϭϴ   ĨĂůůŝŶƉŝŶŬ͘ĐŽŵ

              ϰϭϵ   ƐŚŽĞƐďŽŽƐƚ͘ĐŽŵ

              ϰϮϬ   ƐŚŽƉĐůĞĂƚ͘ĐŽŵ

              ϰϮϭ   ƐŚŽƉĐůĞĂƚƐ͘ŵĞ

              ϰϮϮ   ǆŬƐŚŽĞƐ͘ĐŽŵ

                                     EĞƚǁŽƌŬϮϲ

              ϰϮϯ   ĂŝƌͲŵĂǆϵϱ͘ƵƐ͘ĐŽŵ

              ϰϮϰ   ĂŝƌĨŽƌĐĞϭƐ͘ƵƐ͘ŽƌŐ

              ϰϮϱ   ĂŝƌŵĂǆͲϵϱ͘ƵƐ͘ĐŽŵ

              ϰϮϲ   ĂŝƌŵĂǆͲϵϴ͘ƵƐ͘ĐŽŵ

              ϰϮϳ   ĂŝƌŵĂǆϮϬϭϵ͘ƵƐ͘ŽƌŐ

              ϰϮϴ   ĂŝƌŵĂǆƐ͘ƵƐ͘ŽƌŐ

              ϰϮϵ   ĂŝƌŵĂǆƐϵϳ͘ƵƐ͘ĐŽŵ

              ϰϯϬ   ĂŝƌŵĂǆƐŚŽĞƐϮϬϭϵ͘ƵƐ

              ϰϯϭ   ďĞƐƚďĂƐŬĞƚďĂůůƐŚŽĞƐ͘ŽƌŐ

              ϰϯϮ   ĐŚĞĂƉũŽƌĚĂŶƐǁŚŽůĞƐĂůĞ͘ƵƐ͘ŽƌŐ

              ϰϯϯ   ĐŚĞĂƉŶŚůũĞƌƐĞǇƐ͘ƵƐ͘ŽƌŐ

              ϰϯϰ   ĐŚĞĂƉƐŚŽĞƐŽƵƚůĞƚŽŶůŝŶĞƐ͘ĐŽŵ

              ϰϯϱ   ĐŚĞĂƉƐŚŽĞƐǁŚŽůĞƐĂůĞĨƌĞĞƐŚŝƉƉŝŶŐ͘ƵƐ

              ϰϯϲ   ĨĂĐƚŽƌǇƐƚŽƌĞŽŶůŝŶĞ͘ŽƌŐ



                                           Ϯϭ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 86 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϰϯϳ   ĨŽĂŵƉŽƐŝƚĞƐ͘ƵƐ͘ŽƌŐ

              ϰϯϴ   ũĞƌƐĞǇƐĐŚĞĂƉǁŚŽůĞƐĂůĞƌ͘ƵƐ͘ĐŽŵ

              ϰϯϵ   ũŽƌĚĂŶϭϭƐƉĂĐĞͲũĂŵ͘ƵƐ

              ϰϰϬ   ũŽƌĚĂŶϭϰ͘ƵƐ͘ĐŽŵ

              ϰϰϭ   ũŽƌĚĂŶϱ͘ƵƐ͘ŽƌŐ

              ϰϰϮ   ũŽƌĚĂŶƐŚŽĞƐƐ͘ƵƐ͘ŽƌŐ

              ϰϰϯ   ŬĞǀŝŶͲĚƵƌĂŶƚƐƐŚŽĞƐ͘ƵƐ͘ĐŽŵ

              ϰϰϰ   ŬǇƌŝĞͲŝƌǀŝŶŐƐŚŽĞƐ͘ƵƐ͘ĐŽŵ

              ϰϰϱ   ůĞďƌŽŶͲũĂŵĞƐƐŚŽĞƐ͘ƵƐ͘ŽƌŐ

              ϰϰϲ   ůĞďƌŽŶϭϱ͘ĐŽŵ͘ĐŽ

              ϰϰϳ   ůĞďƌŽŶϭϲƐŚŽĞƐ͘ƵƐ͘ŽƌŐ

              ϰϰϴ   ůĞďƌŽŶũĂŵĞƐƐŚŽĞƐƐĂůĞ͘ƵƐ͘ĐŽŵ

              ϰϰϵ   ŵĂǆϵϳ͘ŽƌŐ͘ƵŬ

              ϰϱϬ   ŶĞǁͲŶŝŬĞƐŚŽĞƐ͘ƵƐ͘ĐŽŵ

              ϰϱϭ   ŶĞǁŶŝŬĞƐƐŚŽĞƐ͘ƵƐ͘ŽƌŐ

              ϰϱϮ   ŶĞǁƐŚŽĞƐϮϬϭϵ͘ĐŽŵ

              ϰϱϯ   ŶĞǁƐŚŽĞƐϮϬϭϵ͘ƵƐ

              ϰϱϰ   ŶŝŬĞͲͲƐŚŽĞƐ͘ƵƐ͘ĐŽŵ

              ϰϱϱ   ŶŝŬĞͲĂŝƌŵĂǆϮϬϭϴ͘ƵƐ͘ĐŽŵ

              ϰϱϲ   ŶŝŬĞͲĂŝƌŵĂǆϵϱ͘ƵƐ

              ϰϱϳ   ŶŝŬĞͲĂŝƌŵĂǆϵϴ͘ƵƐ

              ϰϱϴ   ŶŝŬĞͲĂŝƌǀĂƉŽƌŵĂǆĨůǇŬŶŝƚ͘ƵƐ



                                          ϮϮ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 87 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϰϱϵ   ŶŝŬĞͲĐůĞĂƌĂŶĐĞ͘ƵƐ͘ĐŽŵ

              ϰϲϬ   ŶŝŬĞͲĐůĞĂƌĂŶĐĞ͘ƵƐ͘ŽƌŐ

              ϰϲϭ   ŶŝŬĞͲŽƵƚůĞƚƐƚŽƌĞŽŶůŝŶĞƐŚŽƉƉŝŶŐ͘ƵƐ͘ĐŽŵ

              ϰϲϮ   ŶŝŬĞͲƌŽƐŚĞƐ͘ƵƐ

              ϰϲϯ   ŶŝŬĞͲƐƚŽƌĞƐ͘ƵƐ͘ŽƌŐ

              ϰϲϰ   ŶŝŬĞͲǀĂƉŽƌŵĂǆ͘ƵƐ͘ĐŽŵ

              ϰϲϱ   ŶŝŬĞͲǌŽŽŵ͘ƵƐ͘ĐŽŵ

              ϰϲϲ   ŶŝŬĞĂŝƌͲŵĂǆϮϳϬ͘ƵƐ

              ϰϲϳ   ŶŝŬĞĂŝƌͲŵĂǆϮϳϬ͘ƵƐ͘ĐŽŵ

              ϰϲϴ   ŶŝŬĞĂŝƌͲŵĂǆƐ͘ƵƐ͘ĐŽŵ

              ϰϲϵ   ŶŝŬĞĂŝƌĨŽƌĐĞϭƐ͘ƵƐ͘ŽƌŐ

              ϰϳϬ   ŶŝŬĞĂŝƌĨŽƌĐĞŽŶĞƐ͘ƵƐ͘ŽƌŐ

              ϰϳϭ   ŶŝŬĞĂŝƌŚƵĂƌĂĐŚĞƐ͘ƵƐ͘ĐŽŵ

              ϰϳϮ   ŶŝŬĞĂŝƌŵĂǆƐ͘ƵƐ͘ŽƌŐ

              ϰϳϯ   ŶŝŬĞĂŝƌǌŽŽŵ͘ƵƐ͘ĐŽŵ

              ϰϳϰ   ŶŝŬĞďĂƐŬĞƚďĂůůͲƐŚŽĞƐ͘ƵƐ͘ĐŽŵ

              ϰϳϱ   ŶŝŬĞďůĂĐŬĨƌŝĚĂǇĐǇďĞƌŵŽŶĚĂǇ͘ƵƐ͘ŽƌŐ

              ϰϳϲ   ŶŝŬĞĐŽƌƚĞǌƐ͘ƵƐ

              ϰϳϳ   ŶŝŬĞĐŽƌƚĞǌƐŚŽǆ͘ƵƐ͘ŽƌŐ

              ϰϳϴ   ŶŝŬĞĨĂĐƚŽƌǇͲŽƵƚůĞƚ͘ƵƐ͘ŽƌŐ

              ϰϳϵ   ŶŝŬĞĨĂĐƚŽƌǇͲƐƚŽƌĞ͘ƵƐ͘ĐŽŵ

              ϰϴϬ   ŶŝŬĞĨĂĐƚŽƌǇŽƵƚůĞƚƐ͘ƵƐ͘ŽƌŐ



                                        Ϯϯ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 88 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϰϴϭ   ŶŝŬĞĨĂĐƚŽƌǇƐ͘ƵƐ

              ϰϴϮ   ŶŝŬĞĨĂĐƚŽƌǇƐƚŽƌĞŽŶůŝŶĞ͘ƵƐ͘ĐŽŵ

              ϰϴϯ   ŶŝŬĞĨƌĞĞƌƵŶ͘ƵƐ͘ŽƌŐ

              ϰϴϰ   ŶŝŬĞŽƵƚůĞƚͲͲƐƚŽƌĞ͘ƵƐ͘ĐŽŵ

              ϰϴϱ   ŶŝŬĞŽƵƚůĞƚŽŶůŝŶĞͲƐƚŽƌĞ͘ƵƐ͘ĐŽŵ

              ϰϴϲ   ŶŝŬĞŽƵƚůĞƚŽŶůŝŶĞĐůĞĂƌĂŶĐĞ͘ƵƐ͘ĐŽŵ

              ϰϴϳ   ŶŝŬĞŽƵƚůĞƚƐĨĂĐƚŽƌǇ͘ƵƐ͘ĐŽŵ

              ϰϴϴ   ŶŝŬĞŽƵƚůĞƚƐŚŽĞƐ͘ƵƐ͘ŽƌŐ

              ϰϴϵ   ŶŝŬĞŽƵƚůĞƚƐƚŽƌĞĐůĞĂƌĂŶĐĞ͘ƵƐ͘ĐŽŵ

              ϰϵϬ   ŶŝŬĞŽƵƚůĞƚƐƚŽƌĞŽŶůŝŶĞͲƐŚŽƉƉŝŶŐ͘ƵƐ͘ĐŽŵ

              ϰϵϭ   ŶŝŬĞŽƵƚůĞƚƐƚŽƌĞŽŶůŝŶĞƐ͘ƵƐ͘ĐŽŵ

              ϰϵϮ   ŶŝŬĞŽƵƚůĞƚƐƚŽƌĞŽŶůŝŶĞƐ͘ƵƐ͘ŽƌŐ

              ϰϵϯ   ŶŝŬĞƉƌĞƐƚŽ͘ƵƐ͘ŽƌŐ

              ϰϵϰ   ŶŝŬĞƌƵŶŶŝŶŐƐŚŽĞƐ͘ƵƐ͘ŽƌŐ

              ϰϵϱ   ŶŝŬĞƐŚŽĞƐͲĐŚĞĂƉ͘ƵƐ͘ĐŽŵ

              ϰϵϲ   ŶŝŬĞƐŚŽĞƐϮϬϭϵ͘ƵƐ͘ĐŽŵ

              ϰϵϳ   ŶŝŬĞƐŚŽĞƐĐŚĞĂƉ͘ƵƐ͘ŽƌŐ

              ϰϵϴ   ŶŝŬĞƐŚŽĞƐĐůĞĂƌĂŶĐĞ͘ƵƐ͘ĐŽŵ

              ϰϵϵ   ŶŝŬĞƐŚŽĞƐĨĂĐƚŽƌǇƐƚŽƌĞ͘ƵƐ

              ϱϬϬ   ŶŝŬĞƐŚŽĞƐŽƵƚůĞƚƐƚŽƌĞ͘ƵƐ͘ĐŽŵ

              ϱϬϭ   ŶŝŬĞƐŚŽĞƐƐ͘ƵƐ͘ŽƌŐ

              ϱϬϮ   ŶŝŬĞƐŚŽĞƐƐĂůĞ͘ƵƐ͘ŽƌŐ



                                           Ϯϰ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 89 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϱϬϯ   ŶŝŬĞƐŚŽĞƐƐŚŽƉ͘ƵƐ͘ĐŽŵ

              ϱϬϰ   ŶŝŬĞƐŚŽĞƐǁŚŽůĞƐĂůĞ͘ƵƐ͘ĐŽŵ

              ϱϬϱ   ŶŝŬĞƐŶĞĂŬĞƌƐĨŽƌŵĞŶǁŽŵĞŶ͘ƵƐ

              ϱϬϲ   ŶŝŬĞƐƚŽƌĞĨĂĐƚŽƌǇ͘ƵƐ͘ĐŽŵ

              ϱϬϳ   ŶŝŬĞǁŚŽůĞƐĂůĞ͘ƵƐ͘ŽƌŐ

              ϱϬϴ   ŶŝŬĞǁŚŽůĞƐĂůĞƐƵƉƉůŝĞƌƐ͘ƵƐ͘ĐŽŵ

              ϱϬϵ   ŶŵĚƐŚŽĞƐ͘ŽƌŐ͘ƵŬ

              ϱϭϬ   ŽĨĨǁŚŝƚĞŶŝŬĞ͘ƵƐ͘ĐŽŵ

              ϱϭϭ   ŽƵƚůĞƚƐƚŽƌĞŽŶůŝŶĞƐŚŽƉƉŝŶŐ͘ĐŽŵ

              ϱϭϮ   ƐŚŽĞƐǁŚŽůĞƐĂůĞƐƵƉƉůŝĞƌƐ͘ƵƐ

              ϱϭϯ   ǁŚŽůĞƐĂůĞĂŝƌũŽƌĚĂŶƐĐŚĞĂƉ͘ƵƐ

              ϱϭϰ   ǁŚŽůĞƐĂůĞũĞƌƐĞǇƐĐŚĞĂƉĞƐƚ͘ƵƐ͘ĐŽŵ

              ϱϭϱ   ǁŚŽůĞƐĂůĞũĞƌƐĞǇƐĐŚŝŶĂ͘ƵƐ͘ŽƌŐ

              ϱϭϲ   ǁŚŽůĞƐĂůĞũŽƌĚĂŶƐ͘ƵƐ͘ŽƌŐ

              ϱϭϳ   ǁŚŽůĞƐĂůĞũŽƌĚĂŶƐŚŽĞƐ͘ƵƐ

              ϱϭϴ   ǁŚŽůĞƐĂůĞŶŝŬĞƐŚŽĞƐĐůŽƚŚŝŶŐ͘ƵƐ͘ĐŽŵ

              ϱϭϵ   ǁŚŽůĞƐĂůĞŶŝŬĞƐŚŽĞƐŽŶůŝŶĞ͘ƵƐ͘ĐŽŵ

              ϱϮϬ   ǇĞĞǌǇƐ͘ĐŽŵ͘ĐŽ

                                   EĞƚǁŽƌŬϮϳ

              ϱϮϭ   ŵƵŬƐͲƐƚŽƌĞ͘ĐŽŵ

                                   EĞƚǁŽƌŬϮϴ

              ϱϮϮ   ĞǆĐůŬŝĐŬƐ͘ĐŽŵ



                                         Ϯϱ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 90 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϱϮϯ   ĞǆĐůƵƐŝǀĞŬŝĐŬƐ͘ŽƌŐ

              ϱϮϰ   ƌĞƉƐŶĞĂŬĞƌƐ͘ŽƌŐ

              ϱϮϱ   ƐŚŽĞƐƌĞƉ͘ĐŽŵ

              ϱϮϲ   ƐŶĞĂŬĞƌƐƌĞƉƐ͘ĐŽŵ

              ϱϮϳ   ƐŶĞĂŬĞƌƐƌĞƉƐ͘ŽƌŐ

              ϱϮϴ   ƐŶĞĂŬĞƌƐƐƚĂƚŝĐ͘ĐŽŵ

              ϱϮϵ   ƐŶĞĂŬĞƌƐƚĂƚŝĐ͘ĐŽŵ

                                    EĞƚǁŽƌŬϮϵ

              ϱϯϬ   ŬŝĐŬǌĞ͘ĐŽŵ

                                    EĞƚǁŽƌŬϯϬ

              ϱϯϭ   ĂƵƚŚĞŶƚŝĐƌĞƉƐ͘ĐŽŵ

              ϱϯϮ   ŚǇƉĞƌĞƉƐ͘ĐŽŵ

                                    EĞƚǁŽƌŬϯϭ

              ϱϯϯ   ϱŚĂƚƐ͘ĐŶ

              ϱϯϰ   ĂƌƚĞŵŝƐŽƵƚůĞƚ͘ĐŶ

              ϱϯϱ   ĂƌƚĞŵŝƐŽƵƚůĞƚ͘ŵĞ

              ϱϯϲ   ĂƌƚĞŵŝƐƐĞůĞĐƚ͘ĐŶ

              ϱϯϳ   ĂƌƚĞŵŝƐƐĞůĞĐƚ͘ƚŽ

              ϱϯϴ   ĂƌƚĞŵŝƐƐĞůĞĐƚŬŝĐŬ͘ĐŽŵ

              ϱϯϵ   ĂƌƚĞŵŝƐƐĞůĞĐƚŬŝĐŬƐ͘ĐŽŵ

              ϱϰϬ   ĂƌƚĞŵŝƐƐĞůĞĐƚƐŶĞĂŬĞƌ͘ĐŶ

              ϱϰϭ   ĂƌƚĞŵŝƐƐĞůĞĐƚƐŶĞĂŬĞƌ͘ĐŽŵ



                                          Ϯϲ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 91 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϱϰϮ   ĂƌƚĞŵŝƐǇĞĞǌǇ͘ŵĞ

              ϱϰϯ   ĂƌƚĞŵŝƐǇĞĞǌǇƐŚŽĞƐ͘ĐŶ

              ϱϰϰ   ĂƐŚŝŵĂͲƚƌĂĚĞ͘ƌƵ

              ϱϰϱ   ďǇͲŶŝŬĞƐ͘ĐŽŵ

              ϱϰϲ   ĐŚĞĂƉǇĞĞǌǇ͘ƚŽ

              ϱϰϳ   ĐŽŵŵĂŶĚƐŚŽĞƐ͘ĐŽŵ

              ϱϰϴ   ĨŝƌĞŬŝĐŬƐ͘ĐŶ

              ϱϰϵ   ĨŝƌĞŬŝĐŬƐ͘ƌƵ

              ϱϱϬ   ĨŝƌĞƐŽůĞ͘ĐŶ

              ϱϱϭ   ĨůǇƐŶĞĂŬĞƌ͘ĐŶ

              ϱϱϮ   ŐŽǇĞĞǌǇ͘ĐŶ

              ϱϱϯ   ŚĂƚƐͲŬŝĐŬƐ͘ĐŶ

              ϱϱϰ   ŚŽƚŬŝĐŬƐ͘ĐŶ

              ϱϱϱ   ũĞƌƐĞǇͲŬŝŶŐĚŽŵ͘ĐŽ

              ϱϱϲ   ũĞƌƐĞǇƐͲŬŝŶŐĚŽŵ͘ĐŽŵ

              ϱϱϳ   ũŽƌĚĂŶŬŝĐŬǌ͘ĐŶ

              ϱϱϴ   ŬŝĐŬƐŽŶƚƌĂĚĞ͘ĐŶ

              ϱϱϵ   ŶĞǁŬŝĐŬƐ͘ĐŶ

              ϱϲϬ   ŶŝŬĞƐƚƌĞĞƚ͘ĐŽŵ

              ϱϲϭ   ƌĞƉŚŽƚ͘ĐŶ

              ϱϲϮ   ƌĞƉŬŝĐŬƐ͘ŵĞ

              ϱϲϯ   ƐŽůĞŐĞŶĞƌĂů͘ƌƵ



                                         Ϯϳ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 92 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϱϲϰ   ƐƉŽƌƚƐŵĂůů͘ƐƚŽƌĞ

              ϱϲϱ   ƚŚĞũĞƌƐĞǇŚŽƵƐĞďϮď͘ƌƵ

              ϱϲϲ   ǁŚŽůĞƐŶĞĂŬĞƌƐ͘ŽƌŐ

              ϱϲϳ   ǇĞƐŬŝĐŬƐ͘ĐŶ

              ϱϲϴ   ǇĞƐǇĞĞǌǇ͘ĐŶ

              ϱϲϵ   ǇǇĞƐǇĞĞǌǇ͘ĐŶ

                                     EĞƚǁŽƌŬϯϮ

              ϱϳϬ   ŵǇďĞƐƚƐŶĞĂŬĞƌƐ͘ĐŽŵ

              ϱϳϭ   ŵǇďĞƐƚƐŶĞĂŬĞƌƐ͘ƌƵ

                                     EĞƚǁŽƌŬϯϯ

              ϱϳϮ   ŵŽŶŝĐĂƐŶĞĂŬĞƌ͘ŵĞ

              ϱϳϯ   ŵŽŶŝĐĂƐŶĞĂŬĞƌ͘ǀŝƉ

                                     EĞƚǁŽƌŬϯϰ

              ϱϳϰ   ĐŚĂŶƐŶĞĂŬĞƌƐ͘ĐŽŵ

                                     EĞƚǁŽƌŬϯϱ

              ϱϳϱ   ƉĞƌĨĞĐƚŬŝĐŬƐ͘ŽƌŐ

              ϱϳϲ   ƉĞƌĨĞĐƚŬŝĐŬǌ͘ĐŽ

                                     EĞƚǁŽƌŬϯϲ

              ϱϳϳ   ƵĂďĂƚ͘ĐŽŵ

                                     EĞƚǁŽƌŬϯϳ

              ϱϳϴ   ďŽŽůŽƉŽ͘ĐŽŵ

                                     EĞƚǁŽƌŬϯϴ



                                          Ϯϴ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 93 of 349




                         /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞƐďǇEĞƚǁŽƌŬ

             EŽ͘     /ŶĨƌŝŶŐŝŶŐtĞďƐŝƚĞ

              ϱϳϵ   ƐŽůĞƐŚŽƉ͘ŵĞ

                                     EĞƚǁŽƌŬϯϵ

              ϱϴϬ   ŬŝĐŬƐĚĞĂůĞƌ͘ƌƵ

              ϱϴϭ   ǁŽŶĚĞƌŬŝĐŬƐ͘ĐŽŵ

              ϱϴϮ   ǁŽŶĚĞƌŬŝĐŬƐ͘ƌƵ

              ϱϴϯ   ǁŽŶĚĞƌƐŶĞĂŬĞƌ͘ƌƵ

                                     EĞƚǁŽƌŬϰϬ

              ϱϴϰ   ŐϱƚŽŶǇ͘ŶĞƚ

              ϱϴϱ   ƚŽŶǇƐŶĞĂŬĞƌ͘ŶĞƚ

              ϱϴϲ   ƚŽŶǇƐŶĞĂŬĞƌ͘ǀŝƉ

                                     EĞƚǁŽƌŬϰϭ

              ϱϴϳ   ŐŽĂůũĞƌƐĞǇƐ͘ĐŶ

              ϱϴϴ   ŐŽĂůũĞƌƐĞǇƐ͘ĐŽ

                                     EĞƚǁŽƌŬϰϮ

              ϱϴϵ   ŵĂĐƐĞǀĞŶ͘ŶĞƚ





                                         Ϯϵ

Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 94 of 349




            EXHIBIT 
    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 95 of 349




                          /ŶĨƌŝŶŐŝŶŐŽŵĂŝŶEĂŵĞƐ

    EŽ͘                  tĞďƐŝƚĞ                      dƌĂĚĞŵĂƌŬ/ŶĨƌŝŶŐĞĚ

                                  EĞƚǁŽƌŬϭ

     ϭ                ĂŝƌũŽƌĚĂŶ͘ŚŬ                ŝƌ:ŽƌĚĂŶ

     Ϯ              ďƌĂŶĚĂŝƌũŽƌĚĂŶ͘ƌƵ             ŝƌ:ŽƌĚĂŶ

                                  EĞƚǁŽƌŬϯ

     ϯ             ĂŝƌͲũŽƌĚĂŶͲƐŚŽĞ͘ĐŽŵ            ŝƌ:ŽƌĚĂŶ

     ϰ                 ĂŝƌͲŵĂǆ͘ƵƐ                 ŝƌŵĂǆ

     ϱ              ĂŝƌũŽƌĚĂŶϭŽŐ͘ĐŽŵ              ŝƌ:ŽƌĚĂŶ

     ϲ              ĂŝƌŵĂǆͲϮϬϭϴ͘ĐŽŵ               ŝƌŵĂǆ

     ϳ            ĂŝƌŵĂǆϮϳϬŽƵƚůĞƚ͘ĐŽŵ             ŝƌŵĂǆ

     ϴ              ĂŝƌŵĂǆϵϬ͘ƵƐ͘ĐŽŵ               ŝƌŵĂǆ

     ϵ              ĂŝƌŵĂǆϵϱ͘ƵƐ͘ĐŽŵ               ŝƌŵĂǆ

     ϭϬ             ĂŝƌŵĂǆŽĨĨŝĐŝĂů͘ŽƌŐ            ŝƌŵĂǆ

     ϭϭ          ĂŝƌŵĂǆŽƵƚůĞƚƐĂůĞƵƐ͘ĐŽŵ           ŝƌŵĂǆ

     ϭϮ          ĂŝƌŵĂǆƐĂůĞŽƵƚůĞƚ͘ƵŬ͘ĐŽŵ          ŝƌŵĂǆ

     ϭϯ             ĂŝƌŵĂǆǁĞďƐ͘ĐŽŵ                ŝƌŵĂǆ

     ϭϰ          ĂůůƐƚĂƌĐŽŶǀĞƌƐĞ͘ƵŬ͘ĐŽŵ           ůů^ƚĂƌŽŶǀĞƌƐĞ

     ϭϱ       ĐŽŶǀĞƌƐĞĂůůƐƚĂƌƐŶĞĂŬĞƌ͘ƵŬ͘ĐŽŵ       ůů^ƚĂƌŽŶǀĞƌƐĞ

     ϭϲ          ĐŽŶǀĞƌƐĞƐŚŽĞƐ͘ƵŬ͘ĐŽŵ             ŽŶǀĞƌƐĞ

     ϭϳ         ĐŽŶǀĞƌƐĞƐŚŽĞƐŝƌĞůĂŶĚ͘ĐŽŵ          ŽŶǀĞƌƐĞ

     ϭϴ              ĨůǇŬŶŝƚƐĂůĞ͘ĐŽŵ              &ůǇŬŶŝƚ

     ϭϵ               ŶŝŬĞͲϵϬ͘ĐŽŵ                 EŝŬĞ

     ϮϬ          ŶŝŬĞͲĂƚŚůĞƚŝĐͲƐŚŽĞƐ͘ĐŽŵ          EŝŬĞ



                                        ϭ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 96 of 349




                          /ŶĨƌŝŶŐŝŶŐŽŵĂŝŶEĂŵĞƐ

    EŽ͘                  tĞďƐŝƚĞ                      dƌĂĚĞŵĂƌŬ/ŶĨƌŝŶŐĞĚ

     Ϯϭ            ŶŝŬĞͲĨĂĐƚŽƌǇ͘ƵƐ͘ĐŽŵ            EŝŬĞ

     ϮϮ             ŶŝŬĞͲƐŚŽĞƐ͘ƵƐ͘ŽƌŐ             EŝŬĞ

     Ϯϯ             ŶŝŬĞĂĚĂƉƚďď͘ǆǇǌ               EŝŬĞ

     Ϯϰ             ŶŝŬĞĐŽƵƉŽŶ͘ĐŽŵ                EŝŬĞ

     Ϯϱ             ŶŝŬĞĨůŝƉĨůŽƉƐ͘ŽƌŐ             EŝŬĞ

     Ϯϲ           ŶŝŬĞŚǇƉĞƌĚƵŶŬƐ͘ĐŽŵ              ƵŶŬEŝŬĞ

     Ϯϳ           ŶŝŬĞŬŽďĞĂĚƐŚŽĞƐ͘ĐŽŵ             EŝŬĞ

     Ϯϴ               ŶŝŬĞŽĨĨ͘ĐŽŵ                 EŝŬĞ

     Ϯϵ           ŶŝŬĞŽƵƚůĞƚŶŝŬĞ͘ƵƐ͘ĐŽŵ           EŝŬĞ

     ϯϬ           ŶŝŬĞŽƵƚůĞƚŽŶůŝŶĞ͘ŽƌŐ            EŝŬĞ

     ϯϭ            ŶŝŬĞŽƵƚůĞƚƐ͘ƵŬ͘ĐŽŵ             EŝŬĞ

     ϯϮ             ŶŝŬĞƉŽƉƵůĂƌ͘ĐŽŵ               EŝŬĞ

     ϯϯ            ŶŝŬĞƌĞǀŽůƵƚŝŽŶϯ͘ƵƐ             EŝŬĞ

     ϯϰ             ŶŝŬĞƐĂůĞ͘ƵŬ͘ĐŽŵ               EŝŬĞ

     ϯϱ           ŶŝŬĞƐŚŽĞĐŚĞĂƉĂƵ͘ĐŽŵ             EŝŬĞ

     ϯϲ            ŶŝŬĞƐŚŽĞƐƐƚĞƉ͘ĐŽŵ              EŝŬĞ

     ϯϳ            ŶŝŬĞƐŚŽĞƐƐƚŽƌĞ͘ĐŽŵ             EŝŬĞ

     ϯϴ         ŶŝŬĞƐŚŽĞƐƵŬŽŶůŝŶĞ͘ƵŬ͘ĐŽŵ          EŝŬĞ

     ϯϵ             ŶŝŬĞǁĞĂƌƵŬ͘ĐŽŵ                EŝŬĞ

     ϰϬ          ŶŝŬĞǁŽŵĞŶƐĐůŽƚŚ͘ĐŽŵ              EŝŬĞ

     ϰϭ            ŶŝŬĞǌŽŽŵĨƌĞĂŬϭ͘ǆǇǌ             EŝŬĞ

     ϰϮ             ŶŬĂŝƌŵĂǆďƵǇ͘ĐŽŵ               ŝƌŵĂǆ



                                       Ϯ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 97 of 349




                          /ŶĨƌŝŶŐŝŶŐŽŵĂŝŶEĂŵĞƐ

    EŽ͘                  tĞďƐŝƚĞ                      dƌĂĚĞŵĂƌŬ/ŶĨƌŝŶŐĞĚ

     ϰϯ            ƌƵŶĨƌĞĞŶŝŬĞ͘ƵŬ͘ĐŽŵ             EŝŬĞ

     ϰϰ             ƐĂůĞŶŝŬĞϯϲϱ͘ĐŽŵ               EŝŬĞ

     ϰϱ           ƐĐĂƌƉĞŶŝŬĞƐŝƚĂůŝĂ͘ĐŽŵ           EŝŬĞ

     ϰϲ             ƐŚŽƉŶŝŬĞƐϵϵ͘ĐŽŵ               EŝŬĞ

     ϰϳ          ƐŶĞĂŬĞƌƐͲĂŝƌũŽƌĚĂŶƐ͘ĐŽŵ          ŝƌ:ŽƌĚĂŶ

     ϰϴ             ǀĂƉŽƌŵĂǆƉůƵƐ͘ƵƐ               sĂƉŽƌŵĂǆ

     ϰϵ           ǀĂƉŽƌŵĂǆƉůƵƐ͘ƵƐ͘ĐŽŵ             sĂƉŽƌŵĂǆ

     ϱϬ           ǁŵŶƐĂŝƌŵĂǆϳϮϬ͘ĐŽŵ               ŝƌŵĂǆ

                                 EĞƚǁŽƌŬϵ

     ϱϭ              ŶŝŬĞĐƌĂǌĞ͘ĐŽŵ                EŝŬĞ

                                 EĞƚǁŽƌŬϭϬ

     ϱϮ            ŶŝŬĞďƵǇĞƌǌŽŶĞ͘ĐŽŵ              EŝŬĞ

     ϱϯ             ŶŝŬĞĐůƵďǁĞď͘ĐŽŵ               EŝŬĞ

     ϱϰ               ŶŝŬĞůŝŶĞ͘ĐŽŵ                EŝŬĞ

     ϱϱ              ŶŝŬĞŵĂŝŶ͘ĐŽŵ                 EŝŬĞ

     ϱϲ             ŶŝŬĞŵĂǆǌŽŶĞ͘ĐŽŵ               EŝŬĞ

     ϱϳ           ŶŝŬĞƌƵŶŝŶŐƐŚŽĞƐ͘ĐŽŵ             EŝŬĞ

     ϱϴ            ŶŝŬĞƐĂůĞƐŚŽĞƐ͘ĐŽŵ              EŝŬĞ

     ϱϵ             ŶŝŬĞƐĂůĞǌŽŶĞ͘ĐŽŵ              EŝŬĞ

     ϲϬ            ŶŝŬĞƐŚŽĞƐǌŽŶĞ͘ĐŽŵ              EŝŬĞ

                                 EĞƚǁŽƌŬϮϯ

     ϲϭ             ĂŝƌŵĂǆϵϬƉƌŽ͘ĐŽŵ               ŝƌŵĂǆ



                                        ϯ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 98 of 349




                           /ŶĨƌŝŶŐŝŶŐŽŵĂŝŶEĂŵĞƐ

    EŽ͘                    tĞďƐŝƚĞ                     dƌĂĚĞŵĂƌŬ/ŶĨƌŝŶŐĞĚ

     ϲϮ           ĂŝƌǀĂƉŽƌŵĂǆĨůǇŬŶŝƚ͘ĐŽŵ           sĂƉŽƌŵĂǆ&ůǇŬŶŝƚ

                                  EĞƚǁŽƌŬϮϳ

     ϲϯ              ĂŝƌͲŵĂǆϵϱ͘ƵƐ͘ĐŽŵ              ŝƌŵĂǆ

     ϲϰ              ĂŝƌĨŽƌĐĞϭƐ͘ƵƐ͘ŽƌŐ             ŝƌ&ŽƌĐĞϭ

     ϲϱ              ĂŝƌŵĂǆͲϵϱ͘ƵƐ͘ĐŽŵ              ŝƌŵĂǆ

     ϲϲ              ĂŝƌŵĂǆͲϵϴ͘ƵƐ͘ĐŽŵ              ŝƌŵĂǆ

     ϲϳ             ĂŝƌŵĂǆϮϬϭϵ͘ƵƐ͘ŽƌŐ              ŝƌŵĂǆ

     ϲϴ               ĂŝƌŵĂǆƐ͘ƵƐ͘ŽƌŐ               ŝƌŵĂǆ

     ϲϵ              ĂŝƌŵĂǆƐϵϳ͘ƵƐ͘ĐŽŵ              ŝƌŵĂǆ

     ϳϬ             ĂŝƌŵĂǆƐŚŽĞƐϮϬϭϵ͘ƵƐ             ŝƌŵĂǆ

     ϳϭ           ŶĞǁͲŶŝŬĞƐŚŽĞƐ͘ƵƐ͘ĐŽŵ             EŝŬĞ

     ϳϮ            ŶĞǁŶŝŬĞƐƐŚŽĞƐ͘ƵƐ͘ŽƌŐ            EŝŬĞ

     ϳϯ             ŶŝŬĞͲͲƐŚŽĞƐ͘ƵƐ͘ĐŽŵ             EŝŬĞ

     ϳϰ           ŶŝŬĞͲĂŝƌŵĂǆϮϬϭϴ͘ƵƐ͘ĐŽŵ           EŝŬĞŝƌŝƌŵĂǆEŝŬĞ

     ϳϱ              ŶŝŬĞͲĂŝƌŵĂǆϵϱ͘ƵƐ              EŝŬĞŝƌŝƌŵĂǆEŝŬĞ

     ϳϲ              ŶŝŬĞͲĂŝƌŵĂǆϵϴ͘ƵƐ              EŝŬĞŝƌŝƌŵĂǆEŝŬĞ

     ϳϳ          ŶŝŬĞͲĂŝƌǀĂƉŽƌŵĂǆĨůǇŬŶŝƚ͘ƵƐ        EŝŬĞŝƌ
                                                      sĂƉŽƌŵĂǆsĂƉŽƌŵĂǆEŝŬĞ
                                                      ŝƌ&ůǇŬŶŝƚEŝŬĞ

     ϳϴ            ŶŝŬĞͲĐůĞĂƌĂŶĐĞ͘ƵƐ͘ĐŽŵ           EŝŬĞ

     ϳϵ            ŶŝŬĞͲĐůĞĂƌĂŶĐĞ͘ƵƐ͘ŽƌŐ           EŝŬĞ

     ϴϬ    ŶŝŬĞͲŽƵƚůĞƚƐƚŽƌĞŽŶůŝŶĞƐŚŽƉƉŝŶŐ͘ƵƐ͘ĐŽŵ   EŝŬĞ

     ϴϭ                ŶŝŬĞͲƌŽƐŚĞƐ͘ƵƐ              EŝŬĞ



                                           ϰ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 99 of 349




                            /ŶĨƌŝŶŐŝŶŐŽŵĂŝŶEĂŵĞƐ

    EŽ͘                    tĞďƐŝƚĞ                      dƌĂĚĞŵĂƌŬ/ŶĨƌŝŶŐĞĚ

     ϴϮ              ŶŝŬĞͲƐƚŽƌĞƐ͘ƵƐ͘ŽƌŐ             EŝŬĞ

     ϴϯ            ŶŝŬĞͲǀĂƉŽƌŵĂǆ͘ƵƐ͘ĐŽŵ             EŝŬĞsĂƉŽƌsĂƉŽƌŵĂǆEŝŬĞ

     ϴϰ              ŶŝŬĞͲǌŽŽŵ͘ƵƐ͘ĐŽŵ               EŝŬĞ

     ϴϱ              ŶŝŬĞĂŝƌͲŵĂǆϮϳϬ͘ƵƐ              EŝŬĞŝƌŝƌŵĂǆEŝŬĞ

     ϴϲ           ŶŝŬĞĂŝƌͲŵĂǆϮϳϬ͘ƵƐ͘ĐŽŵ             EŝŬĞŝƌŝƌŵĂǆEŝŬĞ

     ϴϳ             ŶŝŬĞĂŝƌͲŵĂǆƐ͘ƵƐ͘ĐŽŵ             EŝŬĞŝƌŝƌŵĂǆEŝŬĞ

     ϴϴ            ŶŝŬĞĂŝƌĨŽƌĐĞϭƐ͘ƵƐ͘ŽƌŐ            ŝƌ&ŽƌĐĞϭEŝŬĞŝƌEŝŬĞ

     ϴϵ           ŶŝŬĞĂŝƌĨŽƌĐĞŽŶĞƐ͘ƵƐ͘ŽƌŐ           EŝŬĞŝƌEŝŬĞ

     ϵϬ           ŶŝŬĞĂŝƌŚƵĂƌĂĐŚĞƐ͘ƵƐ͘ĐŽŵ           EŝŬĞŝƌEŝŬĞ

     ϵϭ              ŶŝŬĞĂŝƌŵĂǆƐ͘ƵƐ͘ŽƌŐ             EŝŬĞŝƌŝƌŵĂǆEŝŬĞ

     ϵϮ             ŶŝŬĞĂŝƌǌŽŽŵ͘ƵƐ͘ĐŽŵ              EŝŬĞŝƌEŝŬĞ

     ϵϯ         ŶŝŬĞďĂƐŬĞƚďĂůůͲƐŚŽĞƐ͘ƵƐ͘ĐŽŵ         EŝŬĞ

     ϵϰ      ŶŝŬĞďůĂĐŬĨƌŝĚĂǇĐǇďĞƌŵŽŶĚĂǇ͘ƵƐ͘ŽƌŐ      EŝŬĞ

     ϵϱ                ŶŝŬĞĐŽƌƚĞǌƐ͘ƵƐ               ŽƌƚĞǌEŝŬĞ

     ϵϲ            ŶŝŬĞĐŽƌƚĞǌƐŚŽǆ͘ƵƐ͘ŽƌŐ            ŽƌƚĞǌEŝŬĞ

     ϵϳ           ŶŝŬĞĨĂĐƚŽƌǇͲŽƵƚůĞƚ͘ƵƐ͘ŽƌŐ         EŝŬĞ

     ϵϴ          ŶŝŬĞĨĂĐƚŽƌǇͲƐƚŽƌĞ͘ƵƐ͘ĐŽŵ           EŝŬĞ

     ϵϵ          ŶŝŬĞĨĂĐƚŽƌǇŽƵƚůĞƚƐ͘ƵƐ͘ŽƌŐ          EŝŬĞ

     ϭϬϬ              ŶŝŬĞĨĂĐƚŽƌǇƐ͘ƵƐ               EŝŬĞ

     ϭϬϭ       ŶŝŬĞĨĂĐƚŽƌǇƐƚŽƌĞŽŶůŝŶĞ͘ƵƐ͘ĐŽŵ        EŝŬĞ

     ϭϬϮ             ŶŝŬĞĨƌĞĞƌƵŶ͘ƵƐ͘ŽƌŐ             EŝŬĞ&ƌĞĞEŝŬĞ

     ϭϬϯ          ŶŝŬĞŽƵƚůĞƚͲͲƐƚŽƌĞ͘ƵƐ͘ĐŽŵ          EŝŬĞ



                                           ϱ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 100 of 349




                            /ŶĨƌŝŶŐŝŶŐŽŵĂŝŶEĂŵĞƐ

     EŽ͘                   tĞďƐŝƚĞ                      dƌĂĚĞŵĂƌŬ/ŶĨƌŝŶŐĞĚ

      ϭϬϰ       ŶŝŬĞŽƵƚůĞƚŽŶůŝŶĞͲƐƚŽƌĞ͘ƵƐ͘ĐŽŵ       EŝŬĞ

      ϭϬϱ     ŶŝŬĞŽƵƚůĞƚŽŶůŝŶĞĐůĞĂƌĂŶĐĞ͘ƵƐ͘ĐŽŵ      EŝŬĞ

      ϭϬϲ         ŶŝŬĞŽƵƚůĞƚƐĨĂĐƚŽƌǇ͘ƵƐ͘ĐŽŵ         EŝŬĞ

      ϭϬϳ          ŶŝŬĞŽƵƚůĞƚƐŚŽĞƐ͘ƵƐ͘ŽƌŐ           EŝŬĞ

      ϭϬϴ      ŶŝŬĞŽƵƚůĞƚƐƚŽƌĞĐůĞĂƌĂŶĐĞ͘ƵƐ͘ĐŽŵ      EŝŬĞ

      ϭϬϵ   ŶŝŬĞŽƵƚůĞƚƐƚŽƌĞŽŶůŝŶĞͲƐŚŽƉƉŝŶŐ͘ƵƐ͘ĐŽŵ   EŝŬĞ

      ϭϭϬ       ŶŝŬĞŽƵƚůĞƚƐƚŽƌĞŽŶůŝŶĞƐ͘ƵƐ͘ĐŽŵ       EŝŬĞ

      ϭϭϭ       ŶŝŬĞŽƵƚůĞƚƐƚŽƌĞŽŶůŝŶĞƐ͘ƵƐ͘ŽƌŐ       EŝŬĞ

      ϭϭϮ             ŶŝŬĞƉƌĞƐƚŽ͘ƵƐ͘ŽƌŐ             WƌĞƐƚŽEŝŬĞ

      ϭϭϯ          ŶŝŬĞƌƵŶŶŝŶŐƐŚŽĞƐ͘ƵƐ͘ŽƌŐ          EŝŬĞ

      ϭϭϰ          ŶŝŬĞƐŚŽĞƐͲĐŚĞĂƉ͘ƵƐ͘ĐŽŵ           EŝŬĞ

      ϭϭϱ          ŶŝŬĞƐŚŽĞƐϮϬϭϵ͘ƵƐ͘ĐŽŵ             EŝŬĞ

      ϭϭϲ          ŶŝŬĞƐŚŽĞƐĐŚĞĂƉ͘ƵƐ͘ŽƌŐ            EŝŬĞ

      ϭϭϳ        ŶŝŬĞƐŚŽĞƐĐůĞĂƌĂŶĐĞ͘ƵƐ͘ĐŽŵ          EŝŬĞ

      ϭϭϴ         ŶŝŬĞƐŚŽĞƐĨĂĐƚŽƌǇƐƚŽƌĞ͘ƵƐ          EŝŬĞ

      ϭϭϵ       ŶŝŬĞƐŚŽĞƐŽƵƚůĞƚƐƚŽƌĞ͘ƵƐ͘ĐŽŵ         EŝŬĞ

      ϭϮϬ             ŶŝŬĞƐŚŽĞƐƐ͘ƵƐ͘ŽƌŐ             EŝŬĞ

      ϭϮϭ           ŶŝŬĞƐŚŽĞƐƐĂůĞ͘ƵƐ͘ŽƌŐ            EŝŬĞ

      ϭϮϮ          ŶŝŬĞƐŚŽĞƐƐŚŽƉ͘ƵƐ͘ĐŽŵ             EŝŬĞ

      ϭϮϯ        ŶŝŬĞƐŚŽĞƐǁŚŽůĞƐĂůĞ͘ƵƐ͘ĐŽŵ          EŝŬĞ

      ϭϮϰ       ŶŝŬĞƐŶĞĂŬĞƌƐĨŽƌŵĞŶǁŽŵĞŶ͘ƵƐ          EŝŬĞ

      ϭϮϱ          ŶŝŬĞƐƚŽƌĞĨĂĐƚŽƌǇ͘ƵƐ͘ĐŽŵ          EŝŬĞ



                                        ϲ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 101 of 349




                           /ŶĨƌŝŶŐŝŶŐŽŵĂŝŶEĂŵĞƐ

     EŽ͘                  tĞďƐŝƚĞ                      dƌĂĚĞŵĂƌŬ/ŶĨƌŝŶŐĞĚ

      ϭϮϲ          ŶŝŬĞǁŚŽůĞƐĂůĞ͘ƵƐ͘ŽƌŐ            EŝŬĞ

      ϭϮϳ      ŶŝŬĞǁŚŽůĞƐĂůĞƐƵƉƉůŝĞƌƐ͘ƵƐ͘ĐŽŵ       EŝŬĞ

      ϭϮϴ           ŽĨĨǁŚŝƚĞŶŝŬĞ͘ƵƐ͘ĐŽŵ            EŝŬĞ

      ϭϮϵ       ǁŚŽůĞƐĂůĞĂŝƌũŽƌĚĂŶƐĐŚĞĂƉ͘ƵƐ        ŝƌ:ŽƌĚĂŶ

      ϭϯϬ    ǁŚŽůĞƐĂůĞŶŝŬĞƐŚŽĞƐĐůŽƚŚŝŶŐ͘ƵƐ͘ĐŽŵ     EŝŬĞ

      ϭϯϭ     ǁŚŽůĞƐĂůĞŶŝŬĞƐŚŽĞƐŽŶůŝŶĞ͘ƵƐ͘ĐŽŵ      EŝŬĞ

                                  EĞƚǁŽƌŬϯϮ

      ϭϯϮ              ďǇͲŶŝŬĞƐ͘ĐŽŵ                EŝŬĞ

      ϭϯϯ             ŶŝŬĞƐƚƌĞĞƚ͘ĐŽŵ               EŝŬĞ





                                         ϳ

Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 102 of 349




             EXHIBIT 
    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 103 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                                    EĞƚǁŽƌŬϭ

                 ϭ                 ϭϬϱϰϰϯϰϰϮϵΛƋƋ͘ĐŽŵ

                 Ϯ                 ϭϬϲϱϮϵϯϭϬϯΛƋƋ͘ĐŽŵ

                 ϯ                 ϭϲϮϳϳϭϮϭϭϬΛƋƋ͘ĐŽŵ

                 ϰ                 ϮϭϲϬϰϴϵϵϲϳΛƋƋ͘ĐŽŵ

                 ϱ                  ϯϲϮϵϮϭϴϴϵΛƋƋ͘ĐŽŵ

                 ϲ                  ϱϰϮϱϳϴϯϮϰΛƋƋ͘ĐŽŵ

                 ϳ                  ϲϭϭϱϵϵϴϲϲΛƋƋ͘ĐŽŵ

                 ϴ                  ϳϯϱϰϱϬϴϲϰΛƋƋ͘ĐŽŵ

                 ϵ                  ϴϬϵϬϴϳϮϲϭΛƋƋ͘ĐŽŵ

                 ϭϬ              ĂďϮϳϭϱϬϬϴϲϯϬΛŐŵĂŝů͘ĐŽŵ

                 ϭϭ               ĂďϮϳϭϱϴϲϯϬΛŐŵĂŝů͘ĐŽŵ

                 ϭϮ               ĂĚŵŝŶΛĚĞĚĞĐŵƐϱϭ͘ĐŽŵ

                 ϭϯ                  ĂĚŵŝŶΛĚƵŝĂƚ͘ĐŽŵ

                 ϭϰ                ĂŐĞŶƚϮϬϭϴΛǇĞĂŚ͘ŶĞƚ

                 ϭϱ                 ĂŐĞŶƚďƵǇΛǇĞĂŚ͘ĐŽŵ

                 ϭϲ                 ĂŐĞŶƚďƵǇΛǇĞĂŚ͘ŶĞƚ

                 ϭϳ              ĂŝƌũŽƌĚĂŶ͘ŚŬΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϭϴ                 ĂŬŝĐŬǌϮϯΛŐŵĂŝů͘ĐŽŵ

                 ϭϵ            ďĞǇŽƵƌũŽƌĚĂŶƐ͘ĐŽŵΛŐŵĂŝů͘ĐŽŵ

                 ϮϬ              ďĞǇŽƵƌũŽƌĚĂŶƐΛŐŵĂŝů͘ĐŽŵ

                 Ϯϭ            ďĞǇŽƵƌũŽƌĚĂŶƐŚŽƉΛŐŵĂŝů͘ĐŽŵ



                                         ϭ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 104 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϮϮ               ďĞǇŽƵƌƐŚŽƉϲΛŐŵĂŝů͘ĐŽŵ

                 Ϯϯ              ďƌĂŶĚĂŝƌũŽƌĚĂŶΛŐŵĂŝů͘ĐŽŵ

                 Ϯϰ             ďƌĂŶĚĂŝƌũŽƌĚĂŶΛŝĐůŽƵĚ͘ĐŽŵ

                 Ϯϱ              ĐŐϭϰϲϲϱϮϰϱϵϰΛŐŵĂŝů͘ĐŽŵ

                 Ϯϲ                 ĐŐϵϲϴϱΛŐŵĂŝů͘ĐŽŵ

                 Ϯϳ                ĐŐϵϲϴϱΛŚŽƚŵĂŝů͘ĐŽŵ

                 Ϯϴ              ĐŝƚǇƐŽůĞ͘ŶĞƚϭϵΛŐŵĂŝů͘ĐŽŵ

                 Ϯϵ              ĐŝƚǇƐŽůĞŶĞƚϭϵΛŐŵĂŝů͘ĐŽŵ

                 ϯϬ            ĐŽŵƉůĂŝŶƚƐĐĞŶƚƌĞΛǇĂŚŽŽ͘ĐŽŵ

                 ϯϭ           ĐƵƐƚŽŵĞƌĐŽŵƉůĂŝŶϭϴΛŐŵĂŝů͘ĐŽŵ

                 ϯϮ                ĚĂŝƌũŽƌĚĂŶΛŐŵĂŝů͘ĐŽŵ

                 ϯϯ                 ĞďƵǇϬϵϮϴΛǇĞĂŚ͘ŶĞƚ

                 ϯϰ                ĨŝƌĞǇǌǇϴϴΛŐŵĂŝů͘ĐŽŵ

                 ϯϱ                ĨũǌƐĐƉůϮϳϭϬϯϴΛƋƋ͘ĐŽŵ

                 ϯϲ                   ŐĞĚŝǆŝĞΛƋƋ͘ĐŽŵ

                 ϯϳ                ŐĞŽϵϵŽŽŝΛŐŵĂŝů͘ĐŽŵ

                 ϯϴ                ŐŽĨŝƌĞŬŝĐŬƐΛŐŵĂŝů͘ĐŽŵ

                 ϯϵ              ŐŽŐŽǇĞĞǌǇϭϮϯΛŐŵĂŝů͘ĐŽŵ

                 ϰϬ             ŚŝƉŚŽƉůŝŶĚĂϭϴΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϭ                     ŚŬΛǁĞƐƚ͘ĐŶ

                 ϰϮ              ŝĐŬƐŽƌĚŝĞŶĞƚϮϯΛŐŵĂŝů͘ĐŽŵ

                 ϰϯ              ũŽƌĚĂŶƐĐůƵďŶĞƚΛŐŵĂŝů͘ĐŽŵ



                                         Ϯ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 105 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϰϰ             ũŽƌĚĂŶƐŶĞĂŬĞƌϭϴΛŐŵĂŝů͘ĐŽŵ

                 ϰϱ            ũŽƌĚĂŶƐŶĞĂŬĞƌƐϭϴΛŐŵĂŝů͘ĐŽŵ

                 ϰϲ           ũŽƌĚĂŶƐǁŚŽůĞƐĂůĞϵϳΛŐŵĂŝů͘ĐŽŵ

                 ϰϳ                    ŬΛŐŵĂŝů͘ĐŽŵ

                 ϰϴ                 ŬĞĞƉϮϬϬϴΛŵĂŝů͘ĐŽŵ

                 ϰϵ                 ŬŝĐŬĐĐϴϴΛŐŵĂŝů͘ĐŽŵ

                 ϱϬ                ŬŝĐŬŽŶŝĨŝƌĞΛŐŵĂŝů͘ĐŽŵ

                 ϱϭ                ŬŝĐŬƐŽƌĚŝĞŶĞƚϮϯΛŐŵĂŝů

                 ϱϮ             ŬŝĐŬƐŽƌĚŝĞŶĞƚϮϯΛŐŵĂŝů͘ĐŽŵ

                 ϱϯ              ŬŝĐŬƐŽƌĚŝĞŶĞƚΛŐŵĂŝů͘ĐŽŵ

                 ϱϰ               ŬŝĐŬƐƐĂůĞϵϵϳΛŐŵĂŝů͘ĐŽŵ

                 ϱϱ                ŬŝĐŬƐƐŽĨŝƌĞΛŐŵĂŝů͘ĐŽŵ

                 ϱϲ                ŬŝĐŬǌĐůƵďϵΛŐŵĂŝů͘ĐŽŵ

                 ϱϳ             ŬŝĐŬǌŵĂůůƐĞƌǀŝĐĞΛŐŵĂŝů͘ĐŽŵ

                 ϱϴ                   ŬƵǆƵŚĞΛĨƌͲĨƌ͘ŝŶ

                 ϱϵ               ůŝũƵĂŶǁĂŶŐϲϲΛϭϮϲ͘ĐŽŵ

                 ϲϬ               ůŝŶĨĞŝĨĞŝϴϴϲΛŐŵĂŝů͘ĐŽŵ

                 ϲϭ               ůŽǁŶŵƵǇǌΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϲϮ                ůƵŽďŝŶŐϴϳΛŐŵĂŝů͘ĐŽŵ

                 ϲϯ              ŵϭϱϬϭϱϰϳϰϭϴϵΛϭϲϯ͘ĐŽŵ

                 ϲϰ             ŵϭϳϬϳϬϭϭϭϲϮϱͺϭΛϭϲϯ͘ĐŽŵ

                 ϲϱ              ŵϭϳϭϵϭϭϬϱϵϲϵΛϭϲϯ͘ĐŽŵ



                                         ϯ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 106 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϲϲ              ŵϭϴϯϱϵϬϯϭϰϱϲΛϭϲϯ͘ĐŽŵ

                 ϲϳ               ŵŽƵĂƌŝŽƚΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϲϴ              ŶŝĐĞŬŝĐŬƐǇĞĞǌǇΛŐŵĂŝů͘ĐŽŵ

                 ϲϵ               ŶŝĐĞŬŝĐŬǌϭϴΛŐŵĂŝů͘ĐŽŵ

                 ϳϬ              ŶŝĐĞǇĞƐ͘ǀŝƉΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϳϭ               ŶŝĐĞǇĞƐŶĞƚΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϳϮ                ŽŐŬŝĐŬƐƉƌŽΛŐŵĂŝů͘ĐŽŵ

                 ϳϯ             ƉĂǇŵĞŶƚŽŶůŝŶĞϴϳΛŐŵĂŝů͘ĐŽŵ

                 ϳϰ              ƉĞƌĨĞĐƚŬŝĐŬƐϴϴΛŐŵĂŝů͘ĐŽŵ

                 ϳϱ            ƉĞƌĨĞĐƚŬŝĐŬƐĞƌǀŝĐĞΛŐŵĂŝů͘ĐŽŵ

                 ϳϲ              ƉĞƌĨĞĐƚŬŝĐŬƐŚŬΛŐŵĂŝů͘ĐŽŵ

                 ϳϳ             ƉĞƌĨĞĐƚŬŝĐŬƐŶĞƚΛŝĐůŽƵĚ͘ĐŽŵ

                 ϳϴ             ƉĞƌĨĞĐƚŬŝĐŬƐƌƵƌƵΛŐŵĂŝů͘ĐŽŵ

                 ϳϵ              ƉĞƌĨĞĐƚŬŝĐŬǌϭϴΛŐŵĂŝů͘ĐŽŵ

                 ϴϬ            ƉĞƌĨĞĐƚƐŶĞĂŬĞƌůĞĂŚΛŐŵĂŝů͘ĐŽŵ

                 ϴϭ              ƉĞƌĨĞĐƚǇĞĞǌǇƐΛŐŵĂŝů͘ĐŽŵ

                 ϴϮ              ƉŝĐŬŶŝĐĞŬŝĐŬƐΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϴϯ                ƉŝŶŬŝŶŐĚŝǇΛǇĂŚŽŽ͘ĐŽŵ

                 ϴϰ              ƉŬĨĂĐƚŽƌǇϴϴΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϴϱ               ƉŬŐŽĚĚƌĞĂŵΛŐŵĂŝů͘ĐŽŵ

                 ϴϲ               ƉŬŐŽĚŬŝŵΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϴϳ               ƉŬŐŽĚǇĞĞǌǇΛŐŵĂŝů͘ĐŽŵ



                                         ϰ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 107 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϴϴ               ƉŬŐŽůĚĞŶŝŶĐΛŐŵĂŝů͘ĐŽŵ

                 ϴϵ               ƉŬŐƌŽƵƉƐϴϴΛŐŵĂŝů͘ĐŽŵ

                 ϵϬ               ƉŬƐŶĞĂŬĞƌϰƵΛŐŵĂŝů͘ĐŽŵ

                 ϵϭ               ƉŬƐŶĞĂŬĞƌϴϴΛŐŵĂŝů͘ĐŽŵ

                 ϵϮ             ƉƌŽĚƵĐƚŝŽŶΛǇĞĞǌǇďƵƐƚĂ͘ŶĞƚ

                 ϵϯ                  ƌĚĂŶΛŝĐůŽƵĚ͘ĐŽŵ

                 ϵϰ               ƌĞĂůǇĞĞǌǇďĂǇΛŐŵĂŝů͘ĐŽŵ

                 ϵϱ               ƌŽĐŬŬŝĐŬƐƉƌŽΛŐŵĂŝů͘ĐŽŵ

                 ϵϲ                ƐŚŝǌŚĂŶĨĂŶΛϭϮϲ͘ĐŽŵ

                 ϵϳ            ƐŚŽĞƐĨĂĐƚŽƌǇϯϭϴΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϵϴ              ƐŚŽĞƐŽŶĨŝƌĞŶĞƚΛŐŵĂŝů͘ĐŽŵ

                 ϵϵ                 ƐŚŽƉŬŝŶŐΛǇĞĂŚ͘ŶĞƚ

                 ϭϬϬ            ƐŶĞĂŬĞƌŐƐ͘ŽĨĨŝĐŝĂůΛŐŵĂŝů͘ĐŽŵ

                 ϭϬϭ            ƐŶĞĂŬĞƌŐƐŽĨĨŝĐŝĂůΛŐŵĂŝů͘ĐŽŵ

                 ϭϬϮ              ƐŶĞĂŬĞƌŝĐŽŶƐΛŐŵĂŝů͘ĐŽŵ

                 ϭϬϯ            ƐŶĞĂŬĞƌŶĞǁǌ͘ŶĞƚΛŐŵĂŝů͘ĐŽŵ

                 ϭϬϰ          ƐŶĞĂŬĞƌƐŚŽĞďŽǆĐůƵďΛŐŵĂŝů͘ĐŽŵ

                 ϭϬϱ           ƐŶĞĂŬĞƌƐŚŽĞďŽǆŶĞƚΛŐŵĂŝů͘ĐŽŵ

                 ϭϬϲ           ƐŶĞĂŬƐŚŽĞďŽǆĐůƵďΛŐŵĂŝů͘ĐŽŵ

                 ϭϬϳ             ƐŽůĞƉĞƌĨĞĐƚϲϲϲΛŐŵĂŝů͘ĐŽŵ

                 ϭϬϴ               ƐŽůĞƐůŝŬĞΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϭϬϵ           ƐƉĂŶƚƌǇŵǇǁĂǇƵƐĂΛŐŵĂŝů͘ĐŽŵ



                                         ϱ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 108 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϭϭϬ            ƐƚƌŽŶŐϮϳϵϲϲϯϱϭϵϳΛƋƋ͘ĐŽŵ

                 ϭϭϭ              ƐƵƉƉŽƌƚΛĐϰĨĂĐƚŽƌǇ͘ĐŽŵ

                 ϭϭϮ              ƚŽƉĨĂĐƚŽƌǇƐϲΛŐŵĂŝů͘ĐŽŵ

                 ϭϭϯ             ƚŽƉĨĂĐƚŽƌǇƐƌƵΛŐŵĂŝů͘ĐŽŵ

                 ϭϭϰ              ƚŽƉŬŝĐŬƐƐϬϭϲΛŐŵĂŝů͘ĐŽŵ

                 ϭϭϱ              ƚŽƉŬŝĐŬƐƐϭϲΛŐŵĂŝů͘ĐŽŵ

                 ϭϭϲ               ƚŽƉŬŝĐŬǌĐŽŵΛϭϲϯ͘ĐŽŵ

                 ϭϭϳ             ǆŝŶϮϬϭϲϬϭϭϮΛĨŽǆŵĂŝů͘ĐŽŵ

                 ϭϭϴ              ǇĞĞǌǇďƵƐƚĂƐΛŐŵĂŝů͘ĐŽŵ

                 ϭϭϵ           ǇĞĞǌǇŵĂĨŝĂƐŶĞĂŬĞƌΛŐŵĂŝů͘ĐŽŵ

                 ϭϮϬ              ǇĞĞǌǇƋƵĞĞŶϲΛŐŵĂŝů͘ĐŽŵ

                 ϭϮϭ             ǇĞĞǌǇƐƚƌĂĚĞŶĞƚΛŐŵĂŝů͘ĐŽŵ

                 ϭϮϮ            ǇĞĞǌǇƐƵƉƉůŝĞƌϴϴΛŐŵĂŝů͘ĐŽŵ

                 ϭϮϯ            ǇĞĞǌǇǁŚŽůĞƐĂůĞΛŐŵĂŝů͘ĐŽŵ

                 ϭϮϰ             ǇƵĨĂŶŐϭϵϵϬϳϴϵΛϭϲϯ͘ĐŽŵ

                 ϭϮϱ            ǇƵŬŝĐŝƚǇƐŽůĞ͘ŶĞƚΛŐŵĂŝů͘ĐŽŵ

                 ϭϮϲ           ǇƵŬŝǁƵĐŝƚǇƐŽůĞ͘ŶĞƚΛŐŵĂŝů͘ĐŽŵ

                 ϭϮϳ              ǇǌǇƐŚŽǁϱϮϴΛŐŵĂŝů͘ĐŽŵ

                 ϭϮϴ             ǇǌǇǁŚŽůĞƐĂůĞΛŐŵĂŝů͘ĐŽŵ

                 ϭϮϵ              ǌŚĞŶŵĞŝůŝŶϲϲΛϭϮϲ͘ĐŽŵ

                 ϭϯϬ                 ǌůũĚϯϱΛƐŝŶĂ͘ĐŽŵ

                                    EĞƚǁŽƌŬϮ



                                         ϲ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 109 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϭϯϭ               ϮϵϲϰϲϴϴϴϯϰΛƋƋ͘ĐŽŵ

                 ϭϯϮ                ϲϱϰϵϴϰϵϲϲΛƋƋ͘ĐŽŵ

                 ϭϯϯ               ĨǇǇĐƵƐƚŽŵΛŐŵĂŝů͘ĐŽŵ

                 ϭϯϰ                ŝŵĞƐŬŝŶƌΛŐŵĂŝů͘ĐŽŵ

                 ϭϯϱ                 ũƵďĂŽΛǆŝŶŶĞƚ͘ĐŽŵ

                 ϭϯϲ             ƐĞƌǀŝĐĞΛĞŐĂŵĞƐĐŚŝŶĂ͘ŶĞƚ

                 ϭϯϳ               ƐƵƉƉŽƌƚΛƋƵĞŵŝŶŝ͘ŶĞƚ

                 ϭϯϴ               ǌĐŚĞŶƐŚƵŽΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϯ

                 ϭϯϵ               ϭϮϳϯϮϬϱϱϰϯΛƋƋ͘ĐŽŵ

                 ϭϰϬ              ϰϴϱϲϲϵϵϵΛŚǆŵĂŝů͘ĐŽŵ

                 ϭϰϭ                ϱϲϴϯϭϯϳϰϰΛƋƋ͘ĐŽŵ

                 ϭϰϮ                   ĂŐƌĐĐΛĨƌͲĨƌ͘ŝŶ

                 ϭϰϯ           ĂŵďĞƌƉĂƚƌŝĐŬϱϱϲϲΛŐŵĂŝů͘ĐŽŵ

                 ϭϰϰ             ĂƌĞŶϲϲϲϴϴϴΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϭϰϱ            ĂƌƚŚƵƌΛŐůŽďĂůƐŽůǀĞƐƚŽƌĞ͘ĐŽŵ

                 ϭϰϲ              ďĞĞƐƉŚǇƐŝĐƐǌŚΛƐŝŶĂ͘ĐŽŵ

                 ϭϰϳ               ďĞŶƐŽŶƐĚƐΛŵĂŝů͘ĐŽŵ

                 ϭϰϴ                ďĞƌŐϯϴƋǀŝƐƚΛĨƌͲĨƌ͘ŝŶ

                 ϭϰϵ           ďĞƌŶŝĞĐĞƉĂŐĞϭϬϱϭϵΛŐŵĂŝů͘ĐŽŵ

                 ϭϱϬ                ďůĂŝƌƐƚǇůĞƐΛƐŝŶĂ͘ĐŽŵ

                 ϭϱϭ                 ďŽƉǌĞǆΛϭϲϯ͘ĐŽŵ



                                         ϳ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 110 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϭϱϮ            ďƌĂŶĚĨĂĐƌŽƌǇƐƚŽƌĞΛϭϮϲ͘ĐŽŵ

                 ϭϱϯ              ďƐƵϯϴƋƵũũǌƵďΛŐŵĂŝů͘ĐŽŵ

                 ϭϱϰ                ďƵŶĐŚǁϰϵΛϭϲϯ͘ĐŽŵ

                 ϭϱϱ             ĐĂƌĚŝŐĂŶƉƌŽΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϭϱϲ            ĐĂƌůŽƚƚĂŵƵƌƌĂŚΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϭϱϳ             ĐŚĞŶǁĞŝǁĞŝϬϬϳϴΛϭϲϯ͘ĐŽŵ

                 ϭϱϴ               ĐŽŶƐƉŝĐƵŽŽΛŐŵǆ͘ĐŽŵ

                 ϭϱϵ             ĐŽŶƚĂĐƚƵƐΛĂŝƐĂŽƵƚůĞƚ͘ĐŽŵ

                 ϭϲϬ               ĐƵƐƚŽŵĞƌΛĐƉũƵƐ͘ĐŽŵ

                 ϭϲϭ         ĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞϲϲϬϮϯϯΛŐŵĂŝů͘ĐŽŵ

                 ϭϲϮ       ĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞΛĂĨƚĞƌͲƐĂůĞƐĞƌǀŝĐĞ͘ĐŽŵ

                 ϭϲϯ             ĚĂǀŝĚďƵƐǇĐŽŵΛŐŵĂŝů͘ĐŽŵ

                 ϭϲϰ                ĚĚŽƌŝƐϰϴϵΛƐŝŶĂ͘ĐŽŵ

                 ϭϲϱ                ĚĚŽƌŝƐϳϴϰΛƐŝŶĂ͘ĐŽŵ

                 ϭϲϲ            ĚŝƌĞĐĐŝŽŶΛƐĂŶƚĂďĞƌŶĂƌĚŝƚĂ͘ĞƐ

                 ϭϲϳ                ĚŽƵůĂŝůĂϰϱΛƐŝŶĂ͘ĐŽŵ

                 ϭϲϴ           ĞĚŚĂƌĚǇƐŚŽƉϬϭΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϭϲϵ             ĞůŝũĂŚϭϱϯΛũĂĐŬĂŽƵƚůĞƚ͘ĐŽŵ

                 ϭϳϬ          ĞŵĂŝůΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞƐƚ͘ĐŽŵ

                 ϭϳϭ                ĞƐƐŝĞŚƵŶƚΛŐŵǆ͘ĐŽŵ

                 ϭϳϮ              ĨĂƐŚŝŽŶƐƐƚǇůĞƐΛƐŝŶĂ͘ĐŽŵ

                 ϭϳϯ            ŐŽƌĚŽŶϯϴϯΛũĂĐŬĂŽƵƚůĞƚ͘ĐŽŵ



                                         ϴ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 111 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϭϳϰ                 ŐǇŝǁϬϮΛƐŝŶĂ͘ĐŽŵ

                 ϭϳϱ                  ŚĞůůŽΛŚĞǌǇ͘ŽƌŐ

                 ϭϳϲ                   ŚĞůůŽΛŚĞǌǇ͘ƌƵ

                 ϭϳϳ          ŚĞůƉĚĞƐŬΛĐůŝĞŶƚƐĞƌǀŝĐĞŚŽŵĞ͘ĐŽŵ

                 ϭϳϴ         ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞƐƚ͘ĐŽŵ

                 ϭϳϵ       ŚĞůƉĚĞƐŬΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞƐŐůŽďĂů͘ĐŽŵ

                 ϭϴϬ              ŚŽůůǇŵŽƌŝŶΛǇĂŚŽŽ͘ĐŽŵ

                 ϭϴϭ               ŚŽƵǌŚŝƐŝϭϲϳΛϭϲϯ͘ĐŽŵ

                 ϭϴϮ            ŚƵŝǌŚŽƵŚƵĂŶŐǇƵĂŶΛϭϲϯ͘ĐŽŵ

                 ϭϴϯ                 ŝŶΛƌŽŵĂĚĞƐŝŐŶ͘ŝƚ

                 ϭϴϰ               ŝŶĨŽΛƉƌŽŵŽŚŽŵĞƐ͘ƌƵ

                 ϭϴϱ              ũŝůůŝĂŶΛũĂĐŬĂŽƵƚůĞƚ͘ĐŽŵ

                 ϭϴϲ              ũƵůŝĂŶ͘ǀĂǌƋƵĞǌΛŵƐŶ͘ĐŽŵ

                 ϭϴϳ                   ŬĐƵϯΛĨƌͲĨƌ͘ŝŶ

                 ϭϴϴ             ŬŽŶƐƵůƚĂŶƚŽŬŽǌŚΛƐŝŶĂ͘ĐŽŵ

                 ϭϴϵ                ůǁǆϲϬϴΛŐŵĂŝů͘ĐŽŵ

                 ϭϵϬ               ŵĂďĞůůĞĞΛŵƐŐƐĂĨĞ͘ŝŽ

                 ϭϵϭ            ŵĚŚŽƚĞůŐƌĂŶĚĞƵƌΛŐŵĂŝů͘ĐŽŵ

                 ϭϵϮ          ŵĞƌůǇŶƐƚŽƌĞǇƚƌĂŶϭϵΛŐŵĂŝů͘ĐŽŵ

                 ϭϵϯ         ŵŝĐŚĂĞůŬŽƌƐŽƵƚůĞƚϬϭΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϭϵϰ               ŵŽǁŝŐŵďŚΛϭϲϯ͘ĐŽŵ

                 ϭϵϱ             ŵǇƐŚŽĞƐϬϭΛŚŽƚŵĂŝů͘ĐŽŵ



                                         ϵ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 112 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϭϵϲ          ŶĂŶĐǇĐĂƌƌŝůůŽϬϱϭϰΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϭϵϳ               ŶŝŶŝϲϴϴϴϵϵϵΛϭϲϯ͘ĐŽŵ

                 ϭϵϴ            ŶŝǀŽǀĂŶĂƐƐĂďŝǌΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϭϵϵ               ŶŽŝƐĞƚƵŶĞƌΛŐŵĂŝů͘ĐŽŵ

                 ϮϬϬ          ŽƌĚĞƌƐΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞƐƚ͘ĐŽŵ

                 ϮϬϭ              ŽƚŝƐĂŐƌĂŶƚΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϮϬϮ            ŽƵƚůĞƚƐƚŽƌĞǀŝƉΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϮϬϯ           ƉϴŵϯĚďŽĨϱϭůďŶǁϴĐΛϭϲϯ͘ĐŽŵ

                 ϮϬϰ           ƉĞƚĞƌƐŽŶϳϲϲΛũĂĐŬĂŽƵƚůĞƚ͘ĐŽŵ

                 ϮϬϱ                ƉŬΛĐŚĂǇƵƐĂůĞ͘ĐŽŵ

                 ϮϬϲ             ƉŽŵŽƐĚƐϳϵΛǇĂŶĚĞǆ͘ĐŽŵ

                 ϮϬϳ           ƉƌĞƐĐŽƚƚϭϴϰΛũĂĐŬĂŽƵƚůĞƚ͘ĐŽŵ

                 ϮϬϴ             ƌĂŝŶďŽǁƚƌǇŝŶŐΛŐŵĂŝů͘ĐŽŵ

                 ϮϬϵ                ƌŝĐŚǇϰϱΛƚĞĐŚŝĞ͘ĐŽŵ

                 ϮϭϬ             ƌŽƐĞƐĞĂϱϮϭΛŚŽƚŵĂŝů͘ĐŽŵ

                 Ϯϭϭ            ƌƵĚŽůĨϯϲϰΛũĂĐŬĂŽƵƚůĞƚ͘ĐŽŵ

                 ϮϭϮ                   ƐϯϵϵĨΛĨƌͲĨƌ͘ŝŶ

                 Ϯϭϯ          ƐĂůĞƐΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞďĞƐƚ͘ĐŽŵ

                 Ϯϭϰ               ƐĂŶƚƌŝĚĂǇĂŚΛϭϲϯ͘ĐŽŵ

                 Ϯϭϱ           ƐĞĐƌĞƚĂƌŝĂΛƐĂŶƚĂďĞƌŶĂƌĚŝƚĂ͘ĞƐ

                 Ϯϭϲ             ƐĞƌǀŝĐĞϭϬΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

                 Ϯϭϳ             ƐĞƌǀŝĐĞϭϰΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ



                                        ϭϬ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 113 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 Ϯϭϴ             ƐĞƌǀŝĐĞϭϲΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

                 Ϯϭϵ              ƐĞƌǀŝĐĞϭΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

                 ϮϮϬ              ƐĞƌǀŝĐĞϴΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

                 ϮϮϭ              ƐĞƌǀŝĐĞΛĐĞŶƚĞƌƐǀŝƉ͘ĐŽŵ

                 ϮϮϮ        ƐĞƌǀŝĐĞΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞƐŐůŽďĂů͘ĐŽŵ

                 ϮϮϯ                ƐĞƌǀŝĐĞΛĞĞƐŽŶĂ͘ĐŽŵ

                 ϮϮϰ             ƐĞƌǀŝĐĞƐΛĂůŝǀŝƉƐĞƌǀŝĐĞ͘ĐŽŵ

                 ϮϮϱ               ƐŝůǀĞƌĨŝƚŶĞƐƐΛƐŝŶĂ͘ĐŽŵ

                 ϮϮϲ                ƐƐƚǇůĞƐůĚΛƐŝŶĂ͘ĐŽŵ

                 ϮϮϳ                  ƐƚĞŚŶŽŬΛĂĐŽ͘Đǌ

                 ϮϮϴ               ƐƵƉƉŽƌƚΛĂĚĂƐƐŚŽĞƐ͘ƐŐ

                 ϮϮϵ          ƐƵƉƉŽƌƚΛĂůůƐƚĂƌĐŽŶǀĞƌƐĞ͘ƵŬ͘ĐŽŵ

                 ϮϯϬ               ƐƵƉƉŽƌƚΛũĚŽŶůŝŶĞ͘ŝŶĨŽ

                 Ϯϯϭ             ƐƵƉƉŽƌƚΛŶŝŬĞĐŽƵƉŽŶ͘ĐŽŵ

                 ϮϯϮ              ƐƵƉƉŽƌƚΛŽǆďŽƌĚĞƌ͘ĐŽŵ

                 Ϯϯϯ              ƐƵƉƉŽƌƚΛƌƵŶͲƚƌĂŝůƐ͘ĐŽŵ

                 Ϯϯϰ              ƐƵƉƉŽƌƚΛƐƉƌĞĞŬŝŶŐ͘ĐŽŵ

                 Ϯϯϱ         ƐƵƉƉŽƌƚΛƚŚĞƐŶĞĂŬĞƌƐƐƵƉƉůŝĞƌ͘ĐŽŵ

                 Ϯϯϲ                  ƐƵƉƉŽƌƚΛǁǁǁ

                 Ϯϯϳ              ƚĂŽǁĞŝũϰϭϵϴϳΛϭϲϯ͘ĐŽŵ

                 Ϯϯϴ               ƚĞĂƚĂůŬϭϴϱϲΛϭϲϯ͘ĐŽŵ

                 Ϯϯϵ          ƚŽŵĞƌƐĞƌǀŝĐĞϲϲϬϮϯϯΛŐŵĂŝů͘ĐŽŵ



                                        ϭϭ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 114 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϮϰϬ              ǀŝŝŝƉͺϭϮϯϰƋǁĞΛϭϲϯ͘ĐŽŵ

                 Ϯϰϭ             ǀŝƉƐŚŽĞƐϬϬϭΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϮϰϮ              ǀŝƉƚƌĂĚĞϵϲΛŚŽƚŵĂŝů͘ĐŽŵ

                 Ϯϰϯ              ǁĂůůĂĐĞϭϴϭϴΛŐŵǆ͘ĐŽŵ

                 Ϯϰϰ                  ǆďĨŚƐƚΛĨƌͲĨƌ͘ŝŶ

                 Ϯϰϱ                ǇĐϱϵϴΛŽƵƚůŽŽŬ͘ĐŽŵ

                 Ϯϰϲ                ǇůƐǆĞŬƐĂƵƉΛĨƌͲĨƌ͘ŝŶ

                 Ϯϰϳ            ǇŽƵŶŐƐŶĞĂŬĞƌΛďƐďŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϰ

                 Ϯϰϴ                ϮϰϵϬϱϬϮϰϱΛƋƋ͘ĐŽŵ

                 Ϯϰϵ                 ĐŚƌŝůŝƐĂΛϭϲϯ͘ĐŽŵ

                 ϮϱϬ           ůŝĂŶŐŚĂŝũƵŶϮϯϭϮΛŽƵƚůŽŽŬ͘ĐŽŵ

                 Ϯϱϭ          ƐĂůĞƐΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞǀŝĞǁ͘ĐŽŵ

                 ϮϱϮ             ƐĞůůϮϬϭϱĂĂƌŽŶΛŐŵĂŝů͘ĐŽŵ

                 Ϯϱϯ           ƐĞƌǀŝĐĞϭΛĨĞĞĚďĂĐŬͲŽŶůŝŶĞ͘ŽƌŐ

                 Ϯϱϰ            ƐĞƌǀŝĐĞΛĨĞĞĚďĂĐŬͲŽŶůŝŶĞ͘ŽƌŐ

                                    EĞƚǁŽƌŬϱ

                 Ϯϱϱ                ĂŶƉŬŝĐŬƐΛŐŵĂŝů͘ĐŽŵ

                 Ϯϱϲ                 ƌŵďƌĂŝŶΛĂŝůŝĂŝ͘ŶĞƚ

                 Ϯϱϳ                 ƐĂůĞƐΛĂŶƉŬŝĐŬ͘ĐŽ

                 Ϯϱϴ                ƐĂůĞƐΛĂŶƉŬŝĐŬ͘ĐŽŵ

                                    EĞƚǁŽƌŬϲ



                                        ϭϮ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 115 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 Ϯϱϵ                ĂǀĞũŵĞϭΛŐŵĂŝů͘ĐŽŵ

                 ϮϲϬ               ĨŽŽƚƐŬŝĐŬϮΛŐŵĂŝů͘ĐŽŵ

                 Ϯϲϭ              ŬĂƌŝƵƐƐϱŵĞũΛŐŵĂŝů͘ĐŽŵ

                 ϮϲϮ             ŬŝĐŬƐƉĞƌĨĞĐƚƌƵΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϳ

                 Ϯϲϯ                ϯϰϯϭϴϳϱϱϮΛƋƋ͘ĐŽŵ

                 Ϯϲϰ           ďƌĂŶĚƐŶĞĂŬĞƌƚǁŝŶƐΛŐŵĂŝů͘ĐŽŵ

                 Ϯϲϱ           ƉĞƌĨĞĐƚŬŝĐŬƐŽĨĨŝĐŝĂůΛŐŵĂŝů͘ĐŽŵ

                 Ϯϲϲ          ƐĞƌǀŝĐĞΛďƌĂŶĚƐŶĞĂŬĞƌƚǁŝŶƐ͘ĐŽŵ

                                    EĞƚǁŽƌŬϴ

                 Ϯϲϳ             ďĞƐƚƐŚŽĞƐϵϴϳΛŐŵĂŝů͘ĐŽŵ

                 Ϯϲϴ               ĚŵũǇĨƐŶŚΛŐŵĂŝů͘ĐŽŵ

                 Ϯϲϵ             ĨŽƌƵƐŚŽĞƐϭϮϯΛŐŵĂŝů͘ĐŽŵ

                 ϮϳϬ               ŐǆŶǌƵƉƌƵΛŐŵĂŝů͘ĐŽŵ

                 Ϯϳϭ            ŚĞůůŽĂůůƚŽƉƐŚŽĞƐΛŐŵĂŝů͘ĐŽŵ

                 ϮϳϮ              ũĚĨŽŽƚŽĨĨŝĐĞΛŐŵĂŝů͘ĐŽŵ

                 Ϯϳϯ              ŬŝŶĚƐŶĞĂŬĞƌΛŐŵĂŝů͘ĐŽŵ

                 Ϯϳϰ              ůϭϮϵϲϴϰϮϰϵϵΛŐŵĂŝů͘ĐŽŵ

                 Ϯϳϱ                ůŽŶŐϭϳϲϱΛϭϲϯ͘ĐŽŵ

                 Ϯϳϲ           ƚŝŬŝƐŚŽƉƉŝŶŐ͘ƌƵϭϮϯΛŐŵĂŝů͘ĐŽŵ

                 Ϯϳϳ              ƵƵďĂŐƐ͘ƐƵΛŚŽƚŵĂŝů͘ĐŽŵ

                 Ϯϳϴ             ǁŽǁƐŶĞĂŬĞƌϴϴΛŐŵĂŝů͘ĐŽŵ



                                        ϭϯ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 116 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 Ϯϳϵ              ǁŽǁƐŶĞĂŬĞƌΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϵ

                 ϮϴϬ           ĚĨǇŵĞƌĐŚĂŶĚŝƐŝŶŐΛŐŵĂŝů͘ĐŽŵ

                 Ϯϴϭ                ŝŶĨŽΛŶŝŬĞĐƌĂǌĞ͘ĐŽŵ

                 ϮϴϮ               ŬŝĐŬƐĐƌĂǌĞΛŐŵĂŝů͘ĐŽŵ

                 Ϯϴϯ             ŶŝŬĞĐƌĂǌĞ͘ĐŽŵΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϭϬ

                 Ϯϴϰ                ϭϰϵϰϰϬϳϭϰΛƋƋ͘ĐŽŵ

                 Ϯϴϱ                ϲϰϭϬϵϮϮϰϴΛƋƋ͘ĐŽŵ

                 Ϯϴϲ                    ΛŝĞƵƐĞ͘ĐŽŵ

                 Ϯϴϳ               ĐŚĞĂƉŝŶƵƐΛŐŵĂŝů͘ĐŽŵ

                 Ϯϴϴ               ĐŚĞĂƉŝŶƵƐΛŝĞƵƐĞ͘ĐŽŵ

                 Ϯϴϵ               ĐŚĞĂƉŵĂƐƐΛŝĞƵƐĞ͘ĐŽŵ

                 ϮϵϬ             ĐŚĞĂƉŵĂƐƐŶĞƚΛŐŵĂŝů͘ĐŽŵ

                 Ϯϵϭ             ŝĐŵƚƌĂĚĞƐŚŽƉΛŝĞƵƐĞ͘ĐŽŵ

                 ϮϵϮ             ŶŝŬĞďƵǇĞƌǌŽŶĞΛŐŵĂŝů͘ĐŽŵ

                 Ϯϵϯ             ŶŝŬĞďƵǇĞƌǌŽŶĞΛŝĞƵƐĞ͘ĐŽŵ

                 Ϯϵϰ            ŶŝŬĞĐůƵďǁĞď͘ĐŽŵΛŐŵĂŝů͘ĐŽŵ

                 Ϯϵϱ              ŶŝŬĞĐůƵďǁĞďΛŝĞƵƐĞ͘ĐŽŵ

                 Ϯϵϲ              ŶŝŬĞůŝŶĞ͘ĐŽŵΛŐŵĂŝů͘ĐŽŵ

                 Ϯϵϳ               ŶŝŬĞŵĂŝŶΛŐŵĂŝů͘ĐŽŵ

                 Ϯϵϴ              ŶŝŬĞŵĂǆǌŽŶĞΛŐŵĂŝů͘ĐŽŵ



                                        ϭϰ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 117 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 Ϯϵϵ            ŶŝŬĞƌƵŶŝŶŐƐŚŽĞƐΛŐŵĂŝů͘ĐŽŵ

                 ϯϬϬ           ŶŝŬĞƐĂůĞƐŚŽĞƐ͘ĐŽŵΛŐŵĂŝů͘ĐŽŵ

                 ϯϬϭ              ŶŝŬĞƐĂůĞǌŽŶĞΛŐŵĂŝů͘ĐŽŵ

                 ϯϬϮ           ŶŝŬĞƐŚŽĞƐǌŽŶĞ͘ĐŽŵΛŐŵĂŝů͘ĐŽŵ

                 ϯϬϯ              ƐĞƌǀŝĐĞϮΛǀŝŶĂǇŽƚĂƉ͘ĐŽŵ

                 ϯϬϰ               ƐĞƌǀŝĐĞΛŶŝŬĞůŝŶĞ͘ĐŽŵ

                 ϯϬϱ             ƐŚŽĞƐĐůĂŶ͘ĐŽŵΛŐŵĂŝů͘ĐŽŵ

                 ϯϬϲ               ƐŚŽĞƐĐůĂŶΛŝĞƵƐĞ͘ĐŽŵ

                 ϯϬϳ            ƐŚŽĞƐĞǆƚƌĂ͘ĐŽŵΛŐŵĂŝů͘ĐŽŵ

                 ϯϬϴ              ƐŚŽĞƐŝŵĂƌƚΛŐŵĂŝů͘ĐŽŵ

                 ϯϬϵ            ƐŚŽĞƐŵĂƐƐ͘ĐŽŵΛŐŵĂŝů͘ĐŽŵ

                 ϯϭϬ               ƐŚŽĞƐŵĂƐƐΛŝĞƵƐĞ͘ĐŽŵ

                                    EĞƚǁŽƌŬϭϭ

                 ϯϭϭ                 ŐůŐŚǀĐĂΛϭϲϯ͘ĐŽŵ

                 ϯϭϮ              ŚŽŽƉũŽƌĚĂŶΛǇĂŚŽŽ͘ĐŽŵ

                 ϯϭϯ              ŚŽŽƉũŽƌĚĂŶƐΛŐŵĂŝů͘ĐŽŵ

                 ϯϭϰ              ũŽƌĚĂŶƐĨŽƌĂůůΛŐŵĂŝů͘ĐŽŵ

                 ϯϭϱ                 ůƋƐϴϳϭΛϭϲϯ͘ĐŽŵ

                 ϯϭϲ            ŶĞǁũŽƌĚĂŶƐϮϬϭϴΛŐŵĂŝů͘ĐŽŵ

                 ϯϭϳ               ƐĂůĞΛŚĞĂĚũŽƌĚĂŶ͘ĐŽŵ

                 ϯϭϴ               ƐĂůĞΛŚŽŽƉũŽƌĚĂŶ͘ĐŽŵ

                 ϯϭϵ               ƐĂůĞΛũŽƌĚĂŶĚĞďƵƚ͘ĐŽŵ



                                        ϭϱ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 118 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϯϮϬ              ƐĂůĞΛũŽƌĚĂŶƐĨŽƌĂůů͘ĐŽŵ

                 ϯϮϭ                ƐĂůĞΛŬĚϭϭƐĂůĞ͘ĐŽŵ

                 ϯϮϮ                ƐĂůĞΛƐŽůĞŚĞůůŽ͘ĐŽŵ

                 ϯϮϯ              ƐŶĞĂŬĞƌŚĞůůŽΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϭϮ

                 ϯϮϰ                 ĂĚĂŵΛƵĞĚƵǇ͘ĐŽŵ

                 ϯϮϱ              ďƌŝƚŶĞǇϭϵϱϴΛŐŵĂŝů͘ĐŽŵ

                 ϯϮϲ               ĐĐƐϴϴϰϱΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϯϮϳ         ĐŽŶƚĂĐƚΛĐƵƐƚŽŵĞƌƐĞƌǀŝĐĞǀŝĞǁ͘ĐŽŵ

                 ϯϮϴ      ƐĞƌǀŝĐĞĐĞŶƚĞƌΛĐůŝĞŶƚƐĞƌǀŝĐĞŚŽŵĞ͘ĐŽŵ͘Ăůů

                 ϯϮϵ             ƐǌŚƌĞŝŬƌŵϵϰϵϵΛŐŵĂŝů͘ĐŽŵ

                 ϯϯϬ             ƚŽŵŵǇΛŵƵůƚŝǁĂǇƉĂǇ͘ĐŽŵ

                                    EĞƚǁŽƌŬϭϯ

                 ϯϯϭ               ŚǇƉĞƐŬŝĐŬΛŐŵĂŝů͘ĐŽŵ

                 ϯϯϮ               ŽŵŐŬŝĐŬǌϴΛŐŵĂŝů͘ĐŽŵ

                 ϯϯϯ             ǁĞŝǌŵĂŶŐϮŬǁůΛŐŵĂŝů͘ĐŽŵ

                 ϯϯϰ                ϰϲϰϬϳϬϰϭϯΛƋƋ͘ĐŽŵ

                 ϯϯϱ                ƵĂƐŚŽĞƐĞƌǀŝĐĞϲϴϴΛŐ

                 ϯϯϲ           ƵĂƐŚŽĞƐĞƌǀŝĐĞϲϴϴΛŐŵĂŝů͘ĐŽŵ

                 ϯϯϳ             ǁĂĚĚĞůϵŚƉĂǇϱΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϭϰ

                 ϯϯϴ                ďƵƐŝŶĞƐƐΛƵĂƉůŐ͘ĐŽŵ



                                        ϭϲ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 119 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϯϯϵ                ŝŶĨŽΛƵĂǁŵŶƐ͘ĐŽŵ

                 ϯϰϬ                ƐƵƉƉŽƌƚΛƵĂƉůŐ͘ĐŽŵ

                 ϯϰϭ               ƐƵƉƉŽƌƚΛƵĂǁŵŶƐ͘ĐŽŵ

                                    EĞƚǁŽƌŬϭϱ

                 ϯϰϮ                ϯϳϲϯϱϯϭϰϳΛƋƋ͘ĐŽŵ

                 ϯϰϯ                ĂĚŵŝŶΛƚĞĞͲďĞĞ͘ŶĞƚ

                 ϯϰϰ                  ĂĚŵŝŶΛƵŶŚƐ͘ĐĐ

                 ϯϰϱ             ŬŝŵĞĚǁŝŶŬŝŵΛŐŵĂŝů͘ĐŽŵ

                 ϯϰϲ                ƉƌĞƐĂůĞΛƚĞĞͲďĞĞ͘ŶĞƚ

                 ϯϰϳ               ƚĞĞďĞĞΛǀŝƉ͘ϭϮϲ͘ĐŽŵ

                 ϯϰϴ             ƵŶŝŽŶŚŽƵƐĞΛǀŝƉ͘ϭϮϲ͘ĐŽŵ

                                    EĞƚǁŽƌŬϭϲ

                 ϯϰϵ                ϰϵϵϬϰϭϵϴϴΛƋƋ͘ĐŽŵ

                 ϯϱϬ              ũĞƌƐĞǇƐƚŽƉΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϯϱϭ             ũĞƌƐĞǇƐƵƐƚŽƉΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϯϱϮ              ůŝĂŶŐƵŵĞŝƚƉƌΛǇĞĂŚ͘ŶĞƚ

                 ϯϱϯ              ŶŝĐŽŬŝĐŬƐΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϯϱϰ           ŽĨĨǁŚŝƚĞĨĂĐƚŽƌǇΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϯϱϱ              ŽǁĨĂĐƚŽƌǇΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϯϱϲ              ƚŽƉƐŚŽĞŵĂůůΛŐŵĂŝů͘ĐŽŵ

                 ϯϱϳ             ƚŽƉƐŚŽĞŵĂůůΛŽƵƚůŽŽŬ͘ĐŽŵ

                                    EĞƚǁŽƌŬϭϳ



                                        ϭϳ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 120 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϯϱϴ                ϮϲϬϬϬϱϵϰϲΛƋƋ͘ĐŽŵ

                 ϯϱϵ                ŐŵŬŝŵΛĨŽǆŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϭϴ

                 ϯϲϬ                 ϮϬϬϴǆǇƚΛϭϲϯ͘ĐŽŵ

                 ϯϲϭ              ǁƐŶĞĂŬĞƌǁŝůůΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϭϵ

                 ϯϲϮ              ĐĂĚǇƐƉŽƌƚϴϳΛŐŵĂŝů͘ĐŽŵ

                 ϯϲϯ              ĨŽŽƚǁĞĂƌΛůĞƚͲŵĂůů͘ĐŽŵ

                 ϯϲϰ              ŶŝŬǇƐƉŽƌƚϴϲΛŐŵĂŝů͘ĐŽŵ

                 ϯϲϱ              ƐŚŽĞƐϱϱϲϲΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϯϲϲ             ƐƚĞǀĞŶƌŽǁĞϴϳΛŐŵĂŝů͘ĐŽŵ

                 ϯϲϳ             ƐƚĞǀĞŶƌŽǁĞΛĨŽǆŵĂŝů͘ĐŽŵ

                 ϯϲϴ           ƐƵƉƉŽƌƚΛĐƵƐƚŽŵĞƌƐĞƌǀŝĞǁ͘ĐŽŵ

                 ϯϲϵ               ƐƵƉƉŽƌƚΛƐƐůƌĞƉůǇ͘ĐŽŵ

                                    EĞƚǁŽƌŬϮϬ

                 ϯϳϬ            ĚŽŶŐƐŽŶŐϬϴϬϴΛĨŽǆŵĂŝů͘ĐŽŵ

                 ϯϳϭ              ŚĞůůŽƐŚŽĞƐϴϴΛŐŵĂŝů͘ĐŽŵ

                 ϯϳϮ              ŬŝĐŬƐŚŽƚƐĂůĞΛŐŵĂŝů͘ĐŽŵ

                 ϯϳϯ             ŬŝĐŬƐǀŽŐƵĞϴϴΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϮϭ

                 ϯϳϰ                ĞŶũŽǇďƵǇΛůŝǀĞ͘ĐŽŵ

                 ϯϳϱ              ŝƉĚΛĨƌ͘ůǀŵŚͲĨĂƐŚŝŽŶ͘ĐŽŵ



                                        ϭϴ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 121 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϯϳϲ                 ŽŶŬŝĐŬƐΛůŝǀĞ͘ĐŽŵ

                 ϯϳϳ                    ƐĂůĞƐŚĞůƉΛů

                 ϯϳϴ                ƐĂůĞƐŚĞůƉΛůŝǀĞ͘ĐŽŵ

                                    EĞƚǁŽƌŬϮϮ

                 ϯϳϵ                ϭϵϴϯϲϯϬϰϴΛƋƋ͘ĐŽŵ

                 ϯϴϬ             ďƵǇƉŽƉƐŶĞĂŬĞƌΛŐŵĂŝů͘ĐŽŵ

                 ϯϴϭ            ďƵǇƉŽƉƐŶĞĂŬĞƌƐΛŐŵĂŝů͘ĐŽŵ

                 ϯϴϮ             ƉŽƌƚŽΛƉŽƌƚŽƚĞŵƉůĂƚĞ͘ĐŽŵ

                 ϯϴϯ               ǇĞǌǌǇƐƚĂƚŝĐΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϮϯ

                 ϯϴϰ                ϯϴϯϳϳϰϯϲϮΛƋƋ͘ĐŽŵ

                 ϯϴϱ            ĂĚŝĚĂƐƐĂůĞƐŽŶůŝŶĞΛŐŵĂŝů͘ĐŽŵ

                 ϯϴϲ               ƐĞƌǀŝĐĞΛŚǆĞĐůƚĚ͘ĐŽŵ

                 ϯϴϳ                ƚĞƐƚϮϬϭϳϯΛϭϮϲ͘ĐŽŵ

                                    EĞƚǁŽƌŬϮϰ

                 ϯϴϴ              ĂĨƚĞƌƐĂůĞŶŽϯΛŐŵĂŝů͘ĐŽŵ

                 ϯϴϵ             ŐŽŽĚŬŝĐŬƐƌƵΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϯϵϬ            ƌĞďĞĐĐĂŬŝĐŬƐƌƵΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϯϵϭ             ƐƚĂǇĨĂƐŚŝŽŶΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϯϵϮ            ƐƚĂǇĨĂƐŚŝŽŶƌƵΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϯϵϯ                 ǆůϳϳϴϴϵΛϭϮϲ͘ĐŽŵ

                 ϯϵϰ             ǌŚŝůŽŶŐƚƌĂĚĞΛŚŽƚŵĂŝů͘ĐŽŵ



                                        ϭϵ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 122 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                                    EĞƚǁŽƌŬϮϱ

                 ϯϵϱ               ϭϭϳϲϬϭϬϬϴϭΛƋƋ͘ĐŽŵ

                 ϯϵϲ               ϯϭϬϴϬϳϰϵϲϱΛƋƋ͘ĐŽŵ

                 ϯϵϳ                ϯϳϴϬϱϱϵϵϰΛƋƋ͘ĐŽŵ

                 ϯϵϴ                ǇƉďŽŽƚƐΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϮϲ

                 ϯϵϵ       ĞŝůĞĞŶŚŽůůŝŶŐƐǁŽƌƚŚϬϭϮϮΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϰϬϬ             ŐŵĐĐĂŶŶϱϳϰΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϬϭ                ŚĂůĞŝϭϵϴϱΛϭϲϯ͘ĐŽŵ

                 ϰϬϮ           ŚĂǌĞůďĞĂŵϭϵϴϳΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϬϯ          ŚĞŶƌǇŐŽŶǌĂůĞƐϭϵϴϴΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϰϬϰ         ũŽĐĞůǇŶŵĐŬŝŶŶĞǇϬϮϭϭΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϬϱ          ŵĂƵƌŝĐĞŚĞŶƌǇϭϬϮϮΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϰϬϲ         ŵŝĐŚĂĞůŚĂƌƌŝƐŽŶϭϵϴϱΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϰϬϳ           ŶĂƚŚĂŶŚŽŽĚϭϵϵϴΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϬϴ           ŽůŝǀĞƌƐŵŝƚŚϬϭϮϯΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϬϵ            ƉĂŵĞůĂƐĐŽƚƚĞƌΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϭϬ          ƌĂĐŚĞůĂŐƵŝůĂƌϬϴϮϲΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϭϭ           ƌĂĐŚĞůĂůďƌĞĐŚƚϭϭϬϮΛϭϲϯ͘ĐŽŵ

                 ϰϭϮ           ƌŽǇũŝŵĞŶĞǌϭϵϵϬΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϰϭϯ            ƐĂůĞƐĞƌǀŝĐĞϭϯΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϭϰ           ƐŚĞŝůĂǀĞŐĂϭϵϵϯΛŚŽƚŵĂŝů͘ĐŽŵ



                                        ϮϬ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 123 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϰϭϱ             ƐƵƉƉŽƌƚΛƚƌĂĚĞϭϬϬŝŶĐ͘ĐŽŵ

                 ϰϭϲ             ǀĂƐƋƵĞǌϬϱϬϲΛŽƵƚůŽŽŬ͘ĐŽŵ

                                    EĞƚǁŽƌŬϮϳ

                 ϰϭϳ                ϱϭϰϲϰϯϴϭϬΛƋƋ͘ĐŽŵ

                 ϰϭϴ             ƌŽĐŬƐŶĞĂŬĞƌƐΛĨŽǆŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϮϴ

                 ϰϭϵ                ϲϯϯϰϴϰϯϯΛƋƋ͘ĐŽŵ

                 ϰϮϬ           ĞǆĐůƵƐŝǀĞŬŝĐŬƐƐĂůĞΛŐŵĂŝů͘ĐŽŵ

                 ϰϮϭ         ƋŝŶŐƋŝƵŚƵĐŚƵĂŶƐŚƵŽΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϮϮ            ƌĞƉƐŶĞĂŬĞƌƐƐĂůĞΛŐŵĂŝů͘ĐŽŵ

                 ϰϮϯ           ƐŶĞĂŬĞƌƐƐĂůĞƐĞƌǀŝĐĞΛŐŵĂŝů͘ĐŽŵ

                 ϰϮϰ                ǇĞĞǌƌĞĞůΛŐŵĂŝů͘ĐŽŵ

                 ϰϮϱ            ǇĞĞǌǇƌĞƉůŝĐĂƐĂůĞƐΛŐŵĂŝů͘ĐŽŵ

                 ϰϮϲ            ǇŝǇƵĞǇŝŶŐǌŝǆƵŶΛŽƵƚůŽŽŬ͘ĐŽŵ

                                    EĞƚǁŽƌŬϮϵ

                 ϰϮϳ              ũĞŶŝĨĞƌůǁƵϳϱΛŐŵĂŝů͘ĐŽŵ

                 ϰϮϴ              ƚĂƐĐŚŶĞƌƉǆϮΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϯϬ

                 ϰϮϵ           ĐŚĞĐŬŽƵƚΛďĞŶǌŝŶŽŽƐĂůĞƐ͘ĐŽŵ

                 ϰϯϬ             ŚǇƉĞƉĂǇŵĞŶƚΛŐŵĂŝů͘ĐŽŵ

                 ϰϯϭ               ŚǇƉĞƌĞƉƐϭΛŐŵĂŝů͘ĐŽŵ

                 ϰϯϮ             ŝŶĨŽΛĂĞƐƚŚĞƚŝĐƉƌŝŶƚƐ͘ĐŽŵ



                                        Ϯϭ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 124 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϰϯϯ              ŝŶĨŽΛĂƵƚŚĞŶƚŝĐƌĞƉƐ͘ĐŽŵ

                 ϰϯϰ                ŝŶĨŽΛŚǇƉĞƌĞƉƐ͘ĐŽŵ

                 ϰϯϱ                ŝŶĨŽΛƚŝŵĞƌĞƉƐ͘ĐŽŵ

                                    EĞƚǁŽƌŬϯϭ

                 ϰϯϲ              ϭϱϭϵϱϵϱϲϯϬϰΛϭϲϯ͘ĐŽŵ

                 ϰϯϳ               ϮϮϯϭϮϱϮϱϱϱΛƋƋ͘ĐŽŵ

                 ϰϯϴ               ϮϱϭϵϬϱϲϳϱϴΛƋƋ͘ĐŽŵ

                 ϰϯϵ                ϯϬϱϮϬϬϮϲϲΛƋƋ͘ĐŽŵ

                 ϰϰϬ               ĂϳϲϴϵϬϬϴϵϬΛϭϲϯ͘ĐŽŵ

                 ϰϰϭ               ĂũƐŽůĞϮϯΛǇĂŚŽŽ͘ĐŽŵ

                 ϰϰϮ             ĂƌƚĞŵŝƐŽƵƚůĞƚΛŐŵĂŝů͘ĐŽŵ

                 ϰϰϯ          ĂƌƚĞŵŝƐŽƵƚůĞƚƐŶĞĂŬĞƌΛŐŵĂŝů͘ĐŽŵ

                 ϰϰϰ            ĂƌƚĞŵŝƐƐĞůĞĐƚĐŶΛŐŵĂŝů͘ĐŽŵ

                 ϰϰϱ              ĂƌƚĞŵŝƐǇĞĞǌǇΛŐŵĂŝů͘ĐŽŵ

                 ϰϰϲ          ĂƌƚĞŵŝƐǇĞĞǌǇƐŶĞĂŬĞƌƐΛŐŵĂŝů͘ĐŽŵ

                 ϰϰϳ            ĂƐŚŝŵĂͲƚƌĂĚĞΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϰϴ             ďǇŶŝŬĞͺĐŽŵΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϰϵ              ďǇŶŝŬĞͺĐŽŵΛǇĂŚŽŽ͘ĐŽŵ

                 ϰϱϬ              ĐĞŽƚƌĂĚĞϭΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϱϭ           ĐŽŵŵĂŶĚƐŚŽĞƐΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϱϮ              ĚĞĨĂͲƚƌĂĚĞΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϱϯ                ĚŐƐŽůĞĐŽŵΛǌŚϵ͘ĐŶ



                                        ϮϮ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 125 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϰϱϰ                 ĚŵŬϴϴϵϵΛƋƋ͘ĐŽŵ

                 ϰϱϱ            ĚŽƉĞŬŝĐŬƐϮϬϭϯΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϱϲ                  ĚƚĚƐďΛϭϲϯ͘ĐŽŵ

                 ϰϱϳ             ĨŝƌĞƐŽůĞϮϬϭϯΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϰϱϴ            ĨůǇƐŶĞĂŬĞƌϮϬϭϱΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϱϵ                ŐŽŐŽǇĞĞǌǇΛϭϲϯ͘ĐŽŵ

                 ϰϲϬ              ŐŽŐŽǇĞĞǌǇΛǀŝƉ͘ϭϲϯ͘ĐŽŵ

                 ϰϲϭ              ŚĂƚƐͲŬŝĐŬƐΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϲϮ             ũĞƌƐĞǇƐ͘ďĞƚƚǇΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϲϯ             ŬŝĐŬƐŽŶƚƌĂĚĞΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϲϰ               ŵũŬŝĐŬǌΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϲϱ             ŶĞǁŬŝĐŬƐϮϬϭϯΛŐŵĂŝů͘ĐŽŵ

                 ϰϲϲ               ŶŝŬĞŶĨůƐŚŽƉƐΛϭϮϲ͘ĐŽŵ

                 ϰϲϳ               ŶŝŬĞƐƚƌĞĞƚΛĂůŝǇƵŶ͘ĐŽŵ

                 ϰϲϴ                 ŶŝŬĞƐƚƌĞĞƚΛůŝǀĞ͘ĐŶ

                 ϰϲϵ                ŽŬϭϮϯϭϴϴΛϭϮϲ͘ĐŽŵ

                 ϰϳϬ               ŽƵŶĞŶŐũŝǆŝĞΛϭϲϯ͘ĐŽŵ

                 ϰϳϭ           ƉĂǇͲŵĞŶƚΛƐŶĞĂŬƐůŝŵŝƚĞĚ͘ĐŽŵ

                 ϰϳϮ            ƉĂǇŵĞŶƚΛƐŶĞĂŬƐůŝŵŝƚĞĚ͘ĐŽŵ

                 ϰϳϯ              ƉŝĐŬũŽƌĚĂŶϮϯΛϭϲϯ͘ĐŽŵ

                 ϰϳϰ             ƉŝĐŬƵƉũŽƌĚĂŶΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϳϱ              ƉƌŝǀĂĐǇΛĂƌƚĞŵŝƐƐĞůĞĐƚ͘ĐŶ



                                        Ϯϯ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 126 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϰϳϲ                 ƋůƚƌĞŶǌŝΛϭϲϯ͘ĐŽŵ

                 ϰϳϳ                  ƋǆƉΛƵƐĂǀƉƐ͘ĐŶ

                 ϰϳϴ                  ƋǇŵΛƵƐĂǀƉƐ͘ĐŶ

                 ϰϳϵ               ƌĞƉŬŝĐŬƐΛŚŽŵĂŝů͘ĐŽŵ

                 ϰϴϬ               ƌĞƉŬŝĐŬƐΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϴϭ                  ƌǇǇΛƵƐĂǀƉƐ͘ĐŶ

                 ϰϴϮ               ƐĂůĞƐΛĚĞĨĂͲƚƌĂĚĞ͘ĐŽŵ

                 ϰϴϯ                 ƐĞƌǀŝĐĞΛϱŚĂƚƐ͘ĐŶ

                 ϰϴϰ                ƐĞƌǀŝĐĞΛĚŐƐŽůĞ͘ĐŽŵ

                 ϰϴϱ                ƐĞƌǀŝĐĞΛĨŝƌĞŬŝĐŬƐ͘ĐŶ

                 ϰϴϲ                ƐĞƌǀŝĐĞΛŶĞǁŬŝĐŬǌ͘ƌƵ

                 ϰϴϳ               ƐĞƌǀŝĐĞΛŶĞǁŬŝĐŬǌ͘ƌƵŶ

                 ϰϴϴ                ƐĞƌǀŝĐĞΛƌĞƉŬŝĐŬƐ͘ĐŶ

                 ϰϴϵ                 ƐĞƌǀŝĐĞΛƌĞƉǇĞƐ͘ĐŶ

                 ϰϵϬ              ƐĞƌǀŝĐĞΛƐŽůĞŐĞŶĞƌĂů͘ĐŶ

                 ϰϵϭ                ƐŚŝǆƵŶĚŽΛƐŝŶĂ͘ĐŽŵ

                 ϰϵϮ              ƐůŽǁĚŽǁŶϴϴΛϭϲϯ͘ĐŽŵ

                 ϰϵϯ         ƚŚĞũĞƌƐĞǇŚŽƵƐĞϮϬϭϮΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϵϰ          ƚŚũĞƌƐĞǇŚŽƵƐĞϮϬϭϮΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϵϱ               ƚƌĂĚĞϱĂΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϵϲ             ƚƌĂĚĞũŽƌĚĂŶΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϰϵϳ             ǁŽƌůĚƐŶĞĂŬĞƌϭΛŐŵĂŝů͘ĐŽŵ



                                        Ϯϰ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 127 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϰϵϴ                ǆĚƋǌǁǌΛŐŵĂŝů͘ĐŽŵ

                 ϰϵϵ               ǇĞĞǌǇŐŽΛŚŽƚŵĂŝů͘ĐŽŵ

                 ϱϬϬ             ǇĞƐǇĞĞǌǇŽŶůŝŶĞΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϯϮ

                 ϱϬϭ              ůƵĐǇŵĂŶĚǇϰΛŐŵĂŝů͘ĐŽŵ

                 ϱϬϮ           ƐĞƌǀŝĐĞΛŵǇďĞƐƚƐŶĞĂŬĞƌƐ͘ĐŽŵ

                                    EĞƚǁŽƌŬϯϯ

                 ϱϬϯ               ϭϳϵϱϵϲϬϬϴϴΛƋƋ͘ĐŽŵ

                 ϱϬϰ             ŵŽŶŝĐĂƐŶĞĂŬĞƌΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϯϰ

                 ϱϬϱ                ůŚǇϬϵϬϭϮϭΛϭϲϯ͘ĐŽŵ

                 ϱϬϲ              ƐĂůĞƐΛĐŚĂŶƐŶĞĂŬĞƌƐ͘ĐŽŵ

                 ϱϬϳ            ƐƵƉƉŽƌƚΛĐŚĂŶƐŶĞĂŬĞƌƐ͘ĐŽŵ

                                    EĞƚǁŽƌŬϯϱ

                 ϱϬϴ           ϳ͘ϮϰĐƵƐƚŽŵĞƌĐĂƌĞΛŐŵĂŝů͘ĐŽŵ

                 ϱϬϵ               ũĂůůŽŚƉĂƌƚƐΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϯϲ

                 ϱϭϬ                 ĂĚŵŝŶΛŵĂŝů͘ĐŽŵ

                 ϱϭϭ                ĨŝŶĂŶĐĞΛƵĂďĂƚ͘ĐŽŵ

                 ϱϭϮ               ŚƵΛŚĞƌŽŵĞĚŝĂůƚĚ͘ĐŽŵ

                 ϱϭϯ              ƵĂďĂƚĨĂĐƚŽƌǇΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϯϳ



                                        Ϯϱ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 128 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϱϭϰ               ƐƵƉƉŽƌƚΛďŽŽůŽƉŽ͘ĐŽŵ

                                    EĞƚǁŽƌŬϯϴ

                 ϱϭϱ                ϭϮϯϳϮϵϰϲϲΛƋƋ͘ĐŽŵ

                 ϱϭϲ            ŽŶůŝŶĞϱϮϬƐĞƌǀŝĐĞΛŐŵĂŝů͘ĐŽŵ

                 ϱϭϳ              ƐŽůĞƐŚŽƉ͘ŵĞΛŐŵĂŝů͘ĐŽŵ

                 ϱϭϴ             ƐŽůĞƐŚŽƉ͘ŵĞΛŚŽƚŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϯϵ

                 ϱϭϵ            ďĂŝǇŽŶŐďŝŶŐϰϭϰΛŐŵĂŝů͘ĐŽŵ

                 ϱϮϬ               ŝŶĨŽΛǁŽŶĚĞƌŬŝĐŬƐ͘ƌƵ

                 ϱϮϭ             ŬŝĐŬƐĚĞĂůĞƌƵƐΛŐŵĂŝů͘ĐŽŵ

                 ϱϮϮ               ǁĞŶŚĂŝǇƵĞΛŐŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϰϬ

                 ϱϮϯ          ƚŽŶǇƐŶĞĂŬĞƌͺĞƌͺŐϱΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϱϮϰ           ƚŽŶǇƐŶĞĂŬĞƌͺŐϱΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϱϮϱ             ƚŽŶǇƐŶĞĂŬĞƌŐϱΛŐŵĂŝů͘ĐŽŵ

                 ϱϮϲ                ǇĚϱϲϳϴϵΛǇĞĂŚ͘ŶĞƚ

                                    EĞƚǁŽƌŬϰϭ

                 ϱϮϳ              ĂƵƚŽϭϵΛďƌŝŶŐĂůůƉĂǇ͘ŶĞƚ

                 ϱϮϴ               ĂƵƚŽϴΛďƌŝŶŐĂůůƉĂǇ͘ŶĞƚ

                 ϱϮϵ             ŐŽĂůũĞƌƐĞǇƐΛϯϲϬƐŚŽƉƐ͘ŽƌŐ

                 ϱϯϬ             ŐŽĂůũĞƌƐĞǇƐΛŽƵƚůŽŽŬ͘ĐŽŵ

                 ϱϯϭ              ƐĞƌǀŝĐĞΛďƌŝŶŐĂůůƉĂǇ͘ĐŽŵ



                                        Ϯϲ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 129 of 349




                         ĞĨĞŶĚĂŶƚƐ͛<ŶŽǁŶŵĂŝůĚĚƌĞƐƐĞƐ

               EŽ͘                      ŵĂŝůĚĚƌĞƐƐ

                 ϱϯϮ             ƐŽĐĐĞƌŐĞĂƌƐΛŚŽƚŵĂŝů͘ĐŽŵ

                                    EĞƚǁŽƌŬϰϮ

                 ϱϯϯ                ϰϲϯϬϲϱϵϭϰΛƋƋ͘ĐŽŵ

                 ϱϯϰ                ŵĂĐƐĞǀĞŶΛƋƋ͘ĐŽŵ





                                        Ϯϳ

Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 130 of 349




             EXHIBIT 
    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 131 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                            ,ĂŶĚůĞ

                                       EĞƚǁŽƌŬϭ

            ϭ     ĨĂĐĞďŽŽŬ           ϭϬϬϬϮϱϯϰϴϲϲϱϭϰϲ

            Ϯ     ĨĂĐĞďŽŽŬ           ϵϳͲƐŶĞĂŬĞƌƐďĂƌͲϲϭϬϯϱϯϴϰϮϳϳϬϱϯϵ

            ϯ     ĨĂĐĞďŽŽŬ           ĂŝŵĞĞ͘ƐƵŶ͘ϳϯϯ

            ϰ     ĨĂĐĞďŽŽŬ           ĂŶ͘ǀŝǀŝ͘ϭϲϳϱϮ

            ϱ     ĨĂĐĞďŽŽŬ           ĂŶŶŝĞ͘ƐƵŶ͘ϵϮϱϲϬ

            ϲ     ĨĂĐĞďŽŽŬ           ĐŚĞŶ͘ůǇĚŝĂ͘ϵϲϯ

            ϳ     ĨĂĐĞďŽŽŬ           ĐŚƌŝƐ͘ŚĞ͘ϱϰϵϰϯ

            ϴ     ĨĂĐĞďŽŽŬ           ĞůŝũĂŚ͘ƚƵĞŶĞƌ͘ϯϭϱϰϮ

            ϵ     ĨĂĐĞďŽŽŬ           ůŝŶĚĂ͘ǇĞĞǌǇ

            ϭϬ    ĨĂĐĞďŽŽŬ           ůƵŶĂ͘ǁƵ͘ϭϬϬϰ

            ϭϭ    ĨĂĐĞďŽŽŬ           ƉůƵŐ͘ůŝŶ͘ϯϯϴ

            ϭϮ    ĨĂĐĞďŽŽŬ           ƐŝĞ͘ƐƵ͘ϭ

            ϭϯ    ĨĂĐĞďŽŽŬ           ƚŽƉŬŝĐŬǌ͘ƌƵ

            ϭϰ    ĨĂĐĞďŽŽŬ           ǇĞĞǌǇŵĂĨŝĂƐŶĞĂŬĞƌ

            ϭϱ    ĨĂĐĞďŽŽŬ           ǇƵĂŶ͘ůŝƵ͘ϵϬϮϮϲϲϮϴ

            ϭϲ    ŝŶƐƚĂŐƌĂŵ          ϮϬϬϴƉŬ

            ϭϳ    ŝŶƐƚĂŐƌĂŵ          ϮϯŬŝĐŬƐŽůĞ

            ϭϴ    ŝŶƐƚĂŐƌĂŵ          ĂŝƌĨŽƌĐĞϭϳϲϭ

            ϭϵ    ŝŶƐƚĂŐƌĂŵ          ĂŶͺǇǌǇƐŚŽǁ

            ϮϬ    ŝŶƐƚĂŐƌĂŵ          ďĂďǇŬŝŵϮϬϬϴ

            Ϯϭ    ŝŶƐƚĂŐƌĂŵ          ďĞƐƚũŽƌĚĂŶĨĂĐƚŽƌǇ



                                            ϭ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 132 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                            ,ĂŶĚůĞ

            ϮϮ    ŝŶƐƚĂŐƌĂŵ          ďĞǇŽƵƌũŽƌĚĂŶƐĐůƵď

            Ϯϯ    ŝŶƐƚĂŐƌĂŵ          ďĞǇŽƵƌũŽƌĚĂŶƐŶĞƚŬŝĐŬƐ

            Ϯϰ    ŝŶƐƚĂŐƌĂŵ          ďĞǇŽƵƌũŽƌĚĂŶƐǁŚŽůĞƐĂůĞ

            Ϯϱ    ŝŶƐƚĂŐƌĂŵ          ďƌĂŶĚĂŝƌŵĂŬĞ

            Ϯϲ    ŝŶƐƚĂŐƌĂŵ          ďƌĂŶĚĂŝƌƐƵƉƌĞŵĞŵĞϮϬϭϵ

            Ϯϳ    ŝŶƐƚĂŐƌĂŵ          ďƌĂŶĚŐŽŐŽϲϲϲ

            Ϯϴ    ŝŶƐƚĂŐƌĂŵ          ďƌĂŶĚŬŝĐŬƐǁŚŽůĞƐĂůĞ

            Ϯϵ    ŝŶƐƚĂŐƌĂŵ          ĐĐƐŶĞĂŬĞƌƐ

            ϯϬ    ŝŶƐƚĂŐƌĂŵ          ĐŝƚǇƐŽůĞ͘ŶĞƚϭϵ

            ϯϭ    ŝŶƐƚĂŐƌĂŵ          ĐŝƚǇƐŽůĞ͘ŶĞƚͺǇĞĞǌǇƐ

            ϯϮ    ŝŶƐƚĂŐƌĂŵ          ĐŝƚǇƐŽůĞͺŶĞƚ

            ϯϯ    ŝŶƐƚĂŐƌĂŵ          ĨĂƐŚŝŽŶƐŶĞĂŬĞƌͺũĞƐƐŝĐĂ

            ϯϰ    ŝŶƐƚĂŐƌĂŵ          ĨŝŐŚƚƚƐŽůĞ

            ϯϱ    ŝŶƐƚĂŐƌĂŵ          ĨŝƌĞǇǌǇ͘ƌƵ

            ϯϲ    ŝŶƐƚĂŐƌĂŵ          ŐŽŐŽǇĞĞǌǇϱϬϬ

            ϯϳ    ŝŶƐƚĂŐƌĂŵ          ŐŽŐŽǇĞĞǌǇϳϬϬ

            ϯϴ    ŝŶƐƚĂŐƌĂŵ          ŐŽŬŝĐŬƐŶŽǁ

            ϯϵ    ŝŶƐƚĂŐƌĂŵ          ŐƌĞĂƚŬŝĐŬƐϲϴ

            ϰϬ    ŝŶƐƚĂŐƌĂŵ          ŐƐͺǇĞĞǌǇďƵƐƚĂ͘ƐŶĞĂŬĞƌ

            ϰϭ    ŝŶƐƚĂŐƌĂŵ          ŚŝƉŚŽƉƐŽůĞǌ

            ϰϮ    ŝŶƐƚĂŐƌĂŵ          ŚŽƚŬŝĐŬĐĐ

            ϰϯ    ŝŶƐƚĂŐƌĂŵ          ŚǇƉĞďĞĂƐƚŬůĐŬƐ



                                            Ϯ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 133 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                              ,ĂŶĚůĞ

            ϰϰ    ŝŶƐƚĂŐƌĂŵ          ŚǇƉĞďĞĂƐƚƐŽůĞǌǌ

            ϰϱ    ŝŶƐƚĂŐƌĂŵ          ŚǇƉĞĨŽŽƚƐŽůĞ

            ϰϲ    ŝŶƐƚĂŐƌĂŵ          ŚǇƉĞƐŽůĞƐĂůĞ

            ϰϳ    ŝŶƐƚĂŐƌĂŵ          ŚǇƉĞƐƉŽƌƚϮϬϭϴ

            ϰϴ    ŝŶƐƚĂŐƌĂŵ          ũŽƌĚĂŶƐͺǁŚŽůĞƐĂůĞ

            ϰϵ    ŝŶƐƚĂŐƌĂŵ          ũŽƌĚĂŶƐǁŚŽůĞƐĂůĞϲϲϲ

            ϱϬ    ŝŶƐƚĂŐƌĂŵ          ŬŝĐŬĐĐͺĂůϭ

            ϱϭ    ŝŶƐƚĂŐƌĂŵ          ŬŝĐŬƐĨŝŐŚƚ

            ϱϮ    ŝŶƐƚĂŐƌĂŵ          ŬŝĐŬƐůŽŐŝǆ͘ϭ

            ϱϯ    ŝŶƐƚĂŐƌĂŵ          ŬŝĐŬƐŽƌĚŝĞ͘ƌƵ

            ϱϰ    ŝŶƐƚĂŐƌĂŵ          ŬŝĐŬƐƐĂůĞŶĞƚ

            ϱϱ    ŝŶƐƚĂŐƌĂŵ          ŬŝĐŬƐǇĞĞǌǇƉůƵŐ

            ϱϲ    ŝŶƐƚĂŐƌĂŵ          ŬŬƐĂůĞϵϴ

            ϱϳ    ŝŶƐƚĂŐƌĂŵ          ŬŬƐŶĞƚϭϴ

            ϱϴ    ŝŶƐƚĂŐƌĂŵ          ůŝŶĚĂŚŝƉŚŽƉϯϲ

            ϱϵ    ŝŶƐƚĂŐƌĂŵ          ůŽǀĞƉŬŐŽĚ

            ϲϬ    ŝŶƐƚĂŐƌĂŵ          ůƵǆƵƌǇĨŽƌƐĂůĞƐ

            ϲϭ    ŝŶƐƚĂŐƌĂŵ          ŶŝĐĞŬŝĐŬŬƐƐ

            ϲϮ    ŝŶƐƚĂŐƌĂŵ          ŽŐŬŝĐŬƐ͘ŽĨĨŝĐŝĂů

            ϲϯ    ŝŶƐƚĂŐƌĂŵ          ŽŐŬŝĐŬƐƉƌŽ

            ϲϰ    ŝŶƐƚĂŐƌĂŵ          ŽŐŬŝĐŬƐƌƵ

            ϲϱ    ŝŶƐƚĂŐƌĂŵ          ŽŐŬŝĐŬƐƐĞůů



                                            ϯ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 134 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                             ,ĂŶĚůĞ

            ϲϲ    ŝŶƐƚĂŐƌĂŵ          ƉĞƌĨĞĐƚŬŝĐŬƐ͘ĐĂ

            ϲϳ    ŝŶƐƚĂŐƌĂŵ          ƉĞƌĨĞĐƚŬŝĐŬƐůŝŶĚĂ

            ϲϴ    ŝŶƐƚĂŐƌĂŵ          ƉŝŝŶŽĞϳϳ

            ϲϵ    ŝŶƐƚĂŐƌĂŵ          ƉŬĨĂĐƚŽƌǇƌƵ

            ϳϬ    ŝŶƐƚĂŐƌĂŵ          ƉŬĨƌŽŵϮϬϬϴ

            ϳϭ    ŝŶƐƚĂŐƌĂŵ          ƉŬŐŽĚŚŽŶĞǇ

            ϳϮ    ŝŶƐƚĂŐƌĂŵ          ƉŬŐŽĚŵǇŚŽŶĞǇ

            ϳϯ    ŝŶƐƚĂŐƌĂŵ          ƉŬŬŝŵϮϬϬϴ

            ϳϰ    ŝŶƐƚĂŐƌĂŵ          ƉŬůŝůŝƌĞǀŝĞǁƐ

            ϳϱ    ŝŶƐƚĂŐƌĂŵ          ƉŬůŽǀĞǇŽƵϮϬϬϴ

            ϳϲ    ŝŶƐƚĂŐƌĂŵ          ƉŬƉƌŽͺŚǇƉĞďĞĂƐƚ

            ϳϳ    ŝŶƐƚĂŐƌĂŵ          ƉŬƐƉůƵŐ

            ϳϴ    ŝŶƐƚĂŐƌĂŵ          ƉŬǁŝƚŚǇŽƵ

            ϳϵ    ŝŶƐƚĂŐƌĂŵ          ƉƉŬŬϮϬϬϴ

            ϴϬ    ŝŶƐƚĂŐƌĂŵ          ƌĞĂůǇĞĞǌǇďĂǇƐŶĞĂŬĞƌ

            ϴϭ    ŝŶƐƚĂŐƌĂŵ          ƐĂĐĂŝǆŶŝŬĞͺƐƐď

            ϴϮ    ŝŶƐƚĂŐƌĂŵ          ƐŶĞĂŬĞƌͺƋŝĂŶŐ

            ϴϯ    ŝŶƐƚĂŐƌĂŵ          ƐŶĞĂŬĞƌĂŚĞĂĚͺͺĚĂǀŝĚ

            ϴϰ    ŝŶƐƚĂŐƌĂŵ          ƐŶĞĂŬĞƌŐƐͺŽĨĨŝĐŝĂů

            ϴϱ    ŝŶƐƚĂŐƌĂŵ          ƐŶĞĂŬĞƌŝĐŽŶŶ

            ϴϲ    ŝŶƐƚĂŐƌĂŵ          ƐŶĞĂŬĞƌƐŚŽĞďŽǆ͘ƌƵ

            ϴϳ    ŝŶƐƚĂŐƌĂŵ          ƐŶĞĂŬĞƌƐŚŽĞďŽǆͺŚǇƉĞ



                                            ϰ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 135 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                            ,ĂŶĚůĞ

            ϴϴ    ŝŶƐƚĂŐƌĂŵ          ƐŶĞĂŬĞƌƐŚŽĞďŽǆĨĂĐƚŽƌǇ

            ϴϵ    ŝŶƐƚĂŐƌĂŵ          ƐŶĞĂŬĞƌƐŚŽƉĚĂŝůǇ

            ϵϬ    ŝŶƐƚĂŐƌĂŵ          ƐŶĞĂŬĞƌƐƉŬƐĂůĞ

            ϵϭ    ŝŶƐƚĂŐƌĂŵ          ƐŽůĞĨĂĐƚŽƌǇǌ

            ϵϮ    ŝŶƐƚĂŐƌĂŵ          ƐŽůĞŚŽƚƐƵƉƉůŝĞƌ͘ĐƚƐ

            ϵϯ    ŝŶƐƚĂŐƌĂŵ          ƐŽůĞƐůŝŬĞ͘ĞĚƵĨĞĞĚďĂĐŬ

            ϵϰ    ŝŶƐƚĂŐƌĂŵ          ƐŽůĞƐůŝŬĞĐŽŵ

            ϵϱ    ŝŶƐƚĂŐƌĂŵ          ƐƐďĐůƵď

            ϵϲ    ŝŶƐƚĂŐƌĂŵ          ƐƐďůŝŶĚĂͺŶĞƚ

            ϵϳ    ŝŶƐƚĂŐƌĂŵ          ƚŚĞǇǌǇƉůƵŐƐ

            ϵϴ    ŝŶƐƚĂŐƌĂŵ          ƚŽƉŬŝĐŬƐƐ͘ƌƵ

            ϵϵ    ŝŶƐƚĂŐƌĂŵ          ƚŽƉŬŝĐŬǌ͘ǀŝƉ

            ϭϬϬ   ŝŶƐƚĂŐƌĂŵ          ǁŚŽůĞƐĂůĞĐŝƚǇƐŽůĞ

            ϭϬϭ   ŝŶƐƚĂŐƌĂŵ          ǁŚŽůĞƐĂůĞǇĞĞǌǇĨĂĐƚŽƌǇ

            ϭϬϮ   ŝŶƐƚĂŐƌĂŵ          ǁŝůůŝĂŵƉůƵŐƐ

            ϭϬϯ   ŝŶƐƚĂŐƌĂŵ          ǇĞĞǌǇďŽŽƐƚͺũŽƌĚĂŶ

            ϭϬϰ   ŝŶƐƚĂŐƌĂŵ          ǇĞĞǌǇĚĂŝƐǇ

            ϭϬϱ   ŝŶƐƚĂŐƌĂŵ          ǇĞĞǌǇŚŽƚǇĞĂƌ

            ϭϬϲ   ŝŶƐƚĂŐƌĂŵ          ǇĞĞǌǇŵĂŬĞƌϯϱϬƐƐ

            ϭϬϳ   ŝŶƐƚĂŐƌĂŵ          ǇĞĞǌǇƋƵĞĞŶ͘ƌƵ

            ϭϬϴ   ŝŶƐƚĂŐƌĂŵ          ǇĞĞǌǇƌƵŶŶĞƌϳϬϬƐ

            ϭϬϵ   ŝŶƐƚĂŐƌĂŵ          ǇĞĞǌǇƐĐůŽƐĞƚǌ



                                            ϱ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 136 of 349




                                   /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘            dǇƉĞ                            ,ĂŶĚůĞ

            ϭϭϬ   ŝŶƐƚĂŐƌĂŵ            ǇǌǇƐŚŽǁͺŐ

            ϭϭϭ   ŝŶƐƚĂŐƌĂŵ            ǇǌǇǁŚŽůĞƐĂůĞϭϵ

            ϭϭϮ   ŝŶƐƚĂŐƌĂŵ            ǇǌǇǁŚŽůĞƐůĂĞ

            ϭϭϯ   ŬŝŬ                  ĂůŝĐĞϭϬϮϯϭϮϭϱ

            ϭϭϰ   ŬŝŬ                  ĐĂŝďŝŶŐďŝŶŐ

            ϭϭϱ   ŬŝŬ                  ŚŝƉŚŽƉůŝŶĚĂ͘ŵĞ

            ϭϭϲ   ŬŝŬ                  ŚŝƉŚŽƉůŝŶĚĂϭϴΛŚŽƚŵĂŝů͘ĐŽŵ

            ϭϭϳ   ŬŝŬ                  ũĞƐƐŝĐĂϭϯϭϰϱϮϬ

            ϭϭϴ   ŬŝŬ                  ŬŝĐŬĐĐϴϴ

            ϭϭϵ   ŬŝŬ                  ŬŝĐŬĐĐŐŽ

            ϭϮϬ   ŬŝŬ                  ŬŝĐŬƐŽƌĚŝĞŶĞƚ

            ϭϮϭ   ŬŝŬ                  ůŝŶĚĂͺĐůƵď

            ϭϮϮ   ŬŝŬ                  ŶĞǁǇĞĞǌǇϯϱϬǀϮ

            ϭϮϯ   ŬŝŬ                  ŶŝĐĞŬŝĐŬƐǇĞĞǌǇ

            ϭϮϰ   ŬŝŬ                  ŶŝĐĞŬŝĐŬǌϭϴ

            ϭϮϱ   ŬŝŬ                  ƉĞƌĨĞĐƚŬĐŝŬƐŚŬ

            ϭϮϲ   ŬŝŬ                  ƉĞƌĨĞĐƚŬŝĐŬƐŚŬ

            ϭϮϳ   ŬŝŬ                  ƉŬƐŶĞĂŬĞƌ

            ϭϮϴ   ŬŝŬ                  ƌĞĂůǇĞĞǌǇďĂǇ

            ϭϮϵ   ŬŝŬ                  ƐŶĞĂŬĞƌŝĐŽŶƐ

            ϭϯϬ   ŬŝŬ                  ƐŶĞĂŬĞƌƐŚŽĞďŽǆ

            ϭϯϭ   ŬŝŬ                  ƐŶĞĂŬĞƌƐŚŽĞďŽǆŶĞƚ



                                              ϲ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 137 of 349




                                   /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘            dǇƉĞ                          ,ĂŶĚůĞ

            ϭϯϮ   ŬŝŬ                  ƐŽůĞƉĞƌĨĞĐƚ

            ϭϯϯ   ŬŝŬ                  ƐƐďůŝŶĚĂͺŶĞƚ

            ϭϯϰ   ŬŝŬ                  ƚŽƉŬŝĐŬǌϭϴ

            ϭϯϱ   ŬŝŬ                  ǇĞĞǌǇŵĂĨŝĂƐŶĞĂŬĞƌ

            ϭϯϲ   ŬŝŬ                  ǇĞĞǌǇƐƵƉƉůŝĞƌŶĞƚ

            ϭϯϳ   ŬŝŬ                  ǇƵŬŝ͘ϵϭϵ

            ϭϯϴ   ŬŝŬ                  ǇǌǇƐŚŽǁ

            ϭϯϵ   ƉŚŽŶĞƐ               ϯϬϵϵϰϲϱϴϮϮ

            ϭϰϬ   ƉŚŽŶĞƐ               ϴϲϭϯϬϯϬϴϮϱϯϴϬ

            ϭϰϭ   ƉŚŽŶĞƐ               ϴϲϭϯϭϵϰϰϯϯϱϭϬ

            ϭϰϮ   ƉŚŽŶĞƐ               ϴϲϭϯϱϬϲϵϲϯϵϯϴ

            ϭϰϯ   ƉŚŽŶĞƐ               ϴϲϭϯϱϮϵϰϭϯϵϲϳ

            ϭϰϰ   ƉŚŽŶĞƐ               ϴϲϭϯϱϲϬϵϱϳϲϱϳ

            ϭϰϱ   ƉŚŽŶĞƐ               ϴϲϭϯϲϮϲϵϯϬϲϴϳ

            ϭϰϲ   ƉŚŽŶĞƐ               ϴϲϭϯϳϬϲϬϴϱϭϵϬ

            ϭϰϳ   ƉŚŽŶĞƐ               ϴϲϭϯϴϲϬϵϱϳϲϱϳ

            ϭϰϴ   ƉŚŽŶĞƐ               ϴϲϭϯϴϳϭϱϳϰϬϯϲ

            ϭϰϵ   ƉŚŽŶĞƐ               ϴϲϭϱϳϱϵϱϳϭϰϬϮ

            ϭϱϬ   ƉŚŽŶĞƐ               ϴϲϭϱϴϲϬϬϰϰϴϯϮ

            ϭϱϭ   ƉŚŽŶĞƐ               ϴϲϭϱϵϲϬϱϯϯϲϱϴ

            ϭϱϮ   ƉŚŽŶĞƐ               ϴϲϭϳϬϳϱϵϵϭϬϲϰ

            ϭϱϯ   ƉŚŽŶĞƐ               ϴϲϭϳϬϳϴϴϴϮϲϵϬ



                                              ϳ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 138 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                            ,ĂŶĚůĞ

            ϭϱϰ   ƉŚŽŶĞƐ             ϴϲϭϴϲϱϬϮϯϬϭϱϭ

            ϭϱϱ   ƉŚŽŶĞƐ             ϴϲϭϴϳϲϬϱϱϳϴϳϵ

            ϭϱϲ   ƉŚŽŶĞƐ             ϴϲϭϴϴϵϮϯϰϮϴϭϴ

            ϭϱϳ   ƉŚŽŶĞƐ             ϴϲϭϴϵϱϬϳϯϮϯϲϬ

            ϭϱϴ   ƉŚŽŶĞƐ             ϴϲϭϵϵϳϵϮϴϭϮϮϳ

            ϭϱϵ   ƌĞĚĚŝƚ             ŶŝĐĞŬŝĐŬƐǇĞĞǌǇ

            ϭϲϬ   ƐŬǇƉĞ              ϭϬϲϱϮϵϯϭϬϯ

            ϭϲϭ   ƐŬǇƉĞ              ϰϮϳϳϯďĚϱϴϯϬϲϳϲϵϬ

            ϭϲϮ   ƐŬǇƉĞ              ϱϰϮϱϳϴϯϮϰ

            ϭϲϯ   ƐŬǇƉĞ              ďĞǇŽƵƌũŽƌĚĂŶƐ

            ϭϲϰ   ƐŬǇƉĞ              ďĞǇŽƵƌũŽƌĚĂŶƐ͘ĐŽŵ

            ϭϲϱ   ƐŬǇƉĞ              ďĞǇŽƵƌũŽƌĚĂŶƐͺϭ

            ϭϲϲ   ƐŬǇƉĞ              ďƌĂŶĚĂŝƌũŽƌĚĂŶϭϴ

            ϭϲϳ   ƐŬǇƉĞ              ĐϮϱĂďϮĚĐĞϴĂĂϳϮϲϳ

            ϭϲϴ   ƐŬǇƉĞ              ĐϳϭĚĂĐϭϰϵϱϱϱϵϲϭϳ

            ϭϲϵ   ƐŬǇƉĞ              ĐŐϵϲϴϱͺϭ

            ϭϳϬ   ƐŬǇƉĞ              ĐŝĚ͘ĐϲϭϵϱϬϭĞĞϳĂĞĨĂϲϰ

            ϭϳϭ   ƐŬǇƉĞ              ĐŝƚǇƐŽůĞ͘ŶĞƚϭϵ

            ϭϳϮ   ƐŬǇƉĞ              ĚϬĚϲϭĚϲĐďϮĞϲϳϯϲϬ

            ϭϳϯ   ƐŬǇƉĞ              ŶĂŶĐǇ͘ŬŝĐŬǌ

            ϭϳϰ   ƐŬǇƉĞ              ŶŝĐĞŬŝĐŬǌϭϴ

            ϭϳϱ   ƐŬǇƉĞ              ƉĞƌĨĞĐƚŬŝĐŬƐŚŬ



                                            ϴ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 139 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                            ,ĂŶĚůĞ

            ϭϳϲ   ƐŬǇƉĞ              ƉŝĐŬŶŝĐĞŬŝĐŬƐ

            ϭϳϳ   ƐŬǇƉĞ              ƐŶĞĂŬĞƌĂŚĞĂĚƌƵϭϴ

            ϭϳϴ   ƐŬǇƉĞ              ƐŶĞĂŬĞƌƐŚŽĞďŽǆĐůƵď

            ϭϳϵ   ƐŬǇƉĞ              ƐŽůĞƐůŝŬĞ

            ϭϴϬ   ƐŬǇƉĞ              ƐƵ͘ƐĂŶϴϲ

            ϭϴϭ   ƐŬǇƉĞ              ƚŽƉŬŝĐŬǌϮϯ

            ϭϴϮ   ƐŬǇƉĞ              ǇƵŬŝ

            ϭϴϯ   ƐŶĂƉĐŚĂƚ           ŐŽŐŽǇĞĞǌǇ͘ŵĞ

            ϭϴϰ   ƐŶĂƉĐŚĂƚ           ũŽĂŶŶĂ͘ƐŶĞĂŬĞƌƐ

            ϭϴϱ   ƐŶĂƉĐŚĂƚ           ŬŝĐŬĐĐƐŚŽƉ

            ϭϴϲ   ƐŶĂƉĐŚĂƚ           ŬŝĐŬƐ͘ŚĞůĞŶ

            ϭϴϳ   ƐŶĂƉĐŚĂƚ           ŬŝĐŬƐŽƌĚŝĞŶĞƚ

            ϭϴϴ   ƐŶĂƉĐŚĂƚ           ůŝůŝƉůƵŐ

            ϭϴϵ   ƐŶĂƉĐŚĂƚ           ŶŝĐĞŬŝĐŬƐƐ͘ƌƵ

            ϭϵϬ   ƐŶĂƉĐŚĂƚ           ŶŝĐĞŬŝĐŬƐǇĞĞǌǇ

            ϭϵϭ   ƐŶĂƉĐŚĂƚ           ƉŬͲũĞĨĨ

            ϭϵϮ   ƐŶĂƉĐŚĂƚ           ƐŶĞĂŬĞƌŝĐŽŶ

            ϭϵϯ   ƐŶĂƉĐŚĂƚ           ǇĞĞǌǇďƵƐƚĂ͘ƌƵ

            ϭϵϰ   ǁĞĐŚĂƚ             ϭϯϭϮϯϭϴϮϱϯϵ

            ϭϵϱ   ǁĞĐŚĂƚ             ϭϱϮϲϬϭϯϱϬϯϳ

            ϭϵϲ   ǁĞĐŚĂƚ             ϭϱϴϲϬϬϰϰϴϯϮ

            ϭϵϳ   ǁĞĐŚĂƚ             ϭϳϵϰϬϲϮϬϵϬ



                                            ϵ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 140 of 349




                                /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘         dǇƉĞ                          ,ĂŶĚůĞ

            ϭϵϴ   ǁĞĐŚĂƚ            ϭϴϬϱϵϵϯϭϬϲϴ

            ϭϵϵ   ǁĞĐŚĂƚ            ϳϮϵϱϴϮϱϲϲ

            ϮϬϬ   ǁĞĐŚĂƚ            ϴϲϬϭϯϭϵϰϰϯϯϱϭϬ

            ϮϬϭ   ǁĞĐŚĂƚ            ϴϲϭϯϬϵϵϰϲϳϲϮϮ

            ϮϬϮ   ǁĞĐŚĂƚ            ϴϲϭϯϭϮϯϭϴϮϱϯϵ

            ϮϬϯ   ǁĞĐŚĂƚ            ϴϲϭϯϯϰϵϴϲϭϬϯϯ

            ϮϬϰ   ǁĞĐŚĂƚ            ϴϲϭϱϬϯϬϯϵϴϯϰϵ

            ϮϬϱ   ǁĞĐŚĂƚ            ϴϲϭϱϬϲϬϯϵϳϯϰϵ

            ϮϬϲ   ǁĞĐŚĂƚ            ϴϲϭϱϬϲϬϯϵϴϯϰϵ

            ϮϬϳ   ǁĞĐŚĂƚ            ϴϲϭϱϮϴϬϲϮϭϭϮϬ

            ϮϬϴ   ǁĞĐŚĂƚ            ϴϲϭϱϴϬϲϬϴϱϬϲϴ

            ϮϬϵ   ǁĞĐŚĂƚ            ϴϲϭϱϵϲϬϱϬϯϭϭϲ

            ϮϭϬ   ǁĞĐŚĂƚ            ϴϲϭϳϬϴϳϭϲϳϲϬϭ

            Ϯϭϭ   ǁĞĐŚĂƚ            ϴϲϭϳϬϴϳϭϲϳϳϱϭ

            ϮϭϮ   ǁĞĐŚĂƚ            ϴϲϭϳϭϯϳϵϱϳϳϯϵ

            Ϯϭϯ   ǁĞĐŚĂƚ            ϴϲϭϳϭϵϭϭϬϱϵϲϵ

            Ϯϭϰ   ǁĞĐŚĂƚ            ϴϲϭϴϬϱϵϵϯϭϬϲϴ

            Ϯϭϱ   ǁĞĐŚĂƚ            ϴϲϭϴϬϴϲϱϮϵϱϴϮ

            Ϯϭϲ   ǁĞĐŚĂƚ            ϴϲϭϴϬϴϲϱϮϵϳϯϬ

            Ϯϭϳ   ǁĞĐŚĂƚ            ϴϲϭϴϭϳϭϬϵϵϰϮϭ

            Ϯϭϴ   ǁĞĐŚĂƚ            ϴϲϭϴϭϳϭϮϮϮϳϬϳ

            Ϯϭϵ   ǁĞĐŚĂƚ            ϴϲϭϴϭϳϭϮϮϱϯϵϳ



                                          ϭϬ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 141 of 349




                                /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘         dǇƉĞ                            ,ĂŶĚůĞ

            ϮϮϬ   ǁĞĐŚĂƚ            ϴϲϭϴϲϬϲϵϭϭϬϯϵ

            ϮϮϭ   ǁĞĐŚĂƚ            ĂũŬŝŶŐƌƵ

            ϮϮϮ   ǁĞĐŚĂƚ            ĐǆǆϰϳϭϱϯϰϮϲϬ

            ϮϮϯ   ǁĞĐŚĂƚ            ŚŝƉŚŽƉůŝŶĚĂ

            ϮϮϰ   ǁĞĐŚĂƚ            ŚŝƉŚŽƉůŝŶĚĂŵĞ

            ϮϮϱ   ǁĞĐŚĂƚ            ŬŝĐŬĐĐϴϴ

            ϮϮϲ   ǁĞĐŚĂƚ            ŬŝĐŬĐĐŐŽ

            ϮϮϳ   ǁĞĐŚĂƚ            ŬŝĐŬǌŵĂůůϭϮϭϱ

            ϮϮϴ   ǁĞĐŚĂƚ            ŶĞǀĞƌǇƐŐ

            ϮϮϵ   ǁĞĐŚĂƚ            ŶĞǁǇĞĞǌǇϯϱϬǀϮ

            ϮϯϬ   ǁĞĐŚĂƚ            ŶŝĐĞŬŝĐŬƐƐϴϴϴ

            Ϯϯϭ   ǁĞĐŚĂƚ            ŶŝĐĞŬŝĐŬǌϭϴ

            ϮϯϮ   ǁĞĐŚĂƚ            ŶŝŬĞϮϬϭϴϬϲϬϱ

            Ϯϯϯ   ǁĞĐŚĂƚ            ƉĞƌĨĞĐƚŬĐŝŬƐŚŬ

            Ϯϯϰ   ǁĞĐŚĂƚ            ƉĞƌĨĞĐƚŬŝĐŬŚŬ

            Ϯϯϱ   ǁĞĐŚĂƚ            ƉĞƌĨĞĐƚŬŝĐŬƐĐĂ

            Ϯϯϲ   ǁĞĐŚĂƚ            ƉĞƌĨĞĐƚŬŝĐŬƐŚŬ

            Ϯϯϳ   ǁĞĐŚĂƚ            ƉĞƌĨĞĐƚŬŝĐŬƐƌƵ

            Ϯϯϴ   ǁĞĐŚĂƚ            ƉĞƌĨĞĐƚƐŶĞĂŬĞƌ

            Ϯϯϵ   ǁĞĐŚĂƚ            ƉŬďĞƐƚͺůƚĚ

            ϮϰϬ   ǁĞĐŚĂƚ            ƉŬĨĂĐƚŽƌǇ

            Ϯϰϭ   ǁĞĐŚĂƚ            ƉŬƐŶĞĂŬĞƌ



                                          ϭϭ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 142 of 349




                                /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘         dǇƉĞ                          ,ĂŶĚůĞ

            ϮϰϮ   ǁĞĐŚĂƚ            ƉŬƐŶĞĂŬĞƌƉƌŽ

            Ϯϰϯ   ǁĞĐŚĂƚ            ƉŬƚŚĞďĞƐƚ

            Ϯϰϰ   ǁĞĐŚĂƚ            ƉŬǀŝƉŬŝŵ

            Ϯϰϱ   ǁĞĐŚĂƚ            ƌĞĂůǇĞĞǌǇďĂǇ

            Ϯϰϲ   ǁĞĐŚĂƚ            ƌŽĐŬŬŝĐŬƐ

            Ϯϰϳ   ǁĞĐŚĂƚ            ƐŶĞĂŬĞƌŝĐŽŶ

            Ϯϰϴ   ǁĞĐŚĂƚ            ƐŶĞĂŬĞƌŶĞǁǌ

            Ϯϰϵ   ǁĞĐŚĂƚ            ƐŽůĞƉĞƌĨĞĐƚ

            ϮϱϬ   ǁĞĐŚĂƚ            ƐƵĚŝĂŶũŝƵϵϮϭ

            Ϯϱϭ   ǁĞĐŚĂƚ            ƚŽƉŬŝĐŬƐƐ

            ϮϱϮ   ǁĞĐŚĂƚ            ƚŽƉŬŝĐŬǌ

            Ϯϱϯ   ǁĞĐŚĂƚ            ƚŽƉŬŝĐŬǌϮϯ

            Ϯϱϰ   ǁĞĐŚĂƚ            ǁŶǇĞĞǌǇ

            Ϯϱϱ   ǁĞĐŚĂƚ            ǆũůͲϭϭϬϮϮϭ

            Ϯϱϲ   ǁĞĐŚĂƚ            ǇĞĞǌǇďƵƐƚĂ

            Ϯϱϳ   ǁĞĐŚĂƚ            ǇĞĞǌǇŵĂĨŝĂƐŶĞĂŬĞƌ

            Ϯϱϴ   ǁĞĐŚĂƚ            ǇƵŬŝͲĐƚƐϭϵ

            Ϯϱϵ   ǁŚĂƚƐĂƉƉ          ϴϲϭϯϬϬϯϴϲϵϵϬϵ

            ϮϲϬ   ǁŚĂƚƐĂƉƉ          ϴϲϭϯϬϯϬϴϮϱϭϴϬ

            Ϯϲϭ   ǁŚĂƚƐĂƉƉ          ϴϲϭϯϬϯϬϴϮϱϯϴϬ

            ϮϲϮ   ǁŚĂƚƐĂƉƉ          ϴϲϭϯϬϯϬϴϮϵϯϭϱ

            Ϯϲϯ   ǁŚĂƚƐĂƉƉ          ϴϲϭϯϬϵϵϰϲϳϲϮϮ



                                          ϭϮ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 143 of 349




                                /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘         dǇƉĞ                          ,ĂŶĚůĞ

            Ϯϲϰ   ǁŚĂƚƐĂƉƉ          ϴϲϭϯϭϮϯϭϴϮϱϯϵ

            Ϯϲϱ   ǁŚĂƚƐĂƉƉ          ϴϲϭϯϭϵϰϰϯϯϱϭϬ

            Ϯϲϲ   ǁŚĂƚƐĂƉƉ          ϴϲϭϯϯϮϴϯϳϱϮϱϮ

            Ϯϲϳ   ǁŚĂƚƐĂƉƉ          ϴϲϭϯϯϯϴϱϬϴϱϯϳ

            Ϯϲϴ   ǁŚĂƚƐĂƉƉ          ϴϲϭϯϯϰϵϴϲϭϬϯϯ

            Ϯϲϵ   ǁŚĂƚƐĂƉƉ          ϴϲϭϯϯϰϵϵϱϯϰϯϯ

            ϮϳϬ   ǁŚĂƚƐĂƉƉ          ϴϲϭϯϰϱϵϭϴϬϲϵϮ

            Ϯϳϭ   ǁŚĂƚƐĂƉƉ          ϴϲϭϯϱϮϵϰϭϯϵϲϳ

            ϮϳϮ   ǁŚĂƚƐĂƉƉ          ϴϲϭϯϱϱϵϯϵϳϵϵϱ

            Ϯϳϯ   ǁŚĂƚƐĂƉƉ          ϴϲϭϯϳϬϲϬϴϱϭϵϬ

            Ϯϳϰ   ǁŚĂƚƐĂƉƉ          ϴϲϭϱϬϯϬϯϵϴϯϰϵ

            Ϯϳϱ   ǁŚĂƚƐĂƉƉ          ϴϲϭϱϬϲϬϯϵϳϯϰϵ

            Ϯϳϲ   ǁŚĂƚƐĂƉƉ          ϴϲϭϱϬϲϬϯϵϴϯϰϵ

            Ϯϳϳ   ǁŚĂƚƐĂƉƉ          ϴϲϭϱϬϲϬϲϬϳϳϱϰ

            Ϯϳϴ   ǁŚĂƚƐĂƉƉ          ϴϲϭϱϬϴϬϭϯϳϴϯϮ

            Ϯϳϵ   ǁŚĂƚƐĂƉƉ          ϴϲϭϱϮϲϬϭϯϱϬϯϳ

            ϮϴϬ   ǁŚĂƚƐĂƉƉ          ϴϲϭϱϮϴϬϲϮϭϭϮϬ

            Ϯϴϭ   ǁŚĂƚƐĂƉƉ          ϴϲϭϱϯϵϭϱϱϰϯϯϭ

            ϮϴϮ   ǁŚĂƚƐĂƉƉ          ϴϲϭϱϱϰϵϰϯϵϳϯϬ

            Ϯϴϯ   ǁŚĂƚƐĂƉƉ          ϴϲϭϱϴϬϲϬϴϱϬϲϴ

            Ϯϴϰ   ǁŚĂƚƐĂƉƉ          ϴϲϭϱϴϲϬϬϰϰϳϵϴ

            Ϯϴϱ   ǁŚĂƚƐĂƉƉ          ϴϲϭϱϵϱϵϰϭϮϳϯϮ



                                          ϭϯ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 144 of 349




                                /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘         dǇƉĞ                          ,ĂŶĚůĞ

            Ϯϴϲ   ǁŚĂƚƐĂƉƉ          ϴϲϭϱϵϲϬϱϬϯϭϭϲ

            Ϯϴϳ   ǁŚĂƚƐĂƉƉ          ϴϲϭϱϵϲϬϱϯϯϲϱϴ

            Ϯϴϴ   ǁŚĂƚƐĂƉƉ          ϴϲϭϱϵϲϬϱϯϯϵϰϯ

            Ϯϴϵ   ǁŚĂƚƐĂƉƉ          ϴϲϭϳϬϳϱϵϵϭϬϯϲ

            ϮϵϬ   ǁŚĂƚƐĂƉƉ          ϴϲϭϳϬϳϱϵϵϭϬϲϰ

            Ϯϵϭ   ǁŚĂƚƐĂƉƉ          ϴϲϭϳϬϳϴϴϴϮϲϵϬ

            ϮϵϮ   ǁŚĂƚƐĂƉƉ          ϴϲϭϳϬϴϭϰϮϭϵϭϲ

            Ϯϵϯ   ǁŚĂƚƐĂƉƉ          ϴϲϭϳϬϴϳϭϲϳϲϬϭ

            Ϯϵϰ   ǁŚĂƚƐĂƉƉ          ϴϲϭϳϬϴϳϭϲϳϳϱϭ

            Ϯϵϱ   ǁŚĂƚƐĂƉƉ          ϴϲϭϳϭϯϳϵϱϳϳϯϵ

            Ϯϵϲ   ǁŚĂƚƐĂƉƉ          ϴϲϭϳϭϵϭϭϬϱϵϲϵ

            Ϯϵϳ   ǁŚĂƚƐĂƉƉ          ϴϲϭϳϯϱϬϭϬϬϯϲϱ

            Ϯϵϴ   ǁŚĂƚƐĂƉƉ          ϴϲϭϳϴϬϱϵϲϯϳϳϬ

            Ϯϵϵ   ǁŚĂƚƐĂƉƉ          ϴϲϭϳϴϵϱϴϲϯϳϳϬ

            ϯϬϬ   ǁŚĂƚƐĂƉƉ          ϴϲϭϴϬϱϵϵϯϭϬϲϴ

            ϯϬϭ   ǁŚĂƚƐĂƉƉ          ϴϲϭϴϭϳϭϬϵϵϰϮϭ

            ϯϬϮ   ǁŚĂƚƐĂƉƉ          ϴϲϭϴϭϳϭϮϮϱϯϵϳ

            ϯϬϯ   ǁŚĂƚƐĂƉƉ          ϴϲϭϴϮϱϬϱϰϮϲϭϮ

            ϯϬϰ   ǁŚĂƚƐĂƉƉ          ϴϲϭϴϮϱϵϲϭϱϱϭϱ

            ϯϬϱ   ǁŚĂƚƐĂƉƉ          ϴϲϭϴϮϳϭϮϱϵϱϬϮ

            ϯϬϲ   ǁŚĂƚƐĂƉƉ          ϴϲϭϴϲϬϲϵϭϭϬϯϵ

            ϯϬϳ   ǁŚĂƚƐĂƉƉ          ϴϲϭϴϲϱϬϮϯϬϭϱϭ



                                          ϭϰ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 145 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                          ,ĂŶĚůĞ

            ϯϬϴ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϳϲϬϱϱϳϴϳϵ

            ϯϬϵ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϴϱϬϵϬϲϲϱϳ

            ϯϭϬ   ǁŚĂƚƐĂƉƉ           ϴϲϭϵϵϳϵϮϴϭϮϮϳ

            ϯϭϭ   ǇŽƵƚƵďĞ            hͲd'ďhǀdƉdŐĨ&ũ^ǀϳyĚĨY

            ϯϭϮ   ǇŽƵƚƵďĞ            hϮdĐϬ'ǀ,yϲϮ'sƵƌWŐ/ϴũ&Y

            ϯϭϯ   ǇŽƵƚƵďĞ            hϮƉŚĨϮ<ŶŬůϭϯYĂ,ƋWY':ǁ

            ϯϭϰ   ǇŽƵƚƵďĞ            hϮƚ/Ğ^ƵǇyϲ</WͲƋY<,ϯĨzY

            ϯϭϱ   ǇŽƵƚƵďĞ            hϱŽ,ĐƵ:ϭϲϯhĚͲũͺd<ĂŐŐ

            ϯϭϲ   ǇŽƵƚƵďĞ            hϳ/ƐĚǇŶϳƐϳsϳŝ&ϳzϮ:ƉϰWY

            ϯϭϳ   ǇŽƵƚƵďĞ            hƌŝŶǀ&ϰsǇϰhZDhƌŬyyϱY

            ϯϭϴ   ǇŽƵƚƵďĞ            h&&DĚ&ϱE<tDďϰƌ,/>ǁ>Y

            ϯϭϵ   ǇŽƵƚƵďĞ            h'ϮĨtzŽϳ,ĂǁŐƌŝďĞͲƋƉǁ

            ϯϮϬ   ǇŽƵƚƵďĞ            h'ŚƌYϵϯͲƉ<ĐĚ<ƵYƌǁŐ

            ϯϮϭ   ǇŽƵƚƵďĞ            h:ƌϵƋĚͲϬϰ,Śǌ<d^ϴů:>ͺ

            ϯϮϮ   ǇŽƵƚƵďĞ            hKũYDĞD:ϬϵhĞYŝsĨƵĐƐǁ

            ϯϮϯ   ǇŽƵƚƵďĞ            h^ĐĐŵŵZǆŝůͺũŽϲ<Ƶǀů/ϱhY

            ϯϮϰ   ǇŽƵƚƵďĞ            hhŵŽŽ:ƉŶϱĂĚͺǇǇͺ&ZŵĨǌY

            ϯϮϱ   ǇŽƵƚƵďĞ            hs^ƚŽďϵƵŽhEƌǆŐĚŚŚ,ƌ,

            ϯϮϲ   ǇŽƵƚƵďĞ            hĂͺŬƋǆϭ>ǆŐ^ŵŶũƚZŶͺŐ

            ϯϮϳ   ǇŽƵƚƵďĞ            hĨϯͺ&ϵϵysǇͺƉϳdzĐͺŝǁY

            ϯϮϴ   ǇŽƵƚƵďĞ            hŐďǇŝůǌtͺĂs,,ǆϬŐYǆyhϮŐ

            ϯϮϵ   ǇŽƵƚƵďĞ            hŝŚ>/ƌĚƵ'ŚͺŽŶďƋϯͺŐ



                                           ϭϱ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 146 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                           ,ĂŶĚůĞ

            ϯϯϬ   ǇŽƵƚƵďĞ            hŬǌƋKƚEϮWƐĂZŚYďǆϭϮŬǁ

            ϯϯϭ   ǇŽƵƚƵďĞ            hŽY>ŵƋŐď'^ƐĐ/ϭŶŐtǆŐƵƐ

            ϯϯϮ   ǇŽƵƚƵďĞ            hƋŝŐĐǆŽ>ƐĞƌ'ŐŝϰĐYŽyYY

            ϯϯϯ   ǇŽƵƚƵďĞ            hƚϭũŵƉYŝƌƋũsǌWƐϬ:ϯEŐ

            ϯϯϰ   ǇŽƵƚƵďĞ            hƚŵĂzdϰƋKYŶĚdĚũƵKKƐt/ŝY

            ϯϯϱ   ǇŽƵƚƵďĞ            hƵ&ǆ:ǁsĐKǁǌǇϱϬĨ,t<Ƌ

            ϯϯϲ   ǇŽƵƚƵďĞ            hƵ,'&ƵKǁŝƉ>tǁ/ĐϬůhŝϯϮŐ

            ϯϯϳ   ǇŽƵƚƵďĞ            hƵzƋŽsͺhŶϯŶzŚKƚϱϮYũĚǆ

            ϯϯϴ   ǇŽƵƚƵďĞ            hǀŐŐŚ&ƉDϭǁϰǆ>ǇĨŚǁϵϮƐhŐ

            ϯϯϵ   ǇŽƵƚƵďĞ            hǁǇŶŬhϮ>sͺsdŽŬYϳǇEhǁ

                                       EĞƚǁŽƌŬϮ

            ϯϰϬ   ĨĂĐĞďŽŽŬ           ĨǇǇƐƉŽƌƚƐ

            ϯϰϭ   ŝŶƐƚĂŐƌĂŵ          ĐĂƚĐŚƵƉͺŵĂŝůůŽƚ

            ϯϰϮ   ŝŶƐƚĂŐƌĂŵ          ĨǇǇŐĂŵĞ

            ϯϰϯ   ǁĞĐŚĂƚ             ϴϲϭϯϱϯϴϮϮϳϮϮϭ

            ϯϰϰ   ǁŚĂƚƐĂƉƉ           ϴϲϭϯϱϯϴϮϮϳϮϮϭ

                                       EĞƚǁŽƌŬϯ

            ϯϰϱ   ĨĂĐĞďŽŽŬ           ũŽƌĚĂŶƌĞůĞĂƐĞϮϬϭϵ

            ϯϰϲ   ǁŚĂƚƐĂƉƉ           ϴϲϭϲϱϳϭϭϰϯϭϬϯ

                                       EĞƚǁŽƌŬϰ

            ϯϰϳ   ĨĂĐĞďŽŽŬ           ŐƵŽŐƵŽϭϯϭϰ

            ϯϰϴ   ŝŶƐƚĂŐƌĂŵ          ũŽƌĚĂŶƐƵŶǀĞŝů



                                           ϭϲ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 147 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                            ,ĂŶĚůĞ

                                       EĞƚǁŽƌŬϱ

            ϯϰϵ   ĨĂĐĞďŽŽŬ           ĂŶƉŬŝĐŬ͘ƐĞůůĞƌ

            ϯϱϬ   ŝŶƐƚĂŐƌĂŵ          ĂŶƉŬŝĐŬͺĐŽ

            ϯϱϭ   ŝŶƐƚĂŐƌĂŵ          ĂŶƉŬŝĐŬͺƌĞǀŝĞǁ

            ϯϱϮ   ƉŚŽŶĞƐ             ϴϱϮϱϱϯϳϳϯϲϲ

            ϯϱϯ   ǁŚĂƚƐĂƉƉ           ϴϱϮϱϱϯϳϳϯϲϲ

                                       EĞƚǁŽƌŬϲ

            ϯϱϰ   ŝŶƐƚĂŐƌĂŵ          ĨĨĨŽŽƚƐŬŝĐŬƐ

            ϯϱϱ   ŝŶƐƚĂŐƌĂŵ          ĨŽŽƚƐŬŝĐŬϴ

            ϯϱϲ   ŝŶƐƚĂŐƌĂŵ          ŬŝĐŬƐƉĞƌĨĞĐƚƌƵ

            ϯϱϳ   ƉŚŽŶĞƐ             ϴϲϭϴϬϴϲϰϲϱϬϴϵ

            ϯϱϴ   ǁĞĐŚĂƚ             ϴϲϭϯϮϭϱϬϴϮϬϮϴ

            ϯϱϵ   ǁĞĐŚĂƚ             ǁĂŶŐϭϴϬϴϲϰϲϱϬϴϵ

            ϯϲϬ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϬϴϲϰϲϱϬϴϵ

            ϯϲϭ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϳϱϵϮϴϬϱϯϮ

            ϯϲϮ   ǇŽƵƚƵďĞ            hĞǁWŽŽĞ,ƚhϴĚĚϵh:<ϳyϴsŐ

                                       EĞƚǁŽƌŬϳ

            ϯϲϯ   ĨĂĐĞďŽŽŬ           ďƌĂŶĚƐŶĞĂŬĞƌƚǁŝŶƐͲϭϭϬϳϯϮϳϮϬϳϭϴϴϴϭ

            ϯϲϰ   ŝŶƐƚĂŐƌĂŵ          ďƌĂŶĚƐŶĞĂŬĞƌƚǁŝŶƐ

            ϯϲϱ   ŝŶƐƚĂŐƌĂŵ          ďƌĂŶĚƐŶĞĂŬĞƌƚǁŝŶƐϮϬϮϬ

            ϯϲϲ   ŝŶƐƚĂŐƌĂŵ          ďƌĂŶĚƐŶĞĂŬĞƌƚǁŝŶƐͺ

            ϯϲϳ   ŝŶƐƚĂŐƌĂŵ          ďƐƚͺŝŵŝƚĂƚŝŽŶ



                                           ϭϳ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 148 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                            ,ĂŶĚůĞ

            ϯϲϴ   ŝŶƐƚĂŐƌĂŵ          ďƐƚͺƉůƵŐ

            ϯϲϵ   ŝŶƐƚĂŐƌĂŵ          ƐƵƉƌĞŵĞ͘ŐƌĂĚĞ

            ϯϳϬ   ǁĞĐŚĂƚ             ϭϴϵϱϬϳϰϰϵϮϭ

            ϯϳϭ   ǁĞĐŚĂƚ             ϴϲϭϱϯϱϵϮϮϬϵϱϰ

            ϯϳϮ   ǁĞĐŚĂƚ             ϴϲϭϴϵϱϬϳϰϰϵϮϭ

            ϯϳϯ   ǁŚĂƚƐĂƉƉ           ϴϲϭϱϯϱϵϮϮϬϵϱϰ

            ϯϳϰ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϵϱϬϳϰϰϵϮϭ

            ϯϳϱ   ǇŽƵƚƵďĞ            hďϬyůď<ϮƐĚƋϬ>ŝƋƵEǀǁ

                                       EĞƚǁŽƌŬϴ

            ϯϳϲ   ĨĂĐĞďŽŽŬ           ũĚĨŽŽƚŽĨĨŝĐŝĂů

            ϯϳϳ   ŝŶƐƚĂŐƌĂŵ          ĂůůƚŽƉƐŚŽĞƐ

            ϯϳϴ   ŝŶƐƚĂŐƌĂŵ          ďĞƐƚƐŚŽĞƐ͘ƐƵϭ

            ϯϳϵ   ŝŶƐƚĂŐƌĂŵ          ĨĂƐŚŝŽŶƐƚǇůĞĨĞŶŐ

            ϯϴϬ   ŝŶƐƚĂŐƌĂŵ          ũĚĨŽŽƚŽĨĨŝĐŝĂů

            ϯϴϭ   ŝŶƐƚĂŐƌĂŵ          ŬŝŶĚƐŶĞĂŬĞƌϮ

            ϯϴϮ   ŝŶƐƚĂŐƌĂŵ          ƌĂŝŶŝĞͺŵƵŬǇ

            ϯϴϯ   ŝŶƐƚĂŐƌĂŵ          ƚŚĞͺƐŝŵƉůŝĐŝƚǇͺŽĨͺĨĂƐŚŝŽŶ

            ϯϴϰ   ŝŶƐƚĂŐƌĂŵ          ƚŝŬŝƐŚŽƉƉŝŶŐ͘ƌƵϭϮϯ

            ϯϴϱ   ŝŶƐƚĂŐƌĂŵ          ƵƵďĂŐƐͺƌĂŝŶŝĞ

            ϯϴϲ   ŝŶƐƚĂŐƌĂŵ          ǁŽǁƐŶĞĂŬĞƌϭ

            ϯϴϳ   ƉŚŽŶĞƐ             ϯϬϰϴϬϲϮϵϵϵ

            ϯϴϴ   ƉŚŽŶĞƐ             ϴϰϳϵϰϱϳϮϬϰϭ



                                           ϭϴ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 149 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                          ,ĂŶĚůĞ

            ϯϴϵ   ƉŚŽŶĞƐ             ϵϰϵϮϮϵϬϮϴϳ

            ϯϵϬ   ǁĞĐŚĂƚ             ϴϲϭϴϬϯϳϬϰϵϯϲϰ

            ϯϵϭ   ǁŚĂƚƐĂƉƉ           ϭϯϬϰϴϬϲϮϵϵϵ

            ϯϵϮ   ǁŚĂƚƐĂƉƉ           ϭϲϱϳϱϮϮϭϭϭϴ

            ϯϵϯ   ǁŚĂƚƐĂƉƉ           ϴϰϳϵϰϱϳϮϬϰϭ

            ϯϵϰ   ǁŚĂƚƐĂƉƉ           ϴϱϮϱϭϲϭϱϵϴϴ

            ϯϵϱ   ǁŚĂƚƐĂƉƉ           ϴϱϮϱϵϯϭϱϭϯϯ

            ϯϵϲ   ǁŚĂƚƐĂƉƉ           ϴϱϮϱϵϯϯϱϴϲϵ

            ϯϵϳ   ǁŚĂƚƐĂƉƉ           ϴϱϮϱϵϯϴϬϴϳϵ

            ϯϵϴ   ǁŚĂƚƐĂƉƉ           ϴϲϭϯϭϬϯϵϭϭϴϯϮ

            ϯϵϵ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϬϯϳϬϰϵϯϲϰ

            ϰϬϬ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϭϲϮϲϵϰϮϯϮ

            ϰϬϭ   ǇŽƵƚƵďĞ            hͲϲŽϱĚ>KyϱZdůddƌů/dƵƵǁ

            ϰϬϮ   ǇŽƵƚƵďĞ            hϵ/ϭϵϱĨƌďƋ>ϱzyYϰϮϰ/Őǁ

            ϰϬϯ   ǇŽƵƚƵďĞ            hZϱϴď'ŚŬYĞŚŵWϯůKǌsEǀE

            ϰϬϰ   ǇŽƵƚƵďĞ            hhƵĨϭsydϵƉZƚϳƉďƵƵ<

            ϰϬϱ   ǇŽƵƚƵďĞ            hƉĂhƚƉďƐĞƉ/Ś'ĂũͺŬYϭ&Ĩ<

            ϰϬϲ   ǇŽƵƚƵďĞ            hƐDϳ,WϮKͲ'ĚϯƚydĞEůdŐ

            ϰϬϳ   ǇŽƵƚƵďĞ            hƚKĐϱ,dϰdƵd'ϱsŬĂϳtKϵŐ

                                       EĞƚǁŽƌŬϵ

            ϰϬϴ   ĨĂĐĞďŽŽŬ           ĚĨǇƐŶĞĂŬĞƌƐ

            ϰϬϵ   ĨĂĐĞďŽŽŬ           ŬŝĐŬƐͲĐƌĂǌĞͲϮϬϰϳϱϴϭϮϵϳϭϴϴϵϳ



                                           ϭϵ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 150 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                           ,ĂŶĚůĞ

                                      EĞƚǁŽƌŬϭϬ

            ϰϭϬ   ǁŚĂƚƐĂƉƉ           ϭϵϬϵϱϰϳϳϭϮϳ

            ϰϭϭ   ǁŚĂƚƐĂƉƉ           ϭϵϭϵϴϬϵϵϭϱϲ

                                      EĞƚǁŽƌŬϭϭ

            ϰϭϮ   ĨĂĐĞďŽŽŬ           ũŽƌĚĂŶƐĨŽƌĂůů

                                      EĞƚǁŽƌŬϭϯ

            ϰϭϯ   ŝŶƐƚĂŐƌĂŵ          ĐŚƌŝϯͺƉůƵŐ

            ϰϭϰ   ŝŶƐƚĂŐƌĂŵ          ŚǇƉĞƐŬŝĐŬ

            ϰϭϱ   ŝŶƐƚĂŐƌĂŵ          ŚǇƉĞƐŬŝĐŬϳ

            ϰϭϲ   ŝŶƐƚĂŐƌĂŵ          ŚǇƉĞƐŬŝĐŬͺϴϴϴ

            ϰϭϳ   ƉŚŽŶĞƐ             ϴϲϭϴϭϴϲϲϰϯϳϬϱ

            ϰϭϴ   ǁĞĐŚĂƚ             ϭϴϭϴϲϲϰϯϳϬϱ

            ϰϭϵ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϭϴϲϲϰϯϳϬϱ

            ϰϮϬ   ǇŽƵƚƵďĞ            hEƵϭtǌͲ<'W:ŝYŵďϵƉsϲZŐ

            ϰϮϭ   ŝŶƐƚĂŐƌĂŵ          ƵĂƐŚŽĞƐĞƌǀŝĐĞϲϴϴ

            ϰϮϮ   ƉŚŽŶĞƐ             ϴϱϮϵϭϰϯϮϮϯϯ

            ϰϮϯ   ǁŚĂƚƐĂƉƉ           ϭϱϭϴϳϬϰϴϰϬϬ

            ϰϮϰ   ǁŚĂƚƐĂƉƉ           ϴϱϮϵϭϰϯϮϮϯϯ

            ϰϮϱ   ǇŽƵƚƵďĞ            hĐϮϮŚdŬŐϲKǁǌWĂŬ:hƐͺY

                                      EĞƚǁŽƌŬϭϰ

            ϰϮϲ   ŝŶƐƚĂŐƌĂŵ          ƌĞĂůƵĂƉůƵŐ

            ϰϮϳ   ŝŶƐƚĂŐƌĂŵ          ƌĞĂůƵĂǁŵŶƐ



                                           ϮϬ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 151 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                             ,ĂŶĚůĞ

            ϰϮϴ   ŝŶƐƚĂŐƌĂŵ          ǀϮƵĂƉůŐ

            ϰϮϵ   ǁŚĂƚƐĂƉƉ           ϭϯϰϳϰϵϯϬϳϵϲ

            ϰϯϬ   ǁŚĂƚƐĂƉƉ           ϭϲϰϲϵϴϬϰϰϭϮ

            ϰϯϭ   ǁŚĂƚƐĂƉƉ           ϭϲϰϲϵϴϬϰϲϵϵ

            ϰϯϮ   ǇŽƵƚƵďĞ            hŶdKϰ'ǀŵWϬũϮͺ>ůŝũϴďǇ

                                      EĞƚǁŽƌŬϭϱ

            ϰϯϯ   ĨĂĐĞďŽŽŬ           ƵŶŚƐϭϴ

            ϰϯϰ   ŝŶƐƚĂŐƌĂŵ          ƚĞĞͺďĞĞŶĞƚ

            ϰϯϱ   ŝŶƐƚĂŐƌĂŵ          ƚĞĞďĞĞ͘ůƵǆ

            ϰϯϲ   ŝŶƐƚĂŐƌĂŵ          ƚĞĞďĞĞůŝǀĞ

            ϰϯϳ   ŝŶƐƚĂŐƌĂŵ          ƵŶŚƐ͘ƌĞƉůŝĐĂ

            ϰϯϴ   ŝŶƐƚĂŐƌĂŵ          ƵŶŚƐϮϬϭϴ

            ϰϯϵ   ǁŚĂƚƐĂƉƉ           ϭϰϬϴϲϮϬϮϰϯϬ

            ϰϰϬ   ǇŽƵƚƵďĞ            hzŶǆ<Ǉ:ƋǇϯ'DĚϯƐŵũϭƌ:Ϭ

            ϰϰϭ   ǇŽƵƚƵďĞ            hŚƉŽŚzWϳ^ůĞƋ&yůƵEZŚŐ

                                      EĞƚǁŽƌŬϭϲ

            ϰϰϮ   ĨĂĐĞďŽŽŬ           ĂŝƌͲũŽƌĚĂŶͲŶĞǁƐͲϭϰϵϴϯϰϮϴϬϬϰϯϱϳϵϲ

            ϰϰϯ   ŝŶƐƚĂŐƌĂŵ          ŶŝĐŽŬŝĐŬƐͺƵƐ

            ϰϰϰ   ŝŶƐƚĂŐƌĂŵ          ŽǁĨ͘ŽĨĨŝĐŝĂů

            ϰϰϱ   ŝŶƐƚĂŐƌĂŵ          ŽǁĨŽĨĨŝĐŝĂů

            ϰϰϲ   ŝŶƐƚĂŐƌĂŵ          ƚŽƉƐŚŽĞŵĂůů

            ϰϰϳ   ƌĞĚĚŝƚ             ŽĨĨǁŚŝƚĞĨĂĐƚŽƌǇ



                                           Ϯϭ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 152 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                             ,ĂŶĚůĞ

            ϰϰϴ   ƐŬǇƉĞ              ůŝǀĞ͗ƚŽƉƐŚŽĞŵĂůů

            ϰϰϵ   ƐŬǇƉĞ              ŶŝĐŽŬŝĐŬƐͺϭ

            ϰϱϬ   ƐŬǇƉĞ              ƚŽƉƐŚŽĞŵĂůů

            ϰϱϭ   ǁĞĐŚĂƚ             ϴϲϭϯϳϵϵϲϬϬϳϰϯ

            ϰϱϮ   ǁĞĐŚĂƚ             ϴϲϭϱϴϵϮϬϲϰϳϲϮ

            ϰϱϯ   ǁĞĐŚĂƚ             ŽĨĨǁŚŝƚĞĨĂĐƚŽƌǇ

            ϰϱϰ   ǁĞĐŚĂƚ             ƐŶĞĂŬĞƌƐŝŵƉƐ

            ϰϱϱ   ǁĞĐŚĂƚ             ƚŽƉƐŚŽĞŵĂůů

            ϰϱϲ   ǁĞĐŚĂƚ             ǁĞŶĚǇƐŶĞĂŬĞƌ

            ϰϱϳ   ǁŚĂƚƐĂƉƉ           ϴϲϭϯϳϵϵϲϬϬϳϰϯ

            ϰϱϴ   ǁŚĂƚƐĂƉƉ           ϴϲϭϱϴϵϮϬϲϰϳϮϲ

            ϰϱϵ   ǁŚĂƚƐĂƉƉ           ϴϲϭϱϴϵϮϬϲϰϳϲϮ

            ϰϲϬ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϭϱϵϬϮϰϳϮϯ

            ϰϲϭ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϭϱϵϰϮϰϱϴϮ

            ϰϲϮ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϲϬϱϵϰϵϭϴϮ

            ϰϲϯ   ǇŽƵƚƵďĞ            hĂƋEŶͲ^Eh>WϬŝs:tZĞĨzsƋǁ

            ϰϲϰ   ǇŽƵƚƵďĞ            hŚƵǌĚƐƐŶtĨϵĚWĂ:ŵ:ϰŬϯǁ

                                      EĞƚǁŽƌŬϭϳ

            ϰϲϱ   ŝŶƐƚĂŐƌĂŵ          ŐŵŬͺŬŝŵ

            ϰϲϲ   ŝŶƐƚĂŐƌĂŵ          ŐŵŬͺŶĞǁƐ

            ϰϲϳ   ŝŶƐƚĂŐƌĂŵ          ŐŽŽƐĞŵĂƐƚĞƌŬŝŵ

            ϰϲϴ   ƉŚŽŶĞƐ             ϴϱϮϲϭϴϱϲϮϱϵ



                                           ϮϮ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 153 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                            ,ĂŶĚůĞ

            ϰϲϵ   ƌĞĚĚŝƚ             ŐŽŽƐĞŵĂƐƚĞƌŬŝŵ

            ϰϳϬ   ǁĞĐŚĂƚ             ŐŽŽƐĞŵĂƐƚĞƌŬŝŵ

            ϰϳϭ   ǇŽƵƚƵďĞ            hŐ>ƉŬW/ǀŬWhssƌǁϳǀǌͺK>

                                      EĞƚǁŽƌŬϭϴ

            ϰϳϮ   ŝŶƐƚĂŐƌĂŵ          ƐŶĞĂŬĞƌǁŝůůĐŽŵ

            ϰϳϯ   ŝŶƐƚĂŐƌĂŵ          ǁŝůůƐŬŝĐŬƐͺƌƵ

            ϰϳϰ   ƉŚŽŶĞƐ             ϴϲϭϴϲϬϱϬϭϲϲϴϲ

            ϰϳϱ   ǇŽƵƚƵďĞ            hǀ<Đ>ϰŚϰKds&ŝŚƉĞĞϵ&ǁ

                                      EĞƚǁŽƌŬϭϵ

            ϰϳϲ   ĨĂĐĞďŽŽŬ           ϮϬϭϵƐŶĞĂŬĞƌƐƌĞůĞĂƐĞ

            ϰϳϳ   ĨĂĐĞďŽŽŬ           ũŽƌĚĂŶƐϮϬϭϵƐŚŽĞƐ

            ϰϳϴ   ŝŶƐƚĂŐƌĂŵ          ĐĂĚǇƐƉŽƌƚ

            ϰϳϵ   ŝŶƐƚĂŐƌĂŵ          ŶŝŬǇƐƉŽƌƚ

            ϰϴϬ   ƐŬǇƉĞ              ƐƚĞǀĞŶƌŽǁĞϴϳ

                                      EĞƚǁŽƌŬϮϬ

            ϰϴϭ   ǁŚĂƚƐĂƉƉ           ϴϲϭϳϬϰϬϰϵϬϵϰϭ

                                      EĞƚǁŽƌŬϮϭ

            ϰϴϮ   ƐŬǇƉĞ              ƐĂůĞƐŚĞůƉͺϮ

                                      EĞƚǁŽƌŬϮϮ

            ϰϴϯ   ĨĂĐĞďŽŽŬ           ƉŽƉƐŶŬĞ

            ϰϴϰ   ǁĞĐŚĂƚ             ƉŽƉƐŶĞĂŬĞƌƐ

            ϰϴϱ   ǁĞĐŚĂƚ             ƐŶŬĞƐ



                                           Ϯϯ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 154 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                            ,ĂŶĚůĞ

            ϰϴϲ   ǁŚĂƚƐĂƉƉ           ϴϱϮϱϳϬϬϭϰϯϬ

                                      EĞƚǁŽƌŬϮϰ

            ϰϴϳ   ŝŶƐƚĂŐƌĂŵ          ƐŶĞĂŬĞƌĂŚĞĂĚŶĞƚ

            ϰϴϴ   ŝŶƐƚĂŐƌĂŵ          ƐŶĞĂŬĞƌĂŚĞĂĚƉǁ

            ϰϴϵ   ŝŶƐƚĂŐƌĂŵ          ƐƚĂǇĨĂƐŚŝŽŶƌƵ

            ϰϵϬ   ƐŬǇƉĞ              ŐŽŽĚŬŝĐŬƐƌƵ

            ϰϵϭ   ƐŬǇƉĞ              ƌĞďĞĐĐĂ͘ƐƵϯϳ

            ϰϵϮ   ƐŬǇƉĞ              ƌĞďĞĐĐĂŬŝĐŬƐƌƵ

            ϰϵϯ   ƐŬǇƉĞ              ƐƚĂǇĨĂƐŚŝŽŶƌƵ

            ϰϵϰ   ƐŬǇƉĞ              ǇƵǌŚŽŶŐƉŝŶŐͺϭͺϭ

            ϰϵϱ   ƐŬǇƉĞ              ǌŚŝůŽŶŐƚƌĂĚĞ

            ϰϵϲ   ǁĞĐŚĂƚ             ϴϲϭϳϳϰϲϬϱϳϲϮϰ

            ϰϵϳ   ǁĞĐŚĂƚ             ƐŶĞĂŬĞƌĂŚĞĂĚŽƌŐ

            ϰϵϴ   ǁĞĐŚĂƚ             ƐƚĂǇĨĂƐŚŝŽŶ͘ƌƵ

            ϰϵϵ   ǁĞĐŚĂƚ             ƐƚĂǇĨĂƐŚŝŽŶƌƵ

            ϱϬϬ   ǁŚĂƚƐĂƉƉ           ϭϳϳϰϲϬϱϳϲϮϱ

            ϱϬϭ   ǁŚĂƚƐĂƉƉ           ϴϲϭϯϬϯϬϴϲϮϲϱϵ

            ϱϬϮ   ǁŚĂƚƐĂƉƉ           ϴϲϭϱϴϲϬϬϬϭϯϯϱ

            ϱϬϯ   ǁŚĂƚƐĂƉƉ           ϴϲϭϳϳϰϲϬϱϳϲϮϰ

            ϱϬϰ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϬϱϵϱϮϯϴϳϵ

                                      EĞƚǁŽƌŬϮϲ

            ϱϬϱ   ǁŚĂƚƐĂƉƉ           ϭϲϮϲϮϬϲϯϴϭϭ



                                           Ϯϰ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 155 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                           ,ĂŶĚůĞ

                                      EĞƚǁŽƌŬϮϳ

            ϱϬϲ   ŝŶƐƚĂŐƌĂŵ          ŽĨĨŝĐŝĂůŵƵŬƐƐƚŽƌĞ

            ϱϬϳ   ǁŚĂƚƐĂƉƉ           ϴϲϭϳϱϬϱϵϰϲϯϵϴ

                                      EĞƚǁŽƌŬϮϴ

            ϱϬϴ   ĨĂĐĞďŽŽŬ           ǇǌǇƌĞƉůŝĐĂ

                                      EĞƚǁŽƌŬϮϵ

            ϱϬϵ   ĨĂĐĞďŽŽŬ           ŬĞǇ͘ŬĂƚĞ͘ϱϰ

            ϱϭϬ   ŝŶƐƚĂŐƌĂŵ          ŬĂƚĞϮϮϯϯϯϯϯ

            ϱϭϭ   ŝŶƐƚĂŐƌĂŵ          ŬŝĐŬǌĞĚĞƐŚŽĞƐ

            ϱϭϮ   ǁŚĂƚƐĂƉƉ           ϴϲϭϱϯϳϳϱϰϳϮϳϱ

            ϱϭϯ   ǇŽƵƚƵďĞ            hǁϮͺͺŵ&/Z,ƌEWŝWϮŚ,ũY

                                      EĞƚǁŽƌŬϯϬ

            ϱϭϰ   ĨĂĐĞďŽŽŬ           ŚǇƉĞďĞĂƐƚƌĞƉ

            ϱϭϱ   ĨĂĐĞďŽŽŬ           ŚǇƉĞƌĞƉƐŽĨĨŝĐŝĂů

            ϱϭϲ   ĨĂĐĞďŽŽŬ           ŽĨĨŝĐŝĂůŚǇƉĞƌĞƉƐ

            ϱϭϳ   ĨĂĐĞďŽŽŬ           ƌĞƉďĞĂƐƚůŝĨĞƐƚǇůĞ

            ϱϭϴ   ŝŶƐƚĂŐƌĂŵ          ĂƵƚŚĞŶƚŝĐƌĞƉƐ

            ϱϭϵ   ŝŶƐƚĂŐƌĂŵ          ŽĨĨŝĐŝĂůŚǇƉĞƌĞƉƐ

            ϱϮϬ   ŝŶƐƚĂŐƌĂŵ          ƌĞĂůŚǇƉĞƌĞƉƐ

            ϱϮϭ   ƉŚŽŶĞƐ             ϴϭϯϯϬϴϲϬϯϱ

            ϱϮϮ   ǇŽƵƚƵďĞ            hŽďƌͲ>ϵϱƵƉǁ<ͺ'yEdŚŬǇ

            ϱϮϯ   ǇŽƵƚƵďĞ            hǁy'ŶϳϵŬϬŝŐtǀŵϲƵǇ/ϱϯ<Y



                                           Ϯϱ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 156 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                            ,ĂŶĚůĞ

                                      EĞƚǁŽƌŬϯϭ

            ϱϮϰ   ĨĂĐĞďŽŽŬ           ĂƌƚĞŵŝƐŽƵƚůĞƚĐŶ

            ϱϮϱ   ĨĂĐĞďŽŽŬ           ĂƌƚĞŵŝƐƐĞůĞĐƚ

            ϱϮϲ   ĨĂĐĞďŽŽŬ           ĂƌƚĞŵŝƐǇĞĞǌǇͲϭϲϯϬϲϱϮϲϯϯϲϵϮϲϵϮ

            ϱϮϳ   ĨĂĐĞďŽŽŬ           ƐĞƌǀŝĐĞ͘ƌĞƉŬŝĐŬƐ

            ϱϮϴ   ĨĂĐĞďŽŽŬ           ƐƉŽƌƚƐŵĂůůϱϮϬ

            ϱϮϵ   ĨĂĐĞďŽŽŬ           ǇĞƐŬŝĐŬƐ͘ĐŶ

            ϱϯϬ   ŝŶƐƚĂŐƌĂŵ          ĂƌƚĞŵŝƐͺĐƐ

            ϱϯϭ   ŝŶƐƚĂŐƌĂŵ          ĂƌƚĞŵŝƐŽƵƚůĞƚĐŶ

            ϱϯϮ   ŝŶƐƚĂŐƌĂŵ          ĂƌƚĞŵŝƐƐĞůĞĐƚƐŶĞĂŬĞƌ

            ϱϯϯ   ŝŶƐƚĂŐƌĂŵ          ĂƌƚĞŵŝƐǇĞĞǌǇ

            ϱϯϰ   ŝŶƐƚĂŐƌĂŵ          ĚŐƐŽůĞ͘ƌƵ

            ϱϯϱ   ŝŶƐƚĂŐƌĂŵ          ĚŐƐŽůĞ͘ƐŚŽĞƐ

            ϱϯϲ   ŝŶƐƚĂŐƌĂŵ          ĚŐƐŽůĞ͘ƐŶĞĂŬĞƌ

            ϱϯϳ   ŝŶƐƚĂŐƌĂŵ          ĚŐƐŽůĞͺƌĞǀŝĞǁ

            ϱϯϴ   ŝŶƐƚĂŐƌĂŵ          ĚŐƐŽůĞƌĞǀŝĞǁƐ

            ϱϯϵ   ŝŶƐƚĂŐƌĂŵ          ĚŬ͘ǀĞŶĚŽƌ

            ϱϰϬ   ŝŶƐƚĂŐƌĂŵ          ĚŬǇĞĞǌǇͺƐƵǌŝĞ

            ϱϰϭ   ŝŶƐƚĂŐƌĂŵ          ĚŬǇǌǇϯϱϬ

            ϱϰϮ   ŝŶƐƚĂŐƌĂŵ          ĚŽƉĞŬŝĐŬƐϮϯ͘ďƌĞĚ

            ϱϰϯ   ŝŶƐƚĂŐƌĂŵ          ĚŽƉĞŬŝĐŬƐϮϯĐŶ

            ϱϰϰ   ŝŶƐƚĂŐƌĂŵ          ĚŽƉĞŬŝĐŬƐŵĂŶĂŐĞƌ



                                           Ϯϲ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 157 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                            ,ĂŶĚůĞ

            ϱϰϱ   ŝŶƐƚĂŐƌĂŵ          ĚŽƉĞŬŝĐŬǌϮϯ͘ƐƵǌŝĞϭ

            ϱϰϲ   ŝŶƐƚĂŐƌĂŵ          ĨĂĐƚŽƌǇƐŽůĞϭϲϴ

            ϱϰϳ   ŝŶƐƚĂŐƌĂŵ          ĨĂƐŚŝŽŶƐŚŽĞƐͺĚŐ

            ϱϰϴ   ŝŶƐƚĂŐƌĂŵ          ĨůǇƐŶĞĂŬĞƌ

            ϱϰϵ   ŝŶƐƚĂŐƌĂŵ          ŐŽŐŽǇĞĞǌǇũĞŶŶǇϯ

            ϱϱϬ   ŝŶƐƚĂŐƌĂŵ          ŐŽŐŽǇĞĞǌǇũƵĚǇ

            ϱϱϭ   ŝŶƐƚĂŐƌĂŵ          ŚŽƚŬŝĐŬƐ͘ĐŶ

            ϱϱϮ   ŝŶƐƚĂŐƌĂŵ          ŬŝĐŬƐũĞƐƐŝĞĨŽƌ

            ϱϱϯ   ŝŶƐƚĂŐƌĂŵ          ůŝůǇϮϬϭϴƐŶĞĂŬĞƌƐ

            ϱϱϰ   ŝŶƐƚĂŐƌĂŵ          ŶĞǁŬŝĐŬƐ͘ĐŶ

            ϱϱϱ   ŝŶƐƚĂŐƌĂŵ          ƉŝĐŬũŽƌĚĂŶϮϯ

            ϱϱϲ   ŝŶƐƚĂŐƌĂŵ          ƉŝĐŬũŽƌĚĂŶϮϯͺůŝůǇ

            ϱϱϳ   ŝŶƐƚĂŐƌĂŵ          ƉŝĐŬŽƌĚĂŶϮϯ

            ϱϱϴ   ŝŶƐƚĂŐƌĂŵ          ƌĞƉŬŝĐŬƐϬϬϭ

            ϱϱϵ   ŝŶƐƚĂŐƌĂŵ          ƌĞƉǇĞƐ͘ĐŶ

            ϱϲϬ   ŝŶƐƚĂŐƌĂŵ          ƐŽůĞƐƵƉƉůŝĞƌ͘ƐƵŝǌĞ

            ϱϲϭ   ŝŶƐƚĂŐƌĂŵ          ƐƵĨĞŝũŽƌĚĂŶ

            ϱϲϮ   ŝŶƐƚĂŐƌĂŵ          ƚƌĂĚĞϲϲϲĂĚĂŶŝĞů

            ϱϲϯ   ŝŶƐƚĂŐƌĂŵ          ƚƌĂĚĞϲϲϲĂƐŶĞĂŬĞƌ

            ϱϲϰ   ŝŶƐƚĂŐƌĂŵ          ƚƌĂĚĞϲϲϲĚĂŶŝĞůŬĞ

            ϱϲϱ   ŝŶƐƚĂŐƌĂŵ          ǇĞƐǇŬŝĐŬƐ

            ϱϲϲ   ŝŶƐƚĂŐƌĂŵ          ǇǇĞƐŬŝĐŬƐ



                                           Ϯϳ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 158 of 349




                                   /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘            dǇƉĞ                            ,ĂŶĚůĞ

            ϱϲϳ   ŬŝŬ                  ĚŐƐŽůĞ

            ϱϲϴ   ŬŝŬ                  ĚŽƉĞŬŝĐŬϮϬϭϯ

            ϱϲϵ   ŬŝŬ                  ĚŽƉĞŬŝĐŬƐϮϬϭϯ

            ϱϳϬ   ŬŝŬ                  ŐŽŐŽǇĞĞǌǇũĞŶŶǇ

            ϱϳϭ   ŬŝŬ                  ŬŝĐŬƐŽŶƚƌĂĚĞĐŶ

            ϱϳϮ   ŬŝŬ                  ƐŽůĞŐĞŶĞƌĂůϮϬϭϰ

            ϱϳϯ   ŬŝŬ                  ƚƌĂĚĞϲϲϲĂ

            ϱϳϰ   ŬŝŬ                  ƚƌĂĚĞϲϲϲĂŬŝĐŬƐ

            ϱϳϱ   ŬŝŬ                  ƚƌĂĚĞũŽƌĚĂŶ

            ϱϳϲ   ƐŬǇƉĞ                ĐĞŽƚƌĂĚĞϭ

            ϱϳϳ   ƐŬǇƉĞ                ĐŽĐŽǇĞϵϱ

            ϱϳϴ   ƐŬǇƉĞ                ĚŐƐŽůĞ͘ĐŶ

            ϱϳϵ   ƐŬǇƉĞ                ĚŽƉĞŬŝĐŬƐϮϬϭϯ

            ϱϴϬ   ƐŬǇƉĞ                ũĞƌƐĞǇƐ͘ďĞƚƚǇ

            ϱϴϭ   ƐŬǇƉĞ                ŵĂũŽƌŬŝĐŬǌϮϯ

            ϱϴϮ   ƐŬǇƉĞ                ŵũŬŝĐŬǌ

            ϱϴϯ   ƐŬǇƉĞ                ŶĞǁŬŝĐŬƐϮϬϭϯ

            ϱϴϰ   ƐŬǇƉĞ                ƉŝĐŬƵƉũŽƌĚĂŶ

            ϱϴϱ   ƐŬǇƉĞ                ƌĞƉŬŝĐŬƐ

            ϱϴϲ   ƐŬǇƉĞ                ƌĞƉŶŝĐĞŬŝĐŬƐ

            ϱϴϳ   ƐŬǇƉĞ                ƐĞƌǀŝĐĞͺϱϵϰϮ

            ϱϴϴ   ƐŬǇƉĞ                ƚƌĂĚĞϱĂ



                                             Ϯϴ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 159 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                            ,ĂŶĚůĞ

            ϱϴϵ   ƐŬǇƉĞ              ƚƌĂĚĞũŽƌĚĂŶͺϭ

            ϱϵϬ   ƐŬǇƉĞ              ǇĞ͘ĂŶŐĞůŝĂ

            ϱϵϭ   ƐŶĂƉĐŚĂƚ           ĚŐƐŽůĞ

            ϱϵϮ   ƐŶĂƉĐŚĂƚ           ĚŽƉĞŬŝĐŬƐϮϬϭϯ

            ϱϵϯ   ǁĞĐŚĂƚ             ĚĂŶŝĞůŬĞϭϵϴϴ

            ϱϵϰ   ǁĞĐŚĂƚ             ĚŐƐŽůĞ

            ϱϵϱ   ǁĞĐŚĂƚ             ĚŐƐŽůĞŬŝĐŬƐ

            ϱϵϲ   ǁĞĐŚĂƚ             ĚŽƉĞŬŝĐŬϮϬϭϯ

            ϱϵϳ   ǁĞĐŚĂƚ             ĚŽƉĞŬŝĐŬƐϮϬϭϯ

            ϱϵϴ   ǁĞĐŚĂƚ             ĨŝƌĞƐŽůĞϮϬϭϯ

            ϱϵϵ   ǁĞĐŚĂƚ             ĨůǇƐŶĞĂŬĞƌϮϬϭϱ

            ϲϬϬ   ǁĞĐŚĂƚ             ŬĞƚĂŝͺůƵŽ

            ϲϬϭ   ǁĞĐŚĂƚ             ŵŽϲϯϳϭϬ

            ϲϬϮ   ǁĞĐŚĂƚ             ƌĞƉŬŝĐŬƐ

            ϲϬϯ   ǁĞĐŚĂƚ             ƐŽůĞŐĞŶĞƌĂů

            ϲϬϰ   ǁĞĐŚĂƚ             ƐƵĨĞŝϴϲϴϴ

            ϲϬϱ   ǁĞĐŚĂƚ             ǁŽƉĐŚŝĐŬĞŶ

            ϲϬϲ   ǁŚĂƚƐĂƉƉ           ϬϴϲϭϱϬϲϬϯϲϭϯϵϭ

            ϲϬϳ   ǁŚĂƚƐĂƉƉ           ϭϯϲϰϱϬϳϴϰϯϮ

            ϲϬϴ   ǁŚĂƚƐĂƉƉ           ϴϲϭϯϬϮϯϵϵϰϲϴϳ

            ϲϬϵ   ǁŚĂƚƐĂƉƉ           ϴϲϭϯϭϮϯϮϳϴϯϴϯ

            ϲϭϬ   ǁŚĂƚƐĂƉƉ           ϴϲϭϯϮϯϱϵϮϭϭϯϬ



                                           Ϯϵ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 160 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                          ,ĂŶĚůĞ

            ϲϭϭ   ǁŚĂƚƐĂƉƉ           ϴϲϭϯϲϰϱϬϳϴϰϯϮ

            ϲϭϮ   ǁŚĂƚƐĂƉƉ           ϴϲϭϯϲϰϲϵϴϲϭϳϱ

            ϲϭϯ   ǁŚĂƚƐĂƉƉ           ϴϲϭϯϵϬϲϵϮϯϮϬϮ

            ϲϭϰ   ǁŚĂƚƐĂƉƉ           ϴϲϭϯϵϱϵϱϰϴϮϵϳ

            ϲϭϱ   ǁŚĂƚƐĂƉƉ           ϴϲϭϱϬϴϬϯϭϭϮϱϰ

            ϲϭϲ   ǁŚĂƚƐĂƉƉ           ϴϲϭϱϯϳϱϵϳϵϳϵϮ

            ϲϭϳ   ǁŚĂƚƐĂƉƉ           ϴϲϭϱϴϲϬϬϲϱϮϬϲ

            ϲϭϴ   ǁŚĂƚƐĂƉƉ           ϴϲϭϱϴϲϬϬϴϬϳϯϲ

            ϲϭϵ   ǁŚĂƚƐĂƉƉ           ϴϲϭϱϵϴϬϯϱϲϰϯϯ

            ϲϮϬ   ǁŚĂƚƐĂƉƉ           ϴϲϭϳϬϳϴϯϴϵϯϲϰ

            ϲϮϭ   ǁŚĂƚƐĂƉƉ           ϴϲϭϳϭϭϭϵϰϴϰϯϬ

            ϲϮϮ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϬϱϵϱϱϭϯϱϱ

            ϲϮϯ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϮϱϬϭϱϵϵϯϬ

            ϲϮϰ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϲϱϵϰϳϱϳϲϲ

            ϲϮϱ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϳϲϬϱϴϬϯϲϬ

            ϲϮϲ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϴϮϱϰϬϯϮϱϭ

            ϲϮϳ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϵϱϵϱϬϯϰϰϮ

            ϲϮϴ   ǇŽƵƚƵďĞ            hϯǀĨǇ>Ƶǁ<>ĞtŶ^'ǀĂKϱŵŽ

            ϲϮϵ   ǇŽƵƚƵďĞ            hϵůZĐZDͲϰǆŶ<ϴĂĞ&ĚŬĨϬϯY

            ϲϯϬ   ǇŽƵƚƵďĞ            h/:ϳDd'ƐͲϰŚϲ/ϲĞŽdϴϳϬϯsŐ

            ϲϯϭ   ǇŽƵƚƵďĞ            hͺǇͲ:ĨĨϴtϮDZǇƚ,EϮdϮϰŐ

            ϲϯϮ   ǇŽƵƚƵďĞ            hŐϯǆĨǆĞYWƌƵũDŬĂƵͺ'ŐͲŵǁ



                                           ϯϬ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 161 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                           ,ĂŶĚůĞ

            ϲϯϯ   ǇŽƵƚƵďĞ            hƉƚŚ^YtŽ^YŐũhϵWYďƐϰŐ

                                      EĞƚǁŽƌŬϯϮ

            ϲϯϰ   ŝŶƐƚĂŐƌĂŵ          ŵǇďĞƐƚƐŶĞĂŬĞƌ

            ϲϯϱ   ƉŚŽŶĞƐ             ϳϮϰϮϰϵϲϳϬϱ

            ϲϯϲ   ǁŚĂƚƐĂƉƉ           ϭϳϮϰϮϰϵϲϳϬϱ

                                      EĞƚǁŽƌŬϯϯ

            ϲϯϳ   ŝŶƐƚĂŐƌĂŵ          ŵŽŶŝĐĂͺϭϬũƵŶĞ

            ϲϯϴ   ǁĞĐŚĂƚ             ϭϴϯϵϲϬϬϭϴϬϲ

            ϲϯϵ   ǁĞĐŚĂƚ             ϴϲϭϴϯϵϲϬϬϭϴϬϲ

            ϲϰϬ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϯϵϲϬϬϭϴϬϲ

                                      EĞƚǁŽƌŬϯϰ

            ϲϰϭ   ŝŶƐƚĂŐƌĂŵ          ĐŚĂŶƐŶĞĂŬĞƌƐ͘ŽĨĨŝĐŝĂů

            ϲϰϮ   ŝŶƐƚĂŐƌĂŵ          ĐŚĂŶƐŶĞĂŬĞƌƐ͘ƌĞǀŝĞǁƐ

            ϲϰϯ   ŝŶƐƚĂŐƌĂŵ          ƌĞĚĚŝƚ͘ĐŚĂŶƐŶĞĂŬĞƌƐ

            ϲϰϰ   ŝŶƐƚĂŐƌĂŵ          ƌĞĚĚŝƚ͘ĐŚĂŶǌŚĨƐŶĞĂŬĞƌƐ

            ϲϰϱ   ƌĞĚĚŝƚ             ĐŚĂŶƐŶĞĂŬĞƌƐ

            ϲϰϲ   ƌĞĚĚŝƚ             ĐŚĂŶƐŶĞĂŬĞƌƐ͘ĐŽŵ

            ϲϰϳ   ƌĞĚĚŝƚ             ĐŚĂŶǌŚĨƐŶĞĂŬĞƌƐ

                                      EĞƚǁŽƌŬϯϱ

            ϲϰϴ   ŝŶƐƚĂŐƌĂŵ          ƉĞƌĨĞĐƚŬŝĐŬƐͺŽƌŐ

            ϲϰϵ   ǁŚĂƚƐĂƉƉ           ϴϱϮϱϱϭϲϬϱϴϮ

            ϲϱϬ   ǁŚĂƚƐĂƉƉ           ϴϱϮϵϱϴϭϬϯϳϯ



                                           ϯϭ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 162 of 349




                                 /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘          dǇƉĞ                            ,ĂŶĚůĞ

                                      EĞƚǁŽƌŬϯϲ

            ϲϱϭ   ŝŶƐƚĂŐƌĂŵ          ƵĂ͘ďĂƚ

            ϲϱϮ   ŝŶƐƚĂŐƌĂŵ          ƵĂͺďĂƚ

            ϲϱϯ   ƉŚŽŶĞƐ             ϲϰϲϲϯϳϳϳϲϮ

            ϲϱϰ   ƉŚŽŶĞƐ             ϴϲϭϯϲϬϳϱϰϱϳϰϲ

            ϲϱϱ   ǁĞĐŚĂƚ             ƵĂͲďĂƚ

            ϲϱϲ   ǁŚĂƚƐĂƉƉ           ϴϲϭϯϲϬϳϱϰϱϳϰϲ

                                      EĞƚǁŽƌŬϯϳ

            ϲϱϳ   ĨĂĐĞďŽŽŬ           ďŽŽůŽƉŽ

            ϲϱϴ   ŝŶƐƚĂŐƌĂŵ          ďŽŽůŽƉŽͺĐŽŵ

            ϲϱϵ   ǁŚĂƚƐĂƉƉ           ϰϲϳϮϵϰϭϭϭϱϳ

            ϲϲϬ   ǁŚĂƚƐĂƉƉ           ϰϲϳϵϬϱϰϮϲϵϱ

            ϲϲϭ   ǇŽƵƚƵďĞ            hƐƉǌĨdŬƵǁŝ>tǁyͺϮƐ/yƐŐ

                                      EĞƚǁŽƌŬϯϴ

            ϲϲϮ   ǁŚĂƚƐĂƉƉ           ϴϲϭϱϵϱϵϰϭϯϵϭϱ

            ϲϲϯ   ǁŚĂƚƐĂƉƉ           ϴϲϭϴϲϰϵϴϮϯϰϵϬ

                                      EĞƚǁŽƌŬϯϵ

            ϲϲϰ   ŝŶƐƚĂŐƌĂŵ          ŬŝĐŬƐĚĞĂůĞƌͺƵƐ

            ϲϲϱ   ŝŶƐƚĂŐƌĂŵ          ǁŽŶĚĞƌŬŝĐŬƐͺƌƵ

            ϲϲϲ   ǁĞĐŚĂƚ             ǁŽŶĚĞƌŬŝĐŬƐĐŽŵ

            ϲϲϳ   ǁŚĂƚƐĂƉƉ           ϴϲϭϯϭϵϳϳϱϲϰϵϰ

            ϲϲϴ   ǁŚĂƚƐĂƉƉ           ϴϲϭϯϮϱϬϵϰϵϭϰϬ



                                           ϯϮ

    Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 163 of 349




                                   /ŶĨƌŝŶŐŝŶŐ^ŽĐŝĂůDĞĚŝĂ

           EŽ͘            dǇƉĞ                           ,ĂŶĚůĞ

                                        EĞƚǁŽƌŬϰϬ

            ϲϲϵ   ŝŶƐƚĂŐƌĂŵ            ƚŽŶǇƐŶĞĂŬĞƌͺĐŽŵ

            ϲϳϬ   ŝŶƐƚĂŐƌĂŵ            ƚŽŶǇƐŶĞĂŬĞƌŐϱ

            ϲϳϭ   ŬŝŬ                  ϴϲϭϱϲϵϱϵϰϳϱϬϲ

            ϲϳϮ   ƐŬǇƉĞ                ƚŽŶǇƐŶĞĂŬĞƌͺŐϱ

            ϲϳϯ   ǁĞĐŚĂƚ               ƚŽŶǇƐŶĞĂŬĞƌͺĐŽŵ

            ϲϳϰ   ǁŚĂƚƐĂƉƉ             ϴϲϭϱϲϵϱϵϰϳϱϬϲ

                                        EĞƚǁŽƌŬϰϮ

            ϲϳϱ   ǁĞĐŚĂƚ               ŵĂĐƐĞǀĞŶϬϭ

            ϲϳϲ   ǁŚĂƚƐĂƉƉ             ϴϲϭϯϵϭϰϬϲϭϱϭϰ





                                             ϯϯ

Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 164 of 349




             EXHIBIT 
           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 165 of 349




                            'HIHQGDQWV¶.QRZQ1DPHV

    1R               .QRZQ'HIHQGDQW1DPHVDQG0HUFKDQW1DPHV

                                   1HWZRUN

           -LDRGRXVL

           GVIDI

           +XDQJMLQKXDQJ

           ZDQJ]L\XH

           ⋤ᱻ㉺

           னⰾ

           +.+DR\XQWRQJ7UDGH&R/WG

           7RQ\;LRQJ /07 

           GHKXDOLX

          *22'

                                   1HWZRUN

          FKHQQYVKL

          [LDRFKDLFKHQ FKHQ[LDRFKDL 

          ᐛ❧⛉ᢏ᭷㝈බྖ

          &KHQ+RQJ\XQ

          &+(1/,.(-,<

          -XVDQ4LDR

                                   1HWZRUN

          .DUHO6WHKQR

          $&20DULQHVUR

          &5,67,$126$*(6( 6*1,&3(5 


                                                ϭ

           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 166 of 349




                             'HIHQGDQWV¶.QRZQ1DPHV

    1R              .QRZQ'HIHQGDQW1DPHVDQG0HUFKDQW1DPHV

          6X\X-XOLR

          <XDQ-LQJ&DL

          &DUORWWD0XUUDK

          +.:HLJHKXDQJ7UDGH&R/WG

          FKHQWLQJ

          +RQJELQ/L

          /RIJUHQW/RIJUHQW

          :'/

          $U\DWD6ROXWLRQV

          -XOLDQ9D]TXH]

          1LQJXQD

          <RQJ$Q3DQ

          ]KDQJ[LDRPLQJ

          %RE:DOODFH

          -RKQ'XQSK\

          0U6DOHHP

          KRWHOJUDQGHXUK\G

          ;X-LQ-LDQ

          &KHQJ.HYLQ

          0DEHOOHH

          /DXUD$VKOH\0RWKHU &KLOG

          5LFFDUGR5RPDJQROL


                                              Ϯ

           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 167 of 349




                            'HIHQGDQWV¶.QRZQ1DPHV

    1R                .QRZQ'HIHQGDQW1DPHVDQG0HUFKDQW1DPHV

          +DQLQ/DUVVRQ

          1DMPD%HUJTYLVW

          &KHQ/HL

          'DUU\O-RKQVRQ

          $OILGYDQ$ULVWD

          /LQGJUHQ2EHLUJ

          *5$16<5(*

          㯤㞷ⱥ

          'DQLHO%URZQ

          =+$1*<%

          7DR&KHQJ

          HVVLHKXQW

          6YHQVVRQ+HOOVWURP

          ;XH/LQ

          +XL]KRX+XDQJ\XDQ7UDGLQJ&R/WG

          6RIND-HVVLFD

          3UHYRVW

          [LRDROLX\DQJ

          -RVHSK

          -$0(6&/($5<

          2623$1'$

          $PLQ3RFKL


                                             ϯ

           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 168 of 349




                            'HIHQGDQWV¶.QRZQ1DPHV

    1R              .QRZQ'HIHQGDQW1DPHVDQG0HUFKDQW1DPHV

          JRUGRQHP\

          RWLVDJUDQW

          SRPRVGV

          /X[XU\%UDQG+ROGLQJV,QF

          -XG\.HOO\

          2OJD/RIJUHQW

          4XDUWLOOD&DVWLJOLRQH

          6KL0D*XDQ

          %LQ3HQJ

          -LDQ&KDR0DR

          &KHQJ=KDQJ

          6KL+XD=KDQJ

          SUDPRGMD\OH

          +HOOVWURP+HOOVWURP

          )DQ<X

          %MRUN0HOLNVVD

          +ROO\0RULQ

          -RVHSK5LFKDUGVRQ

          %HQVRQVGV

          0DWHR$PDUDO

          &DOYLQ9LOODQL

          &DPHURQ


                                             ϰ

           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 169 of 349




                             'HIHQGDQWV¶.QRZQ1DPHV

    1R                .QRZQ'HIHQGDQW1DPHVDQG0HUFKDQW1DPHV

                                    1HWZRUN

          +3*

          ᱱᾏↂ

          +DLMXQ/LDQJ /,$1*+$,-81 

          JXHLMXDQ[X

                                    1HWZRUN

          5PE5DLQ,QF

                                    1HWZRUN

          ᙰྍ

          )HQJTLQJ:X

          7HFKQRORJ\K$FWLYLW\U

          <XDQ4LQJ*XR

          6XQOLIH(OHFWULFDO&RQWUDFWLQJ//*

          Ⲿ⏣ᕷᇛ⎉⌡

          )XMLDQ

          05)$6+,21

          TLQ[XHOX

                                    1HWZRUN

          5XE\:DQJ

          +.%DLUXQ7UDGH&R/WG

          ᮽ⼇



                                                 ϱ

           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 170 of 349




                             'HIHQGDQWV¶.QRZQ1DPHV

    1R              .QRZQ'HIHQGDQW1DPHVDQG0HUFKDQW1DPHV

                                    1HWZRUN

          ⇩ጌ伾

          -DFN\-L

          /%(;*OREDO/RJLVWLFV

          -HVVL

          5XLPHL4LX

          +(//2$//723

          /RUULQ/XR

                                    1HWZRUN

          7RQ\;LRQJ /07 

          +.0DL\XQWRQJ7UDGH&R/WG

          623+251&++$<

                                   1HWZRUN

          =KX\DQ =KX\DQ 

          *XDQJXLZDQJ

          66 QHZEHHFRPVKRS

          *DRTLQORQJ 4LQORQJ*DR 

          \DQJ\DQJ

          \XHPLQOLX OLX\XHPLQ 

                                   1HWZRUN

          +RRS/LWWOH

          6XFFH2OLYH


                                                 ϲ

           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 171 of 349




                           'HIHQGDQWV¶.QRZQ1DPHV

    1R                .QRZQ'HIHQGDQW1DPHVDQG0HUFKDQW1DPHV

          +3*

          Ⅵ㞝⍉

          */*+9&$

          /XGZLJ5K\V

                                   1HWZRUN

          )UDQNO\Q8JROLQL

          +3*

          &&6

          [LDQJGDR[LQ[LMLVKX\RX[LDQJJRQJVL

          是᫓僃

                                   1HWZRUN

          0U/L

          20*.,&.=

          ;XZHL/LQ

          4XQ\LQJ&KHQ

          +.*HPDLNDQJ7UDGH&R/WG

          6KXDQJ;X

          TLQ[XHOX

          %L\XQ+XDQJ

                                   1HWZRUN

          +.;XWDLPDL7UDGH&R/WG

          0U/L

                                                 ϳ

           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 172 of 349




                           'HIHQGDQWV¶.QRZQ1DPHV

    1R             .QRZQ'HIHQGDQW1DPHVDQG0HUFKDQW1DPHV

          6FRWW&XWOHU 6WRFN; 

          ;(1',7 8$3/*

                                  1HWZRUN

          'DL%LQJ

          <XQ[LDQJ)DQ

                                  1HWZRUN

          ᘙⰋ是

          :HLTLQ<X

          <&6%RQQLH/L

          3DROXR(&RPPHUFH&RPSDQ\

                                  1HWZRUN

          ]KDQJMLDQ

          昭↓朹

          +.%DR]KRX7UDGH&R/WG

                                  1HWZRUN

          <DQJ-LDQ[LQ

          ᘓ᪂㝏

          <XQ.XDQJ6H1LX7UDGH&R/WG

          7RQ\;LRQJ 4/ 

                                  1HWZRUN

          0LQJ/LDQJ/XR



                                                ϴ

           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 173 of 349




                             'HIHQGDQWV¶.QRZQ1DPHV

    1R                 .QRZQ'HIHQGDQW1DPHVDQG0HUFKDQW1DPHV

          (3/ &1+/21),/7'

                                   1HWZRUN

          &KHQKRXVKDQ KRXVKDQFKHQ 

          &+(1'21*621*

          +XDKXDL<LKHWDQJ*XLKDL7UDGLQJ&R

          0U/L </' 

                                   1HWZRUN

          ྻ僃ḃ

          $QQH6HQ

          $XVWLQ/DQ

                                   1HWZRUN

          FKHQOL

          JXHLMXDQ[X

          ୖᾏḃ䀶㕮⋽ἇ㒔㛰昷⅓⏟

                                   1HWZRUN

          +XD\LPHL

          $QG\

          .DUHQ:DOWHUV

          GJQHWWF

          5REHUW6OD\

          K[VDOHV

                                   1HWZRUN

                                                 ϵ

           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 174 of 349




                            'HIHQGDQWV¶.QRZQ1DPHV

    1R                .QRZQ'HIHQGDQW1DPHVDQG0HUFKDQW1DPHV

          ,]]\0DOO

          'DYLG-RQHV

          0V3UHEH

          実澀

                                  1HWZRUN

          0U/L

          /LQ=KLPLQ

          ᚿẸᯘ

          -RQQ\)O\

          +.+DROLQJMLQ7UDGH&R/WG

                                  1HWZRUN

          6KHLOD9HJD

          +HQU\*RQ]DOHV

          FKHQOHL

          5R\-LPHQH]

          -RFHO\Q0F.LQQH\

          5REHUW9DVTXH]

          *HUDOGLQH0F&DQQ

          *XRSLQJ4L

          1$6KHQ<L=KH7UDGH&R/WG

          0U/L 4/ 

          (LOHHQ+ROOLQJVZRUWK


                                               ϭϬ

           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 175 of 349




                            'HIHQGDQWV¶.QRZQ1DPHV

    1R              .QRZQ'HIHQGDQW1DPHVDQG0HUFKDQW1DPHV

          6FRWW3DPHOD

          5DFKHO$OEUHFKW

          0LFKDHO+DUULVRQ

          0DXULFH+HQU\

          2OLYHU6PLWK

                                  1HWZRUN

          ᯘⳀ

                                  1HWZRUN

          5HS6QHDNHUV

          ]KLJDROX

          +XDQKXDQ/X

                                  1HWZRUN

          0HL]KX)DQJ

          ;LRQJ0HQJ

          /L\LQJ=KX

          .HQQ\/HH

          *ROGHQ%ULGJH(&RPPHUFH/WG

          +LNLQJ(OHFWURQLF7UDGLQJ//&FR'7'&'$)=$

                                  1HWZRUN

          =KDQJMXQ

          $KPHHO)RZOHU

                                  1HWZRUN


                                            ϭϭ

           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 176 of 349




                             'HIHQGDQWV¶.QRZQ1DPHV

    1R                 .QRZQ'HIHQGDQW1DPHVDQG0HUFKDQW1DPHV

          㑪•ᒊ

          UHQ\X\L

          ㎿▼

          TLX[LDQJSLQJ

          OLQVKDREL

          OLDQOL

          悸⻡僃

          是⾞擲

          ᖸ㟢

                                   1HWZRUN

          ;X'RQJPHL

                                   1HWZRUN

          KXDQJTXDQVKDQ

          *DR/LQJIHQJ

          ෽⇋㧗

                                   1HWZRUN

          $LGXN7UG&O/WG

          ᪿ᫟ี

          -DFNLH&KDQ

                                   1HWZRUN

          OX[XU\VW\OH


                                             ϭϮ

           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 177 of 349




                           'HIHQGDQWV¶.QRZQ1DPHV

    1R             .QRZQ'HIHQGDQW1DPHVDQG0HUFKDQW1DPHV

          .HQQ\/HH

          *ROGHQ%ULGJH(&RPPHUFH/WG

          +LNLQJ(OHFWURQLF7UDGLQJ//&FR'7'&'$)=$

                                  1HWZRUN

          +HUR0HGLD&R/LPLWHG

                                  1HWZRUN

          'X]LH<D\D=KHQJ7UDGLQJ&R

          0U/L </' 

                                  1HWZRUN

          4LFKXDQJ-RKQ

          =KLIX'X]LH-LXVKL7UDGLQJ&R

          ᬒἼᯘ

          0U/L </' 

                                  1HWZRUN

          +DL\XH:HQ

                                  1HWZRUN

          ⪀୹⼇

          (OLWHFR<++

          =KDQJ;X

          =KDQJ<DRGDQ

                                  1HWZRUN

          ᮤ妩㘥

                                                ϭϯ

           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 178 of 349




                           'HIHQGDQWV¶.QRZQ1DPHV

    1R             .QRZQ'HIHQGDQW1DPHVDQG0HUFKDQW1DPHV

          *XDQJ\LQJ

          JDRZHLMLD

          -DFN0D

          7RQ\;LRQJ /07 

          +.:HQPR7UDGH&R/WG

                                  1HWZRUN

          *XQ0HQJ1D'DQ7UDGH&R/WG

          &DRTXQ:X

          7RQ\;LRQJ 4/ 

          6(9(1





                                            ϭϰ

Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 179 of 349




             EXHIBIT 7
            Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 180 of 349




                               1HWZRUN'DPDJHV%\&DWHJRU\

    1R             *HQGHU           &DWHJRU\                0DUN,QIULQJHG

                                  'HIHQGDQWV1HWZRUN

                    0HQ            %DVNHWEDOO                $LU-RUGDQ
                                         
                                                            -XPSPDQ'HVLJQ
                                         
                                                                  1LNH
                                         
                                                            1LNH$LU
                        
                                                             6ZRRVK'HVLJQ
                        
                                       %RRW                   $LU)RUFH
                        
                                           
                                                             'RXEOHVROH
                                           
                                                          -XPSPDQ'HVLJQ
                                           
                        
                                                              -XVW'R,W
                        
                                           
                                                               1LNH
                                           
                                                             1LNH$LU
                                           
                        
                                                    1LNH$LU6ODQWHG$QG6ZRRVK
                        
                                                         1LNH$QG6ZRRVK

                                                          6ZRRVK'HVLJQ
                        
                                     &OHDW                1LNH$QG6ZRRVK
                        
                                           
                                                         1LNH2YHU6ZRRVK
                                           
                                                          6ZRRVK'HVLJQ
                        
                                    &RQYHUVH                   $OO6WDU
                        
                                           
                                                           &KXFN7D\ORU
                                           
                                                             &RQYHUVH
                                           
                        
                                                            &RQYHUVH&LUFOH




            Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 181 of 349




                               1HWZRUN'DPDJHV%\&DWHJRU\

    1R             *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                          
                                                          &RQYHUVH0LG6ROH
                                          
                                                            &RQYHUVH6ROH
                        
                                  /LIHVW\OH                  $&*
                                          
                                                            $&*6ZRRVK
                                          
                                                             $LU)RUFH
                                          
                                                         $LU-RUGDQ
                                          
                                                               $LUPD[
                                          
                                                                &3
                                          
                                                            &RLO

                                                         'RXEOHVROH
                                          
                                                              -XPSPDQ
                                          
                                                      -XPSPDQ'HVLJQ

                                                            0HOR
                                          
                                                                1LNH
                                          
                                                1LNH$LU6ODQWHG$QG6ZRRVK

                                                      1LNH$QG6ZRRVK
                        
                                                                6SLUDO
                        
                                                         6ZRRVK'HVLJQ

                                                             :DIIOH
                        
                                                               :LQJV
                        
                                  5XQQLQJ                    1LNH
                                          
                                                              1LNH$LU




            Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 182 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

    1R             *HQGHU             &DWHJRU\              0DUN,QIULQJHG
                                             
                                                           1LNH$LU9DSRUPD[
                                             
                                                           1LNH$QG6ZRRVK
                                             
                                                               3UHVWR

                                                          6ZRRVK'HVLJQ

                                                               9DSRUPD[

                                   6NDWHERDUGLQJ                'XQN
                                             
                                                            -XPSPDQ'HVLJQ
                                             
                                                                 1LNH
                                             
                                                         1LNH$QG6ZRRVK
                                             
                                                           1LNH2YHU6ZRRVK
                                             
                                                               6LQJOHVROH
                                             
                                                            6ZRRVK'HVLJQ

                                                                 :LQJV

                  8QLVH[            /LIHVW\OH                  1LNH
                                           
                                                           1LNH$QG6ZRRVK
                                           
                                                            6ZRRVK'HVLJQ

                 :RPHQ              /LIHVW\OH                $LU-RUGDQ
                                           
                                                            -XPSPDQ'HVLJQ
                                           
                                                     1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                       1LNH$QG6ZRRVK
                                           
                                                               6LQJOHVROH
                                           
                                                            6ZRRVK'HVLJQ




              Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 183 of 349




                                 1HWZRUN'DPDJHV%\&DWHJRU\

      1R             *HQGHU           &DWHJRU\                0DUN,QIULQJHG
                          
                                                                  :LQJV
                          
                                      5XQQLQJ                     1LNH
                          
                                              
                                                           1LNH$QG6ZRRVK
                                              
                                                           1LNH2YHU6ZRRVK
                                              
                                                            6ZRRVK'HVLJQ

                                                                9DSRUPD[

                    <RXWK            /LIHVW\OH                $LU-RUGDQ
                                            
                                                             -XPSPDQ'HVLJQ
                                            
                                                        1LNH$LU6ODQWHG$QG6ZRRVK
                                            
                                                         1LNH$QG6ZRRVK
                                            
                                                                 6LQJOHVROH
                                            
                                                              6ZRRVK'HVLJQ

                                                                  :LQJV

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                    'HIHQGDQWV1HWZRUN

                     0HQ            %DVNHWEDOO                $LU-RUGDQ
                                            
                                                             -XPSPDQ'HVLJQ
                                            
                                                                   .\ULH
                                            
                                                               1LNH
                          
                                                              6ZRRVK'HVLJQ
                          
                                       &OHDW                     )O\NQLW
                          
                                              
                                                                 -XVW'R,W



            Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 184 of 349




                               1HWZRUN'DPDJHV%\&DWHJRU\

    1R             *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                          
                                                              0HUFXULDO
                                          
                                                          0HUFXULDO6XSHUIO\
                                          
                                                            1LNH

                                                      1LNH$QG6ZRRVK
                                          
                                                                6SLUDO
                                          
                                                         6ZRRVK'HVLJQ

                                                    6ZRRVK8QGHU5HFWDQJOH
                        
                                    &RQYHUVH                 &RQYHUVH
                        
                                            
                                                         &RQYHUVH&LUFOH
                                            
                                                        &RQYHUVH0LG6ROH
                                            
                        
                                                            &RQYHUVH7RH
                        
                                   -DFNHW               6ZRRVK'HVLJQ

                                   -HUVH\              -XPSPDQ'HVLJQ
                                          
                                                                1LNH
                                          
                                                         6ZRRVK'HVLJQ

                                  /LIHVW\OH               $LU)RUFH
                                          
                                                              $LU-RUGDQ
                                          
                                                             $LU
                                            
                                                           $LUPD[
                                          
                                                             'RXEOHVROH
                                          
                                                        -XPSPDQ'HVLJQ
                                            
                                                              1LNH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 185 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                        
                                                             1LNH$LU
                                        
                                                   1LNH$LU6ODQWHG$QG6ZRRVK
                                        
                                                     1LNH$QG6ZRRVK

                                                     1LNH2YHU6ZRRVK
                                        
                                                            6LQJOHVROH
                       
                                                        6ZRRVK'HVLJQ

                                                            :LQJV
                       
                                    3DQWV                     1LNH
                       
                                          
                                                       1LNH$QG6ZRRVK
                                          
                                                        6ZRRVK'HVLJQ
                       
                                   5XQQLQJ                  $LUPD[
                       
                                          
                                                             &RLO
                                          
                                                            )O\NQLW
                                          
                       
                                                             1LNH
                       
                                          
                                                           1LNH$LU
                                          
                                                          1LNH6KR[
                                          
                       
                                                            6SLUDO
                       
                                                        6ZRRVK'HVLJQ

                                                          9DSRUPD[
                       
                                    6KRUWV              -XPSPDQ'HVLJQ
                       
                                          
                                                             1LNH
                                          
                                                        6ZRRVK'HVLJQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 186 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                       
                                 6NDWHERDUGLQJ               'XQN
                       
                                           
                                                              1LNH
                                         
                                                       1LNH$QG6ZRRVK
                                           
                                                        6ZRRVK'HVLJQ
                       
                                    6RFFHU                 /XQDUORQ
                       
                                           
                                                            1LNH
                                           
                                                         1LNH/XQDU
                                           
                                                          6ZRRVK'HVLJQ

                                    6RFNV                    1LNH
                                           
                                                          6ZRRVK'HVLJQ

                                  6ZHDWVKLUW            -XPSPDQ'HVLJQ
                                           
                                                              1LNH
                                           
                                                         1LNH$QG6ZRRVK
                                           
                                                          6ZRRVK'HVLJQ

                                    76KLUW              -XPSPDQ'HVLJQ
                                           
                                                            -XVW'R,W
                                           
                                                              1LNH
                                           
                                                       1LNH$QG6ZRRVK
                                           
                                                          6ZRRVK'HVLJQ

                                                             :LQJV

                                7UDLQLQJ *\P              $LUPD[
                                           
                                                              1LNH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 187 of 349




                               1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\                0DUN,QIULQJHG
                                            
                                                               1LNH$LU
                                            
                                                            6ZRRVK'HVLJQ

                 8QLVH[           %DFNSDFN                -XPSPDQ'HVLJQ
                                          
                                                                 1LNH
                                          
                                                          1LNH$LU$QG6ZRRVK
                                          
                                                          6ZRRVK'HVLJQ
                       
                                      +DW                  -XPSPDQ'HVLJQ
                       
                                            
                                                           1LNH$QG6ZRRVK
                                            
                                                            6ZRRVK'HVLJQ

                :RPHQ               'UHVV                 -XPSPDQ'HVLJQ
                       
                                     -HUVH\                6ZRRVK'HVLJQ
                       
                                    /LIHVW\OH                $LU)RUFH
                       
                                            
                                                             $LU-RUGDQ
                                            
                       
                                                                $LU
                                            
                       
                                                              $LUPD[
                       
                                            
                                                            'RXEOHVROH
                                            
                                                          -XPSPDQ'HVLJQ
                                            
                       
                                                               1LNH
                       
                                                             1LNH$LU
                       
                                            
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                            
                       
                                                           1LNH$QG6ZRRVK
                       
                                                               6LQJOHVROH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 188 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                       
                                                          6ZRRVK'HVLJQ
                       
                                     3DQWV                   1LNH
                       
                                           
                                                       1LNH$QG6ZRRVK
                                           
                                                        6ZRRVK'HVLJQ
                       
                                   5XQQLQJ                  $LUPD[
                       
                                           
                                                           )O\NQLW
                                           
                                                            1LNH
                                           
                       
                                                           1LNH$LU
                       
                                           
                                                        6ZRRVK'HVLJQ

                                                          9DSRUPD[
                       
                                    6KRUWV               6ZRRVK'HVLJQ
                       
                               6NDWHERDUGLQJ               'XQN
                                         
                                                              1LNH
                                         
                                                         1LNH$QG6ZRRVK
                                         
                                                        6ZRRVK'HVLJQ

                                6SRUWV%UD                 1LNH
                                         
                                                         1LNH$QG6ZRRVK
                                         
                                                        6ZRRVK'HVLJQ

                                6ZHDWVKLUW            -XPSPDQ'HVLJQ
                                           
                                                              1LNH
                                           
                                                         1LNH$QG6ZRRVK
                                           
                                                          6ZRRVK'HVLJQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 189 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG

                                    76KLUW                   1LNH
                                           
                                                         1LNH$QG6ZRRVK
                                           
                                                          6ZRRVK'HVLJQ

                 <RXWK             &OHDW                   )O\NQLW
                                         
                                                            -XVW'R,W
                                         
                                                            0HUFXULDO
                                         
                                                          1LNH
                                         
                                                         1LNH$QG6ZRRVK
                                         
                                                              6SLUDO
                                         
                                                        6ZRRVK'HVLJQ

                                                   6ZRRVK8QGHU5HFWDQJOH
                       
                                    -DFNHW               6ZRRVK'HVLJQ
                       
                                  -HUVH\                  'UL)LW
                                         
                                                         -XPSPDQ'HVLJQ
                                         
                                                              1LNH
                                         
                                                     1LNH$QG6ZRRVK

                                                        6ZRRVK'HVLJQ
                       
                                   /LIHVW\OH               $LU-RUGDQ
                       
                                           
                                                           $LU
                                           
                                                           $LUPD[
                                           
                       
                                                       -XPSPDQ'HVLJQ
                       
                                           
                                                              1LNH




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 190 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                          
                                                               1LNH$LU
                                          
                                                           1LNH$QG6ZRRVK
                         
                                                          6ZRRVK'HVLJQ

                                    3DQWV                6ZRRVK'HVLJQ
                         
                                     5XQQLQJ                   1LNH
                         
                                            
                                                            1LNH)UHH
                                            
                                                          6ZRRVK'HVLJQ
                         
                                      6KRUWV                  'UL)LW
                         
                                            
                                                         -XPSPDQ'HVLJQ
                                            
                                                              1LNH
                                            
                         
                                                         1LNH$QG6ZRRVK

                                                            6ZRRVK'HVLJQ

                                      6RFNV                   'UL)LW
                                            
                                                           -XPSPDQ'HVLJQ
                                            
                                                                1LNH
                                            
                                                         1LNH$QG6ZRRVK

                                                            6ZRRVK'HVLJQ

                                  7UDLQLQJ *\P              $LUPD[
                                            
                                                            6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                    0HQ            %DVNHWEDOO               $LU-RUGDQ



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 191 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                               &3
                                         
                                                              'XUDQW
                                         
                                                     -XPSPDQ'HVLJQ

                                                           .\ULH
                                         
                                                              /HEURQ
                                         
                                                           1LNH

                                                       1LNH$QG6ZRRVK
                       
                                                          6ZRRVK'HVLJQ
                       
                                 &RQYHUVH                  $OO6WDU
                                         
                                                           &KXFN7D\ORU
                                         
                                                             &RQYHUVH
                                         
                                                      &RQYHUVH&LUFOH
                                         
                                                         &RQYHUVH0LG6ROH
                                         
                                                           &RQYHUVH7RH
                                         
                                                              6WDU

                                                       6WDU$QG&KHYURQ
                       
                                   /LIHVW\OH               $LU)RUFH
                       
                                           
                                                          $LU-RUGDQ
                                           
                                                            $LU
                                           
                       
                                                            $LUPD[
                       
                                           
                                                           -XPSPDQ
                                           
                                                       -XPSPDQ'HVLJQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 192 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                        
                                                             -XVW'R,W
                                        
                                                               1LNH
                                        
                                                         1LNH$LU

                                               1LNH$LU6ODQWHG$QG6ZRRVK
                                        
                                                         1LNH$LU9DSRUPD[
                                        
                                                     1LNH$QG6ZRRVK

                                                        1LNH/XQDU
                                        
                                                         1LNH2YHU6ZRRVK
                                        
                                                           6LQJOHVROH

                                                        6ZRRVK'HVLJQ
                       
                                                             9DSRUPD[
                       
                                                            :LQJV

                                 5XQQLQJ                   $LUPD[
                                        
                                                              )O\NQLW
                                        
                                                               1LNH
                                          
                                                           1LNH$LU
                                          
                                                         1LNH$LU9DSRUPD[
                                          
                                                          6ZRRVK'HVLJQ

                                                             9DSRUPD[

                                7UDLQLQJ *\P               $LUPD[
                                          
                                                             -XVW'R,W
                                          
                                                               1LNH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 193 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                           
                                                             1LNH$LU
                                           
                                                         1LNH$QG6ZRRVK
                                           
                                                        6ZRRVK'HVLJQ

                                                            :DYHERG\

                :RPHQ            %DVNHWEDOO                  .\ULH
                                         
                                                               1LNH
                                         
                                                          6ZRRVK'HVLJQ
                       
                                 &RQYHUVH                  $OO6WDU
                                         
                                                             &RQYHUVH
                                         
                                                          &RQYHUVH&LUFOH
                                         
                                                     &RQYHUVH0LG6ROH
                                         
                                                           &RQYHUVH6ROH
                                         
                                                           &RQYHUVH7RH
                       
                                                              6WDU

                                 /LIHVW\OH               $LU-RUGDQ
                                         
                                                              $LU
                                         
                                                            $LUPD[
                                           
                                                         -XPSPDQ
                                         
                                                         -XPSPDQ'HVLJQ
                                         
                                                             1LNH
                                           
                                                         1LNH$LU
                                         
                                                   1LNH$LU6ODQWHG$QG6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 194 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                         1LNH$LU9DSRUPD[
                                         
                                                         1LNH$QG6ZRRVK
                                         
                                                        6ZRRVK'HVLJQ

                                                           9DSRUPD[
                       
                                                              :LQJV
                       
                                 5XQQLQJ                   $LUPD[
                                         
                                                              )O\NQLW
                                         
                                                               1LNH
                                         
                                                         1LNH$LU
                                         
                                                         1LNH$LU9DSRUPD[
                                         
                                                          6ZRRVK'HVLJQ
                       
                                                             9DSRUPD[

                                 6NDWHERDUGLQJ                'XQN
                                           
                                                               1LNH
                                           
                                                          6ZRRVK'HVLJQ

                                7UDLQLQJ *\P               $LUPD[
                                           
                                                               1LNH
                                           
                                                             1LNH$LU
                                           
                                                        6ZRRVK'HVLJQ

                                                             :DYHERG\

                 <RXWK           %DVNHWEDOO                 'XUDQW
                                         
                                                               .\ULH




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 195 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\                0DUN,QIULQJHG
                                           
                                                                  1LNH
                                           
                                                             6ZRRVK'HVLJQ
                         
                                   /LIHVW\OH                $LU)RUFH
                                           
                                                               $LU-RUGDQ
                                           
                                                                -XPSPDQ
                                           
                                                        -XPSPDQ'HVLJQ
                                           
                                                                  1LNH
                                           
                                                                1LNH$LU
                                           
                                                     1LNH$LU6ODQWHG$QG6ZRRVK

                                                             6ZRRVK'HVLJQ

                                                                 :LQJV

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                    0HQ            %DVNHWEDOO                $LU-RUGDQ
                                           
                                                                 'XUDQW
                                           
                                                                 )O\NQLW
                                           
                                                             )O\ZLUH
                                           
                                                            -XPSPDQ'HVLJQ
                                           
                                                                -XVW'R,W
                                           
                                                              .\ULH

                                                             /HEURQ
                                           
                                                                  1LNH



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 196 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                             1LNH$LU
                                         
                                                         1LNH$QG6ZRRVK
                       
                                                            6ZRRVK

                                                        6ZRRVK'HVLJQ
                       
                                   &RQYHUVH                  $OO6WDU
                       
                                           
                                                           &KXFN
                                           
                                                         &KXFN7D\ORU
                                           
                       
                                                           &RQYHUVH
                       
                                           
                                                        &RQYHUVH&LUFOH
                                           
                                                       &RQYHUVH0LG6ROH
                                           
                       
                                                         &RQYHUVH6ROH
                       
                                                         &RQYHUVH7RH
                       

                                                              6WDU
                       
                                                         6WDU$QG&KHYURQ
                       
                                 /LIHVW\OH               $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                              $LU
                                         
                                                          $LUPD[
                                         
                                                             -XPSPDQ
                                         
                                                         -XPSPDQ'HVLJQ
                                         
                                                         -XVW'R,W

                                                           1LNH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 197 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                             1LNH$LU
                                         
                                                   1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                     1LNH$QG6ZRRVK

                                                         6LQJOHVROH
                       
                                                              6ZRRVK
                       
                                                        6ZRRVK'HVLJQ

                                                            :LQJV
                       
                                   5XQQLQJ                   )O\NQLW
                       
                                           
                                                             1LNH
                                           
                                                           1LNH$LU
                                           
                       
                                                       1LNH$LU9DSRUPD[
                       
                                           
                                                             6SLUDO
                                           
                                                          6ZRRVK'HVLJQ

                                                             9DSRUPD[

                                 6NDWHERDUGLQJ                'XQN
                                           
                                                               1LNH
                                           
                                                         1LNH$QG6ZRRVK
                                           
                                                       1LNH2YHU6ZRRVK
                                           
                                                             6LQJOHVROH

                                                          6ZRRVK'HVLJQ

                                7UDLQLQJ *\P               $LUPD[
                                           
                                                               1LNH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 198 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                           
                                                             1LNH$LU
                                           
                                                          6ZRRVK'HVLJQ
                                           
                                                            :DYHERG\

                :RPHQ            %DVNHWEDOO                  1LNH
                                         
                                                             1LNH$LU
                                         
                                                              6ZRRVK
                                         
                                                        6ZRRVK'HVLJQ
                       
                                   &RQYHUVH                  $OO6WDU
                       
                                           
                                                           &KXFN7D\ORU
                       
                                           
                                                           &RQYHUVH
                                           
                                                        &RQYHUVH&LUFOH
                                           
                       
                                           
                                                         &RQYHUVH0LG6ROH
                       
                                           
                                                         &RQYHUVH6ROH
                                           
                                                         &RQYHUVH7RH
                                           
                       
                                                                6WDU
                       
                                                       6WDU$QG&KHYURQ

                                 /LIHVW\OH               $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                            $LU
                                           
                                                          $LUPD[
                                         
                                                            'RXEOHVROH
                                         
                                                         -XPSPDQ'HVLJQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 199 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                             -XVW'R,W
                                         
                                                               1LNH
                                         
                                                         1LNH$LU

                                               1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                         1LNH$QG6ZRRVK
                                         
                                                         6LQJOHVROH

                                                           6SLUDO
                       
                                                              6ZRRVK
                       
                                                        6ZRRVK'HVLJQ

                                                            :LQJV
                       
                                   5XQQLQJ                   $LUPD[
                       
                                           
                                                            )O\NQLW
                                           
                                                             1LNH
                                           
                       
                                                           1LNH$LU
                       
                                           
                                                       1LNH$LU9DSRUPD[
                                           
                                                       1LNH$QG6ZRRVK
                                           
                       
                                                             3UHVWR
                       
                                                            6ZRRVK
                       

                                                        6ZRRVK'HVLJQ

                                                             9DSRUPD[

                                 6NDWHERDUGLQJ                'XQN
                                           
                                                               1LNH




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 200 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                             
                                                           1LNH$QG6ZRRVK
                                             
                                                              6LQJOHVROH
                                             
                                                            6ZRRVK'HVLJQ

                                  7UDLQLQJ *\P              $LUPD[
                                             
                                                                1LNH
                                             
                                                               1LNH$LU
                                             
                                                          6ZRRVK'HVLJQ

                                                              :DYHERG\

                   <RXWK            /LIHVW\OH               $LU-RUGDQ
                                           
                                                               $LU
                                           
                                                               $LUPD[
                                           
                                                            1LNH
                                           
                                                               1LNH$LU
                                           
                                                           1LNH$QG6ZRRVK
                                           
                                                          6LQJOHVROH

                                                           6ZRRVK
                         
                                                            6ZRRVK'HVLJQ
                         
                                                                :LQJV

                                     5XQQLQJ                   1LNH
                                             
                                                            6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 201 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG

                  0HQ            %DVNHWEDOO               $LU-RUGDQ
                                        
                                                              'XUDQW
                                        
                                                              )O\NQLW
                                        
                                                     -XPSPDQ'HVLJQ
                                        
                                                              .\ULH
                                        
                                                              /HEURQ
                                        
                                                           1LNH

                                                         1LNH$LU
                                        
                                                         1LNH$QG6ZRRVK
                                        
                                                         6ZRRVK

                                                        6ZRRVK'HVLJQ
                       
                                                         6ZRRVK2YHU$LU
                       
                                                            :LQJV

                                   %RRW                     1LNH
                                        
                                                             1LNH$LU
                                        
                                                       1LNH$QG6ZRRVK
                                          
                                                        6ZRRVK'HVLJQ
                       
                                    &OHDW                     1LNH
                       
                                          
                                                       1LNH2YHU6ZRRVK
                                          
                                                        6ZRRVK'HVLJQ
                       
                                   &RQYHUVH                 $OO6WDU
                       
                                          
                                                             &KXFN




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 202 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                             &RQYHUVH
                                         
                                                          &RQYHUVH&LUFOH
                                         
                                                     &RQYHUVH0LG6ROH

                                                       &RQYHUVH6ROH
                                         
                                                           &RQYHUVH7RH
                                         
                                                        &W6LJQDWXUH

                                                             1LNH
                       
                                                                6WDU
                       
                                  -HUVH\                    1LNH
                                         
                                                          6ZRRVK'HVLJQ
                       
                                   /LIHVW\OH               $LU)RUFH
                       
                                           
                                                          $LU-RUGDQ
                                           
                                                            $LU
                                           
                       
                                                            $LUPD[
                       
                                           
                                                          'RXEOHVROH
                                           
                                                           -XPSPDQ
                                           
                       
                                                       -XPSPDQ'HVLJQ
                       
                                                           -XVW'R,W
                       
                                           
                                                             1LNH
                                           
                       
                                                           1LNH$LU
                       
                                                 1LNH$LU6ODQWHG$QG6ZRRVK
                       
                                           
                                                       1LNH$QG6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 203 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                       
                                                             6LQJOHVROH
                       
                                                          6ZRRVK'HVLJQ
                       
                                                            :DIIOH

                                 5XQQLQJ                   $LUPD[
                                         
                                                              )O\NQLW
                                         
                                                           0HUFXULDO
                                           
                                                           1LNH
                                         
                                                             1LNH$LU
                                         
                                                       1LNH$LU9DSRUPD[
                                           
                                                     1LNH$QG6ZRRVK
                                         
                                                               3UHVWR
                       
                                                        6ZRRVK'HVLJQ

                                                             9DSRUPD[

                                    6DQGDO                  $LU-RUGDQ
                                           
                                                          -XPSPDQ'HVLJQ
                                           
                                                               1LNH
                                           
                                                               :LQJV

                                 6NDWHERDUGLQJ                'XQN
                                           
                                                               1LNH
                                           
                                                         1LNH$QG6ZRRVK
                                           
                                                       1LNH2YHU6ZRRVK
                                           
                                                             6LQJOHVROH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 204 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG

                                                          6ZRRVK'HVLJQ

                                7UDLQLQJ *\P               $LUPD[
                                           
                                                               1LNH
                                           
                                                             1LNH$LU
                                           
                                                       1LNH$QG6ZRRVK
                                           
                                                          6ZRRVK'HVLJQ

                                                            :DYHERG\

                :RPHQ            %DVNHWEDOO                  1LNH
                                         
                                                             1LNH$LU
                                         
                                                             6ZRRVK
                                         
                                                      6ZRRVK'HVLJQ
                       
                                                         6ZRRVK2YHU$LU
                       
                                    &OHDW                     1LNH
                       
                                           
                                                       1LNH2YHU6ZRRVK
                                           
                                                        6ZRRVK'HVLJQ
                       
                                    -HUVH\                    1LNH
                       
                                           
                                                        6ZRRVK'HVLJQ

                                 /LIHVW\OH               $LU)RUFH
                                         
                                                              $LU
                                         
                                                            $LUPD[
                                           
                                                        'RXEOHVROH
                                         
                                                             -XVW'R,W




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 205 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                        
                                                               1LNH
                                        
                                                             1LNH$LU
                                        
                                               1LNH$LU6ODQWHG$QG6ZRRVK

                                                     1LNH$QG6ZRRVK
                                        
                                                              6ZRRVK
                       
                                                        6ZRRVK'HVLJQ

                                                            :DIIOH
                       
                                   5XQQLQJ                   $LUPD[
                       
                                          
                                                            )O\NQLW
                                          
                                                           0HUFXULDO
                                          
                       
                                                             1LNH
                       
                                          
                                                           1LNH$LU
                                          
                                                       1LNH$LU9DSRUPD[
                                          
                       
                                                       1LNH$QG6ZRRVK
                       
                                                             3UHVWR
                       
                                          
                                                             6SLUDO
                                          
                       
                                                              6ZRRVK
                       
                                                        6ZRRVK'HVLJQ

                                                           9DSRUPD[

                                    6DQGDO                  $LU-RUGDQ
                                          
                                                          -XPSPDQ'HVLJQ
                                          
                                                               1LNH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 206 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG

                                 6NDWHERDUGLQJ               'XQN
                                           
                                                               1LNH
                                           
                                                         1LNH$QG6ZRRVK
                                           
                                                       1LNH2YHU6ZRRVK
                                           
                                                            6LQJOHVROH
                                           
                                                             6ZRRVK

                                                          6ZRRVK'HVLJQ

                 <RXWK            /LIHVW\OH               $LU-RUGDQ
                                         
                                                             -XPSPDQ
                                         
                                                         -XPSPDQ'HVLJQ
                                         
                                                           1LNH
                                         
                                                   1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                         1LNH$QG6ZRRVK
                                         
                                                       6LQJOHVROH

                                                        6ZRRVK'HVLJQ
                       
                                                              :LQJV
                       
                                  6DQGDO                 $LU-RUGDQ
                                         
                                                               1LNH
                                         
                                                              :LQJV

                                 6NDWHERDUGLQJ               'XQN
                                           
                                                               1LNH
                                           
                                                          6ZRRVK'HVLJQ




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 207 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                    0HQ            %DVNHWEDOO               $LU-RUGDQ
                                          
                                                           -XPSPDQ'HVLJQ
                                          
                                                                 .\ULH
                                          
                                                            /HEURQ
                                          
                                                                 1LNH
                                          
                                                           1LNH$QG6ZRRVK
                         
                                                          6ZRRVK'HVLJQ

                                     %RRW                     1LNH
                                          
                                                               1LNH$LU
                                          
                                                         1LNH$QG6ZRRVK
                                            
                                                          6ZRRVK'HVLJQ
                         
                                     &RQYHUVH                  $OO6WDU
                         
                                            
                                                             &KXFN
                                            
                                                             &RQYHUVH
                                            
                         
                                                         &RQYHUVH%\6WDU
                         
                                            
                                                          &RQYHUVH&LUFOH
                                            
                                                         &RQYHUVH0LG6ROH
                                            
                         
                                                           &RQYHUVH6ROH
                         
                                                           &RQYHUVH7RH
                         
                                            
                                                            &W6LJQDWXUH



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 208 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                       
                                                                6WDU
                       
                                                         6WDU$QG&KHYURQ
                       
                                 /LIHVW\OH                  $&*
                                         
                                                            $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                          $LU
                                         
                                                              $LUPD[
                                         
                                                            'RXEOHVROH
                                         
                                                         -XPSPDQ

                                                     -XPSPDQ'HVLJQ
                                         
                                                             -XVW'R,W
                                         
                                                           1LNH

                                                         1LNH$LU
                                         
                                                   1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                     1LNH$QG6ZRRVK

                                                     1LNH2YHU6ZRRVK
                       
                                                            6LQJOHVROH
                       
                                                           6ZRRVK

                                                        6ZRRVK'HVLJQ
                       
                                                              :LQJV
                       
                                 5XQQLQJ                   )O\NQLW
                                         
                                                            0HUFXULDO




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 209 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                               1LNH
                                         
                                                             1LNH$LU
                                         
                                                     1LNH$LU9DSRUPD[

                                                     1LNH$QG6ZRRVK
                                         
                                                               6SLUDO
                                         
                                                          6ZRRVK'HVLJQ

                                                             9DSRUPD[

                                 6NDWHERDUGLQJ                'XQN
                                           
                                                               1LNH
                                           
                                                         1LNH$QG6ZRRVK
                                           
                                                       1LNH2YHU6ZRRVK
                                           
                                                             6LQJOHVROH

                                                          6ZRRVK'HVLJQ

                                7UDLQLQJ *\P               $LUPD[
                                           
                                                             -XVW'R,W
                                           
                                                               1LNH
                                           
                                                           1LNH$LU
                                           
                                                         1LNH$QG6ZRRVK
                                           
                                                          6ZRRVK'HVLJQ

                                                            :DYHERG\

                :RPHQ            %DVNHWEDOO                  1LNH
                                         
                                                             1LNH$LU




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 210 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                         
                                                         1LNH$QG6ZRRVK
                                         
                                                          6ZRRVK'HVLJQ
                       
                                  &OHDW                     1LNH
                                         
                                                         1LNH$QG6ZRRVK
                                         
                                                         1LNH2YHU6ZRRVK
                                         
                                                        6ZRRVK'HVLJQ

                                 /LIHVW\OH               $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                            $LU
                                           
                                                         $LUPD[
                                         
                                                            'RXEOHVROH
                                         
                                                           -XPSPDQ
                                           
                                                     -XPSPDQ'HVLJQ
                                         
                                                               1LNH
                                         
                                                           1LNH$LU
                                           
                                               1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                         1LNH$QG6ZRRVK
                                         
                                                       1LNH2YHU6ZRRVK
                                           
                                                          6LQJOHVROH
                       
                                                             6ZRRVK
                       
                                                        6ZRRVK'HVLJQ

                                                            :LQJV




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 211 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                         
                                     5XQQLQJ                   )O\NQLW
                                          
                                                               -XVW'R,W
                                          
                                                               1LNH
                                            
                                                             1LNH$LU
                                            
                                          
                                                           1LNH$LU9DSRUPD[
                                          
                                                           1LNH$QG6ZRRVK
                                            
                                                         1LNH2YHU6ZRRVK

                                                            6ZRRVK'HVLJQ

                                                               9DSRUPD[

                                  7UDLQLQJ *\P               $LUPD[
                                            
                                                                 1LNH
                                            
                                                           1LNH$QG6ZRRVK
                                            
                                                          6ZRRVK'HVLJQ

                                                              :DYHERG\

                   <RXWK           %DVNHWEDOO                  1LNH
                                          
                                                               1LNH$LU
                                          
                                                           1LNH$QG6ZRRVK
                                          
                                                            6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                    0HQ              -HUVH\                    1LNH
                                          
                                                             1LNH&RQQHFW



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 212 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                         
                                                          6ZRRVK'HVLJQ
                       
                                   /LIHVW\OH               $LU)RUFH
                       
                                           
                                                          $LU-RUGDQ
                                           
                                                           $LUPD[
                                           
                       
                                                          'RXEOHVROH
                       
                                           
                                                       -XPSPDQ'HVLJQ
                                           
                                                             1LNH
                                           
                       
                                                           1LNH$LU
                       
                                                 1LNH$LU6ODQWHG$QG6ZRRVK
                       
                                           
                                                       1LNH$QG6ZRRVK
                                           
                       
                                                       1LNH2YHU6ZRRVK
                       
                                                            6SLUDO

                                                             6ZRRVK

                                                          6ZRRVK'HVLJQ

                                                              :LQJV

                :RPHQ             /LIHVW\OH               $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                             $LUPD[
                                         
                                                        'RXEOHVROH
                                         
                                                         -XPSPDQ'HVLJQ
                                         
                                                               1LNH
                                         
                                                             1LNH$LU




            Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 213 of 349




                               1HWZRUN'DPDJHV%\&DWHJRU\

     1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                          
                                                    1LNH$LU6ODQWHG$QG6ZRRVK
                                          
                                                          1LNH$QG6ZRRVK
                                          
                                                         6LQJOHVROH

                                                          6ZRRVK
                        
                                                           6ZRRVK'HVLJQ
                        
                                                             :LQJV

                                  5XQQLQJ                    1LNH
                                          
                                                              1LNH$LU
                                          
                                                        1LNH$QG6ZRRVK
                                            
                                                           3UHVWR
                                          
                                                              6ZRRVK
                        
                                                         6ZRRVK'HVLJQ

                                6NDWHERDUGLQJ             $LU)RUFH
                                          
                                                             $LU-RUGDQ
                                          
                                                             'XQN
                                            
                                                              1LNH
                                            
                                                          1LNH$QG6ZRRVK
                                            
                                                          1LNH2YHU6ZRRVK
                                            
                                                           6LQJOHVROH

                                                              6ZRRVK

                                                           6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 214 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\                0DUN,QIULQJHG

                                 'HIHQGDQWV1HWZRUN

                  0HQ            %DVNHWEDOO                   1LNH
                                           
                                                              1LNH$LU
                                           
                                                           6ZRRVK'HVLJQ

                                     %RRW                      1LNH
                                           
                                                              1LNH$LU
                                           
                                                           6ZRRVK'HVLJQ

                                   &RQYHUVH                   $OO6WDU
                                           
                                                          &RQYHUVH0LG6ROH
                                           
                                                            &RQYHUVH6ROH
                                           
                                                          &RQYHUVH7RH

                                                                 6WDU

                                   /LIHVW\OH                $LU)RUFH
                                           
                                                             $LU-RUGDQ
                                           
                                                             'RXEOHVROH
                                           
                                                            -XPSPDQ
                                           
                                                          -XPSPDQ'HVLJQ
                                           
                                                                1LNH
                                           
                                                            1LNH$LU

                                                   1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                          1LNH$QG6ZRRVK
                                           
                                                              6LQJOHVROH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 215 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                           
                                                          6ZRRVK'HVLJQ

                                                              :DIIOH

                                                              :LQJV

                                   5XQQLQJ                    1LNH
                                           
                                                             1LNH$LU
                                           
                                                              3UHVWR
                                           
                                                        6ZRRVK'HVLJQ

                                                            9DSRUPD[

                                 6NDWHERDUGLQJ               'XQN

                                                               1LNH

                                                         1LNH$QG6ZRRVK

                                                            6LQJOHVROH

                                                             6ZRRVK

                                                          6ZRRVK'HVLJQ

                :RPHQ            %DVNHWEDOO                  1LNH
                                           
                                                             1LNH$LU
                                           
                                                          6ZRRVK'HVLJQ

                                     &OHDW                    1LNH
                                           
                                                         1LNH$QG6ZRRVK
                                           
                                                         1LNH2YHU6ZRRVK
                                           
                                                          6ZRRVK'HVLJQ

                                   &RQYHUVH                 $OO6WDU




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 216 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                           
                                                          &RQYHUVH&LUFOH
                                           
                                                         &RQYHUVH0LG6ROH
                                           
                                                         &RQYHUVH6ROH

                                                         &RQYHUVH7RH
                                           
                                                                6WDU

                                                         6WDU$QG&KHYURQ

                                   /LIHVW\OH                $LU-RUGDQ
                                           
                                                          -XPSPDQ'HVLJQ
                                           
                                                               1LNH
                                           
                                                           1LNH$LU
                                           
                                                   1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                         1LNH$QG6ZRRVK
                                           
                                                           6LQJOHVROH

                                                          6ZRRVK'HVLJQ

                                                               :LQJV

                                   5XQQLQJ                  -XVW'R,W
                                           
                                                               1LNH
                                           
                                                             1LNH$LU
                                           
                                                       1LNH$LU9DSRUPD[
                                           
                                                         1LNH2YHU6ZRRVK
                                           
                                                          6ZRRVK'HVLJQ

                                                             9DSRUPD[




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 217 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU            &DWHJRU\               0DUN,QIULQJHG

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                    0HQ            %DVNHWEDOO                   .\ULH
                                           
                                                                 /HEURQ
                                           
                                                                  1LNH
                                           
                                                            1LNH$LU
                                           
                                                            1LNH$QG6ZRRVK
                         
                                                             6ZRRVK'HVLJQ
                         
                                   /LIHVW\OH                $LU-RUGDQ
                                           
                                                               'RXEOHVROH
                                           
                                                                 )O\NQLW
                                           
                                                            -XPSPDQ
                                           
                                                            -XPSPDQ'HVLJQ
                                           
                                                                  1LNH
                                           
                                                            1LNH$LU

                                                   1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                            1LNH$QG6ZRRVK
                                           
                                                              6LQJOHVROH

                                                           6ZRRVK'HVLJQ
                         
                                                                 :LQJV
                         
                                 6NDWHERDUGLQJ                 'XQN
                                           
                                                             6ZRRVK'HVLJQ



            Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 218 of 349




                               1HWZRUN'DPDJHV%\&DWHJRU\

     1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG

                                   6ZHDWVKLUW                 1LNH
                                            
                                                          6ZRRVK'HVLJQ

                                 7UDLQLQJ *\P              $LUPD[
                                            
                                                               1LNH
                                            
                                                             1LNH$LU
                                            
                                                          6ZRRVK'HVLJQ

                 :RPHQ             /LIHVW\OH              $LU-RUGDQ
                                          
                                                          -XPSPDQ'HVLJQ
                                          
                                                               1LNH
                                          
                                                         1LNH$LU

                                                          6ZRRVK'HVLJQ

                  <RXWK           %DVNHWEDOO                 1LNH
                                          
                                                             1LNH$LU
                                          
                                                          6ZRRVK'HVLJQ
                        
                                  /LIHVW\OH              $LU-RUGDQ
                                          
                                                          -XPSPDQ'HVLJQ
                                          
                                                          6ZRRVK'HVLJQ
                                            
                                                              :LQJV

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                  'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO              $LU-RUGDQ
                                          
                                                              'XUDQW



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 219 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                        
                                                              )O\NQLW
                                        
                                                         -XPSPDQ'HVLJQ
                                        
                                                         -XVW'R,W

                                                           .\ULH
                                        
                                                               1LNH
                                        
                                                         1LNH$LU

                                               1LNH$LU6ODQWHG$QG6ZRRVK
                                        
                                                              6ZRRVK
                       
                                                        6ZRRVK'HVLJQ

                                                             :LQJV
                       
                                    %RRW                   $LU)RUFH
                       
                                          
                                                             1LNH
                                          
                                                           1LNH$LU
                                          
                       
                                                       1LNH$QG6ZRRVK
                       
                                          
                                                          1LNH/XQDU

                                                        6ZRRVK'HVLJQ
                       
                                    &OHDW                    )O\NQLW
                       
                                          
                                                         +\SHUYHQRP
                                          
                                                           -XVW'R,W
                                          
                       
                                                           0HUFXULDO
                       
                                          
                                                       0HUFXULDO6XSHUIO\
                                          
                                                             1LNH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 220 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                         
                                                          6ZRRVK'HVLJQ
                                         
                                                     6ZRRVK8QGHU5HFWDQJOH
                       
                                                           7LHPSR

                                 /LIHVW\OH              $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                           $LU6ROH
                                           
                                                         $LU
                                         
                                                             $LUPD[
                                         
                                                         'RXEOHVROH
                                           
                                                         )O\NQLW
                                         
                                                         -XPSPDQ'HVLJQ
                                         
                                                            1LNH
                                           
                                                         1LNH$LU
                                         
                                                   1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                       1LNH$QG6ZRRVK
                                           
                                                        6LQJOHVROH
                       
                                                              6SLUDO
                       
                                                           6ZRRVK

                                                        6ZRRVK'HVLJQ
                       
                                                              :LQJV
                       
                                 5XQQLQJ                 $LU-RUGDQ
                                         
                                                             $LUPD[




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 221 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                        
                                                               &RLO
                                        
                                                               'XQN
                                        
                                                     '\QDPLF6XSSRUW

                                                          )O\HDVH
                                        
                                                              )O\NQLW
                                        
                                                          )O\ZLUH

                                                      -XPSPDQ'HVLJQ
                                        
                                                             /XQDUORQ
                                        
                                                           1LNH

                                                         1LNH$LU
                                        
                                                         1LNH$LU9DSRUPD[
                                        
                                                     1LNH$QG6ZRRVK

                                                        1LNH/XQDU
                                        
                                                             1LNH6KR[
                                        
                                                           6SLUDO

                                                            6ZRRVK
                       
                                                          6ZRRVK'HVLJQ
                       
                                                           7DLOZLQG

                                                           9DSRUPD[
                       
                                                              9RPHUR
                       
                                  6DQGDO                    1LNH
                                        
                                                         1LNH$QG6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 222 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                         
                                                             6ZRRVK
                                         
                                                          6ZRRVK'HVLJQ
                       
                               6NDWHERDUGLQJ               'XQN
                                           
                                                               1LNH
                                           
                                                         1LNH$QG6ZRRVK
                                           
                                                       1LNH2YHU6ZRRVK
                                           
                                                            6LQJOHVROH

                                                          6ZRRVK'HVLJQ

                                    6RFFHU                   )O\NQLW
                                           
                                                             /XQDUORQ
                                           
                                                               1LNH
                                           
                                                          1LNH/XQDU
                                           
                                                          6ZRRVK'HVLJQ

                                                             7LHPSR

                                7UDLQLQJ *\P              $LU6ROH
                                           
                                                             $LUPD[
                                           
                                                         -XPSPDQ'HVLJQ
                                           
                                                             1LNH
                                           
                                                             1LNH$LU
                                           
                                                         1LNH$QG6ZRRVK
                                           
                                                          1LNH)UHH

                                                            6SLUDO




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 223 of 349




                               1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU             &DWHJRU\             0DUN,QIULQJHG
                                            
                                                          6ZRRVK'HVLJQ

                                                              :DIIOH

                                                            :DYHERG\

                 8QLVH[            /LIHVW\OH              $LU-RUGDQ
                                          
                                                          -XPSPDQ'HVLJQ
                                          
                                                               1LNH
                                          
                                                      6ZRRVK'HVLJQ
                       
                                                              :LQJV
                       
                                  6NDWHERDUGLQJ               1LNH
                       
                                            
                                                        6ZRRVK'HVLJQ

                               7UDLQLQJ *\P               1LNH
                                            
                                                             1LNH)UHH
                                            
                                                          6ZRRVK'HVLJQ

                :RPHQ             %DVNHWEDOO                )O\NQLW
                                          
                                                               .\ULH
                                          
                                                              /HEURQ
                                          
                                                           1LNH
                                          
                                                             6ZRRVK
                       
                                                          6ZRRVK'HVLJQ
                       
                                    %RRW                 $LU)RUFH
                                          
                                                              $LUPD[
                                          
                                                            'RXEOHVROH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 224 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                         
                                                              1LNH
                                         
                                                         1LNH$QG6ZRRVK
                                         
                                                       1LNH/XQDU

                                                        6ZRRVK'HVLJQ
                       
                                    &OHDW                   )O\NQLW
                       
                                           
                                                            1LNH
                                           
                                                        6ZRRVK'HVLJQ
                                           
                       
                                                            9DSRUPD[
                       
                                 /LIHVW\OH              $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                             $LUPD[
                                         
                                                       'RXEOHVROH
                                         
                                                             )O\NQLW
                                         
                                                            -XPSPDQ
                                         
                                                     -XPSPDQ'HVLJQ

                                                        -XVW'R,W
                                         
                                                              1LNH
                                         
                                                         1LNH$LU

                                               1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                         1LNH$QG6ZRRVK
                                         
                                                          6LQJOHVROH

                                                            6SLUDO




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 225 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                       
                                                             6ZRRVK
                       
                                                          6ZRRVK'HVLJQ
                       
                                 5XQQLQJ                  $LUPD[
                                         
                                                             )O\ZLUH
                                         
                                                              1LNH
                                         
                                                         1LNH$LU
                                         
                                                         1LNH$QG6ZRRVK
                                         
                                                              6SLUDO
                                         
                                                         6ZRRVK

                                                      6ZRRVK'HVLJQ
                       
                                                         6ZRRVK2YHU$LU
                       
                                                          7DLOZLQG

                                  6DQGDO                   1LNH
                                         
                                                         1LNH$QG6ZRRVK
                                         
                                                           6ZRRVK
                                           
                                                        6ZRRVK'HVLJQ
                       
                                 6NDWHERDUGLQJ               'XQN
                       
                                           
                                                              1LNH
                                           
                                                   1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                       1LNH$QG6ZRRVK
                                           
                                                            6LQJOHVROH

                                                          6ZRRVK'HVLJQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 226 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG

                                    7HQQLV                    1LNH
                                           
                                                         1LNH2YHU6ZRRVK
                                           
                                                          6ZRRVK'HVLJQ

                                7UDLQLQJ *\P              $LU6ROH
                                           
                                                              $LUPD[
                                           
                                                               1LNH
                                           
                                                          1LNH$LU
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ

                                                            :DYHERG\

                <RXWK           %DVNHWEDOO                $LU-RUGDQ
                                         
                                                         -XPSPDQ'HVLJQ
                       
                                  /LIHVW\OH                $LU-RUGDQ
                       
                                           
                                                           $LU
                                           
                       
                                                             $LUPD[
                                           
                       
                                                           &RUWH]
                       
                                           
                                                       -XPSPDQ'HVLJQ
                                           
                                                            1LNH
                                           
                       
                                                          1LNH$LU
                       
                                                      1LNH$LU9DSRUPD[
                       
                                           
                                                      1LNH$QG6ZRRVK
                                           
                       
                                                            6LQJOHVROH




            Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 227 of 349




                               1HWZRUN'DPDJHV%\&DWHJRU\

     1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                          
                                                          6ZRRVK'HVLJQ
                        
                                                             9DSRUPD[
                        
                                                            :LQJV

                                 5XQQLQJ                   $LUPD[
                                          
                                                              )O\NQLW
                                          
                                                             1LNH
                                            
                                                         1LNH$LU
                                          
                                                         1LNH$LU9DSRUPD[
                                          
                                                       1LNH$QG6ZRRVK
                                            
                                                         1LNH)UHH
                        
                                                          6ZRRVK'HVLJQ
                        
                                                           9DSRUPD[

                               6NDWHERDUGLQJ                'XQN
                                          
                                                               1LNH
                                            
                                                         1LNH$QG6ZRRVK
                                            
                                                          6ZRRVK'HVLJQ

                                7UDLQLQJ *\P               $LUPD[
                                            
                                                               1LNH
                                            
                                                             1LNH$LU
                                            
                                                        6ZRRVK'HVLJQ

                                                             :DYHERG\

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV
                   3HU7\SHVRI*RRG,QIULQJHG[ 



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 228 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\                 0DUN,QIULQJHG

                                 'HIHQGDQWV1HWZRUN

                 0HQ            %DVNHWEDOO                 $LU)RUFH
                                        
                                                               $LUPD[
                                        
                                                                 &3
                                        
                                                           'XUDQW
                                        
                                                               )O\NQLW
                                        
                                                              -XPSPDQ
                                        
                                                      -XPSPDQ'HVLJQ

                                                          -XVW'R,W
                                        
                                                                .\ULH
                                        
                                                           /HEURQ

                                                            1LNH
                                        
                                                              1LNH$LU
                       
                                                        1LNH$QG6ZRRVK

                                                         6ZRRVK'HVLJQ
                       
                                                          6ZRRVK2YHU$LU
                       
                                &RQYHUVH                    $OO6WDU
                                        
                                                              &KXFN
                                        
                                                            &KXFN7D\ORU
                                        
                                                          &RQYHUVH
                                        
                                                           &RQYHUVH&LUFOH
                                        
                                                        &RQYHUVH/LFHQVH3ODWH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 229 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                        &RQYHUVH0LG6ROH
                                         
                                                          &RQYHUVH6ROH
                                         
                                                      &RQYHUVH7RH

                                                      6WDU$QG&KHYURQ
                       
                                                  6WDU$QG&KHYURQ3ODFHPHQW
                       
                                /LIHVW\OH               $LU)RUFH
                                         
                                                           $LU-RUGDQ
                                         
                                                             $LU
                                         
                                                         $LUPD[
                                         
                                                             &RUWH]
                                         
                                                           'RXEOHVROH
                                         
                                                         )O\NQLW

                                                        -XPSPDQ
                                         
                                                        -XPSPDQ'HVLJQ
                                         
                                                        -XVW'R,W

                                                          1LNH
                                         
                                                            1LNH$LU
                                         
                                              1LNH$LU6ODQWHG$QG6ZRRVK

                                                    1LNH$QG6ZRRVK
                                           
                                                        1LNH2YHU6ZRRVK

                                                            6LQJOHVROH

                                                             6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 230 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG

                                                         6ZRRVK'HVLJQ

                                                              :LQJV

                                  5XQQLQJ                   )O\NQLW
                                           
                                                              1LNH
                                           
                                                            1LNH$LU
                                           
                                                      1LNH$LU9DSRUPD[
                                           
                                                            1LNH)UHH
                                           
                                                         6ZRRVK'HVLJQ

                                                            9DSRUPD[

               :RPHQ            %DVNHWEDOO                 $LUPD[
                                         
                                                              1LNH
                                         
                                                            1LNH$LU
                                         
                                                    1LNH$QG6ZRRVK
                                         
                                                         6ZRRVK'HVLJQ
                       
                                                         6ZRRVK2YHU$LU
                       
                                  %RRW                     1LNH
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                         6ZRRVK'HVLJQ
                                         
                                                           :DIIOH

                                /LIHVW\OH               $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                             $LU




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 231 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                        
                                                             $LUPD[
                                        
                                                             &RUWH]
                                        
                                                       'RXEOHVROH

                                                         )O\NQLW
                                        
                                                            -XPSPDQ
                                        
                                                     -XPSPDQ'HVLJQ

                                                          1LNH
                                        
                                                            1LNH$LU
                                        
                                              1LNH$LU6ODQWHG$QG6ZRRVK

                                                    1LNH$QG6ZRRVK
                                        
                                                            6LQJOHVROH
                                        
                                                           6ZRRVK

                                                       6ZRRVK'HVLJQ
                       
                                                         6ZRRVK2YHU$LU
                       
                                                           :LQJV

                                5XQQLQJ                   $LUPD[
                                        
                                                             )O\NQLW
                                        
                                                            -XVW'R,W
                                          
                                                            1LNH
                                          
                                                            1LNH$LU
                                          
                                                        1LNH$LU9DSRUPD[
                                          
                                                            1LNH)UHH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 232 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                           
                                                        1LNH2YHU6ZRRVK
                                           
                                                            6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ

                                                           9DSRUPD[

                <RXWK           %DVNHWEDOO                  1LNH
                                         
                                                            1LNH$LU
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                        6ZRRVK
                                         
                                                         6ZRRVK'HVLJQ
                       
                                                        6ZRRVK2YHU$LU
                       
                                /LIHVW\OH               $LU)RUFH
                                         
                                                           $LU-RUGDQ
                                         
                                                           'RXEOHVROH
                                         
                                                        -XPSPDQ
                                         
                                                        -XPSPDQ'HVLJQ
                                         
                                                              1LNH
                                         
                                                        1LNH$LU

                                                    1LNH$QG6ZRRVK
                                         
                                                           6LQJOHVROH
                       
                                                         6ZRRVK'HVLJQ

                                                             :LQJV

                                  5XQQLQJ                    1LNH




            Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 233 of 349




                               1HWZRUN'DPDJHV%\&DWHJRU\

     1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                           
                                                            1LNH)UHH
                                           
                                                          6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV
                   3HU7\SHVRI*RRG,QIULQJHG[ 

                                  'HIHQGDQWV1HWZRUN

                  0HQ            %DVNHWEDOO                 $&*
                                         
                                                            $LU-RUGDQ
                                         
                                                             $LU6ROH
                                         
                                                         $LUPD[
                                         
                                                               &3
                                         
                                                             'XUDQW
                                         
                                                         )O\NQLW

                                                     -XPSPDQ'HVLJQ
                                         
                                                              .\ULH
                                         
                                                         /HEURQ

                                                          0HOR
                                         
                                                              1LNH
                                         
                                                           1LNH$LU

                                                       1LNH$QG6ZRRVK
                        
                                                             6ZRRVK
                        
                                                        6ZRRVK'HVLJQ

                                  %RRW                     1LNH
                                         
                                                             1LNH$LU



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 234 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                             6ZRRVK
                                         
                                                       6ZRRVK'HVLJQ

                                &RQYHUVH                  $OO6WDU
                                         
                                                          &KXFN7D\ORU
                                         
                                                          &RQYHUVH
                                           
                                                    &RQYHUVH%\6WDU
                                         
                                                         &RQYHUVH&LUFOH
                                         
                                                      &RQYHUVH0LG6ROH
                                           
                                                      &RQYHUVH6ROH
                                         
                                                          &RQYHUVH7RH
                       
                                                       &RQYHUVH:6WDU

                                                             6WDU
                       
                                  /LIHVW\OH               $LU)RUFH
                       
                                           
                                                         $LU-RUGDQ
                                           
                                                           $LU
                                           
                       
                                                           $LUPD[
                       
                                           
                                                         'RXEOHVROH
                                           
                                                          -XPSPDQ
                                           
                       
                                                      -XPSPDQ'HVLJQ
                       
                                                            1LNH
                       
                                           
                                                          1LNH$LU




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 235 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                        
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                        
                                                        1LNH$LU9DSRUPD[
                                        
                                                    1LNH$QG6ZRRVK

                                                    1LNH2YHU6ZRRVK
                                        
                                                            6LQJOHVROH
                                        
                                                         6ZRRVK

                                                       6ZRRVK'HVLJQ
                       
                                                            9DSRUPD[
                       
                                                          :DYHERG\

                                                           :LQJV
                       
                                  5XQQLQJ                 $LU)RUFH
                       
                                          
                                                           $LUPD[
                                          
                                                       '\QDPLF6XSSRUW
                                          
                       
                                                           )O\NQLW
                       
                                          
                                                           )O\ZLUH
                                          
                                                          0HUFXULDO
                                          
                       
                                                            1LNH
                       
                                                          1LNH$LU
                       
                                          
                                                      1LNH$QG6ZRRVK
                                          
                       
                                                          1LNH)UHH

                                                            6SLUDO
                                          
                                                             6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 236 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                           
                                                         6ZRRVK'HVLJQ

                                                        6ZRRVK2YHU$LU

                                                           7DLOZLQG

                                                            :DIIOH

                                   6DQGDO                 $LU-RUGDQ
                                           
                                                        -XPSPDQ'HVLJQ

                                6NDWHERDUGLQJ               'XQN
                                           
                                                             1LNH
                                           
                                                         6ZRRVK'HVLJQ

                               7UDLQLQJ *\P              $LUPD[
                                           
                                                           -XVW'R,W
                                           
                                                             1LNH
                                           
                                                          1LNH$LU
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ

                                                           :DYHERG\

               :RPHQ            %DVNHWEDOO               $LU-RUGDQ
                                         
                                                           -XPSPDQ
                                         
                                                        -XPSPDQ'HVLJQ
                                         
                                                       -XVW'R,W
                                         
                                                             .\ULH
                                         
                                                            /HEURQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 237 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                        
                                                              1LNH
                                        
                                                            1LNH$LU
                                        
                                                    1LNH$QG6ZRRVK

                                                        6ZRRVK
                       
                                                         6ZRRVK'HVLJQ
                       
                                                           :LQJV

                                  %RRW                  $LU-RUGDQ
                                        
                                                           'RXEOHVROH
                                        
                                                      -XPSPDQ'HVLJQ
                                          
                                                          1LNH
                                        
                                                            1LNH$LU
                                        
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                                          
                                                    1LNH$QG6ZRRVK
                                        
                                                           1LNH/XQDU
                       
                                                          6ZRRVK

                                                       6ZRRVK'HVLJQ
                       
                                   &OHDW                     1LNH
                       
                                          
                                                      1LNH2YHU6ZRRVK
                                          
                                                       6ZRRVK'HVLJQ
                       
                                  &RQYHUVH                 $OO6WDU
                       
                                          
                                                          &RQYHUVH
                                          
                                                       &RQYHUVH&LUFOH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 238 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                        &RQYHUVH0LG6ROH
                                         
                                                          &RQYHUVH6ROH
                                         
                                                      &RQYHUVH7RH

                                                     &RQYHUVH:6WDU
                       
                                                               6WDU
                       
                                /LIHVW\OH                  $&*
                                         
                                                           $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                         $LU
                                         
                                                             $LUPD[
                                         
                                                             &RUWH]
                                         
                                                       'RXEOHVROH

                                                         )O\NQLW
                                         
                                                            -XPSPDQ
                                         
                                                          1LNH

                                                        1LNH$LU
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                    1LNH$LU9DSRUPD[

                                                    1LNH$QG6ZRRVK
                                         
                                                           1LNH9DSRU
                                         
                                                        6LQJOHVROH

                                                            6SLUDO




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 239 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                       
                                                             6ZRRVK
                       
                                                         6ZRRVK'HVLJQ
                       
                                                          9DSRUPD[

                                                            :LQJV
                       
                                  5XQQLQJ                   $LUPD[
                       
                                          
                                                       '\QDPLF6XSSRUW
                                          
                                                           )O\NQLW
                                          
                       
                                                          -XVW'R,W
                       
                                          
                                                            1LNH
                                          
                                                          1LNH$LU
                                          
                       
                                                      1LNH$LU9DSRUPD[
                       
                                                      1LNH$QG6ZRRVK
                       
                                          
                                                          1LNH)UHH
                                          
                       
                                                            6SLUDO
                       
                                                           6ZRRVK
                       

                                                       6ZRRVK'HVLJQ
                       
                                                         6ZRRVK2YHU$LU
                       
                                                          9DSRUPD[

                                   6DQGDO                  $LU-RUGDQ
                                          
                                                             $LUPD[
                                          
                                                         -XPSPDQ'HVLJQ
                                          
                                                              1LNH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 240 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                           
                                                            1LNH$LU
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ

                                6NDWHERDUGLQJ             $LU-RUGDQ
                                           
                                                             'XQN
                                           
                                                             1LNH
                                           
                                                      1LNH$QG6ZRRVK
                                           
                                                           6LQJOHVROH
                                           
                                                            6ZRRVK

                                                         6ZRRVK'HVLJQ

                               7UDLQLQJ *\P              $LUPD[
                                           
                                                           -XVW'R,W
                                           
                                                             1LNH
                                           
                                                          1LNH$LU
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ

                                                           :DYHERG\

                <RXWK           %DVNHWEDOO                'XUDQW
                                         
                                                             .\ULH
                                         
                                                            /HEURQ
                                         
                                                         1LNH
                                         
                                                            1LNH$LU




            Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 241 of 349




                               1HWZRUN'DPDJHV%\&DWHJRU\

     1R            *HQGHU           &DWHJRU\                 0DUN,QIULQJHG
                        
                                                            6ZRRVK'HVLJQ
                        
                                   /LIHVW\OH                 $LU)RUFH
                        
                                            
                                                            $LU-RUGDQ
                                            
                                                              $LU
                                            
                        
                                                              $LUPD[
                        
                                            
                                                            'RXEOHVROH
                                            
                                                         -XPSPDQ'HVLJQ
                                            
                        
                                                               1LNH
                        
                                                             1LNH$LU
                        
                                            
                                                    1LNH$LU6ODQWHG$QG6ZRRVK
                                            
                        
                                                         1LNH$QG6ZRRVK
                        
                                                         1LNH2YHU6ZRRVK
                        

                                                             6LQJOHVROH

                                                            6ZRRVK'HVLJQ

                                                                :LQJV

                                   5XQQLQJ                      1LNH
                                            
                                                               1LNH)UHH
                                            
                                                            6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV
                   3HU7\SHVRI*RRG,QIULQJHG[ 

                                  'HIHQGDQWV1HWZRUN

                  0HQ            %DVNHWEDOO                    $&*
                                          
                                                              $LU-RUGDQ



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 242 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                        
                                                             )O\NQLW
                                        
                                                        -XPSPDQ'HVLJQ
                                        
                                                          .\ULH

                                                          1LNH
                                        
                                                            1LNH$LU
                                        
                                                      1LNH$QG6ZRRVK

                                                       6ZRRVK'HVLJQ
                       
                                                        6ZRRVK2YHU$LU
                       
                                                           :LQJV

                                  %RRW                  $LU)RUFH
                                        
                                                              1LNH
                                        
                                                          1LNH$LU
                                          
                                                    1LNH$QG6ZRRVK
                       
                                                         6ZRRVK'HVLJQ
                       
                                &RQYHUVH                  $OO6WDU
                                        
                                                          &KXFN7D\ORU
                                        
                                                            &RQYHUVH
                                        
                                                     &RQYHUVH&LUFOH
                                        
                                                        &RQYHUVH0LG6ROH
                                        
                                                          &RQYHUVH6ROH
                                        
                                                      &RQYHUVH7RH

                                                       &RQYHUVH:6WDU




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 243 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                       
                                                          &W6LJQDWXUH
                       
                                                               6WDU
                       
                                                      6WDU$QG&KHYURQ

                                /LIHVW\OH                  $&*
                                         
                                                           $LU)RUFH
                                         
                                                         $LU-RUGDQ
                                           
                                                         $LU
                                         
                                                             $LUPD[
                                         
                                                         'RXEOHVROH
                                           
                                                         )O\NQLW
                                         
                                                            -XPSPDQ
                                         
                                                      -XPSPDQ'HVLJQ
                                           
                                                        -XVW'R,W
                                         
                                                              1LNH
                                         
                                                          1LNH$LU
                                           
                                              1LNH$LU6ODQWHG$QG6ZRRVK
                       
                                                        1LNH$QG6ZRRVK
                       
                                                      1LNH2YHU6ZRRVK

                                                         1LNH6KR[
                       
                                                           6LQJOHVROH
                       
                                                       6ZRRVK'HVLJQ

                                                           :DIIOH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 244 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                       
                                                              :LQJV
                       
                                  5XQQLQJ                   $LUPD[
                       
                                           
                                                           )O\NQLW
                                           
                                                            1LNH
                                           
                       
                                                          1LNH$LU
                       
                                           
                                                      1LNH$LU9DSRUPD[
                                           
                                                      1LNH$QG6ZRRVK
                                           
                       
                                                      1LNH2YHU6ZRRVK

                                                            3UHVWR
                                           
                                                              6SLUDO

                                                             6ZRRVK

                                                         6ZRRVK'HVLJQ

                                                            9DSRUPD[

                                   6DQGDO                    1LNH
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ

                                6NDWHERDUGLQJ              $LU-RUGDQ
                                           
                                                              'XQN
                                           
                                                         -XPSPDQ'HVLJQ
                                           
                                                            1LNH
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                        1LNH2YHU6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 245 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                          
                                                            6LQJOHVROH

                                                             6ZRRVK

                                                         6ZRRVK'HVLJQ

                                                             :LQJV

                               7UDLQLQJ *\P               $LUPD[
                                          
                                                              1LNH
                                          
                                                            1LNH$LU
                                          
                                                      1LNH$LU9DSRUPD[
                                          
                                                        1LNH$QG6ZRRVK
                                          
                                                         6ZRRVK'HVLJQ
                                          
                                                            9DSRUPD[

                                                            :DYHERG\

               :RPHQ            %DVNHWEDOO                  .\ULH
                                        
                                                              1LNH
                                        
                                                            1LNH$LU
                                        
                                                    1LNH$QG6ZRRVK
                       
                                                         6ZRRVK'HVLJQ
                       
                                   &OHDW                     1LNH
                       
                                          
                                                      1LNH$QG6ZRRVK
                                          
                                                      1LNH2YHU6ZRRVK
                       
                                                         6ZRRVK'HVLJQ
                       
                                  &RQYHUVH                  $OO6WDU




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 246 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                       
                                                            &KXFN
                       
                                                            &RQYHUVH
                       
                                                       &RQYHUVH&LUFOH

                                                      &RQYHUVH0LG6ROH
                       
                                                          &RQYHUVH6ROH
                       
                                                        &RQYHUVH7RH

                                                             6WDU
                       
                                                        6WDU$QG&KHYURQ
                       
                                /LIHVW\OH               $LU)RUFH
                                         
                                                           $LU-RUGDQ
                                         
                                                             $LU
                                         
                                                         $LUPD[
                                         
                                                           'RXEOHVROH
                                         
                                                            -XPSPDQ
                                         
                                                    -XPSPDQ'HVLJQ

                                                        -XVW'R,W
                                         
                                                              0HOR
                                         
                                                          1LNH

                                                        1LNH$LU
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                    1LNH$QG6ZRRVK

                                                    1LNH2YHU6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 247 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                            1LNH6KR[
                       
                                                            6LQJOHVROH
                       
                                                       6ZRRVK'HVLJQ

                                                           :DIIOH
                       
                                                              :LQJV
                       
                                5XQQLQJ                   $LUPD[
                                         
                                                             )O\NQLW
                                         
                                                              1LNH
                                         
                                                        1LNH$LU
                                         
                                                        1LNH$LU9DSRUPD[
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                          3UHVWR

                                                          6SLUDO

                                                         6ZRRVK'HVLJQ

                                                            9DSRUPD[

                                6NDWHERDUGLQJ                $&*
                                           
                                                            $LU-RUGDQ
                                           
                                                               &RLO
                                           
                                                            'XQN
                                           
                                                         -XPSPDQ'HVLJQ
                                           
                                                              1LNH
                                           
                                                            1LNH$LU




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 248 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                           
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                      1LNH2YHU6ZRRVK

                                                          6LQJOHVROH

                                                              6SLUDO

                                                         6ZRRVK'HVLJQ

                                                              :LQJV

                               7UDLQLQJ *\P               $LUPD[
                                           
                                                              1LNH
                                           
                                                            1LNH$LU
                                           
                                                      1LNH$LU9DSRUPD[
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ
                                           
                                                            9DSRUPD[

                                                            :DYHERG\

                <RXWK           %DVNHWEDOO                  1LNH
                                         
                                                            1LNH$LU
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                       6ZRRVK'HVLJQ
                       
                                                         6ZRRVK2YHU$LU
                       
                                  /LIHVW\OH               $LU)RUFH
                       
                                           
                                                            $LU-RUGDQ




            Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 249 of 349




                               1HWZRUN'DPDJHV%\&DWHJRU\

     1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                          
                                                             $LUPD[
                                            
                                                           'RXEOHVROH
                                            
                                                            -XPSPDQ

                                                         -XPSPDQ'HVLJQ

                                                              1LNH

                                                             1LNH$LU

                                                         1LNH$QG6ZRRVK

                                                            6LQJOHVROH

                                                          6ZRRVK'HVLJQ

                                                              :LQJV

                                   5XQQLQJ                  $LUPD[

                                                              1LNH

                                                         1LNH$QG6ZRRVK

                                                          6ZRRVK'HVLJQ

                                                            9DSRUPD[

                                 6NDWHERDUGLQJ               'XQN

                                                              1LNH

                                                         1LNH$QG6ZRRVK

                                                            6LQJOHVROH

                                                          6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV
                   3HU7\SHVRI*RRG,QIULQJHG[ 

                                  'HIHQGDQWV1HWZRUN



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 250 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG

                 0HQ            %DVNHWEDOO                 )O\NQLW
                                        
                                                              1LNH
                                        
                                                            1LNH$LU
                                        
                                                    1LNH$QG6ZRRVK
                                        
                                                             6ZRRVK
                       
                                                         6ZRRVK'HVLJQ
                       
                                  %RRW                     1LNH
                                        
                                                            1LNH$LU
                                        
                                                        1LNH$QG6ZRRVK
                                        
                                                       6ZRRVK'HVLJQ

                                 &OHDW                     1LNH
                                        
                                                        1LNH$QG6ZRRVK
                                        
                                                      1LNH2YHU6ZRRVK
                                          
                                                       6ZRRVK'HVLJQ
                       
                                  &RQYHUVH                  $OO6WDU
                       
                                          
                                                          &RQYHUVH
                                          
                                                       &RQYHUVH&LUFOH
                                          
                       
                                                      &RQYHUVH0LG6ROH
                       
                                          
                                                        &RQYHUVH6ROH
                                          
                                                        &RQYHUVH7RH
                                          
                       
                                                               6WDU
                       
                                                        6WDU$QG&KHYURQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 251 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                       
                                  /LIHVW\OH               $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                           $LUPD[
                                           
                                                       'RXEOHVROH
                                         
                                                         -XPSPDQ'HVLJQ
                                         
                                                          -XVW'R,W
                                           
                                                          1LNH
                                         
                                                            1LNH$LU
                                         
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                    1LNH$QG6ZRRVK
                                         
                                                        1LNH2YHU6ZRRVK
                       
                                                          6LQJOHVROH

                                                       6ZRRVK'HVLJQ
                       
                                                              :LQJV

                                  5XQQLQJ              1LNH$LU9DSRUPD[
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                              3UHVWR
                                           
                                                       6ZRRVK'HVLJQ

                                                            9DSRUPD[

                                6NDWHERDUGLQJ                'XQN
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                        1LNH2YHU6ZRRVK




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 252 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                            
                                                              6LQJOHVROH
                                            
                                                           6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO               $LU-RUGDQ
                                          
                                                          -XPSPDQ'HVLJQ
                                          
                                                                1LNH
                                          
                                                          1LNH$LU
                                          
                                                           6ZRRVK'HVLJQ
                                          
                                                          6ZRRVK2YHU$LU
                         
                                                             :LQJV

                                    %RRW                    $LUPD[
                                          
                                                                1LNH
                                          
                                                            1LNH$LU
                                            
                                                      1LNH$QG6ZRRVK
                         
                                                           6ZRRVK'HVLJQ
                         
                                  &RQYHUVH                  $OO6WDU
                                          
                                                              &KXFN
                                          
                                                              &RQYHUVH
                                          
                                                       &RQYHUVH&LUFOH
                                          
                                                          &RQYHUVH0LG6ROH
                                          
                                                            &RQYHUVH6ROH



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 253 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                          &RQYHUVH7RH
                                         
                                                               6WDU
                       
                                                      6WDU$QG&KHYURQ

                                /LIHVW\OH               $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                         'RXEOHVROH
                                           
                                                        -XPSPDQ
                                         
                                                         -XPSPDQ'HVLJQ
                                         
                                                          -XVW'R,W
                                           
                                                          1LNH
                                         
                                                            1LNH$LU
                                         
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                    1LNH$QG6ZRRVK
                                         
                                                            6LQJOHVROH
                       
                                                       6ZRRVK'HVLJQ

                                                           :DIIOH
                       
                                                              :LQJV
                       
                                5XQQLQJ                   $LUPD[
                                         
                                                            -XVW'R,W
                                         
                                                              1LNH
                                         
                                                        1LNH$LU
                                         
                                                        1LNH$LU9DSRUPD[




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 254 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                        1LNH$QG6ZRRVK
                                           
                                                        1LNH2YHU6ZRRVK
                                           
                                                            3UHVWR

                                                            6SLUDO
                                           
                                                             6ZRRVK

                                                         6ZRRVK'HVLJQ

                                                           9DSRUPD[

                                6NDWHERDUGLQJ                'XQN
                                           
                                                              1LNH
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                      1LNH2YHU6ZRRVK
                                           
                                                            6LQJOHVROH

                                                         6ZRRVK'HVLJQ

               :RPHQ            %DVNHWEDOO                  1LNH
                                         
                                                         6ZRRVK'HVLJQ
                       
                                  &RQYHUVH                  $OO6WDU
                       
                                           
                                                          &RQYHUVH
                                           
                       
                                                         &RQYHUVH&LUFOH
                                           
                       
                                                      &RQYHUVH0LG6ROH
                       
                                           
                                                        &RQYHUVH6ROH
                                           
                                                        &RQYHUVH7RH
                       
                                                               6WDU




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 255 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                       
                                  /LIHVW\OH                $LU-RUGDQ
                                         
                                                             $LUPD[
                                         
                                                         'RXEOHVROH
                                           
                                                     -XPSPDQ'HVLJQ
                                         
                                                              1LNH
                                         
                                                      1LNH$QG6ZRRVK
                                           
                                                        6LQJOHVROH
                       
                                                         6ZRRVK'HVLJQ
                       
                                                            :LQJV

                                5XQQLQJ                   )O\NQLW
                                         
                                                              1LNH
                                         
                                                          1LNH$LU
                                           
                                                    1LNH$LU9DSRUPD[
                                         
                                                            1LNH)UHH
                                         
                                                      1LNH2YHU6ZRRVK
                                           
                                                          6SLUDO

                                                         6ZRRVK'HVLJQ

                                                            9DSRUPD[

                                6NDWHERDUGLQJ                'XQN
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                        1LNH2YHU6ZRRVK
                                           
                                                            6LQJOHVROH




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 256 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\                 0DUN,QIULQJHG
                                             
                                                             6ZRRVK'HVLJQ

                  <RXWK            /LIHVW\OH                 $LU-RUGDQ
                                           
                                                            -XPSPDQ'HVLJQ
                                           
                                                       1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                                6LQJOHVROH
                                           
                                                             6ZRRVK'HVLJQ

                                                                 :LQJV

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO                    1LNH
                                           
                                                                1LNH$LU
                                           
                                                            1LNH$QG6ZRRVK
                                           
                                                           6ZRRVK'HVLJQ
                         
                                      %RRW                       1LNH
                         
                                             
                                                                1LNH$LU
                         
                                             
                                                          1LNH$QG6ZRRVK
                                             
                                                           6ZRRVK'HVLJQ
                         
                                     &OHDW                       1LNH
                         
                                             
                                                          1LNH2YHU6ZRRVK
                                             
                                                           6ZRRVK'HVLJQ
                         
                                    &RQYHUVH                    $OO6WDU



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 257 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                            &KXFN
                                         
                                                            &RQYHUVH
                                         
                                                     &RQYHUVH&LUFOH

                                                    &RQYHUVH0LG6ROH
                                         
                                                          &RQYHUVH6ROH
                                         
                                                      &RQYHUVH7RH

                                                           6WDU
                                         
                                                        6WDU$QG&KHYURQ
                       
                                                6WDU$QG&KHYURQ3ODFHPHQW

                                                        6WDU,Q&LUFOH
                       
                                  /LIHVW\OH                  $&*
                       
                                           
                                                        $&*6ZRRVK
                                           
                                                         $LU)RUFH
                                           
                       
                                                         $LU-RUGDQ
                       
                                           
                                                           $LUPD[
                                           
                                                            &RLO
                                           
                       
                                                         'RXEOHVROH
                       
                                                          -XPSPDQ
                       
                                           
                                                      -XPSPDQ'HVLJQ
                                           
                       
                                                            1LNH
                       
                                                          1LNH$LU
                       
                                           
                                                1LNH$LU6ODQWHG$QG6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 258 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                            6LQJOHVROH
                                         
                                                           6ZRRVK

                                                       6ZRRVK'HVLJQ
                       
                                                             :DIIOH
                       
                                                           :LQJV

                                5XQQLQJ                  -XVW'R,W
                                         
                                                            0HUFXULDO
                                         
                                                            1LNH
                                           
                                                        1LNH$LU
                                         
                                                        1LNH$LU9DSRUPD[
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                      1LNH2YHU6ZRRVK

                                                            3UHVWR
                                           
                                                             6ZRRVK

                                                         6ZRRVK'HVLJQ

                                                            9DSRUPD[

                                6NDWHERDUGLQJ                'XQN
                                           
                                                              1LNH
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                      1LNH2YHU6ZRRVK
                                           
                                                            6LQJOHVROH




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 259 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                             
                                                              6ZRRVK

                                                           6ZRRVK'HVLJQ

                 :RPHQ            %DVNHWEDOO                 1LNH
                                           
                                                              1LNH$LU
                                           
                                                          1LNH$QG6ZRRVK
                                           
                                                       6ZRRVK'HVLJQ
                         
                                                          6ZRRVK2YHU$LU
                         
                                    /LIHVW\OH              $LU)RUFH
                         
                                             
                                                           $LU-RUGDQ
                                             
                                                          'RXEOHVROH
                                             
                         
                                                           -XPSPDQ
                         
                                             
                                                        -XPSPDQ'HVLJQ
                                             
                                                             1LNH
                                             
                         
                                                            1LNH$LU
                         
                                                        1LNH$QG6ZRRVK
                         
                                             
                                                             6LQJOHVROH
                                             
                                                              6ZRRVK

                                                           6ZRRVK'HVLJQ

                                                               :LQJV

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO            -XPSPDQ'HVLJQ



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 260 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                         
                                                             1LNH
                                         
                                                         6ZRRVK'HVLJQ
                       
                                  %RRW               1LNH$QG6ZRRVK
                                         
                                                         6ZRRVK'HVLJQ
                       
                                  &RQYHUVH                 $OO6WDU
                       
                                           
                                                         &KXFN
                                           
                                                       &KXFN7D\ORU
                                           
                       
                                                      &RQYHUVH%\6WDU
                       
                                           
                                                       &RQYHUVH6ROH
                                           
                                                        &W6LJQDWXUH
                       
                                                              6WDU
                       
                                 -DFNHW              1LNH$QG6ZRRVK

                                /LIHVW\OH                $LUPD[
                                         
                                                          'RXEOHVROH
                                         
                                                      -XPSPDQ'HVLJQ
                                           
                                                         1LNH
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                      1LNH$QG6ZRRVK
                                           
                                                       6LQJOHVROH
                                         
                                                         6ZRRVK'HVLJQ
                       
                                                          :DIIOH

                                                           :LQJV




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 261 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\                0DUN,QIULQJHG
                       
                                  5XQQLQJ                     $LUPD[
                                         
                                                               )O\HDVH
                                         
                                                             )O\NQLW
                                           
                                                            1LNH
                                         
                                                              1LNH$LU
                                         
                                                       1LNH$LU9DSRUPD[
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                         
                                                                3UHVWR
                                         
                                                              6SLUDO
                                           
                                                               6ZRRVK

                                                           6ZRRVK'HVLJQ

                                                              9DSRUPD[

                                6NDWHERDUGLQJ                  'XQN
                                           
                                                                1LNH
                                           
                                                          1LNH$QG6ZRRVK
                                           
                                                        1LNH2YHU6ZRRVK
                                           
                                                              6LQJOHVROH
                                           
                                                               6ZRRVK

                                                           6ZRRVK'HVLJQ

               :RPHQ             &RQYHUVH                    $OO6WDU
                                         
                                                            &KXFN7D\ORU
                                         
                                                        &RQYHUVH/LFHQVH3ODWH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 262 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                         
                                                         &RQYHUVH6ROH
                                         
                                                        6WDU$QG&KHYURQ
                       
                                /LIHVW\OH               $LU)RUFH
                                         
                                                           $LU-RUGDQ
                                         
                                                             $LUPD[
                                         
                                                       'RXEOHVROH
                                         
                                                        -XPSPDQ'HVLJQ
                                         
                                                              1LNH
                                         
                                              1LNH$LU6ODQWHG$QG6ZRRVK

                                                    1LNH$QG6ZRRVK
                                         
                                                           6LQJOHVROH
                                         
                                                          6ZRRVK

                                                       6ZRRVK'HVLJQ
                       
                                                             :LQJV
                       
                                  5XQQLQJ                   )O\NQLW
                                           
                                                            -XVW'R,W
                                           
                                                        1LNH2YHU6ZRRVK
                                           
                                                       6ZRRVK'HVLJQ

                                                           9DSRUPD[

                <RXWK            /LIHVW\OH               $LU-RUGDQ
                                         
                                                             $LUPD[
                                         
                                                        -XPSPDQ'HVLJQ




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 263 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                          
                                                               1LNH
                                          
                                                          1LNH$QG6ZRRVK
                                          
                                                         6LQJOHVROH

                                                       6ZRRVK'HVLJQ

                                                               :LQJV

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO                 $&*
                                          
                                                           $&*6ZRRVK
                                          
                                                             $LU-RUGDQ
                                          
                                                      -XPSPDQ'HVLJQ
                                          
                                                             -XVW'R,W
                                          
                                                               .\ULH
                                          
                                                           1LNH

                                                          1LNH$LU
                                          
                                                          1LNH$QG6ZRRVK
                         
                                                           1LNH)UHH

                                                         6ZRRVK'HVLJQ
                         
                                     %RRW                     1LNH
                         
                                            
                                                            1LNH$LU
                                            
                                                        1LNH$QG6ZRRVK
                                            
                         
                                                           6ZRRVK'HVLJQ



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 264 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                       
                                  &RQYHUVH                  $OO6WDU
                                         
                                                            &KXFN
                                         
                                                        &KXFN7D\ORU
                                           
                                                        &RQYHUVH
                                         
                                                         &RQYHUVH&LUFOH
                                         
                                                      &RQYHUVH0LG6ROH
                                           
                                                      &RQYHUVH6ROH
                                         
                                                          &RQYHUVH7RH
                                         
                                                         &W6LJQDWXUH

                                                             6WDU
                       
                                                        6WDU$QG&KHYURQ
                       
                                /LIHVW\OH                  $&*
                                         
                                                          $&*6ZRRVK
                                         
                                                           $LU)RUFH
                                         
                                                       $LU-RUGDQ
                                         
                                                             $LU
                                         
                                                             $LUPD[
                                         
                                                           &RLO

                                                       'RXEOHVROH
                                         
                                                        -XPSPDQ'HVLJQ
                                         
                                                        -XVW'R,W

                                                          1LNH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 265 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                            1LNH$LU
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                    1LNH$LU9DSRUPD[

                                                    1LNH$QG6ZRRVK
                                         
                                                            1LNH)UHH
                                         
                                                    1LNH2YHU6ZRRVK

                                                        6LQJOHVROH
                       
                                                              6SLUDO
                       
                                                       6ZRRVK'HVLJQ

                                                       6ZRRVK2YHU$LU
                       
                                                            9DSRUPD[
                       
                                                            :LQJV

                                  5XQQLQJ                    1LNH
                                           
                                                            1LNH$LU
                                           
                                                        1LNH$LU9DSRUPD[
                                           
                                                      1LNH$QG6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ
                                           
                                                            9DSRUPD[

                                                              :LQJV

                                6NDWHERDUGLQJ              $LU-RUGDQ
                                           
                                                              'XQN
                                           
                                                         -XPSPDQ'HVLJQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 266 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                           
                                                              1LNH
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                      1LNH2YHU6ZRRVK

                                                          6LQJOHVROH

                                                         6ZRRVK'HVLJQ

               :RPHQ              &OHDW                     1LNH
                                         
                                                        1LNH2YHU6ZRRVK
                                         
                                                         6ZRRVK'HVLJQ
                                         
                                                            :LQJV
                       
                                  /LIHVW\OH                $LU-RUGDQ
                       
                                           
                                                         -XPSPDQ'HVLJQ
                       
                                           
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                      1LNH$QG6ZRRVK
                                           
                       
                                           
                                                            6LQJOHVROH
                       
                                           
                                                       6ZRRVK'HVLJQ

                                                            :LQJV
                       
                                  5XQQLQJ                   )O\NQLW
                       
                                           
                                                            1LNH
                                           
                                                            1LNH$LU
                                           
                                                      1LNH$LU9DSRUPD[
                                           
                                                         6ZRRVK'HVLJQ

                                                            9DSRUPD[




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 267 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\                 0DUN,QIULQJHG

                  <RXWK            /LIHVW\OH                 $LU-RUGDQ
                                           
                                                            -XPSPDQ'HVLJQ
                                           
                                                       1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                                6LQJOHVROH
                                           
                                                             6ZRRVK'HVLJQ

                                                                 :LQJV

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO                 $LU-RUGDQ
                                           
                                                                 'XUDQW
                                           
                                                                 )O\ZLUH
                                           
                                                        -XPSPDQ'HVLJQ
                                           
                                                                  .\ULH
                                           
                                                                 /HEURQ
                                           
                                                              1LNH

                                                            1LNH$LU
                                           
                                                            1LNH$QG6ZRRVK
                         
                                                           6ZRRVK'HVLJQ

                                                          6ZRRVK2YHU$LU
                         
                                      %RRW                    $LU)RUFH
                         
                                             
                                                                  1LNH



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 268 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                         
                                                            1LNH$LU
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                    1LNH$QG6ZRRVK

                                                       6ZRRVK'HVLJQ
                       
                                  /LIHVW\OH              $LU)RUFH
                       
                                           
                                                         $LU-RUGDQ
                                           
                                                          $LU
                                           
                       
                                                          $LUPD[
                       
                                           
                                                           &RUWH]
                                           
                                                        'RXEOHVROH
                                           
                       
                                                          )O\NQLW
                       
                                                         -XPSPDQ
                       
                                           
                                                      -XPSPDQ'HVLJQ
                                           
                       
                                                           1LNH
                       
                                                          1LNH$LU
                       
                                           
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                       
                                                        1LNH$QG6ZRRVK
                       
                                                         6LQJOHVROH

                                                       6ZRRVK'HVLJQ
                       
                                                             :LQJV
                       
                                5XQQLQJ                  $LUPD[
                                         
                                                            )O\NQLW




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 269 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                              1LNH
                                         
                                                            1LNH$LU
                                         
                                                    1LNH$LU9DSRUPD[

                                                    1LNH$QG6ZRRVK
                                         
                                                              6SLUDO
                                         
                                                     6ZRRVK'HVLJQ

                                                          9DSRUPD[
                       
                                                             9RPHUR
                       
                                 6DQGDO                  $LU-RUGDQ
                                         
                                                         -XPSPDQ'HVLJQ
                                           
                                                              1LNH
                                           
                                                        1LNH$QG6ZRRVK

                                6NDWHERDUGLQJ                'XQN
                                           
                                                              1LNH
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                          6LQJOHVROH

                                                         6ZRRVK'HVLJQ

                               7UDLQLQJ *\P               $LUPD[
                                           
                                                            -XVW'R,W
                                           
                                                              1LNH
                                           
                                                          1LNH$LU
                                           
                                                        1LNH$QG6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 270 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG

                                                        6ZRRVK'HVLJQ

               :RPHQ            %DVNHWEDOO                 .\ULH
                                         
                                                             1LNH
                                         
                                                           1LNH$LU
                                         
                                                    6ZRRVK'HVLJQ
                       
                                                        6ZRRVK2YHU$LU
                       
                                    %RRW                 $LU)RUFH
                       
                                           
                                                           1LNH
                                           
                                                         1LNH$LU
                                           
                       
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                       
                                /LIHVW\OH              $LU)RUFH
                                         
                                                           $LU-RUGDQ
                                         
                                                            $LU
                                         
                                                        $LUPD[
                                         
                                                            &RUWH]
                                         
                                                          'RXEOHVROH
                                         
                                                       -XPSPDQ

                                                    -XPSPDQ'HVLJQ
                                         
                                                           -XVW'R,W
                                         
                                                         1LNH

                                                       1LNH$LU
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 271 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                        1LNH$QG6ZRRVK
                       
                                                            6LQJOHVROH
                       
                                                       6ZRRVK'HVLJQ

                                                           :LQJV
                       
                                  5XQQLQJ                   )O\NQLW
                       
                                           
                                                            1LNH
                                           
                                                          1LNH$LU
                                           
                       
                                                      1LNH$LU9DSRUPD[
                       
                                           
                                                      1LNH$QG6ZRRVK
                                           
                                                       6ZRRVK'HVLJQ
                                           
                       
                                                          7DLOZLQG
                       
                                                          9DSRUPD[

                                                           9RPHUR
                       
                                   6DQGDO                    1LNH
                       
                                           
                                                      1LNH$QG6ZRRVK

                                6NDWHERDUGLQJ                'XQN
                                           
                                                              1LNH
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                          6LQJOHVROH

                                                         6ZRRVK'HVLJQ

                               7UDLQLQJ *\P               $LUPD[
                                           
                                                              1LNH




            Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 272 of 349




                               1HWZRUN'DPDJHV%\&DWHJRU\

     1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                            
                                                             1LNH$LU
                                            
                                                         1LNH$QG6ZRRVK
                                            
                                                        6ZRRVK'HVLJQ

                                                            :DYHERG\

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV
                   3HU7\SHVRI*RRG,QIULQJHG[ 

                                  'HIHQGDQWV1HWZRUN

                  0HQ               %RRW                     1LNH
                                          
                                                             1LNH$LU
                                          
                                                         1LNH$QG6ZRRVK
                                          
                                                        6ZRRVK'HVLJQ
                        
                                   &RQYHUVH                 &KXFN
                        
                                            
                                                             &RQYHUVH
                        
                                            
                                                       &RQYHUVH0LG6ROH
                                            
                                                         &RQYHUVH7RH
                        
                                   /LIHVW\OH              $&*6ZRRVK
                        
                                            
                                                          $LU)RUFH
                                            
                                                          $LU-RUGDQ
                                            
                        
                                                            $LU
                        
                                            
                                                            $LUPD[
                                            
                                                       -XPSPDQ'HVLJQ
                                            
                        
                                                           -XVW'R,W
                        
                                                             1LNH



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 273 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                            1LNH$LU
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                    1LNH$QG6ZRRVK

                                                          6LQJOHVROH
                       
                                                         6ZRRVK'HVLJQ
                       
                                                           :LQJV

                                5XQQLQJ                   )O\NQLW
                                         
                                                            -XVW'R,W
                                         
                                                            1LNH
                                           
                                                        1LNH$LU
                                         
                                                        1LNH$LU9DSRUPD[
                                         
                                                       6ZRRVK'HVLJQ

                                                          9DSRUPD[

                                6NDWHERDUGLQJ                'XQN
                                           
                                                              1LNH
                                           
                                                         6ZRRVK'HVLJQ

                               7UDLQLQJ *\P               $LUPD[
                                           
                                                              1LNH
                                           
                                                            1LNH$LU
                                           
                                                       6ZRRVK'HVLJQ

                                                            :DYHERG\

               :RPHQ               &OHDW                    1LNH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 274 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                        1LNH2YHU6ZRRVK
                                         
                                                       6ZRRVK'HVLJQ

                                /LIHVW\OH               $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                           $LU
                                           
                                                         $LUPD[
                                         
                                                           'RXEOHVROH
                                         
                                                       -XPSPDQ'HVLJQ
                                           
                                                        -XVW'R,W
                                         
                                                              1LNH
                                         
                                                          1LNH$LU
                                           
                                              1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                          6LQJOHVROH
                                           
                                                           6ZRRVK
                       
                                                         6ZRRVK'HVLJQ
                       
                                                           :DIIOH

                                                            :LQJV
                       
                                  5XQQLQJ                    1LNH
                       
                                           
                                                          1LNH$LU
                                           
                                                      1LNH$LU9DSRUPD[




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 275 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                           
                                                          1LNH$QG6ZRRVK
                                           
                                                           6ZRRVK'HVLJQ
                                           
                                                           9DSRUPD[

                                6NDWHERDUGLQJ               'XQN
                                           
                                                                1LNH
                                           
                                                          1LNH$QG6ZRRVK
                                             
                                                        1LNH2YHU6ZRRVK
                                             
                                                             6LQJOHVROH

                                                           6ZRRVK'HVLJQ

                                 7UDLQLQJ *\P              $LUPD[
                                             
                                                                1LNH
                                             
                                                              1LNH$LU
                                             
                                                         6ZRRVK'HVLJQ

                                                             :DYHERG\

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO               $LU-RUGDQ
                                           
                                                              $LUPD[
                                           
                                                                &3
                                           
                                                      -XPSPDQ'HVLJQ
                                           
                                                               .\ULH
                                           
                                                               /HEURQ



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 276 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                         
                                                              1LNH
                                         
                                                         6ZRRVK'HVLJQ
                       
                                                           :LQJV

                                /LIHVW\OH               $LU-RUGDQ
                                         
                                                             $LU
                                         
                                                          $LUPD[
                                           
                                                          &3
                                         
                                                           'RXEOHVROH
                                         
                                                          -XPSPDQ
                                           
                                                    -XPSPDQ'HVLJQ
                                         
                                                              1LNH
                                         
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                    1LNH$QG6ZRRVK
                                         
                                                        1LNH2YHU6ZRRVK
                                         
                                                         6LQJOHVROH
                                           
                                                          6ZRRVK
                       
                                                         6ZRRVK'HVLJQ
                       
                                                           :DIIOH

                                                           :LQJV
                       
                                  5XQQLQJ                  $LUPD[
                       
                                           
                                                            &RLO
                                           
                                                           )O\NQLW




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 277 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                            -XVW'R,W
                                         
                                                        1LNH$LU9DSRUPD[
                                         
                                                    1LNH$QG6ZRRVK

                                                        1LNH6KR[
                                         
                                                             6ZRRVK
                                         
                                                       6ZRRVK'HVLJQ

                                                          9DSRUPD[
                       
                                6NDWHERDUGLQJ                'XQN
                       
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                            6LQJOHVROH
                                           
                                                           6ZRRVK

                                                         6ZRRVK'HVLJQ

                               7UDLQLQJ *\P               $LUPD[
                                           
                                                            0HUFXULDO
                                           
                                                              1LNH
                                           
                                                      1LNH$QG6ZRRVK
                                           
                                                              6SLUDO
                                           
                                                         6ZRRVK'HVLJQ

                                                            :DYHERG\

               :RPHQ            %DVNHWEDOO                $LU-RUGDQ
                                         
                                                             )O\NQLW
                                         
                                                         -XPSPDQ'HVLJQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 278 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                         
                                                             .\ULH
                                         
                                                            /HEURQ
                                         
                                                         0HOR

                                                         1LNH
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                       6ZRRVK'HVLJQ

                                                      6ZRRVK2YHU$LU
                       
                                  /LIHVW\OH              $LU)RUFH
                       
                                           
                                                         $LU-RUGDQ
                                           
                                                          $LUPD[
                                           
                       
                                                        'RXEOHVROH
                       
                                           
                                                         -XPSPDQ
                                           
                                                      -XPSPDQ'HVLJQ
                                           
                       
                                                         -XVW'R,W
                       
                                                           1LNH
                       
                                           
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                       
                                                      1LNH$QG6ZRRVK
                       
                                                         6LQJOHVROH

                                                       6ZRRVK'HVLJQ
                       
                                                             :LQJV
                       
                                5XQQLQJ                  $LUPD[
                                         
                                                         6ZRRVK'HVLJQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 279 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                       
                                6NDWHERDUGLQJ               'XQN
                       
                                           
                                                             1LNH
                                         
                                                      1LNH$QG6ZRRVK
                                           
                                                         6LQJOHVROH
                                           
                                           
                                                            6ZRRVK

                                                         6ZRRVK'HVLJQ

                               7UDLQLQJ *\P              $LUPD[
                                           
                                                           -XVW'R,W
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                       6ZRRVK'HVLJQ
                                           
                                                        6ZRRVK2YHU$LU

                                                           :DYHERG\

                <RXWK           %DVNHWEDOO               $LU-RUGDQ
                                         
                                                            )O\ZLUH
                                         
                                                        -XPSPDQ'HVLJQ
                                         
                                                       -XVW'R,W
                                         
                                                             .\ULH
                                         
                                                            /HEURQ
                                         
                                                         1LNH

                                                    1LNH$QG6ZRRVK
                       
                                                            6ZRRVK
                       
                                                         6ZRRVK'HVLJQ




            Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 280 of 349




                               1HWZRUN'DPDJHV%\&DWHJRU\

     1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                        
                                   /LIHVW\OH               $LU-RUGDQ
                                          
                                                         -XPSPDQ'HVLJQ
                                          
                                                       1LNH$QG6ZRRVK
                                            
                                                          6LQJOHVROH
                                            
                                          
                                                          6ZRRVK'HVLJQ
                        
                                                            :LQJV

                                7UDLQLQJ *\P              $LUPD[
                                            
                                                         1LNH$QG6ZRRVK
                                            
                                                          6ZRRVK'HVLJQ
                                            
                                                            :DYHERG\

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV
                   3HU7\SHVRI*RRG,QIULQJHG[ 

                                  'HIHQGDQWV1HWZRUN

                  0HQ            %DVNHWEDOO                )O\NQLW
                                          
                                                          6ZRRVK'HVLJQ
                        
                                     %RRW                6ZRRVK'HVLJQ
                        
                                 /LIHVW\OH                $LUPD[
                                          
                                                         -XPSPDQ'HVLJQ
                                          
                                                         1LNH$QG6ZRRVK
                                          
                                                      6ZRRVK'HVLJQ

                                                              :LQJV

                                 6NDWHERDUGLQJ           6ZRRVK'HVLJQ

                :RPHQ               %RRW                6ZRRVK'HVLJQ



             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 281 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU            &DWHJRU\                0DUN,QIULQJHG
                         
                                    /LIHVW\OH              -XPSPDQ'HVLJQ
                                           
                                                                -XVW'R,W
                                           
                                                     1LNH$LU6ODQWHG$QG6ZRRVK
                                             
                                                        1LNH$QG6ZRRVK
                                           
                                                             6ZRRVK'HVLJQ
                         
                                                               :LQJV

                                  5XQQLQJ                    0HUFXULDO
                                           
                                                            1LNH$QG6ZRRVK
                                           
                                                               3UHVWR
                                             
                                                             6ZRRVK'HVLJQ

                                  6NDWHERDUGLQJ                  1LNH
                                             
                                                             6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO                    1LNH
                                           
                                                                1LNH$LU
                                           
                                                            1LNH$QG6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ
                         
                                                            6ZRRVK2YHU$LU
                         
                                      %RRW                    $LU)RUFH
                         
                                             
                                                                1LNH
                                             
                                                              1LNH$LU



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 282 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                         6ZRRVK'HVLJQ
                       
                                /LIHVW\OH               $LU)RUFH
                                         
                                                             $LU
                                         
                                                             $LUPD[
                                         
                                                         &RUWH]
                                         
                                                           'RXEOHVROH
                                         
                                                             )O\NQLW
                                         
                                                          1LNH

                                                        1LNH$LU
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                       
                                                      1LNH$QG6ZRRVK

                                                       6ZRRVK'HVLJQ
                       
                                  5XQQLQJ                    &RLO
                       
                                           
                                                           )O\NQLW
                                           
                                                            1LNH
                                           
                       
                                                          1LNH$LU
                       
                                           
                                                      1LNH$LU9DSRUPD[
                                           
                                                          1LNH6KR[
                                           
                       
                                                            6SLUDO
                       
                                                           6ZRRVK
                       
                                                       6ZRRVK'HVLJQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 283 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                       
                                                            9DSRUPD[
                       
                                6NDWHERDUGLQJ                'XQN
                       
                                           
                                                            1LNH
                                           
                                                      1LNH$QG6ZRRVK
                                           
                       
                                                          6LQJOHVROH
                       
                                                         6ZRRVK'HVLJQ

                                   7HQQLV                    1LNH
                                           
                                                         6ZRRVK'HVLJQ

                               7UDLQLQJ *\P               $LUPD[
                                           
                                                              1LNH
                                           
                                                            1LNH$LU
                                           
                                                      1LNH$LU9DSRUPD[
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ
                                           
                                                            9DSRUPD[

                                                            :DYHERG\

               :RPHQ            %DVNHWEDOO                 $LUPD[
                                         
                                                            -XVW'R,W
                                         
                                                              1LNH
                                         
                                                        1LNH$LU
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                         6ZRRVK'HVLJQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 284 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                       
                                                         6ZRRVK2YHU$LU
                       
                                    %RRW                     1LNH
                       
                                           
                                                          1LNH$LU
                                           
                                                      1LNH$QG6ZRRVK
                                           
                       
                                                         6ZRRVK'HVLJQ
                       
                                /LIHVW\OH               $LU)RUFH
                                         
                                                             $LU
                                         
                                                             $LUPD[
                                         
                                                         &RUWH]
                                         
                                                           'RXEOHVROH
                                         
                                                             )O\NQLW
                                         
                                                          1LNH

                                                        1LNH$LU
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                    1LNH$LU9DSRUPD[

                                                    1LNH$QG6ZRRVK
                       
                                                              6SLUDO
                       
                                                       6ZRRVK'HVLJQ

                                                          9DSRUPD[
                       
                                  5XQQLQJ                   )O\NQLW
                       
                                           
                                                            1LNH
                                           
                                                          1LNH$LU




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 285 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                        1LNH$LU9DSRUPD[
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                        1LNH)UHH

                                                          3UHVWR
                                         
                                                         6ZRRVK'HVLJQ
                                         
                                                          7DLOZLQG

                                                          9DSRUPD[
                       
                                6NDWHERDUGLQJ                'XQN
                       
                                           
                                                            1LNH
                                           
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                       
                                                      1LNH$QG6ZRRVK
                       
                                           
                                                          6LQJOHVROH

                                                         6ZRRVK'HVLJQ

                                   7HQQLV                    1LNH
                                           
                                                         6ZRRVK'HVLJQ

                               7UDLQLQJ *\P               $LUPD[
                                           
                                                            -XVW'R,W
                                           
                                                              1LNH
                                           
                                                          1LNH$LU
                                           
                                                        1LNH$LU9DSRUPD[
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 286 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                            
                                                             9DSRUPD[

                                                             :DYHERG\

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO               $LU-RUGDQ
                                          
                                                          -XPSPDQ'HVLJQ
                                          
                                                                1LNH
                                          
                                                          1LNH$LU
                         
                                                          1LNH$QG6ZRRVK
                         
                                      %RRW                     1LNH
                         
                                            
                                                            1LNH$LU
                                            
                                                        1LNH$QG6ZRRVK
                                            
                         
                                                           6ZRRVK'HVLJQ
                         
                                   &OHDW                     1LNH
                                          
                                                          1LNH2YHU6ZRRVK
                                          
                                                           6ZRRVK'HVLJQ
                         
                                  &RQYHUVH                  $OO6WDU
                                          
                                                            &KXFN7D\ORU
                                          
                                                              &RQYHUVH
                                          
                                                       &RQYHUVH&LUFOH
                                          
                                                          &RQYHUVH0LG6ROH
                         
                                                            &RQYHUVH7RH



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 287 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                       
                                  /LIHVW\OH                  $&*
                                         
                                                           $LU)RUFH
                                         
                                                         $LU-RUGDQ
                                           
                                                         $LU
                                         
                                                             $LUPD[
                                         
                                                            &RLO
                                           
                                                       'RXEOHVROH
                                         
                                                            -XPSPDQ
                                         
                                                      -XPSPDQ'HVLJQ
                                           
                                                        -XVW'R,W
                                         
                                                              0HOR
                                         
                                                            1LNH
                                           
                                                        1LNH$LU
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                      1LNH$QG6ZRRVK
                                           
                                                       1LNH)UHH
                                         
                                                        1LNH2YHU6ZRRVK
                                         
                                                         6LQJOHVROH

                                                           6SLUDO
                       
                                                         6ZRRVK'HVLJQ
                       
                                                      6ZRRVK2YHU$LU

                                                           :DIIOH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 288 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                       
                                                             :LQJV
                       
                                  5XQQLQJ                   $LUPD[
                       
                                           
                                                           )O\NQLW
                                           
                                                          0HUFXULDO
                                           
                       
                                                            1LNH
                       
                                           
                                                          1LNH$LU
                                           
                                                      1LNH$LU9DSRUPD[
                                           
                       
                                                      1LNH$QG6ZRRVK
                       
                                                            3UHVWR
                                           
                                                              6SLUDO
                                           
                                                         6ZRRVK'HVLJQ

                                                            9DSRUPD[

                                                             9RPHUR

                                6NDWHERDUGLQJ                'XQN
                                           
                                                              1LNH
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                      1LNH2YHU6ZRRVK
                                           
                                                            6LQJOHVROH

                                                         6ZRRVK'HVLJQ

                               7UDLQLQJ *\P               $LUPD[
                                           
                                                              1LNH
                                           
                                                         6ZRRVK'HVLJQ




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 289 of 349




                                 1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU            &DWHJRU\               0DUN,QIULQJHG
                                              
                                                              :DYHERG\

                  8QLVH[              +DW                 6ZRRVK'HVLJQ

                 :RPHQ              /LIHVW\OH            1LNH$QG6ZRRVK
                                            
                                                               6LQJOHVROH

                  <RXWK             /LIHVW\OH                 $LUPD[
                                            
                                                                 1LNH
                                            
                                                            6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                    'HIHQGDQWV1HWZRUN

                   0HQ             %DVNHWEDOO                  1LNH
                                            
                                                               1LNH$LU
                                            
                                                            6ZRRVK'HVLJQ
                         
                                   &RQYHUVH                  $OO6WDU
                                            
                                                             &KXFN7D\ORU
                                            
                                                               &RQYHUVH
                                            
                                                        &RQYHUVH&LUFOH
                                            
                                                           &RQYHUVH0LG6ROH
                                            
                                                             &RQYHUVH6ROH
                                            
                                                         &RQYHUVH7RH

                                                        &RQYHUVH:6WDU
                         
                                                                  6WDU
                         
                                                           6WDU$QG&KHYURQ



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 290 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                       
                                  /LIHVW\OH               $LU)RUFH
                                         
                                                           $LU-RUGDQ
                                         
                                                           $LU
                                           
                                                         $LUPD[
                                         
                                                           'RXEOHVROH
                                         
                                                          -XPSPDQ
                                           
                                                    -XPSPDQ'HVLJQ
                                         
                                                            -XVW'R,W
                                         
                                                            1LNH
                                           
                                                        1LNH$LU
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                      1LNH$QG6ZRRVK
                                           
                                                    1LNH2YHU6ZRRVK
                       
                                                           6LQJOHVROH
                       
                                                           6SLUDO

                                                       6ZRRVK'HVLJQ
                       
                                                             :LQJV
                       
                                5XQQLQJ                   )O\NQLW
                                         
                                                              1LNH
                                         
                                                           1LNH)UHH
                                         
                                                           6SLUDO
                                           
                                                         6ZRRVK'HVLJQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 291 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG

                                                           9DSRUPD[

                               7UDLQLQJ *\P              $LUPD[
                                           
                                                           -XVW'R,W
                                           
                                                             1LNH
                                           
                                                          1LNH$LU
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ

                                                           :DYHERG\

               :RPHQ            %DVNHWEDOO                 1LNH
                                         
                                                            1LNH$LU
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                       6ZRRVK'HVLJQ
                       
                                    %RRW                 $LU)RUFH
                       
                                           
                                                             1LNH
                       
                                           
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                       6ZRRVK'HVLJQ
                       
                                  /LIHVW\OH              $LU)RUFH
                       
                                           
                                                         $LU-RUGDQ
                                           
                                                          $LU
                                           
                       
                                                          $LUPD[
                       
                                           
                                                        'RXEOHVROH
                                           
                                                      -XPSPDQ'HVLJQ




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 292 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                          
                                                              -XVW'R,W
                                          
                                                                1LNH
                                          
                                                          1LNH$LU

                                                1LNH$LU6ODQWHG$QG6ZRRVK
                                          
                                                          1LNH$QG6ZRRVK
                                          
                                                          6LQJOHVROH

                                                             6ZRRVK
                         
                                                           6ZRRVK'HVLJQ
                         
                                                             :LQJV

                                  5XQQLQJ                   )O\NQLW
                                          
                                                                1LNH
                                          
                                                            1LNH$LU
                                            
                                                      1LNH$LU9DSRUPD[
                                            
                                                                6SLUDO
                                            
                                                           6ZRRVK'HVLJQ

                                                              9DSRUPD[

                                 7UDLQLQJ *\P               $LUPD[
                                            
                                                                1LNH
                                            
                                                          1LNH$QG6ZRRVK
                                            
                                                         6ZRRVK'HVLJQ

                                                              :DYHERG\

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 293 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\                 0DUN,QIULQJHG

                                 'HIHQGDQWV1HWZRUN

                 0HQ            %DVNHWEDOO                 $LU-RUGDQ
                                        
                                                              $LU6ROH
                                        
                                                               $LUPD[
                                        
                                                           'XUDQW
                                        
                                                               )O\NQLW
                                        
                                                          -XPSPDQ'HVLJQ
                                        
                                                            .\ULH

                                                           /HEURQ
                                        
                                                                0HOR
                                        
                                                            1LNH

                                                          1LNH$LU
                                        
                                                          1LNH$QG6ZRRVK
                                        
                                                             6ZRRVK

                                                         6ZRRVK'HVLJQ
                       
                                                          6ZRRVK2YHU$LU
                       
                                                             :LQJV

                                 %RRW                     $LU)RUFH
                                        
                                                             'RXEOHVROH
                                        
                                                              1LNH
                                          
                                                          1LNH$LU
                                        
                                                     1LNH$LU6ODQWHG$QG6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 294 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                          1LNH/XQDU
                       
                                                       6ZRRVK'HVLJQ

                                /LIHVW\OH              $LU)RUFH
                                         
                                                           $LU-RUGDQ
                                         
                                                          $LU
                                           
                                                        $LUPD[
                                         
                                                             &RUWH]
                                         
                                                           'XQN
                                           
                                                        )O\NQLW
                                         
                                                           -XPSPDQ
                                         
                                                      -XPSPDQ'HVLJQ
                                           
                                                       -XVW'R,W
                                         
                                                             1LNH
                                         
                                                          1LNH$LU
                                           
                                              1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                        1LNH9DSRU
                                           
                                                           3UHVWR
                       
                                                           6LQJOHVROH
                       
                                                          6ZRRVK

                                                       6ZRRVK'HVLJQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 295 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                       
                                                              :LQJV
                       
                                  5XQQLQJ                   $LUPD[
                       
                                           
                                                           )O\NQLW
                                           
                                                           )O\ZLUH
                                           
                       
                                                          0HUFXULDO
                       
                                           
                                                            1LNH
                                           
                                                          1LNH$LU
                                           
                       
                                                      1LNH$LU9DSRUPD[
                       
                                                      1LNH$QG6ZRRVK
                       
                                           
                                                          1LNH)UHH
                                           
                       
                                                          1LNH6KR[
                       
                                                            3UHVWR
                       
                                           
                                                            6SLUDO
                                           
                       
                                                           6ZRRVK
                       
                                                         6ZRRVK'HVLJQ

                                                            9DSRUPD[

                                                             9RPHUR

                                                             :DIIOH

                                   6DQGDO                  $LU-RUGDQ
                                           
                                                            -XPSPDQ
                                           
                                                         -XPSPDQ'HVLJQ

                                6NDWHERDUGLQJ                'XQN




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 296 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                          
                                                             1LNH
                                          
                                                        1LNH$QG6ZRRVK
                                          
                                                         6LQJOHVROH

                                                         6ZRRVK'HVLJQ

                               7UDLQLQJ *\P              $LUPD[
                                          
                                                           -XVW'R,W
                                          
                                                             1LNH
                                          
                                                          1LNH$LU
                                          
                                                         6ZRRVK'HVLJQ

                                                           :DYHERG\

               :RPHQ            %DVNHWEDOO               $LU-RUGDQ
                                        
                                                            'XUDQW
                                        
                                                            )O\NQLW
                                        
                                                    -XPSPDQ'HVLJQ
                                        
                                                            /HEURQ
                                        
                                                             1LNH
                                        
                                                        1LNH$LU

                                                      1LNH$QG6ZRRVK
                       
                                                         6ZRRVK'HVLJQ
                       
                                  %RRW                 'RXEOHVROH
                                        
                                                             1LNH
                                        
                                                  1LNH$LU6ODQWHG$QG6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 297 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                            6ZRRVK
                       
                                /LIHVW\OH              $LU)RUFH
                                         
                                                           $LU-RUGDQ
                                         
                                                            $LU
                                         
                                                        $LUPD[
                                         
                                                             &RUWH]
                                         
                                                          'RXEOHVROH
                                         
                                                        )O\NQLW

                                                       -XPSPDQ
                                         
                                                        -XPSPDQ'HVLJQ
                                         
                                                       -XVW'R,W

                                                         1LNH
                                         
                                                            1LNH$LU
                                         
                                                    1LNH$QG6ZRRVK

                                                         3UHVWR
                                         
                                                           6LQJOHVROH
                       
                                                          6ZRRVK

                                                       6ZRRVK'HVLJQ
                       
                                                           :DYHERG\
                       
                                                           :LQJV

                                5XQQLQJ                  $LUPD[




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 298 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                         
                                                            )O\NQLW
                                         
                                                            )O\ZLUH
                                         
                                                         1LNH

                                                        1LNH$LU
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                       1LNH)UHH

                                                       1LNH6KR[
                                         
                                                             3UHVWR
                                         
                                                          6ZRRVK

                                                       6ZRRVK'HVLJQ
                       
                                                        6ZRRVK2YHU$LU
                       
                                 6DQGDO                 $LU-RUGDQ
                                         
                                                        -XPSPDQ'HVLJQ
                                           
                                                             1LNH

                                6NDWHERDUGLQJ               'XQN
                                           
                                                             1LNH
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                         6LQJOHVROH
                                           
                                                            6ZRRVK

                                                         6ZRRVK'HVLJQ

                               7UDLQLQJ *\P              $LU6ROH
                                           
                                                            $LUPD[




            Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 299 of 349




                               1HWZRUN'DPDJHV%\&DWHJRU\

     1R            *HQGHU           &DWHJRU\                 0DUN,QIULQJHG
                                            
                                                                 1LNH
                                            
                                                               1LNH$LU
                                            
                                                              6ZRRVK

                                                          6ZRRVK'HVLJQ

                                                              :DYHERG\

                 <RXWK           %DVNHWEDOO                    .\ULH
                                          
                                                                 1LNH
                                          
                                                            6ZRRVK'HVLJQ
                        
                                 /LIHVW\OH                 $LU-RUGDQ
                                          
                                                               -XPSPDQ
                                          
                                                           -XPSPDQ'HVLJQ
                                          
                                                             1LNH
                                          
                                                      1LNH$LU6ODQWHG$QG6ZRRVK
                                          
                                                           1LNH$QG6ZRRVK
                                          
                                                           6LQJOHVROH

                                                              6ZRRVK

                                                            6ZRRVK'HVLJQ

                                                                :LQJV

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV
                   3HU7\SHVRI*RRG,QIULQJHG[ 

                                  'HIHQGDQWV1HWZRUN

                  0HQ            %DVNHWEDOO                    1LNH
                                          
                                                               1LNH$LU



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 300 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                         6ZRRVK'HVLJQ
                       
                                    %RRW                     1LNH
                       
                                           
                                                          1LNH$LU
                                           
                                                      1LNH$QG6ZRRVK
                                           
                       
                                                         6ZRRVK'HVLJQ
                       
                                /LIHVW\OH               $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                             $LUPD[
                                         
                                                       'RXEOHVROH
                                         
                                                         -XPSPDQ'HVLJQ
                                         
                                                            -XVW'R,W
                                         
                                                          1LNH

                                                        1LNH$LU
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                    1LNH$QG6ZRRVK

                                                        6LQJOHVROH
                       
                                                         6ZRRVK'HVLJQ
                       
                                                           :DIIOH

                                                            :LQJV
                       
                                  5XQQLQJ                    1LNH
                       
                                           
                                                          1LNH$LU
                                           
                                                      1LNH$LU9DSRUPD[




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 301 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                           
                                                          1LNH$QG6ZRRVK
                                           
                                                               3UHVWR
                                             
                                                         6ZRRVK'HVLJQ

                                                             9DSRUPD[

                                  6NDWHERDUGLQJ                'XQN
                                             
                                                                1LNH
                                             
                                                          1LNH$QG6ZRRVK
                                             
                                                        1LNH2YHU6ZRRVK

                                                           6ZRRVK'HVLJQ

                 :RPHQ             5XQQLQJ                  -XVW'R,W
                                           
                                                                1LNH
                                           
                                                          1LNH$QG6ZRRVK
                                           
                                                      1LNH2YHU6ZRRVK
                                           
                                                           6ZRRVK'HVLJQ

                                                             9DSRUPD[

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ             /LIHVW\OH                 $LUPD[
                                           
                                                             'RXEOHVROH
                                           
                                                                'XQN
                                           
                                                          -XPSPDQ
                                           
                                                          -XPSPDQ'HVLJQ



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 302 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                         
                                                              1LNH
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                    1LNH$QG6ZRRVK

                                                       6ZRRVK'HVLJQ
                       
                                                             :LQJV
                       
                              6NDWHERDUGLQJ                1LNH
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                           6LQJOHVROH
                                           
                                                         6ZRRVK'HVLJQ

               :RPHQ             /LIHVW\OH                $LUPD[
                                         
                                                           'RXEOHVROH
                                         
                                                        -XPSPDQ'HVLJQ
                                         
                                                          1LNH
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                    1LNH2YHU6ZRRVK

                                                       6LQJOHVROH
                                         
                                                            6ZRRVK
                                         
                                                       6ZRRVK'HVLJQ

                                                         9DSRUPD[
                       
                                                             :LQJV
                       
                                6NDWHERDUGLQJ               'XQN




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 303 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\                 0DUN,QIULQJHG
                                             
                                                                  1LNH
                                             
                                                            1LNH$QG6ZRRVK
                                             
                                                                6LQJOHVROH

                  <RXWK            /LIHVW\OH               6ZRRVK'HVLJQ
                                           
                                                                 :LQJV

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO                  -XVW'R,W
                                           
                                                                  1LNH
                                           
                                                                1LNH$LU
                                           
                                                     1LNH$LU6ODQWHG$QG6ZRRVK
                         
                                      %RRW                       1LNH
                         
                                             
                                                            1LNH$QG6ZRRVK
                         
                                             
                                                           6ZRRVK'HVLJQ

                                  &RQYHUVH                    $OO6WDU
                                           
                                                                &KXFN
                                           
                                                              &RQYHUVH
                                             
                                                         &RQYHUVH&LUFOH
                                           
                                                            &RQYHUVH0LG6ROH
                                           
                                                            &RQYHUVH6ROH
                                             
                                                          &RQYHUVH7RH
                                           
                                                               &W6LJQDWXUH



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 304 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                       
                                                               6WDU
                       
                                                        6WDU$QG&KHYURQ
                       
                                /LIHVW\OH                  $&*
                                         
                                                           $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                         $LU
                                         
                                                             $LUPD[
                                         
                                                              'XQN
                                         
                                                        -XPSPDQ

                                                     -XPSPDQ'HVLJQ
                                         
                                                            -XVW'R,W
                                         
                                                          1LNH

                                                        1LNH$LU
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                    1LNH$LU9DSRUPD[

                                                    1LNH$QG6ZRRVK
                       
                                                             6ZRRVK
                       
                                                       6ZRRVK'HVLJQ

                                                          9DSRUPD[
                       
                                                              :LQJV
                       
                                  5XQQLQJ                   $LUPD[
                                           
                                                             )O\NQLW




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 305 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                          
                                                              1LNH
                                          
                                                            1LNH$LU
                                          
                                                      1LNH$LU9DSRUPD[

                                                       6ZRRVK'HVLJQ

                                                            9DSRUPD[

                               7UDLQLQJ *\P               $LUPD[
                                          
                                                              1LNH
                                          
                                                         6ZRRVK'HVLJQ
                                          
                                                            :DYHERG\

               :RPHQ            %DVNHWEDOO                  .\ULH
                                        
                                                              1LNH
                                        
                                                         6ZRRVK'HVLJQ
                       
                                 &OHDW                     1LNH
                                        
                                                        1LNH2YHU6ZRRVK
                                        
                                                         6ZRRVK'HVLJQ
                       
                                &RQYHUVH                  $OO6WDU
                                        
                                                          &KXFN7D\ORU
                                        
                                                            &RQYHUVH
                                        
                                                     &RQYHUVH&LUFOH
                                        
                                                        &RQYHUVH0LG6ROH
                                        
                                                          &RQYHUVH6ROH
                                        
                                                          &RQYHUVH7RH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 306 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                         &RQYHUVH:6WDU
                                         
                                                               6WDU
                       
                                                      6WDU$QG&KHYURQ

                                /LIHVW\OH               $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                           $LUPD[
                                           
                                                       'RXEOHVROH
                                         
                                                            -XVW'R,W
                                         
                                                            1LNH
                                           
                                                        1LNH$LU
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                      1LNH$QG6ZRRVK
                                           
                                                    1LNH2YHU6ZRRVK
                       
                                                            6LQJOHVROH
                       
                                                       6ZRRVK'HVLJQ

                                                            :LQJV
                       
                                  5XQQLQJ                   )O\NQLW
                       
                                           
                                                            1LNH
                                           
                                                          1LNH$LU
                                           
                       
                                                      1LNH$LU9DSRUPD[
                       
                                           
                                                      1LNH$QG6ZRRVK
                                           
                                                            6SLUDO




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 307 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                           
                                                           6ZRRVK'HVLJQ
                         
                                                             9DSRUPD[
                         
                                6NDWHERDUGLQJ               'XQN
                                             
                                                               1LNH
                                             
                                                          1LNH$QG6ZRRVK
                                             
                                                           6LQJOHVROH
                                             
                                                              6ZRRVK

                                                           6ZRRVK'HVLJQ

                                 7UDLQLQJ *\P              $LUPD[
                                             
                                                             -XVW'R,W
                                             
                                                               1LNH
                                             
                                                            1LNH$LU
                                             
                                                          1LNH$QG6ZRRVK

                                                           6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO                 1LNH
                                           
                                                              1LNH$LU
                                           
                                                          1LNH$QG6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ
                         
                                      %RRW                    1LNH
                         
                                             
                                                              1LNH$LU



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 308 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                         6ZRRVK'HVLJQ
                       
                                  &RQYHUVH                  $OO6WDU
                       
                                           
                                                        &KXFN7D\ORU
                                           
                                                          &RQYHUVH
                                           
                       
                                                       &RQYHUVH&LUFOH
                       
                                           
                                                      &RQYHUVH0LG6ROH
                                           
                                                        &RQYHUVH6ROH
                                           
                       
                                                        &RQYHUVH7RH
                       
                                                            1LNH

                                                      6WDU$QG&KHYURQ
                       
                                  /LIHVW\OH               $LU)RUFH
                       
                                           
                                                           $LUPD[
                                           
                                                         'RXEOHVROH
                                           
                       
                                                      -XPSPDQ'HVLJQ
                       
                                           
                                                          -XVW'R,W
                                           
                                                            1LNH
                                           
                       
                                                          1LNH$LU
                       
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                       
                                           
                                                      1LNH$QG6ZRRVK
                                           
                       
                                                          6LQJOHVROH
                       
                                                           6ZRRVK

                                                       6ZRRVK'HVLJQ




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 309 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                         
                                                               :LQJV
                         
                                    5XQQLQJ                   $LUPD[
                         
                                             
                                                              1LNH
                                             
                                                            1LNH$LU
                                             
                         
                                                        1LNH$LU9DSRUPD[
                         
                                             
                                                        1LNH$QG6ZRRVK
                                             
                                                                3UHVWR
                                             
                                                             6ZRRVK

                                                           6ZRRVK'HVLJQ

                                                              9DSRUPD[

                                  6NDWHERDUGLQJ                'XQN
                                             
                                                                1LNH
                                             
                                                          1LNH$QG6ZRRVK
                                             
                                                        1LNH2YHU6ZRRVK
                                             
                                                              6LQJOHVROH

                                                           6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO                  .\ULH
                                           
                                                                1LNH
                                           
                                                              1LNH$LU
                                           
                                                          1LNH$QG6ZRRVK



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 310 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                         6ZRRVK'HVLJQ
                                         
                                                        6ZRRVK2YHU$LU
                       
                                  %RRW                     1LNH
                                         
                                                            1LNH$LU
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                       6ZRRVK'HVLJQ

                                &RQYHUVH                  $OO6WDU
                                         
                                                          &KXFN7D\ORU
                                         
                                                          &RQYHUVH
                                           
                                                     &RQYHUVH&LUFOH
                                         
                                                        &RQYHUVH0LG6ROH
                                         
                                                        &RQYHUVH6ROH

                                                        &RQYHUVH7RH
                       
                                  /LIHVW\OH               $LU)RUFH
                       
                                           
                                                         $LU-RUGDQ
                                           
                                                         'RXEOHVROH
                                           
                       
                                                          -XPSPDQ
                       
                                           
                                                      -XPSPDQ'HVLJQ
                                           
                                                            1LNH
                                           
                       
                                                          1LNH$LU
                       
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                       
                                           
                                                      1LNH$QG6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 311 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                         
                                                           6LQJOHVROH
                                         
                                                            6ZRRVK
                                         
                                                       6ZRRVK'HVLJQ

                                                          :DIIOH
                       
                                                            :LQJV
                       
                                5XQQLQJ                  $LUPD[
                                         
                                                           0HUFXULDO
                                         
                                                             1LNH
                                           
                                                      1LNH$QG6ZRRVK
                                           
                                                            6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ

                                                           9DSRUPD[

                                6NDWHERDUGLQJ               'XQN
                                           
                                                             1LNH
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                         6LQJOHVROH

                                                         6ZRRVK'HVLJQ

               :RPHQ               %RRW                   )O\NQLW
                                         
                                                             1LNH
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                       1LNH)UHH
                                         
                                                            6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 312 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                       
                                                         6ZRRVK'HVLJQ
                       
                                   &OHDW                     1LNH
                       
                                           
                                                      1LNH2YHU6ZRRVK
                                           
                                                          6ZRRVK
                                           
                       
                                                         6ZRRVK'HVLJQ
                       
                                /LIHVW\OH               $LU)RUFH
                                         
                                                           $LU-RUGDQ
                                         
                                                             $LUPD[
                                         
                                                       'RXEOHVROH
                                         
                                                            -XPSPDQ
                                         
                                                        -XPSPDQ'HVLJQ
                                         
                                                          1LNH

                                                        1LNH$LU
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                    1LNH$QG6ZRRVK

                                                       6LQJOHVROH
                                         
                                                            6ZRRVK
                       
                                                       6ZRRVK'HVLJQ

                                                           :DIIOH
                       
                                                             :LQJV
                       
                                5XQQLQJ                  -XVW'R,W
                                         
                                                              1LNH




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 313 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                           
                                                          1LNH2YHU6ZRRVK
                                             
                                                              6ZRRVK
                                             
                                                         6ZRRVK'HVLJQ

                                                             9DSRUPD[

                                  6NDWHERDUGLQJ                'XQN
                                             
                                                                1LNH
                                             
                                                          1LNH$QG6ZRRVK
                                             
                                                           6LQJOHVROH

                                                           6ZRRVK'HVLJQ

                  <RXWK            /LIHVW\OH                 $LU
                                           
                                                               $LUPD[
                                           
                                                              -XVW'R,W
                                           
                                                            1LNH
                                           
                                                              1LNH$LU
                                           
                                                          1LNH$QG6ZRRVK
                         
                                                         6ZRRVK'HVLJQ

                                  6NDWHERDUGLQJ                'XQN
                                             
                                                                1LNH

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO                 $LUPD[
                                           
                                                          1LNH$QG6ZRRVK



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 314 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\                 0DUN,QIULQJHG
                                         
                                                           6ZRRVK'HVLJQ
                       
                                    %RRW                    $LU)RUFH
                       
                                           
                                                           'RXEOHVROH
                                           
                                                             )O\NQLW
                                           
                       
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                       
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ
                       
                                                              9DSRUPD[
                       
                                &RQYHUVH                    $OO6WDU
                                         
                                                            &KXFN7D\ORU
                                         
                                                              &RQYHUVH
                                         
                                                    &RQYHUVH/LFHQVH3ODWH
                                         
                                                         &RQYHUVH0LG6ROH
                                         
                                                            &RQYHUVH6ROH
                                         
                                                        &RQYHUVH7RH

                                                               6WDU
                       
                                                          6WDU$QG&KHYURQ
                       
                                /LIHVW\OH                   $LU
                                         
                                                               $LUPD[
                                         
                                                             'RXEOHVROH
                                         
                                                          -XPSPDQ
                                         
                                                          -XPSPDQ'HVLJQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 315 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                       6LQJOHVROH

                                                       6ZRRVK'HVLJQ
                       
                                                             :LQJV
                       
                                5XQQLQJ              '\QDPLF6XSSRUW
                                         
                                                            )O\HDVH
                                         
                                                             )O\NQLW
                                         
                                                          1LNH
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                             3UHVWR
                                         
                                                         6SLUDO

                                                     6ZRRVK'HVLJQ
                                         
                                                        6ZRRVK2YHU$LU
                                         
                                                          7DLOZLQG

                                                         9DSRUPD[
                       
                                                            9RPHUR
                       
                              6NDWHERDUGLQJ          1LNH$QG6ZRRVK
                                           
                                                        1LNH2YHU6ZRRVK
                                           
                                                           6LQJOHVROH
                                           
                                                         6ZRRVK'HVLJQ

                               7UDLQLQJ *\P              $LUPD[




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 316 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\                 0DUN,QIULQJHG
                                          
                                                               )O\NQLW
                                          
                                                               )O\ZLUH
                                          
                                                            -XVW'R,W

                                                             0HWFRQ
                                          
                                                                1LNH
                                          
                                                        1LNH$QG6ZRRVK

                                                         6ZRRVK'HVLJQ

                                                              9DSRUPD[

                                                              :DYHERG\

               :RPHQ            %DVNHWEDOO               6ZRRVK'HVLJQ
                                        
                                                          6ZRRVK2YHU$LU
                       
                                    %RRW                    $LU)RUFH
                       
                                          
                                                           'RXEOHVROH
                                          
                       
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                                          
                       
                                                        1LNH$QG6ZRRVK
                       
                                          
                                                         6ZRRVK'HVLJQ

                                                            9DSRUPD[
                       
                                  &RQYHUVH                    $OO6WDU
                       
                                          
                                                          &KXFN7D\ORU
                                          
                                                            &RQYHUVH
                                          
                       
                                                         &RQYHUVH&LUFOH
                       
                                          
                                                        &RQYHUVH/LFHQVH3ODWH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 317 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                        &RQYHUVH0LG6ROH
                                         
                                                          &RQYHUVH6ROH
                                         
                                                        &RQYHUVH7RH

                                                       &RQYHUVH:6WDU
                       
                                  /LIHVW\OH               $LU)RUFH
                       
                                           
                                                           $LU
                                           
                                                           $LUPD[
                                           
                       
                                                         'RXEOHVROH
                       
                                           
                                                          -XVW'R,W
                                           
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                       
                                                        1LNH$QG6ZRRVK
                       
                                                       6ZRRVK'HVLJQ

                                5XQQLQJ                   $LUPD[
                                         
                                                        '\QDPLF6XSSRUW
                                         
                                                           )O\NQLW
                                           
                                                    1LNH$QG6ZRRVK
                                         
                                                            1LNH)UHH
                                         
                                                           3UHVWR
                                           
                                                          6SLUDO
                                         
                                                         6ZRRVK'HVLJQ
                       
                                                         9DSRUPD[

                                                           9RPHUR




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 318 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG

                                6NDWHERDUGLQJ          1LNH$QG6ZRRVK
                                           
                                                         6ZRRVK'HVLJQ

                                   7HQQLV               6ZRRVK'HVLJQ

                               7UDLQLQJ *\P              $LUPD[
                                           
                                                            )O\NQLW
                                           
                                                            0HWFRQ
                                           
                                                      1LNH$QG6ZRRVK
                                           
                                                           1LNH)UHH
                                           
                                                         6ZRRVK'HVLJQ

                                                           :DYHERG\

                <RXWK           %DVNHWEDOO                $LUPD[
                                         
                                                            'XUDQW
                                         
                                                            )O\HDVH
                                         
                                                    -XPSPDQ'HVLJQ
                                         
                                                           -XVW'R,W
                                         
                                                            /HEURQ
                                         
                                                         1LNH

                                                      1LNH$QG6ZRRVK
                       
                                                         6ZRRVK'HVLJQ
                       
                                  %RRW                 $LU)RUFH
                                         
                                                          'RXEOHVROH
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 319 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\                 0DUN,QIULQJHG
                                         
                                                          1LNH$QG6ZRRVK
                                         
                                                           6ZRRVK'HVLJQ
                       
                                &RQYHUVH                    $OO6WDU
                                         
                                                            &KXFN7D\ORU
                                         
                                                              &RQYHUVH
                                         
                                                    &RQYHUVH/LFHQVH3ODWH
                                         
                                                         &RQYHUVH0LG6ROH
                                         
                                                            &RQYHUVH6ROH
                                         
                                                          &RQYHUVH7RH

                                                               6WDU
                       
                                  /LIHVW\OH                 $LU)RUFH
                       
                                           
                                                            $LU-RUGDQ
                                           
                                                             $LU
                                           
                       
                                                             $LUPD[
                       
                                           
                                                           'RXEOHVROH
                                           
                                                        -XPSPDQ'HVLJQ
                                           
                       
                                                            -XVW'R,W
                       
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                       

                                                        1LNH$QG6ZRRVK
                       
                                                           6ZRRVK'HVLJQ
                       
                                5XQQLQJ                     $LUPD[
                                         
                                                               )O\HDVH




            Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 320 of 349




                               1HWZRUN'DPDJHV%\&DWHJRU\

     1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                          
                                                              )O\NQLW
                                          
                                                               1LNH
                                            
                                                           1LNH)UHH

                                                            3UHVWR
                                            
                                                          6ZRRVK'HVLJQ

                                                            9DSRUPD[

                                 6NDWHERDUGLQJ          1LNH$QG6ZRRVK
                                            
                                                          6ZRRVK'HVLJQ

                                7UDLQLQJ *\P               $LUPD[
                                            
                                                         1LNH$QG6ZRRVK
                                            
                                                          6ZRRVK'HVLJQ
                                            
                                                            :DYHERG\

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV
                   3HU7\SHVRI*RRG,QIULQJHG[ 

                                  'HIHQGDQWV1HWZRUN

                  0HQ               %RRW                     1LNH
                                          
                                                             1LNH$LU
                                          
                                                         1LNH$QG6ZRRVK
                                          
                                                        6ZRRVK'HVLJQ
                        
                                   &RQYHUVH                  $OO6WDU
                        
                                            
                                                          &RQYHUVH&LUFOH
                        
                                            
                                                       &RQYHUVH0LG6ROH
                                            
                                                         &RQYHUVH7RH



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 321 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                              1LNH
                       
                                  /LIHVW\OH                  $&*
                       
                                           
                                                          $LU-RUGDQ
                                           
                                                           $LUPD[
                                           
                       
                                                         'RXEOHVROH
                       
                                           
                                                            'XQN
                                           
                                                          -XPSPDQ
                                           
                       
                                                       -XPSPDQ'HVLJQ
                       
                                                          -XVW'R,W
                       
                                           
                                                            1LNH
                                           
                       
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                       
                                                      1LNH$QG6ZRRVK
                       
                                           
                                                          6LQJOHVROH
                       
                                                         6ZRRVK'HVLJQ
                       
                                                           :DIIOH

                                                            :LQJV
                       
                                  5XQQLQJ                  -XVW'R,W
                       
                                           
                                                            1LNH
                                           
                                                      1LNH$LU9DSRUPD[
                                           
                       
                                                      1LNH$QG6ZRRVK
                       
                                           
                                                            3UHVWR
                                           
                                                             6ZRRVK




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 322 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU            &DWHJRU\                0DUN,QIULQJHG
                                             
                                                             6ZRRVK'HVLJQ

                                                               9DSRUPD[

                                  6NDWHERDUGLQJ                  'XQN
                                             
                                                                  1LNH
                                             
                                                            1LNH$QG6ZRRVK
                                             
                                                          1LNH2YHU6ZRRVK
                                             
                                                                6LQJOHVROH

                                                             6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ               %RRW                       1LNH
                                           
                                                                1LNH$LU
                                           
                                                             6ZRRVK'HVLJQ
                         
                                  &RQYHUVH                    $OO6WDU
                                           
                                                              &KXFN7D\ORU
                                           
                                                                &RQYHUVH
                         
                                  /LIHVW\OH                 $LU)RUFH
                                           
                                                               $LU-RUGDQ
                                           
                                                                 $LUPD[
                                           
                                                   1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                            1LNH$QG6ZRRVK
                                           
                                                             6ZRRVK'HVLJQ



             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 323 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                           
                                                              :DIIOH
                         
                                                               :LQJV
                         
                                  5XQQLQJ              1LNH$QG6ZRRVK
                                           
                                                               3UHVWR
                                             
                                                           6ZRRVK'HVLJQ
                                             
                                                             9DSRUPD[

                                  6NDWHERDUGLQJ               'XQN
                                             
                                                           6ZRRVK'HVLJQ

                 :RPHQ             5XQQLQJ                 -XVW'R,W
                                           
                                                           6ZRRVK'HVLJQ
                                           
                                                             9DSRUPD[

                  <RXWK            /LIHVW\OH               $LU-RUGDQ
                                           
                                                           6ZRRVK'HVLJQ
                                           
                                                               :LQJV

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ               %RRW                  $LU-RUGDQ
                                           
                                                               1LNH
                                           
                                                              1LNH$LU
                                           
                                                      1LNH$QG6ZRRVK
                         
                                                           6ZRRVK'HVLJQ
                         
                                    &RQYHUVH                $LU-RUGDQ



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 324 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                             $OO6WDU
                                         
                                                          &KXFN7D\ORU
                                         
                                                        &RQYHUVH

                                                     &RQYHUVH&LUFOH
                                         
                                                        &RQYHUVH0LG6ROH
                                         
                                                      &RQYHUVH7RH

                                                          1LNH
                       
                                                               6WDU
                       
                                                      6WDU$QG&KHYURQ

                                /LIHVW\OH               $LU)RUFH
                                         
                                                           $LU-RUGDQ
                                         
                                                             &3
                                           
                                                       'RXEOHVROH
                                         
                                                            -XPSPDQ
                                         
                                                      -XPSPDQ'HVLJQ
                                           
                                                          1LNH
                                         
                                                            1LNH$LU
                                         
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                    1LNH$QG6ZRRVK
                                         
                                                            6LQJOHVROH
                       
                                                       6ZRRVK'HVLJQ

                                                           :DIIOH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 325 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                       
                                                              :LQJV
                       
                                  5XQQLQJ                  $LU-RUGDQ
                       
                                           
                                                           $LUPD[
                                           
                                                           )O\NQLW
                                           
                                                          0HUFXULDO
                                           
                                                              1LNH
                                           
                                                            1LNH$LU
                                           
                                                      1LNH$LU9DSRUPD[

                                                      1LNH$QG6ZRRVK
                                           
                                                              3UHVWR
                                           
                                                             6ZRRVK

                                                         6ZRRVK'HVLJQ

                                                            9DSRUPD[

               :RPHQ             /LIHVW\OH               $LU)RUFH
                                         
                                                            $LU-RUGDQ
                                         
                                                           'RXEOHVROH
                                         
                                                        -XPSPDQ
                                         
                                                         -XPSPDQ'HVLJQ
                                         
                                                              1LNH
                                         
                                                        1LNH$LU

                                              1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                        1LNH$QG6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 326 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                         
                                                           6LQJOHVROH
                       
                                                         6ZRRVK'HVLJQ
                       
                                                           :LQJV

                                5XQQLQJ                 $LU-RUGDQ
                                         
                                                              1LNH
                                         
                                                        1LNH$QG6ZRRVK
                                           
                                                      1LNH2YHU6ZRRVK
                                           
                                                             6SLUDO

                                                         6ZRRVK'HVLJQ

                <RXWK           %DVNHWEDOO                 'XUDQW
                                         
                                                              1LNH
                                         
                                                         6ZRRVK'HVLJQ
                       
                                /LIHVW\OH               $LU)RUFH
                                         
                                                           $LU-RUGDQ
                                         
                                                             &RUWH]
                                         
                                                       'RXEOHVROH
                                         
                                                            -XPSPDQ
                                         
                                                        -XPSPDQ'HVLJQ
                                         
                                                          1LNH

                                                        1LNH$LU
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                            6ZRRVK




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 327 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                         
                                                           6ZRRVK'HVLJQ
                         
                                                               :LQJV
                         
                                  5XQQLQJ                  $LUPD[
                                          
                                                             -XVW'R,W
                                          
                                                               1LNH
                                            
                                                            1LNH$LU
                                            
                                                          1LNH$QG6ZRRVK
                                            
                                                               3UHVWR

                                                           6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DFNSDFN                 $LU-RUGDQ
                                          
                                                          -XPSPDQ'HVLJQ
                                          
                                                          1LNH$QG6ZRRVK
                         
                                 %DVNHWEDOO                 1LNH
                                          
                                                          1LNH$QG6ZRRVK
                                          
                                                           6ZRRVK'HVLJQ
                         
                                   %RRW                     1LNH
                                          
                                                              1LNH$LU
                                          
                                                          1LNH$QG6ZRRVK
                                          
                                                         6ZRRVK'HVLJQ

                                   &OHDW                    1LNH



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 328 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                        1LNH2YHU6ZRRVK
                                         
                                                       6ZRRVK'HVLJQ

                                &RQYHUVH                  $OO6WDU
                                         
                                                         &RQYHUVH&LUFOH
                                         
                                                      &RQYHUVH0LG6ROH
                                           
                                                      &RQYHUVH6ROH
                                         
                                                          &RQYHUVH7RH
                       
                                                             6WDU

                                 -DFNHW                 $LU-RUGDQ
                                         
                                                        -XPSPDQ'HVLJQ
                                         
                                                            1LNH
                                           
                                                      1LNH$QG6ZRRVK
                       
                                   -HUVH\                   'UL)LW
                       
                                           
                                                        1LNH&RQQHFW
                                           
                                                       6ZRRVK'HVLJQ
                       
                                  /LIHVW\OH               $LU)RUFH
                       
                                           
                                                         $LU-RUGDQ
                                           
                                                           $LUPD[
                                           
                       
                                                         'RXEOHVROH
                       
                                           
                                                          -XPSPDQ
                                           
                                                      -XPSPDQ'HVLJQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 329 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                        
                                                              1LNH
                                        
                                                            1LNH$LU
                                        
                                              1LNH$LU6ODQWHG$QG6ZRRVK

                                                    1LNH$QG6ZRRVK
                                        
                                                        1LNH2YHU6ZRRVK
                                        
                                                        6LQJOHVROH

                                                       6ZRRVK'HVLJQ
                       
                                                             :DIIOH
                       
                                                            :LQJV

                                 3DQWV                    'UL)LW
                                        
                                                              1LNH
                                        
                                                      1LNH$QG6ZRRVK
                                          
                                                       6ZRRVK'HVLJQ
                       
                                  5XQQLQJ                   )O\NQLW
                       
                                          
                                                            1LNH
                                          
                                                          1LNH$LU
                                          
                       
                                                      1LNH$LU9DSRUPD[
                       
                                          
                                                      1LNH$QG6ZRRVK
                                          
                                                            3UHVWR
                                          
                       
                                                         6ZRRVK'HVLJQ
                       
                                                          9DSRUPD[

                                 6KRUWV                  $LU-RUGDQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 330 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                         
                                                             'UL)LW
                                         
                                                            -XPSPDQ
                                         
                                                    -XPSPDQ'HVLJQ

                                                         /HEURQ
                                           
                                                              1LNH

                                                         6ZRRVK'HVLJQ

                                6NDWHERDUGLQJ               'XQN
                                           
                                                              1LNH
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                      1LNH2YHU6ZRRVK
                                           
                                                           6LQJOHVROH
                                           
                                                            6ZRRVK

                                                         6ZRRVK'HVLJQ

                                 6SRUWV%DJ                $LU-RUGDQ
                                           
                                                        -XPSPDQ'HVLJQ

                                 6ZHDWVKLUW               $LU-RUGDQ
                                           
                                                        -XPSPDQ'HVLJQ

                                   7VKLUW                   'UL)LW
                                           
                                                        -XPSPDQ'HVLJQ
                                           
                                                              1LNH
                                           
                                                      1LNH$QG6ZRRVK

                                                         6ZRRVK'HVLJQ




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 331 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\                 0DUN,QIULQJHG

                 :RPHQ             /LIHVW\OH                  -XPSPDQ
                                           
                                                            -XPSPDQ'HVLJQ
                                           
                                                       1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                                6LQJOHVROH
                                           
                                                             6ZRRVK'HVLJQ
                         
                                                               :LQJV

                                  5XQQLQJ                     )O\NQLW
                                           
                                                                  1LNH
                                           
                                                              1LNH$LU
                                             
                                                       1LNH$LU9DSRUPD[
                                             
                                                            1LNH2YHU6ZRRVK
                                             
                                                             6ZRRVK'HVLJQ

                                                               9DSRUPD[

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO                    .\ULH
                                           
                                                                  1LNH
                                           
                                                             6ZRRVK'HVLJQ
                                           
                                                          6ZRRVK2YHU$LU
                         
                                      %RRW                    'RXEOHVROH
                         
                                             
                                                                  1LNH



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 332 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                            1LNH$LU
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                       6ZRRVK'HVLJQ

                                &RQYHUVH                  $OO6WDU
                                         
                                                            &KXFN
                                         
                                                          &RQYHUVH
                                           
                                                     &RQYHUVH&LUFOH
                                         
                                                        &RQYHUVH0LG6ROH
                                         
                                                        &RQYHUVH6ROH
                                           
                                                      &RQYHUVH7RH
                                         
                                                           &W6LJQDWXUH
                       
                                                            1LNH

                                                             6WDU
                       
                                  /LIHVW\OH               $LU)RUFH
                       
                                           
                                                         $LU-RUGDQ
                                           
                                                           $LUPD[
                                           
                       
                                                         'RXEOHVROH
                       
                                           
                                                            'XQN
                                           
                                                      -XPSPDQ'HVLJQ
                                           
                       
                                                          -XVW'R,W
                       
                                                            1LNH
                       
                                           
                                                          1LNH$LU




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 333 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                  1LNH$LU6ODQWHG$QG6ZRRVK
                       
                                                        1LNH$QG6ZRRVK
                       
                                                          6LQJOHVROH

                                                       6ZRRVK'HVLJQ
                       
                                                             :LQJV
                       
                                5XQQLQJ                   $LUPD[
                                         
                                                             )O\NQLW
                                         
                                                              1LNH
                                         
                                                        1LNH$LU
                                         
                                                        1LNH$LU9DSRUPD[
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                       6ZRRVK'HVLJQ

                                                          9DSRUPD[
                       
                                6NDWHERDUGLQJ                'XQN
                                           
                                                              1LNH
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                      1LNH2YHU6ZRRVK
                                           
                                                            6LQJOHVROH

                                                         6ZRRVK'HVLJQ

                               7UDLQLQJ *\P               $LUPD[
                                           
                                                              1LNH
                                           
                                                            1LNH$LU




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 334 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                           
                                                        1LNH$LU9DSRUPD[
                                           
                                                         6ZRRVK'HVLJQ
                                           
                                                            9DSRUPD[

               :RPHQ           %DVNHWEDOO                  1LNH
                                         
                                                         6ZRRVK'HVLJQ
                       
                                    %RRW                     1LNH
                       
                                           
                                                      1LNH$QG6ZRRVK
                                           
                       
                                                         6ZRRVK'HVLJQ
                       
                                  /LIHVW\OH               $LU)RUFH
                       
                                           
                                                          $LU-RUGDQ
                                           
                                                         'RXEOHVROH
                                           
                       
                                                       -XPSPDQ'HVLJQ
                       
                                           
                                                            1LNH
                                           
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                       
                                                      1LNH$QG6ZRRVK
                       
                                                          6LQJOHVROH
                       

                                                       6ZRRVK'HVLJQ
                       
                                                              :LQJV
                       
                                5XQQLQJ                  $LUPD[
                                         
                                                             )O\NQLW
                                         
                                                            -XVW'R,W
                                         
                                                              1LNH




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 335 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                           
                                                              1LNH$LU
                                           
                                                          1LNH$LU9DSRUPD[
                                           
                                                      1LNH$QG6ZRRVK

                                                      1LNH2YHU6ZRRVK
                                           
                                                                3UHVWR
                         
                                                         6ZRRVK'HVLJQ

                                                            9DSRUPD[
                         
                                  6NDWHERDUGLQJ                'XQN
                         
                                             
                                                              1LNH
                                             
                                                        1LNH$QG6ZRRVK
                                             
                         
                                                        1LNH2YHU6ZRRVK
                         
                                                            6LQJOHVROH

                                                         6ZRRVK'HVLJQ
                         
                                 7UDLQLQJ *\P               $LUPD[
                         
                                             
                                                              1LNH
                                             
                                                            1LNH$LU
                                             
                         
                                                        1LNH$LU9DSRUPD[
                                             
                                                           6ZRRVK'HVLJQ

                                                              9DSRUPD[

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO                  1LNH



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 336 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                         6ZRRVK'HVLJQ
                       
                                  %RRW                     1LNH
                                         
                                                            1LNH$LU
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                       6ZRRVK'HVLJQ

                                &RQYHUVH                  $OO6WDU
                                         
                                                          &KXFN7D\ORU
                                         
                                                          &RQYHUVH
                                           
                                                     &RQYHUVH&LUFOH
                                         
                                                        &RQYHUVH0LG6ROH
                                         
                                                        &RQYHUVH6ROH
                                           
                                                        &RQYHUVH7RH
                       
                                                               6WDU
                       
                                /LIHVW\OH                  $&*
                                         
                                                          $&*6ZRRVK
                                         
                                                           $LU)RUFH
                                         
                                                       $LU-RUGDQ
                                         
                                                             $LU
                                         
                                                             $LUPD[
                                         
                                                          &RLO

                                                       'RXEOHVROH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 337 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                         -XPSPDQ'HVLJQ
                                         
                                                              1LNH
                                         
                                                        1LNH$LU

                                              1LNH$LU6ODQWHG$QG6ZRRVK
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                    1LNH2YHU6ZRRVK

                                                          6LQJOHVROH
                       
                                                         6ZRRVK'HVLJQ
                       
                                                           :DIIOH

                                                           :LQJV
                       
                                  5XQQLQJ                   )O\NQLW
                       
                                           
                                                          0HUFXULDO
                                           
                                                            1LNH
                                           
                       
                                                          1LNH$LU
                       
                                           
                                                        1LNH$LU9DSRUPD[
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                            3UHVWR

                                                            6SLUDO

                                                         6ZRRVK'HVLJQ

                                                            9DSRUPD[

                                6NDWHERDUGLQJ                'XQN
                                           
                                                              1LNH




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 338 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                        1LNH2YHU6ZRRVK
                                           
                                                         6LQJOHVROH

                                                         6ZRRVK'HVLJQ

               :RPHQ              &OHDW                     1LNH
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                        1LNH2YHU6ZRRVK
                                         
                                                       6ZRRVK'HVLJQ
                       
                                  /LIHVW\OH               $LU-RUGDQ
                       
                                           
                                                             $LU
                       
                                           
                                                           $LUPD[
                                           
                                                      -XPSPDQ'HVLJQ
                                           
                       
                                           
                                                              1LNH
                       
                                           
                                                          1LNH$LU
                                           
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                       
                                                      1LNH$QG6ZRRVK
                       
                                           
                                                         6LQJOHVROH

                                                       6ZRRVK'HVLJQ
                       
                                                             :LQJV
                       
                                5XQQLQJ                   )O\NQLW
                                         
                                                            -XVW'R,W
                                         
                                                              1LNH




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 339 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\                 0DUN,QIULQJHG
                                           
                                                                1LNH$LU
                                             
                                                           1LNH$LU9DSRUPD[
                                             
                                                          1LNH$QG6ZRRVK

                                                          1LNH2YHU6ZRRVK
                                             
                                                             6ZRRVK'HVLJQ

                                                               9DSRUPD[

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ             &RQYHUVH                    $OO6WDU
                                           
                                                              &KXFN7D\ORU
                                           
                                                                &RQYHUVH
                                           
                                                         &RQYHUVH&LUFOH
                                           
                                                              &RQYHUVH6ROH
                                           
                                                            1LNH$QG6ZRRVK
                         
                                                             9DSRUPD[

                                  /LIHVW\OH                 $LU)RUFH
                                           
                                                               $LU-RUGDQ
                                           
                                                               $LUPD[
                                             
                                                        -XPSPDQ'HVLJQ
                                           
                                                                  1LNH
                                           
                                                     1LNH$LU6ODQWHG$QG6ZRRVK
                                             
                                                          1LNH$QG6ZRRVK



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 340 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\             0DUN,QIULQJHG
                                         
                                                           6LQJOHVROH
                                         
                                                            6ZRRVK
                                         
                                                     6ZRRVK'HVLJQ

                                                           :DIIOH
                       
                                                             :LQJV
                       
                                5XQQLQJ                  $OO6WDU
                                         
                                                          &KXFN7D\ORU
                                         
                                                            &RQYHUVH
                                         
                                                     &RQYHUVH&LUFOH
                                         
                                                              1LNH
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                         3UHVWR

                                                         6ZRRVK'HVLJQ

                                                           9DSRUPD[

                                6NDWHERDUGLQJ                'XQN
                                           
                                                              1LNH
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                      1LNH2YHU6ZRRVK
                                           
                                                           6LQJOHVROH

                                                         6ZRRVK'HVLJQ

               :RPHQ             /LIHVW\OH               $LU-RUGDQ
                                         
                                                        -XPSPDQ'HVLJQ




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 341 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU            &DWHJRU\                0DUN,QIULQJHG
                                           
                                                                  1LNH
                                           
                                                       1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                        1LNH$QG6ZRRVK

                                                            6LQJOHVROH
                                           
                                                             6ZRRVK'HVLJQ
                                           
                                                               :DIIOH

                                                               :LQJV
                         
                                    5XQQLQJ                      1LNH
                         
                                             
                                                          1LNH$QG6ZRRVK
                                             
                                                                3UHVWR
                                             
                         
                                                           6ZRRVK'HVLJQ
                         
                                                             9DSRUPD[

                                6NDWHERDUGLQJ                  'XQN
                                           
                                                                  1LNH
                                             
                                                            1LNH$QG6ZRRVK
                                             
                                                          1LNH2YHU6ZRRVK
                                             
                                                                6LQJOHVROH

                                                             6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO                    1LNH
                                           
                                                                1LNH$LU



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 342 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                         
                                                         6ZRRVK'HVLJQ
                                         
                                                        6ZRRVK2YHU$LU
                       
                                  %RRW                     1LNH
                                         
                                                         6ZRRVK'HVLJQ
                       
                                  &RQYHUVH                  $OO6WDU
                       
                                           
                                                        &KXFN7D\ORU
                                           
                                                          &RQYHUVH
                                           
                       
                                                      &RQYHUVH0LG6ROH
                       
                                           
                                                        &RQYHUVH6ROH
                                           
                                                        &RQYHUVH7RH
                                           
                       
                                                               6WDU
                       
                                                      6WDU$QG&KHYURQ

                                /LIHVW\OH               $LU)RUFH
                                         
                                                           $LU-RUGDQ
                                         
                                                           $LU
                                           
                                                         $LUPD[
                                         
                                                           'RXEOHVROH
                                         
                                                          -XPSPDQ
                                           
                                                    -XPSPDQ'HVLJQ
                                         
                                                              1LNH
                                         
                                                          1LNH$LU
                                           
                                                1LNH$LU6ODQWHG$QG6ZRRVK




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 343 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                            6LQJOHVROH
                                         
                                                       6ZRRVK'HVLJQ

                                                           :DIIOH
                       
                                                             :LQJV
                       
                                5XQQLQJ                   $LUPD[
                                         
                                                             )O\NQLW
                                         
                                                              1LNH
                                         
                                                        1LNH$LU
                                         
                                                        1LNH$LU9DSRUPD[
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                          3UHVWR

                                                          6SLUDO
                       
                                                         6ZRRVK'HVLJQ

                                                            9DSRUPD[

                                6NDWHERDUGLQJ                'XQN
                                           
                                                              1LNH
                                           
                                                        1LNH$QG6ZRRVK
                                           
                                                      1LNH2YHU6ZRRVK
                                           
                                                            6LQJOHVROH

                                                         6ZRRVK'HVLJQ

                               7UDLQLQJ *\P               $LUPD[




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 344 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\              0DUN,QIULQJHG
                                           
                                                              1LNH
                                           
                                                            1LNH$LU
                                           
                                                         6ZRRVK'HVLJQ

               :RPHQ             5XQQLQJ                   )O\NQLW
                                         
                                                            -XVW'R,W
                                         
                                                              1LNH
                                         
                                                    1LNH2YHU6ZRRVK
                                         
                                                         6ZRRVK'HVLJQ

                                                           9DSRUPD[

                <RXWK              %RRW                     1LNH
                                         
                                                         6ZRRVK'HVLJQ
                       
                                  /LIHVW\OH               $LU)RUFH
                       
                                           
                                                         $LU-RUGDQ
                                           
                       
                                                             $LUPD[
                                           
                       
                                                         'RXEOHVROH
                       
                                           
                                                      -XPSPDQ'HVLJQ
                                           
                                                            1LNH
                                           
                       
                                                          1LNH$LU
                       
                                                1LNH$LU6ODQWHG$QG6ZRRVK
                       
                                           
                                                      1LNH$QG6ZRRVK
                                           
                       
                                                         6LQJOHVROH
                       
                                                         6ZRRVK'HVLJQ




           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 345 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                       
                                                             :DIIOH
                       
                                                             :LQJV
                       
                                5XQQLQJ                   $LUPD[
                                         
                                                             )O\NQLW
                                         
                                                              1LNH
                                         
                                                        1LNH$LU
                                         
                                                        1LNH$LU9DSRUPD[
                                         
                                                        1LNH$QG6ZRRVK
                                         
                                                          3UHVWR

                                                          6SLUDO
                       
                                                         6ZRRVK'HVLJQ
                       
                                                          9DSRUPD[

                              6NDWHERDUGLQJ                'XQN
                                         
                                                              1LNH
                                         
                                                      1LNH$QG6ZRRVK
                                           
                                                      1LNH2YHU6ZRRVK
                                           
                                                            6LQJOHVROH
                                           
                                                         6ZRRVK'HVLJQ

                                                             :DIIOH

                               7UDLQLQJ *\P               $LUPD[
                                           
                                                              1LNH
                                           
                                                            1LNH$LU




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 346 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\                0DUN,QIULQJHG
                                            
                                                            6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ              &OHDW                     )O\NQLW
                                          
                                                              +\SHUYHQRP
                                          
                                                               0HUFXULDO
                                          
                                                       0HUFXULDO6XSHUIO\
                                          
                                                                 1LNH
                         
                                                            6ZRRVK'HVLJQ
                         
                                   *ORYHV                   0HUFXULDO
                                          
                                                                 1LNH
                                          
                                                            6ZRRVK'HVLJQ
                         
                                   -DFNHW                -XPSPDQ'HVLJQ
                                          
                                                           1LNH$QG6ZRRVK
                                          
                                                            6ZRRVK'HVLJQ
                         
                                   -HUVH\                    'UL)LW
                                          
                                                            -XPSPDQ'HVLJQ
                                          
                                                                 1LNH
                                          
                                                      1LNH$LU$QG6ZRRVK
                                          
                                                                6ZRRVK
                         
                                                            6ZRRVK'HVLJQ
                         
                                     3DQWV                 -XPSPDQ'HVLJQ



           Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 347 of 349




                              1HWZRUN'DPDJHV%\&DWHJRU\

    1R            *HQGHU           &DWHJRU\               0DUN,QIULQJHG
                                        
                                                        1LNH$QG6ZRRVK
                                        
                                                         6ZRRVK'HVLJQ
                       
                                 6KRUWV              -XPSPDQ'HVLJQ
                                        
                                                         6ZRRVK'HVLJQ
                       
                                   6RFFHU                  -XVW'R,W
                       
                                          
                                                          /XQDUORQ
                                          
                                                          0HUFXULDO
                                          
                       
                                                      0HUFXULDO6XSHUIO\
                                          
                                                              1LNH
                                          
                                                        1LNH$QG6ZRRVK
                                          
                                                       6ZRRVK'HVLJQ

                                                    6ZRRVK8QGHU5HFWDQJOH

                                                             7LHPSR

                                   6RFNV               -XPSPDQ'HVLJQ
                                          
                                                         6ZRRVK'HVLJQ

               :RPHQ              -HUVH\              1LNH$QG6ZRRVK
                                        
                                                         6ZRRVK'HVLJQ

                <RXWK             -DFNHW               6ZRRVK'HVLJQ
                       
                                   -HUVH\              1LNH$QG6ZRRVK
                       
                                          
                                                         6ZRRVK'HVLJQ
                       
                                 3DQWV                6ZRRVK'HVLJQ
                       
                                   6KRUWV               6ZRRVK'HVLJQ




             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 348 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU           &DWHJRU\                 0DUN,QIULQJHG

                                     6RFNV                  6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 

                                   'HIHQGDQWV1HWZRUN

                   0HQ            %DVNHWEDOO                 $LU-RUGDQ
                                           
                                                            -XPSPDQ'HVLJQ
                                           
                                                                  1LNH
                                           
                                                            1LNH$LU
                                           
                                                            1LNH$QG6ZRRVK
                         
                                                             6ZRRVK'HVLJQ
                         
                                  /LIHVW\OH                 $LU)RUFH
                                           
                                                               $LU-RUGDQ
                                           
                                                                 $LUPD[
                                           
                                                           'RXEOHVROH
                                           
                                                                -XPSPDQ
                                           
                                                            -XPSPDQ'HVLJQ
                                           
                                                              1LNH

                                                            1LNH$LU
                                           
                                                       1LNH$LU6ODQWHG$QG6ZRRVK
                                           
                                                        1LNH$QG6ZRRVK

                                                            6LQJOHVROH
                         
                                                                 6ZRRVK
                         
                                                             6ZRRVK'HVLJQ



             Case 1:21-cv-00248 Document 1-1 Filed 01/12/21 Page 349 of 349




                                1HWZRUN'DPDJHV%\&DWHJRU\

      1R            *HQGHU            &DWHJRU\              0DUN,QIULQJHG
                         
                                                               :LQJV
                         
                                    5XQQLQJ                    1LNH
                         
                                             
                                                            1LNH$LU
                                             
                                                        1LNH$LU9DSRUPD[
                                             
                         
                                                        1LNH$QG6ZRRVK
                         
                                             
                                                              3UHVWR
                                             
                                                         6ZRRVK'HVLJQ

                                                              9DSRUPD[

                                  6NDWHERDUGLQJ                'XQN
                                             
                                                                1LNH
                                             
                                                          1LNH$QG6ZRRVK
                                             
                                                        1LNH2YHU6ZRRVK
                                             
                                                              6LQJOHVROH

                                                           6ZRRVK'HVLJQ

    727$/67$78725<'$0$*(6 'HIHQGDQWV1HWZRUN  0DUNV3HU
                     7\SHVRI*RRG,QIULQJHG[ 







